 Exhibit 10.4

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

December 27, 2007

 

among

 

THE GREAT ATLANTIC & PACIFIC

TEA COMPANY, INC.,

 

and

 

The Other Borrowers Party Hereto,

as Borrowers

 

and

 

The Lenders Party Hereto,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

and

 

JPMORGAN CHASE BANK, N.A.

WELLS FARGO RETAIL FINANCE LLC

As Co-Syndication Agents

 

and

 

THE CIT GROUP/BUSINESS CREDIT, INC.

as Documentation Agent

 

and

 

BANC OF AMERICA SECURITIES LLC

JPMORGAN CHASE BANK, N.A.

 

as Co-Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I Definitions

6

 

 

 

SECTION 1.01 Defined Terms

6

 

SECTION 1.02 Classification of Loans and Borrowings

48

 

SECTION 1.03 Terms Generally

48

 

SECTION 1.04 Accounting Terms; GAAP

49

 

SECTION 1.05 Borrowing Base Adjustments

49

 

SECTION 1.06 Letter of Credit Amounts

50

 

 

 

ARTICLE II The Credits

50

 

 

 

SECTION 2.01 Loans; Mandatory Advances of Tranche A-1 Loans

50

 

SECTION 2.02 Increase in Tranche A Commitments

52

 

SECTION 2.03 Loans and Borrowings

53

 

SECTION 2.04 Requests for Borrowings

54

 

SECTION 2.05 Swingline Loans

55

 

SECTION 2.06 Letters of Credit

55

 

SECTION 2.07 Funding of Borrowings

60

 

SECTION 2.08 Interest Elections

61

 

SECTION 2.09 Termination or Reduction of Commitments

62

 

SECTION 2.10 Repayment of Loans; Evidence of Debt

64

 

SECTION 2.11 Prepayment of Loans

65

 

SECTION 2.12 Fees

69

 

SECTION 2.13 Interest

70

 

SECTION 2.14 Alternate Rate of Interest

71

 

SECTION 2.15 Increased Costs

71

 

SECTION 2.16 Break Funding Payments

72

 

SECTION 2.17 Taxes

73

 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

75

 

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

76

 

SECTION 2.20 Designation of Company as each Borrowers’ Agent

77

 

 

ARTICLE III Representations and Warranties

78

 

 

 

SECTION 3.01 Organization; Powers

78

 

SECTION 3.02 Authorization; Enforceability

78

 

SECTION 3.03 Governmental Approvals; No Conflicts

78

 

SECTION 3.04 Financial Condition; No Material Adverse Change

78

 

SECTION 3.05 Properties

79

 

SECTION 3.06 Litigation and Environmental Matters

80

 

SECTION 3.07 Compliance with Laws and Agreements

80

 

SECTION 3.08 Investment Company Status

80

 

SECTION 3.09 Taxes

80

 

SECTION 3.10 Employee Benefit Plans

81

 

SECTION 3.11 Disclosure

81

 

i

--------------------------------------------------------------------------------


 

 

SECTION 3.12 Subsidiaries

81

 

SECTION 3.13 Insurance

81

 

SECTION 3.14 Labor Matters

81

 

SECTION 3.15 Security Documents

81

 

SECTION 3.16 Federal Reserve Regulations

83

 

 

ARTICLE IV Conditions

83

 

 

 

SECTION 4.01 Restatement Effective Date

83

 

SECTION 4.02 Each Credit Event

84

 

 

ARTICLE V Affirmative Covenants

85

 

 

 

SECTION 5.01 Financial Statements and Other Information

85

 

SECTION 5.02 Notices of Material Events

88

 

SECTION 5.03 Information Regarding Collateral

89

 

SECTION 5.04 Existence; Conduct of Business

89

 

SECTION 5.05 Payment of Obligations

90

 

SECTION 5.06 Maintenance of Properties

90

 

SECTION 5.07 Insurance

90

 

SECTION 5.08 Casualty and Condemnation

91

 

SECTION 5.09 Books and Records; Inspection and Audit Rights

92

 

SECTION 5.10 Compliance with Laws

92

 

SECTION 5.11 Use of Proceeds and Letters of Credit

92

 

SECTION 5.12 Additional Subsidiaries

93

 

SECTION 5.13 Further Assurances

93

 

SECTION 5.14 Cash Management

94

 

SECTION 5.15 Priority of Claims Waivers

97

 

SECTION 5.16 Benefit Plans Payments

97

 

 

ARTICLE VI Negative Covenants

97

 

 

 

SECTION 6.01 Indebtedness; Certain Equity Securities

97

 

SECTION 6.02 Liens

99

 

SECTION 6.03 Fundamental Changes

100

 

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

101

 

SECTION 6.05 Asset Sales

102

 

SECTION 6.06 Sale and Leaseback Transactions

103

 

SECTION 6.07 Hedging Agreements

103

 

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness

104

 

SECTION 6.09 Transactions with Affiliates

105

 

SECTION 6.10 Restrictive Agreements

105

 

SECTION 6.11 Amendment of Material Documents

105

 

SECTION 6.12 Minimum Excess Availability

105

 

SECTION 6.13 Limitation on Change in Fiscal Year

105

 

 

ARTICLE VII Events of Default

106

 

 

 

SECTION 7.01 Events of Default

106

 

SECTION 7.02 Remedies Upon Event of Default

108

 

SECTION 7.03 Application of Funds

109

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII The Agents

111

 

 

 

SECTION 8.01 Appointment and Administration by Administrative Agent

111

 

SECTION 8.02 Appointment of Collateral Agent

112

 

SECTION 8.03 Agreement of Applicable Lenders

112

 

SECTION 8.04 Liability of Agents

112

 

SECTION 8.05 Notice of Default

113

 

SECTION 8.06 Credit Decisions

114

 

SECTION 8.07 Reimbursement and Indemnification

114

 

SECTION 8.08 Rights of Agents

115

 

SECTION 8.09 Notice of Transfer

115

 

SECTION 8.10 Successor Agents

115

 

SECTION 8.11 Relation Among the Lenders

115

 

SECTION 8.12 Reports and Financial Statements

115

 

SECTION 8.13 Agency for Perfection

116

 

SECTION 8.14 Delinquent Lender

117

 

SECTION 8.15 Collateral and Guaranty Matters

117

 

SECTION 8.16 Syndication Agent; Documentation Agent and Lead Arranger

118

 

 

ARTICLE IX Miscellaneous

118

 

 

 

SECTION 9.01 Notices

118

 

SECTION 9.02 Waivers; Amendments

120

 

SECTION 9.03 Expenses; Indemnity; Damage Waiver

122

 

SECTION 9.04 Successors and Assigns

123

 

SECTION 9.05 Survival

128

 

SECTION 9.06 Counterparts; Integration; Effectiveness

128

 

SECTION 9.07 Severability

128

 

SECTION 9.08 Right of Setoff

129

 

SECTION 9.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

129

 

SECTION 9.10 WAIVER OF JURY TRIAL

130

 

SECTION 9.11 Headings

130

 

SECTION 9.12 Confidentiality

130

 

SECTION 9.13 Interest Rate Limitation

131

 

SECTION 9.14 Patriot Act

131

 

SECTION 9.15 Foreign Asset Control Regulations

131

 

SECTION 9.16 Additional Waivers

132

 

SECTION 9.17 No Advisory or Fiduciary Responsibility

133

 

SECTION 9.18 Press Releases

134

 

SECTION 9.19 Existing Credit Agreement Amended and Restated

134

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

 

 

 

 

Schedule A

 

—

 

Priming Jurisdictions

Schedule B

 

—

 

Distribution Centers

Schedule C

 

—

 

Financial and Collateral Reports

Schedule 1.01(A)

 

—

 

Existing Letters of Credit

Schedule 1.01(B)

 

—

 

Title Policy Endorsements

Schedule 1.01(C)

 

 

 

Principal Properties

Schedule 1.01(D)

 

 

 

Immaterial Subsidiaries

Schedule 2.01

 

—

 

Lenders and Commitments

Schedule 3.01

 

 

 

Subsidiaries not in Good Standing

Schedule 3.06

 

—

 

Disclosed Matters

Schedule 3.12

 

—

 

Subsidiaries

Schedule 3.13

 

—

 

Insurance

Schedule 3.15(b)

 

—

 

UCC Filings

Schedule 3.15(c)

 

—

 

Intellectual Property Filings

Schedule 5.01

 

 

 

Internet Addresses

Schedule 5.14(a)

 

—

 

DDA Accounts

Schedule 5.14(b)

 

—

 

Credit Card Arrangements

Schedule 5.14(c)

 

—

 

Third Party Insurance Payors

Schedule 5.14(d)(iii)

 

—

 

Blocked Accounts

Schedule 5.14(i)

 

—

 

Disbursement Accounts

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.02

 

—

 

Existing Liens

Schedule 6.04

 

—

 

Existing Investments

Schedule 6.10

 

—

 

Existing Restrictions

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Form of Assignment and Acceptance

Exhibit B

 

—

 

Form of Borrowing Base Certificate

Exhibit C

 

—

 

Form of Guaranty

Exhibit D

 

—

 

Form of Indemnity, Subrogation and Contribution Agreement

Exhibit E

 

—

 

Form of Perfection Certificate

Exhibit F

 

—

 

Form of Pledge Agreement

Exhibit G

 

—

 

Form of Security Agreement

Exhibit H

 

—

 

Form of Additional Commitment Lender Joinder Agreement

Exhibit I

 

—

 

Form of Opinion General Counsel of the Loan Parties

Exhibit J

 

—

 

Form of Opinion of Cahill Gordon & Reindel LLP

Exhibit K

 

—

 

Form of Credit Card Notification

Exhibit L

 

—

 

Form of Insurance Provider Notification

Exhibit M

 

—

 

Form of Blocked Account Agreement

Exhibit N

 

—

 

Form of Coinstar Notification

Exhibit O

 

—

 

Form of DDA Notification

Exhibit P-1

 

—

 

Form of Priority of Claims Waiver (Landlord)

Exhibit P-2

 

 

 

Form of Priority Claims Waiver (Bailee)

Exhibit Q-1

 

 

 

Form of Mortgage

 

iv

--------------------------------------------------------------------------------


 

Exhibit Q-2

 

 

 

Form of Mortgage (Principal Properties)

Exhibit R

 

 

 

Form of New Borrower Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 27, 2007, among

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation;

 

the other BORROWERS party hereto,

 

the LENDERS party hereto, and

 

BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
and Collateral Agent.

 

W I T NE S S E T H

 

WHEREAS, the Borrowers have entered into a Credit Agreement dated as of
December 3, 2007 with Bank of America, N.A., as Administrative Agent and
Collateral Agent for the Lenders party thereto and such Lenders (as amended and
in effect, the “Existing Credit Agreement”); and

 

WHEREAS, the Borrowers, the Agent and the Lenders desire to amend and restate
the Existing Credit Agreement as set forth herein.

 

NOW, THEREFORE, the parties hereto agree that the Existing Credit Agreement
shall be amended and restated in its entirety to read as follows:

 

ARTICLE I
Definitions

 

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act” has the meaning set forth in Section 9.14.

 

“Additional Availability Amount” shall mean the sum of (a) the product of
(i) 15% (or such lesser rate as determined from time to time by the
Administrative Agent in its commercially reasonable discretion in accordance
with Section 1.05) and (ii) the Appraised Value of all Eligible Real Estate
(other than Eligible Real Estate consisting of the Principal Properties), plus
(b) the product of (i) 15% (or such lesser rate as determined from time to time
by the Administrative Agent in its commercially reasonable discretion in
accordance with Section 1.05) and (ii) the Appraised Value of all Principal
Properties; plus (c) during the period commencing on the Restatement Effective
Date and ending on and including November 30, 2009, the lesser of

 

6

--------------------------------------------------------------------------------


 

(x) the Term A-2 Leasehold Cap and (y) the product of (i) the Leasehold Advance
Rate (or such lesser rate as determined from time to time by the Administrative
Agent in its commercially reasonable discretion in accordance with Section 1.05)
and (ii) the Appraised Value of all Eligible Leaseholds.

 

“Additional Commitment Lender” has the meaning set forth in Section 2.02(a).

 

“Adjusted LIBO Rate” means, for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, together with its successors and
assigns.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected LIBOR Loans” has the meaning set forth in Section 2.11(k).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” means each of the Administrative Agent and the Collateral Agent.

 

“Agent’s Account” has the meaning set forth in Section 5.14(f).

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Aggregate Commitments” means the sum of the Aggregate Tranche A Commitments of
all the Tranche A Lenders, the Aggregate Tranche A-1 Commitments of all the
Tranche A-1 Lenders, the Aggregate Term Outstandings of all Term Lenders, and
the Aggregate Term A-2 Outstandings of all Term A-2 Lenders.  As of the
Restatement Effective Date, the Aggregate Commitments are $675,000,000.

 

“Aggregate Revolving Commitments” means, collectively, the Aggregate Tranche A
Commitments and the Aggregate Tranche A-1 Commitments.

 

“Aggregate Term A-2 Outstandings” means, at any time, the aggregate outstanding
principal balance of the Term A-2 Loans of all Term A-2 Lenders at such time. 
As of the Restatement Effective Date, the Aggregate Term A-2 Outstandings are
$50,000,000.

 

“Aggregate Term Outstandings” means, at any time, the aggregate outstanding
principal balance of the Term Loans of all Term Lenders at such time.  As of the
Restatement Effective Date, the Aggregate Term Outstandings are $82,900,000.

 

7

--------------------------------------------------------------------------------


 

“Aggregate Tranche A Commitments” means, at any time, the sum of the Tranche A
Commitments at such time.  As of the Restatement Effective Date, the Aggregate
Tranche A Commitments are $502,100,000.

 

“Aggregate Tranche A-1 Commitments” means, at any time, the sum of the Tranche
A-1 Commitments at such time.  As of the Restatement Effective Date, the
Aggregate Tranche A-1 Commitments are $40,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (0.50%).  Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Law” means  as to any Person, all statutes, rules, regulations,
orders, or other requirements having the force of law and applicable to such
Person, and all court orders and injunctions, and/or similar rulings and
applicable to such Person, in each case of or by any Governmental Authority, or
court, or tribunal which has jurisdiction over such Person, or any property of
such Person.

 

“Applicable Margin” means, for any Interest Payment Date with respect to a
particular Type of Loan, (a) from and after the Restatement Effective Date
through March 31, 2008, the percentages set forth in Level 3 of the applicable
pricing grid below; and (b) thereafter, the applicable rate per annum set forth
in the applicable pricing grid below based upon the Average Daily Excess
Availability during the immediately preceding fiscal quarter:

 

(a) If Eligible Leaseholds are included in the Tranche A Borrowing Base and the
Tranche A-1 Borrowing Base:

 

Level

 

Average
Daily Excess
Availability

 

ABR
Applicable
Margin
(Tranche
A and
Term
Loan)

 

Applicable
LIBOR
Margin
(Tranche

A and
Term
Loan)

 

ABR
Applicable
Margin
(Tranche
A-1)

 

Applicable
LIBOR
Margin
(Tranche
A-1)

 

Applicable
LIBOR
Margin
(Term A-2
Loan)

 

ABR
Applicable
Margin
(Term A-2
Loan)

 

Tranche
A
Unused
Fee

 

Tranche
A-1
Unused
Fee

 

1

 

Greater than or equal to $400,000,000

 

0.75

%

2.00

%

1.75

%

3.25

%

5.25

%

3.75

%

0.25

%

0.50

%

2

 

Greater than or equal to $200,000,000 but less than $400,000,000

 

0.75

%

2.25

%

2.00

%

3.50

%

5.25

%

3.75

%

0.25

%

0.50

%

3

 

Less than $200,000,000

 

1.00

%

2.50

%

2.25

%

3.75

%

5.25

%

3.75

%

0.25

%

0.375

%

 

8

--------------------------------------------------------------------------------


 

(b) If Eligible Leaseholds are not included in the Tranche A Borrowing Base and
the Tranche A-1 Borrowing Base:

 

Level

 

Average
Daily Excess
Availability

 

ABR
Applicable
Margin
(Tranche
A and
Term
Loan)

 

Applicable
LIBOR
Margin
(Tranche
A and
Term
Loan)

 

ABR
Applicable
Margin
(Tranche
A-1)

 

Applicable
LIBOR
Margin
(Tranche
A-1)

 

Applicable
LIBOR
Margin

(Term A-2
Loan)

 

ABR
Applicable
Margin
(Term A-2

Loan)

 

Tranche
A
Unused
Fee

 

Tranche
A-1
Unused
Fee

 

1

 

Greater than or equal to $400,000,000

 

0.50

%

1.75

%

1.75

%

3.25

%

5.25

%

3.75

%

0.25

%

0.50

%

2

 

Greater than or equal to $200,000,000 but less than $400,000,000

 

0.50

%

2.00

%

2.00

%

3.50

%

5.25

%

3.75

%

0.25

%

0.50

%

3

 

Less than $200,000,000

 

0.75

%

2.25

%

2.25

%

3.75

%

5.25

%

3.75

%

0.25

%

0.375

%

 

Except as provided in the following sentence, the Applicable Margin shall be
adjusted quarterly as of the first day of each fiscal quarter of the Company
commencing April 1, 2008, based upon the Average Daily Excess Availability for
the immediately preceding fiscal quarter. Upon the occurrence and during the
continuance of an Event of Default, at the election of the Required Lenders,
interest shall be determined in the manner set forth in Section 2.13(c).

 

“Applicable Percentage” means (a) with respect to each Credit Extension under
the Tranche A Commitments, the Tranche A Applicable Percentage, (b) with respect
to each Credit Extension under the Tranche A-1 Commitments, the Tranche A-1
Applicable Percentage, (c) with respect to the Term Loan, the Term Applicable
Percentage (d) with respect to the Term A-2 Loan, the Term A-2 Applicable
Percentage and (e) with respect to each Lender, that percentage of the Aggregate
Commitments of all Lenders hereunder to make Credit Extensions to the Borrowers,
in each case as the context provides.   If any of the Tranche A Commitments or
Tranche A-1 Commitments have terminated or expired, the Applicable Percentage
with respect to such Commitments shall be determined based upon such Commitments
as most recently in effect.

 

“Appraised Value” means (a) with respect to the Borrowers’ Eligible Inventory,
the net appraised orderly liquidation value (which is expressed as a percentage
of Cost) of the Borrowers’ Eligible Inventory as set forth in the Borrowers’
inventory stock ledger or (b) with respect to the Borrowers’ Scripts, the
orderly liquidation value of the Borrowers’ Scripts as set forth in the most
recent appraisal of the Borrowers’ Scripts conducted by an independent appraiser
reasonably satisfactory to the Administrative Agent or (c) with respect to the
Borrowers’ Eligible Real Estate, the fair market value of the Borrowers’
Eligible Real Estate as set forth in the most recent appraisal of the Borrowers’
Eligible Real Estate conducted by an

 

9

--------------------------------------------------------------------------------


 

independent appraiser reasonably satisfactory to the Administrative Agent, which
appraisal shall assume, among other things, a marketing time of not greater than
twelve (12) months or less than three (3) months or (d) with respect to the
Borrowers’ Eligible Leaseholds, the forced liquidation value of the Borrowers’
Eligible Leaseholds as set forth in the most recent appraisal of the Borrowers’
Eligible Leaseholds conducted by an independent appraiser reasonably
satisfactory to the Administrative Agent, which appraisal shall assume, among
other things, a marketing time of not greater than twelve (12) months or less
than three (3) months; provided that the Appraised Value of Eligible Real Estate
and Eligible Leaseholds shall in no event exceed the maximum amount of the
Obligations at any time specified to be secured by a Mortgage thereon.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Swap” means any transaction or series of related transactions pursuant to
which the Borrowers or one or more of the Subsidiaries shall exchange, with a
Person not a Subsidiary, one or more stores or facilities owned by them for one
or more stores or facilities owned by third parties where no more than 10% of
the aggregate consideration delivered by the Borrowers and the Subsidiaries
shall consist of consideration other than the stores and facilities being so
exchanged.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 7.02, and (c) the date of
termination of the Aggregate Revolving Commitments pursuant to Section 2.09.

 

“Availability Reserves” means such reserves as the Administrative Agent from
time to time determines in the Administrative Agent’s reasonable credit judgment
as being appropriate (a) to reflect the impediments to the Agents’ ability to
realize upon the Collateral or (b) to reflect costs, expenses and other amounts
that the Agents may incur or be required to pay to realize upon the Collateral. 
Availability Reserves may include (but are not limited to) reserves based on
(i) the aggregate dollar amount represented by gift certificates then
outstanding and entitling the holder thereof to use all or a portion thereof to
pay all or a portion of the purchase price for any Inventory as of such day,
(ii) the Reserve for Leasehold Obligations, (iii) the PACA/PASA Liability
Reserve (to the extent Inventory subject to PACA or PASA is included in the
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base), (iv) the maximum
aggregate amount (giving effect to any netting agreements) that the Company and
its Subsidiaries would be required to pay under any Hedging Agreements secured
by the Security Documents the obligations under which constitute Obligations if
such Hedging Agreements were terminated,

 

10

--------------------------------------------------------------------------------


 

determined as of the most recent date for which financial statements have been
delivered pursuant to Section 5.01(a), (b) or (c), (v) outstanding Taxes and
other governmental charges, including, ad valorem, real estate, personal
property, sales, and other Taxes (in each case to the extent such Taxes or other
governmental charges are due and payable (except if being contested in good
faith in appropriate proceedings and for which adequate reserves have been
taken) and entitle any Person to a Lien on any Collateral that has priority
over, or is otherwise superior in right to, the Lien in such Collateral Agent
for the benefit of the Secured Parties), (vi) Cash Management Reserves,
(vii) Bank Products Reserves, and (viii) Realty Reserves.  Provided no Default
or Event of Default has occurred and is continuing, the Administrative Agent
shall give the Borrowers ten (10) days prior notice of the imposition of any
Availability Reserve not described in clauses (i) through (viii) above.

 

“Average Daily Excess Availability” means, for any period, the average daily
Excess Availability for such period.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates (but excluding Cash Management Services) on
account of, without limitation, (a) Hedging Agreements, (b) purchase cards, and
(c) leasing.

 

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determine in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance satisfactory to the Collateral
Agent, establishing Control (as defined in the Security Agreement) of such
account by the Collateral Agent and whereby the bank maintaining such account
agrees, upon the occurrence and during the continuance of a Triggering Event, to
comply only with the instructions originated by the Collateral Agent without the
further consent of any Loan Party.

 

“Blocked Accounts” has the meaning set forth in Section 5.14(d).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” means the Company, Compass Foods, Inc., Shopwell, Inc.,
Waldbaum, Inc., Super Fresh Food Markets, Inc., Super Market Service Corp.,
Super Fresh/Sav-A-Center, Inc., Hopelawn Property I, Inc., Lo-Lo Discount
Stores, Inc., Food Basics, Inc., Tradewell Foods of Conn., Inc., Pathmark
Stores, Inc., APW Supermarkets, Inc., McLean Avenue Plaza Corp., Superplus Food
Warehouse, Inc., Bridge Stuart Inc., East Brunswick Stuart LLC, Plainbridge LLC,
Upper Darby Stuart, LLC, Bergen Street Pathmark, Inc., Lancaster Pike Stuart,
LLC, AAL Realty Corp., and MacDade Boulevard Stuart, LLC.

 

“Borrowing” means (i) a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect or (ii) a Swingline Loan.

 

11

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base as provided for
hereunder from time to time), executed and certified as accurate and complete by
a Financial Officer of the Company which shall include appropriate exhibits,
schedules, supporting documentation, and additional reports (i) as outlined in
Schedule 1 to Exhibit B and (ii) as reasonably requested by the Administrative
Agent.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.04.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a LIBOR Loan, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as liabilities on a
balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash and Cash Equivalents” means:

 

(a)           Dollars;

 

(b)           securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality of the United
States of America (provided that the full faith and credit of the United States
of America is pledged in support of those securities) having maturities of not
more than one year from the date of acquisition;

 

(c)           obligations issued or fully guaranteed by any state of the United
States of America or any political subdivision of any such state or province or
any instrumentality thereof maturing within one year from the date of
acquisition and having a rating of either “A” or better from S&P, A2 or better
from Moody’s;

 

(d)           certificates of deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, banker’s
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any United States commercial bank having
capital and surplus in excess of $300,000,000;

 

(e)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2), (3), and (4) above
entered into with any financial institution meeting the qualifications specified
in clause (4) above;

 

(f)            commercial paper rated at least “P-2” by Moody’s, at least “A-2”
by S&P and in each case maturing within one year after the date of acquisition;
and

 

12

--------------------------------------------------------------------------------


 

(g)           money market funds that are SEC.270.2a-7 compliant or enhanced
cash funds having a weighted average maturity of not greater than 120 days.

 

“Cash Receipts” has the meaning set forth in Section 5.14(f).

 

“Cash Management Reserves “ means such reserves as the Administrative Agent,
from time to time, determines in its discretion as being appropriate to reflect
the reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, and (d) credit or debit cards.

 

“Change in Control” means, at any time, (a) the board of directors of the
Company shall cease to consist of a majority of the Continuing Directors, or
(b) any person or group (within the meaning of Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934, as amended) other than a Permitted Holder
shall acquire a majority of the voting power represented by the Company’s
outstanding capital stock entitled to vote in the election of directors of the
Company.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Coinstar Advance Rate” means 85%.

 

“Coinstar Installation Agreements” means that certain Coinstar Installation
Agreement, dated April 29, 2002 (as the same may be amended, supplemented and
otherwise modified from time to time with the prior written consent of the
Administrative Agent), between the Company and Coinstar, Inc., together with
each other installation agreement between the Company (or any of its
Subsidiaries) and Coinstar, Inc. in form and substance satisfactory to the
Administrative Agent.

 

“Coinstar Notification” has the meaning set forth in Section 5.14(d).

 

“Coinstar Receivable” means each “Account” (as defined in the UCC ) together
with all income, payments and proceeds thereof due and owing to the Company (or
any of its Subsidiaries) by Coinstar, Inc., pursuant to any contract between the
Company (or any of its

 

13

--------------------------------------------------------------------------------


 

Subsidiaries) and Coinstar, Inc., including but not limited to the Coinstar
Installation Agreements.

 

“Collateral” means any and all “Collateral” or “Mortgaged Property”, as defined
in any applicable Security Document.

 

“Collateral Agent” means Bank of America, N.A., in its capacity as collateral
agent for the Secured Parties under the Security Documents.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, banker’s acceptances) issued for the purpose of
providing credit support in connection with the purchase of any materials, goods
or services by a Borrower in the ordinary course of business of such Borrower.

 

“Commitment” means, with respect to each Lender, its Tranche A Commitment, its
Tranche A-1 Commitment, its Term Commitment and its Term A-2 Commitment.

 

“Commitment Increase” has the meaning set forth in Section 2.02(a).

 

“Commitment Increase Date” has the meaning set forth in Section 2.02(c).

 

“Company” means The Great Atlantic & Pacific Tea Company, Inc., a Maryland
corporation.

 

“Continuing Directors” means directors of the Company who are in office on the
Effective Date and each other director, whose nomination for election to the
board of directors of the Company is recommended by a majority of the then
Continuing Directors or a Permitted Holder.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Notes” means collectively, the Company’s Convertible Senior Notes
issued on December 18, 2007 in the aggregate principal amount of $420,000,000 to
refinance the Bridge Financing Facility (as defined in the Existing Credit
Agreement).  The Convertible Notes shall be deemed Indebtedness under this
Agreement (and not Equity Interests) unless and until such securities are
converted into or exchanged for shares of capital stock of the Company.

 

“Cost” means the cost of purchases as reported on the Borrowers’ stock ledger,
based upon the Borrowers’ accounting practices, which practices are in effect on
the Effective Date or thereafter consented to by the Administrative Agent. 
“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as deferred freight) used in the Borrowers’ calculation of
cost of goods sold.

 

“Credit Card Notification” has the meaning set forth in Section 5.14(d).

 

14

--------------------------------------------------------------------------------


 

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit or debit
card issuer (including, but not limited to, Visa, Mastercard and American
Express and such other issuers approved by the Administrative Agent) to a Loan
Party resulting from charges by a customer of a Loan Party on credit or debit
cards issued by such issuer in connection with the sale of goods by a Loan
Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

 

“Credit Extension” mean (a) a Borrowing or (b) an L/C Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) the Issuing Bank, (iv) the Lead Arranger,
(v) each beneficiary of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (vi) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

 

“Currency and Commodity Hedging Agreement” means any foreign currency exchange
agreement, commodity price protection agreement or other currency exchange rate
or commodity price hedging arrangement.

 

“DDAs” means any checking, savings or other demand deposit account maintained by
a Loan Party.

 

“DDA Notification” has the meaning set forth in Section 5.14(d).

 

“Declining Lender” has the meaning set forth in Section 2.11(p).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Delinquent Lender” has the meaning set forth in Section 8.14(a).

 

“Disbursement Accounts” has the meaning set forth in Section 5.14(i).

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Distribution Center Shrink Percentage” shall be applicable to Inventory located
at the Distribution Centers and shall mean, at the end of each fiscal quarter,
average shrink expressed in terms of cost value resulting from the physical
inventories performed at each Distribution Center during the two (2) fiscal
quarters ending on such date, expressed as a percentage of the cost value of
Inventory.

 

“Distribution Center Shrink Reserve” shall be equal to the product of (a) the
excess of the Distribution Center Shrink Percentage over 1%, multiplied by
(b) Inventory at the Distribution Centers as of the date of the most recent
Borrowing Base Certificate.

 

15

--------------------------------------------------------------------------------


 

“Distribution Centers” means (i) the warehouse facilities operated by the Loan
Parties on the date hereof as set forth in Schedule B and (ii) any warehouse
facility located in the United States and operated by Loan Parties that is
designated as a Distribution Center by (a) giving 30 days prior written notice
to the Administrative Agent and (b) effecting the execution, filing and
recordation of such financing statements, the delivery of such Priority of
Claims Waivers as required hereby and taking any and all such further actions as
may be reasonably requested by the Administrative Agent.

 

“Dollars” and the symbol “$” mean the lawful currency of the United States.

 

“Effective Date” means December 3, 2007.

 

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender; (b) an
Approved Fund; and (c) any other Person having a combined capital and surplus in
excess of $500,000,000 approved by (i) the Administrative Agent, the Issuing
Bank and the Swingline Lender, and (ii) unless an Event of Default has occurred
and is continuing, the Company (each such approval under clauses (i) and
(ii) not to be unreasonably withheld or delayed); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include a natural person or a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.

 

“Eligible Coinstar Receivables” means, at the time of any determination thereof,
each Coinstar Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Coinstar Receivable (i) has been earned and represents the bona fide amounts due
to the Company or another Loan Party from Coinstar, Inc. and in each case
originated in the ordinary course of business of the Company or another Loan
Party and (ii) is not ineligible for inclusion in the calculation of the Tranche
A Borrowing Base or Tranche A-1 Borrowing Base pursuant to any of clauses
(a) through (i) below.  Without limiting the foregoing, to qualify as Eligible
Coinstar Receivable, an Account shall indicate no Person other than the Company
or another Loan Party (other than an Excluded Subsidiary) as payee or remittance
party.  In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that the Company or
another Loan Party, as applicable, may be obligated to rebate to a customer) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Company or another Loan Party to reduce the amount of
such Coinstar Receivable.  Any Coinstar Receivables meeting the foregoing
criteria shall be deemed Eligible Coinstar Receivables but only as long as such
Coinstar Receivable is not included in any material respect within any of the
following categories, in which case such Coinstar Receivable shall not
constitute an Eligible Conistar Receivable:

 

(a)           such Coinstar Receivable is not owned by the Company or another
Loan Party, (other than an Excluded Subsidiary) and the Company or another Loan
Party (other than an Excluded Subsidiary) does not have good or marketable title
to such receivable free and clear of any Lien of any Person other than the
Collateral Agent;

 

16

--------------------------------------------------------------------------------


 

(b)           such Coinstar Receivable does not constitute an “Account” (as
defined in the UCC) or such receivables have been outstanding for more than ten
(10) Business Days;

 

(c)           either the Company (or the applicable Loan Party) or
Coinstar, Inc. is the subject of any bankruptcy or insolvency proceedings;

 

(d)           such Coinstar Receivable is not a valid, legally enforceable
obligation of Coinstar, Inc.;

 

(e)           such Coinstar Receivable is not subject to a properly perfected
first priority security interest in favor of the Collateral Agent, or is not in
form and substance reasonably satisfactory to the Administrative Agent, or is
subject to any Lien whatsoever (other than the Lien of the Collateral Agent);

 

(f)            such Coinstar Receivable otherwise does not conform to all
representations, warranties, covenants and agreements in the Loan Documents
relating to receivables;

 

(g)           Coinstar, Inc. has not received the Coinstar Notification in
accordance with the provisions of Section 5.14(d);

 

(h)           such Coinstar Receivable does not meet such other usual and
customary eligibility criteria for receivables as the Administrative Agent may
determine from time to time in its commercially reasonable discretion; or

 

(i)            such Coinstar Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent.

 

“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Receivable that satisfies the following
criteria at the time of creation and continues to meet the same at the time of
such determination: such Credit Card Receivable (i) has been earned and
represents the bona fide amounts due to the Company or another Loan Party from a
credit card payment processor and/or credit card issuer, and in each case
originated in the ordinary course of business of the Company and the related
Loan Party and (ii) is not ineligible for inclusion in the calculation of the
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base pursuant to any of
clauses (a) through (j) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Accounts Receivable, an Account shall indicate no Person
other than the Company or the related Loan Party (other than an Excluded
Subsidiary) as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Company or the related Loan Party, as
applicable, may be obligated to rebate to a customer, a credit card payment
processor, or credit card issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Company or the
related Loan Party to reduce the amount of such Credit Card Receivable.  Any
Credit Card Receivables meeting the foregoing criteria shall be deemed Eligible
Credit Card Receivables but only as long as such

 

17

--------------------------------------------------------------------------------


 

Credit Card Receivable is not included in any material respect within any of the
following categories, in which case such Credit Card Receivable shall not
constitute an Eligible Credit Card Receivable:

 

(a)           such Credit Card Receivable is not owned by a Loan Party (other
than an Excluded Subsidiary) and such Loan Party does not have good or
marketable title to such Credit Card Receivable free and clear of any Lien of
any Person other than the Collateral Agent;

 

(b)           such Credit Card Receivable does not constitute an  “Account” (as
defined in the UCC) or such Credit Card Receivable has been outstanding for more
than seven (7) business days;

 

(c)           the issuer or payment processor of the applicable credit card with
respect to such Credit Card Receivable is the subject of any bankruptcy or
insolvency proceedings;

 

(d)           such Credit Card Receivable is not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

(e)           such Credit Card Receivable is not subject to a properly perfected
first priority security interest in favor of the Collateral Agent, or is not in
form and substance reasonably satisfactory to the Administrative Agent, or is
subject to any Lien whatsoever other than Permitted Encumbrances contemplated by
the credit card processor agreements and for which appropriate reserves (as
determined by the Administrative Agent) have not been established or maintained
by the Borrowers;

 

(f)            the Credit Card Receivable does not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

(g)           such Credit Card Receivable is owed by a Person that has not
received a Credit Card Notification in accordance with the provisions of 
Section 5.14(d);

 

(h)           such Credit Card Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, limited to the lesser of the balance of Credit Card
Receivable or unpaid credit card processor fees;

 

(i)            such Credit Card Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent; or

 

(j)            such Credit Card Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Receivables as the Administrative
Agent may determine from time to time in its commercially reasonable discretion.

 

“Eligible Inventory” means, at the time of any determination thereof the
Inventory of the Company or a Loan Party at the time of such determination that
is not ineligible for inclusion in the Tranche A Borrowing Base or the Tranche
A-1 Borrowing Base pursuant to any of the clauses (a) through (o) below. 
Without limiting the foregoing, to qualify as Eligible Inventory no Person other
than the Company or a Loan Party (other than an Excluded Subsidiary) shall

 

18

--------------------------------------------------------------------------------


 

have any direct or indirect ownership, interest or title to such Inventory and
no Person other than the Company or a Loan Party (other than an Excluded
Subsidiary), shall be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein.  Any
Inventory meeting the foregoing criteria shall be deemed Eligible Inventory but
only as long as such Inventory is not included in any material respect within
any of the following categories, in which case such Inventory shall not
constitute an Eligible Inventory:

 

(a)           it is located at a reclamation center of any Distribution Center
or is otherwise held at any Distribution Center for return to vendor;

 

(b)           it is supplies, packaging, selling or display materials;

 

(c)           it is produce, floral, seafood, meat, bakery, dairy, deli, or fuel
(provided that fuel in an aggregate amount not to exceed $1,000,000 may be
deemed eligible inventory for purposes of calculating the Tranche A Borrowing
Base and the Tranche A-1 Borrowing Base);

 

(d)           it is not owned solely by the Company or any other Loan Party or
is owned by an Excluded Subsidiary;

 

(e)           it is on consignment to the Company or any other Loan Party;

 

(f)            it is not located at property that is owned or leased by the
Company or any other Loan Party or is in transit from vendors to such a
property; provided that (I) Inventory in third party storage facilities located
in jurisdictions other than Priming Jurisdictions shall, if not otherwise
excluded, be included as Eligible Inventory, minus any claims or Liens, other
than Permitted Encumbrances, that vendors, landlords, public warehouse operators
or any third party bailee may have against such property, from time to time, and
(II) Inventory located in Priming Jurisdictions shall not be included in
Eligible Inventory pursuant to this paragraph (f) unless either (A) the
applicable vendor, landlord, public warehouse or any third party bailee has
provided to the related Loan Party a Priority of Claims Waiver in form and
substance reasonably satisfactory to the Administrative Agent, or (B)(i) the
Borrowers have deposited with the Collateral Agent collateral consisting of Cash
and Cash Equivalents an amount equal to the Reserve for Leasehold Obligations
(as applicable) with respect to such property or (ii) the Administrative Agent
has established an appropriate Reserve for Leasehold Obligations, or
(C) Borrowers’ obligations to such vendor, landlord, public warehouse or third
party bailee are supported by a standby letter of credit issued by a Lender
pursuant to this Agreement in an amount at least equal to the Reserve for
Leasehold Obligations;

 

(g)           it is not located in the United States of America;

 

(h)           it is not subject to a perfected first priority Lien in favor of
the Collateral Agent securing the Obligations, regardless of its location, other
than Permitted Encumbrances;

 

(i)            it (i) is damaged, defective, “seconds,” or otherwise
unmerchantable, (ii) is to be returned to the vendor, (iii) is not in good
condition, (iv) does not meet all standards imposed by any Governmental
Authority having regulatory authority over it, or (v) is not currently saleable
in the normal course of business of the Company and the Subsidiaries;

 

19

--------------------------------------------------------------------------------


 

(j)            it is inventory located at any Distribution Center on such date
that represents over 13 weeks old inventory based on date of receipt determined
at an individual product level (provided that such inventory shall be eligible
for purposes of calculating the Tranche A Borrowing Base and the Tranche A-1
Borrowing Base to the extent of fifty percent (50%) of the book value thereof);

 

(k)           it is Inventory that is accounted for in both the Company’s
Distribution Center and Store Inventory;

 

(l)            it includes any profits or transfer price additions charged or
accrued in connection with transfers of Inventory between the Company and its
Subsidiaries or Affiliates;

 

(m)          it is accounted for in the Store Shrink Reserve;

 

(n)           it is accounted for in the Distribution Center Shrink Reserve; or

 

(o)           it is accounted for in the Company’s reserve which adjusts
Inventory valued under the Company’s historical retail method of accounting to
actual cost value (product mix) or adjusts Inventory for unallocated earned
allowances (net costing).

 

“Eligible Leaseholds” means any Real Estate meeting in all material respects the
following criteria:

 

(a)           A Loan Party (other than an Excluded Subsidiary) is the lessee
under a Lease for such Real Estate, the terms and conditions of which are
reasonably satisfactory to the Administrative Agent;

 

(b)           Without limiting the provisions of clause (a), above, the Lease
may be mortgaged and collaterally assigned to the Collateral Agent without the
prior consent of the lessor (or if consent is required, such consent has been
obtained on terms and conditions reasonably satisfactory to the Administrative
Agent);

 

(c)           Unless waived by the Administrative Agent, the Lease contains
customary estoppels, cure rights, and other provisions protecting a leasehold
mortgagee’s interests in the Lease as the Administrative Agent may determine in
its commercially reasonable discretion or if not contained therein, such
provisions have been included in a landlord agreement in form and substance
reasonably satisfactory to the Administrative Agent.  Notwithstanding the
foregoing, all Leases upon which the Collateral Agent obtains a Mortgage on the
Effective Date shall be deemed to have satisfied this requirement;

 

(d)           The Loan Parties shall not be in default of the terms of the Lease
and no event shall have occurred, or solely with the passage of time, giving of
notice or both, would permit the lessor to terminate the Lease;

 

(e)           The Collateral Agent shall have received evidence that all actions
that the Collateral Agent may reasonably deem necessary or appropriate in order
to create valid first and subsisting Liens (subject only to those Liens
permitted by Section 6.02 hereof which have

 

20

--------------------------------------------------------------------------------


 

priority over the Lien of the Collateral Agent by operation of Applicable Law or
otherwise reasonably acceptable to the Administrative Agent) on the leasehold
interest has been taken;

 

(f)            The Administrative Agent shall have received an appraisal (based
upon Appraised Value) of such leasehold interest complying with the requirements
of FIRREA by a third party appraiser reasonably acceptable to the Administrative
Agent and otherwise in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(g)           The Real Estate Eligibility Requirements have been satisfied.

 

“Eligible Real Estate” means any Real Estate meeting in all material respects
the following criteria:

 

(a)           A Loan Party (other than an Excluded Subsidiary) owns such Real
Estate in fee simple absolute;

 

(b)           The Administrative Agent shall have received evidence that all
actions that the Administrative Agent may reasonably deem necessary or
appropriate in order to create valid first and subsisting Liens (subject only to
those Liens permitted by Section 6.02 hereof which have priority over the Lien
of the Collateral Agent by operation of Applicable Law or otherwise reasonably
acceptable to the Administrative Agent) on the property described in the
Mortgages has been taken.

 

(c)           The Administrative Agent shall have received an appraisal (based
upon Appraised Value) of such Real Estate complying with the requirements of
FIRREA by a third party appraiser reasonably acceptable to the Administrative
Agent and otherwise in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(d)           The Real Estate Eligibility Requirements have been satisfied.

 

“Eligible Third Party Insurance Provider Accounts Receivable” means, at the time
of any determination thereof, each third party insurance provider “Account” (as
defined in the UCC) together with all income, payments and proceeds thereof,
that satisfies the following criteria at the time of creation and continues to
meet the same at the time of such determination: such Account (i) has been
earned and submitted for reimbursement to, and represents the bona fide amounts
due to the Company or other Loan Party (other than an Excluded Subsidiary) from,
a third party insurance provider, in each case originated in the ordinary course
of business of the Company or the related Loan Party and (ii) is not ineligible
for inclusion in the calculation of the Tranche A Borrowing Base and the Tranche
A-1 Borrowing Base pursuant to any of clauses (a) through (p) below.  Without
limiting the foregoing, to qualify as an Eligible Third Party Insurance Provider
Accounts Receivable, a third party insurance provider account receivable shall
indicate no Person other than the Company or the related Loan Party (other than
an Excluded Subsidiary) as payee or remittance party.  In determining the amount
to be so included, the face amount of such an account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Company or the

 

21

--------------------------------------------------------------------------------


 

related Loan Party, as applicable, may be obligated to rebate to a third party
insurance provider pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Company or the related Loan Party to
reduce the amount of such Account.  All third party insurance provider accounts
receivable meeting the foregoing criteria shall be deemed Eligible Third Party
Insurance Provider Accounts Receivable but only as long as such third party
insurance provider account receivable is not included in any material respect
within any of the following categories, in which case such third party insurance
provider account receivable shall not constitute an Eligible Third Party
Insurance Provider Accounts Receivable:

 

(a)           an invoice (in form and substance satisfactory to the
Administrative Agent) with respect to such third party insurance provider
accounts receivable has not been sent to the applicable account debtor;

 

(b)           such third party insurance provider accounts receivable does not
constitute an  “Account” (as defined in the UCC);

 

(c)           such third party insurance provider accounts receivable are not
due and payable in full, or are subject to any bill and hold arrangement, or
more than 90 days have elapsed since the date of the sale of goods giving rise
to such third party insurance provider accounts receivable;

 

(d)           the aggregate amount of accounts due from third party insurance
providers exceeds Fifteen Million Dollars ($15,000,000) for which more than 60
days but not more than 90 days have elapsed since the date of the sale of goods
or rendering of services giving rise to such third party insurance provider
accounts receivable;

 

(e)           such third party insurance provider accounts receivable did not
arise from the provision of goods authorized by a physician’s prescription, and
such goods have been performed or provided;

 

(f)            such third party insurance provider accounts receivable arose
from the provision of durable medical equipment;

 

(g)           such third party insurance provider accounts receivable (i) are
not owned by a Loan Party and such Loan Party does not have good or marketable
title to such third party insurance provider accounts receivable or (ii) are
owned by an Excluded Subsidiary;

 

(h)           such third party insurance provider accounts receivable are
subject to any assignment, claim, lien, or security interest, except in favor of
the Administrative Agent and the Lenders;

 

(i)            such third party insurance provider accounts receivable are not
subject to a properly perfected first priority security interest in favor of the
Collateral Agent, or is not in form and substance reasonably satisfactory to the
Administrative Agent, or is subject to any Lien whatsoever other than Permitted
Encumbrances and for which appropriate reserves (as determined by the
Administrative Agent) have not been established or maintained by the Borrowers;

 

22

--------------------------------------------------------------------------------


 

(j)            such third party insurance provider accounts receivable are not
valid and legally enforceable obligations of the account debtor, are with
recourse, or are subject to any claim for credit, defense, offset, chargeback,
counterclaim or adjustment by the account debtor (other than any discount
allowed for prompt payment and reconciliations in the ordinary course of
business), and the assignment or pledging thereof violates any agreement to
which the account debtor is subject;

 

(k)           such third party insurance provider accounts receivable did not
arise in the ordinary course of business of the Company and its Subsidiaries, or
a notice of the bankruptcy, insolvency, failure, or suspension or termination of
business of the account debtor has been received by the Company or the related
Loan Party, or the payor thereunder shall have provided written notice to anyone
of a challenge or dispute of its obligations thereunder;

 

(l)            such third party insurance provider accounts receivable do not
conform to all representations, warranties or other provisions of the Loan
Documents relating to such third party insurance provider accounts receivable;

 

(m)          such third party insurance provider accounts receivable are
obligations payable under Medicare, Medicaid or any other governmental program
or the related account debtor is any unit of government;

 

(n)           such third party insurance provider accounts receivable is owed by
a Person that has not received an Insurance Provider Notification in accordance
with the provisions of Section 5.14(d);

 

(o)           such third party insurance provider accounts receivable do not
meet other usual and customary eligibility criteria for third party insurance
provider accounts receivable, including the payors thereunder, as determined by
the Administrative Agent in its commercially reasonable discretion; or

 

(p)           such third party insurance provider accounts receivable is
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Collateral Agent, and to the
extent necessary or appropriate, endorsed to the Collateral Agent.

 

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate
and Eligible Leaseholds, any reserve which the Agents, from time to time in
their discretion establish for estimable amounts that are reasonably likely to
be expended by any of the Loan Parties in order for such Loan Party and its
operations and property (a) to comply with any notice from a Governmental
Authority asserting non-compliance with Environmental Laws, or (b) to correct
any such non-compliance with Environmental Laws or to provide for any
Environmental Liability.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the pollution or protection of the environment or the preservation or
reclamation of natural resources, including those relating to

 

23

--------------------------------------------------------------------------------


 

the management, release or threatened release of any Hazardous Material, or to
employee health and safety matters.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense or cost, contingent
or otherwise (including any liability for costs of environmental remediation, or
natural resource damages, administrative oversight costs, and indemnities), of
the Company or any Subsidiary arising under any Environmental Law resulting from
or based upon (a) compliance or noncompliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract or agreement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, as to any Person, all of the authorized shares of
capital stock of (or other ownership or profit interests in) such Person,
including all classes of common and preferred capital stock, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, membership or trust interests
therein), rights to receive distributions of cash and other property, and to
receive allocations of items of income, gain, loss, deduction and credit and
similar items from such Person, whether voting or nonvoting, whether or not such
interests include rights entitling the holder thereof to exercise control over
such Person, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or

 

24

--------------------------------------------------------------------------------


 

partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning set forth in Section 7.01.

 

“Excess Amount” has the meaning set forth in Section 2.06(d).

 

“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

 

(a)           The lesser of:

 

(i)            the Tranche A-1 Borrowing Base (or if the Tranche A-1 Commitments
have been terminated, the Tranche A Borrowing Base); or

 

(ii)           the Aggregate Commitments;

 

minus

 

(b)           The aggregate of the outstanding Credit Extensions.

 

In calculating Excess Availability at any time and for any purpose under this
Agreement, the Company shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices (absent which the Administrative Agent may establish a reserve
therefor).

 

“Exchange Act Filings” means all filings made by the Company pursuant to the
Securities and Exchange Act of 1934, and the rules promulgated thereunder, since
and including the annual report of the Company on Form 10-K for the fiscal year
ended immediately prior to the date as of which representation and warranty is
made or deemed to be made hereunder.

 

“Excluded Subsidiary” means each Subsidiary of the Company which (a) is affected
by any event or circumstance referred to in any of Sections 7.01 (h), (i), (j),
or (p) and (b) meets all the following conditions: (i) the Company’s direct and
indirect investments in and advances to the Subsidiary is less than 1% of the
total assets of the Company consolidated as of the end of the most recently
completed fiscal year; (ii) the Company’s direct and indirect proportionate
share of the total assets (after intercompany eliminations) of the Subsidiary is
less than 1% of the total assets of the Company consolidated as of the end of
the most recently completed fiscal year; and (iii) the Company’s direct and
indirect equity in the income from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principle of
the Subsidiary is less than 1% of such income of the Company consolidated for
the most recently completed fiscal year; provided that, (A) all Excluded
Subsidiaries shall be considered to be a single consolidated Subsidiary for
purposes of determining whether the conditions specified in clauses (i),
(ii) and (iii) above are satisfied and (ii) a Subsidiary shall not be an
Excluded Subsidiary if such Subsidiary holds rights under any long-term
contracts for the

 

25

--------------------------------------------------------------------------------


 

purchase of inventory accounting for more than 5% of the total inventory
purchased by the Company and its Subsidiaries during the most recently completed
four fiscal quarters.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender
(including for this purpose the Issuing Bank) or any other recipient of any
payment to be made by or on account of any obligation of any Borrower hereunder,
(a) taxes imposed on (or measured by) its net income, profits or overall gross
income or receipts, and franchise or similar taxes, imposed by the United States
of America, by a jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or by any other
jurisdiction with which the recipient has or had any other present or former
connection (other than a connection arising solely from entering into,
performing its obligations under, receiving a payment under or enforcing this
Agreement or the other Loan Documents), (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any jurisdiction
described in clause (a) above, (c) in the case of a Non-U.S. Lender, any
withholding tax that is imposed on amounts payable to such Non-U.S. Lender
(A) pursuant to a Tax law in effect on the date such Non-U.S. Lender becomes a
party hereto or a Participant through the purchase of a participation hereunder,
the date such Non-U.S. Lender designates a new Lending Office, or, with respect
to any additional position in any Obligation acquired after such Non-U.S. Lender
becomes a party hereto, the date such additional position was acquired by such
Non-U.S. Lender, or (B) is attributable to such Non-U.S. Lender’s failure or
inability (other than as a result of a Change in Law occurring after the date
such Non-U.S. Lender becomes a party to this Agreement, a Participant through
the purchase of a participation hereunder, or with respect to any additional
position in any Obligation acquired after such Non-U.S. Lender becomes a party
hereto, the date such additional position was acquired by such Non-U.S. Lender)
to comply with Section 2.17(e), except, in each case described in clause (A) or
(B), to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office, assignment or
acquisition of such additional position in any Obligation (as applicable), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 2.17, and (d) any U.S. federal, state or local backup
withholding tax.

 

“Executive Order” has the meaning set forth in Section 9.15.

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Letters of Credit” means each of the Letters of Credit issued by a
Lender and outstanding on the Effective Date, as listed on Schedule 1.01(A).

 

“Exposure” means, at any time, the aggregate principal amount, without
duplication, of outstanding Loans, Swingline Exposure, and L/C Exposure at such
time. The Exposure of any Lender at any time shall be the sum of, without
duplication, its L/C Exposure, plus its Swingline Exposure, plus the aggregate
principal amount of its outstanding Loans at such time.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if

 

26

--------------------------------------------------------------------------------


 

such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” of any corporation means the chief financial officer,
principal accounting officer, treasurer, controller or any vice
president-finance, vice-president-financial services or vice-president -treasury
services of such corporation.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

 

“Foreign Assets Control Regulations” has the meaning set forth in Section 9.15.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee by a person shall be deemed to be an amount equal to the stated amount
or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof

 

27

--------------------------------------------------------------------------------


 

(assuming such person is required to perform thereunder) as determined by such
person in good faith.

 

“Guaranty” means the Guaranty among the Loan Parties and the Administrative
Agent dated the Effective Date, substantially in the form of Exhibit C.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

“HBA” means health and beauty aids.

 

“Hedging Agreement” means any Currency and Commodity Hedging Agreement or
Interest Rate Hedging Agreement.

 

“Immaterial Subsidiaries” means the Subsidiaries of the Company listed on
Schedule 1.01(D), which the Company intends to dissolve, liquidate or merge into
another Loan Party.

 

“Incremental Availability” means, at any time of calculation, the additional
amount available to be borrowed by the Borrowers based upon the difference
between the Tranche A-1 Borrowing Base and the Tranche A Borrowing Base as
reflected on the most recent Borrowing Base Certificate delivered by the
Borrowers to the Administrative Agent pursuant to Section 5.01(f) hereof.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current
accounts payable in the ordinary course of business), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes,
imposed on any payment by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document.

 

28

--------------------------------------------------------------------------------


 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement among the Loan Parties party thereto and
the Collateral Agent dated as of the Effective Date, substantially in the form
of Exhibit D.

 

“Information” has the meaning set forth in Section 9.12.

 

“Insurance Provider Notification” has the meaning set forth in Section 5.14(d).

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan) , the first Business Day of each calendar month and (b) with
respect to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or to
the extent available to all of the Lenders nine or twelve) months thereafter, as
the Borrowers may elect, provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Hedging Agreement” means any interest rate protection agreement
or other interest rate hedging arrangement.

 

“Inventory” means all products available for sale by the Company and the other
Loan Parties in the following categories as defined and classified by the
Company and the other Loan Parties on a basis consistent with the Company’s
current and historical accounting practices: HBA, perishable, grocery, pharmacy,
meat, seafood, produce, floral, bakery, deli, dairy, liquor, general merchandise
and fuel, each valued at cost on a basis consistent with the current and
historical accounting practices (without giving effect to LIFO reserves).

 

“Inventory Advance Rate” means 90%.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in its reasonable credit judgment as being
appropriate to reflect changes in

 

29

--------------------------------------------------------------------------------


 

the determination of the saleability, at retail, of the Eligible Inventory or
which reflect such other factors as negatively affect the market value of the
Eligible Inventory. Inventory Reserves shall not be duplicative of any factors
taken into consideration in determining the Appraised Value of Inventory.

 

“Issuing Bank” means Bank of America, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i); provided, that (i) the Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate; and
(ii) with the consent of the Borrowers and the Administrative Agent, the Issuing
Bank may arrange for one or more Letters of Credit to be issued by a Lender
other than the Issuing Bank (or an Affiliate of such other Lender), in which
case the term “Issuing Bank” shall include such Lender (or Affiliate of such
Lender) with respect to Letters of Credit issued by such Lender (or Affiliate of
such Lender).  In the event that there is more than one Issuing Bank at any
time, references herein and in the other Loan Documents to the Issuing Bank
shall be deemed to refer to the Issuing Bank in respect of the applicable Letter
of Credit or to all Issuing Banks, as the context requires.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all L/C Disbursements made pursuant to Letters of Credit
that have not yet been reimbursed by or on behalf of a Borrower at such time.
The L/C Exposure of any Lender at any time shall mean its Applicable Percentage
of the aggregate L/C Exposure at such time.

 

“Lead Arranger” means Banc of America Securities LLC.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

 

“Leasehold Advance Rate” means 40%.

 

“Leasehold Differential” means the difference between $300,000,000 (or such
lesser amount to which the Administrative Agent in its reasonable discretion may
agree, but in no event less than an amount which would maintain a loan to value
based on such Eligible Leaseholds of 25%) and the Appraised Value of the then
Eligible Leaseholds.

 

“Leasehold Obligations” means, with respect to each Loan Party, all payments
made, if any, by such Loan Party with respect to rent (including fixed rent and
variable rent), common area maintenance charges and other monetary obligations
under any Lease (including any Distribution Center or Store) where any Inventory
is stored or otherwise located.

 

30

--------------------------------------------------------------------------------


 

“Lender” means each Person listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any Person that ceases to be a Party hereto pursuant to an Assignment and
Acceptance.

 

“Letter of Credit” means any letter of credit issued by the Issuing Bank for the
account of a Borrower.  Without limiting the foregoing, all Existing Letters of
Credit shall be deemed to have been issued hereunder and shall for all purposes
be deemed to be “Letters of Credit” hereunder.

 

“Letter of Credit Fee “ has the meaning set forth in Section 2.12(c).

 

“Letter of Credit Sublimit” means an amount equal to $400,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Tranche A
Commitments. A permanent reduction of the Aggregate Revolving Commitments or the
Tranche A Commitments shall not require a corresponding pro rata reduction in
the Letter of Credit Sublimit; provided, however, that if the Aggregate
Revolving Commitments or the Tranche A Commitments are reduced to an amount less
than the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Company’s option, less than) the Aggregate
Revolving Commitments or the Tranche A Commitments, as applicable.

 

“LIBOR” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

31

--------------------------------------------------------------------------------


 

“Loan” means all Tranche A Loans, Tranche A-1 Loans, the Term Loan, the Term A-2
Loan. Swingline Loans, and all other advances to or for the account of the
Borrowers pursuant to this Agreement.

 

“Loan Documents” means this Agreement, the Guaranty, the Indemnity, Subrogation
and Contribution Agreement, all Borrowing Base Certificates, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, the Security
Documents, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, or in connection with any transaction arising
out of any Cash Management Services and Bank Products provided by the
Administrative Agent or any of its Affiliates, each as amended and in effect
from time to time.

 

“Loan Parties” means each of the Company, the other Borrowers and each other
Subsidiary identified as a “Loan Party” on Schedule 3.12 and each Subsidiary
made a party hereto pursuant to Section 5.12.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document, (c) the rights of or benefits
available to the Lenders under any Loan Document or (d) the Collateral as a
whole.

 

“Material Contract” means any agreement to which any Loan Party is a party, the
termination of which would have a Material Adverse Effect, including, without
limitation, as of the Effective Date, the Supply Agreement, dated as of June 27,
2005 by and between the Company and C&S Wholesale Grocers, Inc., as the same may
be amended or replaced from time to time.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000 (or its equivalent). For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Maturity Date” means December 3, 2012.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Merger” means the transactions contemplated by the Merger Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of March 4,
2007 by and among the Company, Sand Merger Corp. and Pathmark Stores, Inc., as
in effect on the Effective Date.

 

32

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage(s)” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Collateral Agent.  Each Mortgage shall be substantially in the form of
Exhibit Q-1 or Exhibit Q-2, as applicable, with such modifications as may be
appropriate to reflect Applicable Law of the jurisdiction in which the Real
Estate is located.

 

“Mortgage Policies” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

 

“Multiemployer Plan” or “Multiemployer Plan” means a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Company and the
Subsidiaries to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Company and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by a Lien superior to that of the
Collateral Agent on such asset, (iii) as long as no Triggering Event then
exists, the amount of all taxes paid (or reasonably estimated to be payable) by
the Company and the Subsidiaries, and the amount of any reserves established by
the Company and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Company), (iv) all amounts deposited in trust or escrow for the benefit of any
third party or to which any third party may be entitled in connection with such
event, provided that any such amounts returned to the Company or any Subsidiary
shall constitute Net Proceeds when received and (v) the reasonable costs and
expenses of any repairs, alterations, or improvements made by the Company or any
Subsidiary to the assets subject to such event to the extent such repairs,
alterations or improvements were required or permitted pursuant to the terms of
any Lease or this Agreement.

 

“Noncompliance Notice “ has the meaning set forth in Section 2.05(b).

 

“Non-U.S. Lender” means a Lender or a Participant that is organized under the
laws of a jurisdiction other than the United States of America, any state
thereof or the District of Columbia.

 

“Obligations” has the meaning set forth in the Security Agreement.

 

“Other Liabilities” means any obligations on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank

 

33

--------------------------------------------------------------------------------


 

Product entered into with any Loan Party or any of its Subsidiaries, as each may
be amended from time to time.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, or similar taxes, charges or levies arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document; provided, however, that any such
taxes imposed on any assignment of the Obligations, any Assignment and
Acceptance Agreements or any sales of participations in the Obligations pursuant
to Section 9.04(d), and any estate, gift or inheritance taxes shall not
constitute “Other Taxes.”

 

“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended.

 

“PACA/PASA Liability Reserve” means an amount calculated on a monthly basis by
the Collateral Agent to provide for vendor liabilities pursuant to PACA and
PASA.

 

“Pathmark” means Pathmark Stores, Inc., a Delaware corporation.

 

“Participant” has the meaning set forth in Section 9.04(d).

 

“PASA” means the Packers and Stockyard Act, 1921 and all regulations promulgated
thereunder, as amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

 

“Permitted Divestitures” means:

 

(a)           the Federal Trade Commission divestitures as publicly disclosed by
the Company on or before the Effective Date;

 

(b)           the sale of the Falcon 900 Aircraft;

 

(c)           the sale of the leasehold interests as announced on August 14,
2007 by Pathmark; and

 

(d)           the sale of SAV-A-CENTER supermarkets in the Greater New Orleans
area.

 

“Permitted Encumbrances” means:

 

(a)           liens imposed by law for Taxes, assessments and governmental
charges or claims that are not yet delinquent or are being contested in
compliance with Section 5.05;

 

(b)           carriers’, landlord’s, warehousemen’s, mechanics’, materialmen’s
and repairmen’s liens, statutory liens of banks and rights of set-off and other
Liens imposed by law,

 

34

--------------------------------------------------------------------------------


 

arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.05;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing liability to insurance
carriers under insurance arrangements;

 

(d)           deposits to secure the performance of bids, tenders, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(k);

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

 

(g)           encumbrances on assets disposed or to be disposed in a Permitted
Divestiture created by an agreement(s) providing for such Permitted Divestiture
or encumbrances on assets disposed or to be disposed permitted by Section 6.05
created by an agreement(s) providing for such disposition;

 

(h)           any (i) interest or title of lessor or sublessor under any Lease,
(ii) easement, restriction or encumbrance to which the interest or title of such
lessor or sublessor may be subject to or (iii) subordination of the interest of
the lessee or sublessees under such Lease to any restriction or encumbrance
referred to in the preceding clause (ii);

 

(i)            Liens arising from filing Uniform Commercial Code financing
statements relating solely to Leases; and

 

(j)            encumbrances referred to in Schedule B of the Mortgage Policies
insuring the Mortgages;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holder” means (i) Tengelmann Warenhandelsgesellschaft or (ii) any
Affiliate of  Tengelmann Warenhandelsgesellschaft.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were

 

35

--------------------------------------------------------------------------------


 

terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement among the Loan Parties party
thereto and the Collateral Agent dated as of the Effective Date, substantially
in the form of Exhibit F.

 

“Prepayment Date” has the meaning set forth in Section 2.11(p).

 

“Prepayment Event” means:

 

(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of the Company or any
Subsidiary, other than (i) dispositions described in clauses (a) and (b) of
Section 6.05, and (ii) prior to the occurrence of a Triggering Event, other
dispositions resulting in aggregate Net Proceeds not exceeding $20,000,000
during any fiscal year of the Company; or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Subsidiary, but, prior to the occurrence of a
Triggering Event (i) only to the extent that the Net Proceeds therefrom have not
been applied to repair, restore or replace such property or asset within 180
days after such event and (ii) only to the extent the value of such loss is in
excess of $1,000,000 (or its equivalent); or

 

(c)           the incurrence by the Company or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.01.

 

“Prepayment Premium” means one percent (1%) of the principal amount of the Term
A-2 Loan prepaid during the twelve month period after the Restatement Effective
Date.

 

“Prescription Advance Rate” means 85%.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A. as its prime rate in effect at its principal
office in Charlotte, North Carolina; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.

 

“Priming Jurisdiction” means any jurisdiction listed on Schedule A hereto, which
schedule may be revised by the Administrative Agent to reflect changes in
Applicable Law.  The Administrative Agent shall provide the Company with ten
(10) days’ prior written notice of any revisions to the jurisdictions listed on
Schedule A hereto.

 

“Principal Properties” means, (a) initially, the Real Estate described on
Schedule 1.01(C), provided that such Schedule may be updated by the Company to
the extent necessary to eliminate Real Estate which, after the Effective Date,
is determined by the Company and the Administrative Agent to no longer to be a
“Principal Property” under any agreement evidencing Material Indebtedness, and
(b) any other Real Estate which is determined by the Company and the
Administrative Agent after the Effective Date to have been a “Principal
Property” as of the Effective Date under any agreement evidencing Material
Indebtedness.

 

36

--------------------------------------------------------------------------------


 

“Priority of Claims Waiver” means an agreement executed by (a) a bailee or other
Person in possession of Collateral, including, without limitation, any
warehouseman substantially in the form of Exhibit P-2 hereto with such
modifications thereto as may be approved by the Collateral Agent or such other
agreement reasonably satisfactory in form and substance to the Collateral Agent,
or (b) a landlord of Real Estate leased by any Loan Party (including, without
limitation, any warehouse or distribution center), substantially in the form of
Exhibit P-1 hereto with such modifications thereto as may be approved by the
Collateral Agent or such other agreement reasonably satisfactory in form and
substance to the Collateral Agent pursuant to which such Person (i) acknowledges
the Collateral Agent’s Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
Real Estate, (iii) agrees to furnish the Collateral Agent with access to the
Collateral in such Person’s possession or on the Real Estate for the purposes of
assembling, repossessing, selling or otherwise disposing of such Collateral and
(iv) makes such other agreements with the Collateral Agent as the Collateral
Agent may reasonably require.

 

“Qualified Preferred Stock” means, with respect to any Person, any preferred
capital stock or preferred equity interest that by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event does not (a) mature or becomes
mandatorily redeemable prior to the Maturity Date, pursuant to a sinking fund
obligation or otherwise; (b) become convertible or exchangeable at the option of
the holder thereof for Indebtedness or preferred stock that is not Qualified
Preferred Stock, prior to the Maturity Date; or (c) become redeemable at the
option of the holder thereof, in whole or in part, prior to the Maturity Date.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Real Estate Advance Rate” means 50%.

 

“Real Estate Eligibility Requirements: means collectively, each of the
following:

 

(a)           The applicable Loan Party has executed and delivered to the
Collateral Agent a Mortgage with respect to any Real Estate intended, by the
Company or other Loan Party, to be included in Eligible Real Estate or Eligible
Leaseholds;

 

(b)           Such Real Estate is used by a Loan Party (other than an Excluded
Subsidiary), or is leased or subleased by a Loan Party (other than an Excluded
Subsidiary) to another Person, for offices or as a store or distribution center;

 

(c)           As to any particular property, the Loan Party is in compliance in
all material respects with the representations, warranties and covenants set
forth in the Mortgage relating to such Real Estate;

 

(d)           The Collateral Agent shall have received fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies or
marked-up title insurance commitments having the effect of a policy of title
insurance) (the “Mortgage

 

37

--------------------------------------------------------------------------------


 

Policies”) in form and substance, with the endorsements set forth on Schedule
1.01(B) hereto (to the extent available at commercially reasonable rates) and in
amounts reasonably acceptable to the Collateral Agent (provided that such
amounts shall not exceed the Appraised Value of the applicable Mortgaged
Property), issued, coinsured and reinsured (to the extent required by the
Collateral Agent) by title insurers reasonably acceptable to the Collateral
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property or leasehold interests described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only those Liens permitted by Section 6.02 having
priority over the Lien of the Collateral Agent under Applicable Law or otherwise
reasonably acceptable to the Collateral Agent;

 

(e)           With respect to any Real Estate owned by a Borrower or any other
Loan Party (as opposed to interests as lessee under a Lease) which is intended
by such Borrower or such other Loan Party to be included in Eligible Real
Estate, within ninety (90) days after the Effective Date (or such later date, if
any, as the Administrative Agent may agree in writing in its sole discretion),
the Collateral Agent shall have received American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid,  certified to the
Collateral Agent and the issuer of the Mortgage Policies in a manner reasonably
satisfactory to the Collateral Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Collateral Agent, showing all buildings
and other improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Collateral Agent;

 

(f)            With respect to any leased Real Estate intended by any Borrower
or other Loan Party to be included in Eligible Leaseholds, the Collateral Agent
shall have received a consent agreement to the extent required under the terms
of the applicable Lease or Title Policy relating to such leased Real Estate, in
form and substance reasonably satisfactory to the Collateral Agent, executed by
the lessor of the Lease, along with (1) a memorandum of lease in recordable form
with respect to such leasehold interest, executed and acknowledged by the owner
of the affected real property, as lessor, or (2) evidence that the applicable
Lease with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary, in the Collateral Agent’s reasonable judgment,
to give constructive notice to third-party purchasers of such leasehold
interest, or (3) if such leasehold interest was acquired or sub-leased from the
holder of a recorded leasehold interest, the applicable assignment or sublease
document, executed and acknowledged by such holder, in each case in form
sufficient to give such constructive notice upon recordation and otherwise in
form reasonably satisfactory to the Collateral Agent;

 

(g)           With respect to any Real Estate intended by any Borrower or other
Loan Party to be included in Eligible Real Estate, the Collateral Agent shall
have received a Phase I Environmental Site Assessment in accordance with ASTM
Standard E1527-05, in

 

38

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to the Collateral Agent, from an
environmental consulting firm reasonably acceptable to the Collateral Agent,
which report shall identify recognized environmental conditions and shall to the
extent possible quantify any related costs and liabilities, associated with such
conditions and the Collateral Agent shall be satisfied with the nature and
amount of any such matters. The Collateral Agent may, upon the receipt of a
Phase I Environmental Site Assessment require the delivery of further
environmental assessments or reports to the extent such further assessments or
reports are recommended in the Phase I Environmental Site Assessment; and

 

(h)           The applicable Loan Party shall have delivered to the Collateral
Agent evidence of flood insurance naming the Collateral Agent as mortgagee as
required by the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended and in effect, which shall be
reasonably satisfactory in form and substance to the Collateral Agent.

 

“Realty Reserves” means such reserves as the Administrative Agent from time to
time determines in the Administrative Agent’s discretion as being appropriate to
reflect the impediments to the Agents’ ability to realize upon any Eligible Real
Estate or Eligible Leaseholds. Without limiting the generality of the foregoing,
Realty Reserves may include (but are not limited to) (i) Environmental
Compliance Reserves, (ii) reserves for (A) municipal taxes and assessments,
(B) repairs and (C) remediation of title defects, and (iii) reserves for
Indebtedness secured by Liens having priority over the Lien of the Collateral
Agent.

 

“Receivables Advance Rate” means 90%.

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Exposure and unused
Commitments representing greater than 50% of the sum of all Exposure and unused
Commitments at such time; provided that until such time as a “Successful
Syndication” (as defined in a certain letter agreement between, among others,
the Administrative Agent and the Company) has occurred, Required Lenders shall
include at least three Lenders.

 

“Reserve for Leasehold Obligations” means, on any date, the aggregate amount of
Leasehold Obligations of the Loan Parties due and owing with respect to
properties of a vendor, landlord, public warehouse operator or other third party
bailee located in a Priming Jurisdiction  or at a distribution center at which
more than $5,000,000 of Inventory is located, in each case which is not subject
to a Priority of Claims Waiver in form and substance satisfactory to the
Administrative Agent; for each such property the amount of Leasehold Obligations
shall be the next two months’ Leasehold Obligations (net of any Letter of Credit
amount benefiting such landlord in respect of such Leasehold Obligations). For
the avoidance of doubt, the amount of Leasehold Obligations for any property for
which a satisfactory Priority of Claims Waiver is

 

39

--------------------------------------------------------------------------------


 

delivered by a vendor, landlord, public warehouse operator or other third party
bailee, shall be zero.

 

“Restatement Effective Date” means December     , 2007 (the date on which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02)).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Company or any option, warrant or other right to
acquire any such Equity Interests in the Company.

 

“S&P” means Standard & Poor’s Ratings Service, a Division of The McGraw-Hill
Companies, and its successors.

 

“Script Advance Rate” means 85%.

 

“Scripts” means the pharmaceutical customer list owned and controlled by each
Loan Party relating to certain items and services, including, without
limitation, any drug price data, drug eligibility data, clinical drug
information and health information of a pharmaceutical customer that is not
protected under Sections 1171 through 1179 of the Social Security Act or other
Applicable Law.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means the Security Agreement among the Loan Parties party
thereto and the Collateral Agent dated as of the Effective Date, substantially
in the form of Exhibit G.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages and each other security agreement or other instrument or document
executed and delivered by any Loan Party to secure any of the Obligations.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature, and (e) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged. The amount of all Guarantees and
contingent obligations at any time shall be computed as the amount that, in
light

 

40

--------------------------------------------------------------------------------


 

of all the facts and circumstances existing at the time, can reasonably be
expected to become an actual or matured liability.

 

“Specified Default” means the occurrence and continuance of an Event of Default
under Section 7.01 (a), (b), (c) (only with respect to a Borrowing Base
Certificate delivered pursuant to Section 5.01(f)), (h) or (i) or
Section 7.01(d) (in the case of the failure of the Loan Parties to comply with
(x) Section 5.01(f) (after giving effect to a five (5) day grace period relating
thereto or such longer time, if any, as the Administrative Agent may agree in
writing in its sole discretion), (y) Section 5.14 (other than Section 5.14(d) to
the extent the Administrative Agent has approved an extension relating to the
applicable delivery requirements therein) or (z) Section 6.12).

 

“Standby Letter of Credit” means Letter of Credit other than a Commercial Letter
of Credit.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board.  LIBOR Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store Shrink Percentage” shall be applicable to Inventory located at Stores and
shall mean, as of any date, the amount of loss recorded in accordance with GAAP
of the grocery and HBA inventories expressed as a percentage of the grocery and
HBA sales for the most recently ended two (2) fiscal quarters.

 

“Store Shrink Reserve” shall be equal to the product of (a) the excess of the
Store Shrink Percentage over 1%, multiplied by (b) the Inventory of the Company
and the other Loan Parties as of the date of the most recent Borrowing Base
Certificate.

 

“Stores” means all supermarket retail locations of the Company and other Loan
Parties selling Inventory owned by the Loan Parties.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the

 

41

--------------------------------------------------------------------------------


 

equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Swingline Exposure” means, at any time, the aggregate amount of all outstanding
Swingline Loans at such time. The Swingline Exposure of any Lender at any time
shall mean its Applicable Percentage of the aggregate Swingline Exposure at such
time

 

“Swingline Lender” means Bank of America, N.A., in its capacity as Lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.05.

 

“Swingline Sublimit” means an amount equal to $50,000,000.  The Swingline
Sublimit is part of, and not in addition to, the Aggregate Tranche A
Commitments.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings or similar charges imposed by any Governmental
Authority.

 

“Term Applicable Percentage” means with respect to any Term Lender at any time,
the percentage (carried out to the fourth decimal place) of the outstanding
principal balance of such Term Lender’s Term Loan at such time to the Aggregate
Term Outstandings at such time.  The initial Term Applicable Percentage of each
Term Lender is set forth opposite the name of such Term Lender on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Term Lender becomes a
party hereto, as applicable.

 

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender hereunder set forth as its Term Commitment opposite its name on
Schedule 2.01 hereto.

 

“Term Lender” means each Lender having a Term Commitment as set forth on
Schedule 2.01 hereto or in the Assignment and Acceptance by which it becomes a
Term Lender, or after the making of the Term Loan, each Lender holding any
portion of the Term Loan.

 

“Term Loan” means the term loan made by the Term Lenders on the Effective Date
pursuant to Section 2.01(b) of the Existing Credit Agreement.

 

“Term Prepayment Conditions” means that (a) no Default or Event of Default then
exists or would arise from the prepayment of the Term Loan or Term A-2 Loan, as
applicable, and (b) the Company shall deliver to the Agent either (i) an opinion
as to Solvency of the Loan Parties before and after giving effect to such
prepayment, which opinion shall be in form and substance acceptable to the Agent
and rendered by a Person acceptable to the Agent or (ii) evidence that Excess
Availability (A) on the date of any such prepayment and (B) projected on a pro
forma basis for the following twelve months shall be in an amount greater than
$150,000,000.

 

42

--------------------------------------------------------------------------------


 

“Term A-2 Applicable Percentage” means with respect to any Term A-2 Lender at
any time, the percentage (carried out to the fourth decimal place) of the
outstanding principal balance of such Term A-2 Lender’s Term A-2 Loan at such
time to the Aggregate Term A-2 Outstandings at such time.  The initial Term A-2
Applicable Percentage of each Term A-2 Lender is set forth opposite the name of
such Term A-2 Lender on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Term A-2 Lender becomes a party hereto, as applicable.

 

“Term A-2 Commitment” means, with respect to each Term A-2 Lender, the
commitment of such Term A-2 Lender hereunder set forth as its Term A-2
Commitment opposite its name on Schedule 2.01 hereto.

 

“Term A-2 Leasehold Cap” means, subject to the provisions of Section 5.13(b),
(a) during the period commencing on the Restatement Effective Date and ending on
and including August 31, 2009, $50,000,000, (b) commencing on September 1, 2009
and ending on November 30, 2009, $25,000,000, and (c) at any time after
December 1, 2009, $0.

 

“Term A-2 Lender” means each Lender having a Term A-2 Commitment as set forth on
Schedule 2.01 hereto or in the Assignment and Acceptance by which it becomes a
Term A-2 Lender, or after the making of the Term A-2 Loan, each Lender holding
any portion of the Term A-2 Loan.

 

“Term A-2 Loan” means the term loan to be made by the Term A-2 Lenders on the
Restatement Effective Date pursuant to Section 2.01(c).

 

“Trading With the Enemy Act” has the meaning set forth in Section 9.15.

 

“Tranche A Applicable Percentage” means with respect to any Tranche A Lender at
any time, the percentage (carried out to the fourth decimal place) of the
Aggregate Tranche A Commitments represented by such Tranche A Lender’s Tranche A
Commitment at such time.  If the commitment of each Tranche A Lender to make
Tranche A Loans and the obligation of the Issuing Bank to make L/C Credit
Extensions have been terminated pursuant to Section 2.09(a) or if the Aggregate
Tranche A Commitments have expired, then the Tranche A Applicable Percentage of
each Lender shall be determined based on the Tranche A Applicable Percentage of
such Tranche A Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Tranche A Applicable Percentage of each Tranche A
Lender is set forth opposite the name of such Tranche A Lender on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Tranche A Lender
becomes a party hereto, as applicable.

 

“Tranche A Borrowing Base” means, on any date (subject to adjustment as provided
in Section 1.05), the aggregate value of the assets of the Loan Parties, in an
amount (calculated based on the most recent Borrowing Base Certificate delivered
to the Administrative Agent in accordance with Section 5.01(f), absent any error
in such Borrowing Base Certificate) that is equal to:

 

(a)           the product of (x) the Inventory Advance Rate (or such lesser rate
as determined from time to time by the Administrative Agent in its commercially
reasonable discretion in accordance with Section 1.05) and (y) Appraised Value
of Eligible Inventory (subject to the

 

43

--------------------------------------------------------------------------------


 

provisions of clause (j) of the definition of Eligible Inventory) and (z) the
Cost of Eligible Inventory (net of Inventory Reserves); plus

 

(b)           the product of (x) the Receivables Advance Rate (or such lesser
rate as determined from time to time by the Administrative Agent in its
commercially reasonable discretion in accordance with Section 1.05) and (y) the
face amount of all Eligible Credit Card Accounts Receivables; plus

 

(c)           subject to the proviso hereto, the product of (x) the Script
Advance Rate (or such lesser rate as determined from time to time by the
Administrative Agent in its commercially reasonable discretion in accordance
with Section 1.05) and (y) the Appraised Value of Scripts; plus

 

(d)           the product of (x) Coinstar Advance Rate (or such lesser rate as
determined from time to time by the Administrative Agent in its commercially
reasonable discretion in accordance with Section 1.05) and (y) the face amount
of Eligible Coinstar Receivables; plus

 

(e)           the product of (x) Prescription Advance Rate (or such lesser rate
as determined from time to time by the Administrative Agent in its commercially
reasonable discretion in accordance with Section 1.05) and (y) the face amount
of all Eligible Third Party Insurance Provider Accounts Receivables; plus

 

(f)            subject to the proviso hereto, the product of (x) Real Estate
Advance Rate (or such lesser rate as determined from time to time by the
Administrative Agent in its commercially reasonable discretion in accordance
with Section 1.05) and (y) the Appraised Value of all Eligible Real Estate
(other than Eligible Real Estate constituting the Principal Properties); plus

 

(g)           subject to the proviso hereto, the product of (x) Real Estate
Advance Rate (or such lesser rate as determined from time to time by the
Administrative Agent in its commercially reasonable discretion in accordance
with Section 1.05) and (y) the Appraised Value of all Eligible Real Estate
constituting the Principal Properties; plus

 

(h)           subject to the proviso hereto, during the period commencing on the
Restatement Effective Date and ending on and including May 31, 2009, the lesser
of (x) the Tranche A Leasehold Cap and (y) the product of (i) the Leasehold
Advance Rate (or such lesser rate as determined from time to time by the
Administrative Agent in its commercially reasonable discretion in accordance
with Section 1.05) and (ii) the Appraised Value of all Eligible Leaseholds; plus

 

(i)            the lesser of (A) the Additional Availability Amount, or (B) the
aggregate outstanding principal balance of the Term A-2 Loan; minus

 

(j)            the then amount of all Availability Reserves (without duplication
of any Inventory Reserves included in the calculation set forth in clause
(a) above;

 

provided, however, that in no event shall (a) the amounts advanced against
Scripts exceed twenty percent (20%) of the total amount advanced or available to
be advanced under the Tranche A Borrowing Base, (b) the aggregate amounts
advanced against Eligible Real Estate (including the

 

44

--------------------------------------------------------------------------------


 

Principal Properties) and Eligible Leaseholds (including amounts available
against such Eligible Real Estate and Eligible Leaseholds under clause
(i) above) exceed thirty-six percent (36%) of the total amount advanced or
available to be advanced under Tranche A Borrowing Base, and (c) the aggregate
amounts advanced against Eligible Leaseholds under clauses (h) and (i), above
exceed the Leasehold Advance Rate (or such lesser rate as determined from time
to time by the Administrative Agent in its commercially reasonable discretion in
accordance with Section 1.05) and (ii) the Appraised Value of all Eligible
Leaseholds; and provided further that, the Company may at any time, without
consent or approval from the Agents or the Lenders, permanently terminate its
right to receive Credit Extensions under both the Tranche A Borrowing Base and
the Tranche A-1 Borrowing Base based on Eligible Leaseholds as long as (x) no
Default or Event of Default then exists or would arise therefrom, and (y) no
overadvance would result from the removal of Eligible Leaseholds from the
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base.

 

The Tranche A Borrowing Base shall be computed for each fiscal month as required
by and subject to the proviso after Section 5.01(f), and established based upon
the most recent Borrowing Base Certificate delivered to the Administrative Agent
and shall remain in effect until the delivery to the Administrative Agent of a
subsequent Borrowing Base Certificate.

 

“Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment of such Lender hereunder set forth as its Tranche A Commitment
opposite its name on Schedule 2.01 hereto or as may subsequently be set forth in
the Register from time to time, as the same may be reduced from time to time
pursuant to the terms of this Agreement.

 

“Tranche A Leasehold Cap” means, subject to the provisions of Section 5.13(b),
(a) during the period commencing on the Restatement Effective Date and ending on
and including February 28, 2009, $50,000,000, (b) commencing on March 1, 2009
and ending on May 31, 2009, $25,000,000, (c) at any time after June 1, 2009, $0.

 

“Tranche A Lender” means each Lender having a Tranche A Commitment as set forth
on Schedule 2.01 hereto or in the Assignment and Acceptance by which it becomes
a Tranche A Lender.

 

“Tranche A Loans” has the meaning set forth in Section 2.01.

 

“Tranche A Unused Fee” has the meaning set forth in Section 2.12(b).

 

“Tranche A-1 Applicable Percentage” means with respect to any Tranche A-1 Lender
at any time, the percentage (carried out to the fourth decimal place) of the
Aggregate Tranche A-1 Commitments represented by such Tranche A-1 Lender’s
Tranche A-1 Commitment at such time.  If the commitment of each Tranche A-1
Lender to make Tranche A-1 Loans and the obligation of the Issuing Bank to make
L/C Credit Extensions have been terminated pursuant to Section 2.09(c) or if the
Aggregate Tranche A-1 Commitments have expired, then the Tranche A-1 Applicable
Percentage of each Lender shall be determined based on the Tranche A-1
Applicable Percentage of such Tranche A-1 Lender most recently in effect, giving
effect to any subsequent assignments. The initial Tranche A-1 Applicable
Percentage of each Tranche A-1 Lender is set forth opposite the name of such
Tranche A-1 Lender on Schedule 2.01 or in the

 

45

--------------------------------------------------------------------------------


 

Assignment and Acceptance pursuant to which such Tranche A-1 Lender becomes a
party hereto, as applicable.

 

“Tranche A-1 Borrowing Base” means, on any date (subject to adjustment as
provided in Section 1.05), the aggregate value of the assets of the Loan
Parties, in an amount (calculated based on the most recent Borrowing Base
Certificate delivered to the Administrative Agent in accordance with
Section 5.01(f), absent any error in such Borrowing Base Certificate) that is
equal to:

 

(a)           the product of (x) the Tranche A-1 Inventory Advance Rate (or such
lesser rate as determined from time to time by the Administrative Agent in its
commercially reasonable discretion in accordance with Section 1.05) and
(y) Appraised  Value of Eligible Inventory (subject to the provisions of clause
(j) of the definition of Eligible Inventory) and (z) the Cost of Eligible
Inventory (net of Inventory Reserves); plus

 

(b)           the product of (x) the Receivables Advance Rate (or such lesser
rate as determined from time to time by the Administrative Agent in its
commercially reasonable discretion in accordance with Section 1.05) and (y) the
face amount of all Eligible Credit Card Accounts Receivables; plus

 

(c)           subject to the proviso hereto, the product of (x) the Script
Advance Rate (or such lesser rate as determined from time to time by the
Administrative Agent in its commercially reasonable discretion in accordance
with Section 1.05) and (y) the Appraised Value of Scripts; plus

 

(d)           the product of (x) Coinstar Advance Rate (or such lesser rate as
determined from time to time by the Administrative Agent in its commercially
reasonable discretion in accordance with Section 1.05) and (y) the face amount
of Eligible Coinstar Receivables; plus

 

(e)           the product of (x) Tranche A-1 Prescription Advance Rate (or such
lesser rate as determined from time to time by the Administrative Agent in its
commercially reasonable discretion in accordance with Section 1.05) and (y) the
face amount of all Eligible Third Party Insurance Provider Accounts Receivables;
plus

 

(f)            subject to the proviso hereto, the product of (x) Tranche A-1
Real Estate Advance Rate (or such lesser rate as determined from time to time by
the Administrative Agent in its commercially reasonable discretion in accordance
with Section 1.05) and (y) the Appraised Value of all Eligible Real Estate
(other than Eligible Real Estate constituting the Principal Properties); plus

 

(g)           subject to the proviso hereto, the product of (x) Tranche A-1 Real
Estate Advance Rate (or such lesser rate as determined from time to time by the
Administrative Agent in its commercially reasonable discretion in accordance
with Section 1.05) and (y) the Appraised Value of all Eligible Real Estate
constituting the Principal Properties; plus

 

(h)           subject to the proviso hereto, during the period commencing on the
Restatement Effective Date and ending on and including November 30, 2009, the
lesser of (x) the Tranche A Leasehold Cap and (y) the product of (i) the
Leasehold Advance Rate (or such lesser rate as

 

46

--------------------------------------------------------------------------------


 

determined from time to time by the Administrative Agent in its commercially
reasonable discretion in accordance with Section 1.05) and (ii) the Appraised
Value of all Eligible Leaseholds; plus

 

(i)            the lesser of (A) the Additional Availability Amount, or (B) the
aggregate outstanding principal balance of the Term A-2 Loan; minus

 

(j)            the then amount of all Availability Reserves (without duplication
of any Inventory Reserves included in the calculation set forth in clause
(a) above);

 

provided, however, that in no event shall (a) the amounts advanced against
Scripts exceed twenty percent (20%) of the total amount advanced or available to
be advanced under the Tranche A-1 Borrowing Base (b) the aggregate amounts
advanced against Eligible Real Estate (including the Principal Properties) and
Eligible Leaseholds (including amounts available against such Eligible Real
Estate and Eligible Leaseholds under clause (i) above) exceed thirty-six percent
(36%) of the total amount advanced or available to be advanced under the Tranche
A-1 Borrowing Base, and (c) the aggregate amounts advanced against Eligible
Leaseholds under clauses (h) and (i), above, exceed the Leasehold Advance Rate
(or such lesser rate as determined from time to time by the Administrative Agent
in its commercially reasonable discretion in accordance with Section 1.05) and
(ii) the Appraised Value of all Eligible Leaseholds, and provided further that,
the Company may at any time, without consent or approval from the Agents or the
Lenders, permanently terminate its right to receive Credit Extensions under both
the Tranche A Borrowing Base and the Tranche A-1 Borrowing Base based on
Eligible Leaseholds as long as (x) no Default or Event of Default then exists or
would arise therefrom, and (y) no overadvance would result from the removal of
Eligible Leaseholds from the Tranche A Borrowing Base or the Tranche A-1
Borrowing Base.

 

The Tranche A-1 Borrowing Base shall be computed for each fiscal month as
required by and subject to the proviso after Section 5.01(f), and established
based upon the most recent Borrowing Base Certificate delivered to the
Administrative Agent and shall remain in effect until the delivery to the
Administrative Agent of a subsequent Borrowing Base Certificate.

 

“Tranche A-1 Commitment” shall mean, with respect to each Tranche A-1 Lender,
the commitment of such Tranche A-1 Lender hereunder set forth as its Tranche A-1
Commitment opposite its name on Schedule 2.01 hereto or as may subsequently be
set forth in the Register from time to time, as the same may be reduced from
time to time pursuant to this Agreement.

 

“Tranche A-1 Inventory Advance Rate means 95%.

 

“Tranche A-1 Lender” means each Lender having a Tranche A-1 Commitment as set
forth on Schedule 2.01 hereto or in the Assignment and Acceptance by which it
becomes a Tranche A-1 Lender.

 

“Tranche A-1 Loans” has the meaning set forth in Section 2.01.

 

“Tranche A-1 Prescription Advance Rate” means 90%.

 

“Tranche A-1 Real Estate Advance Rate” means 60%.

 

47

--------------------------------------------------------------------------------


 

“Tranche A-1 Unused Fee” has the meaning set forth in Section 2.12(b).

 

“Transactions” means, collectively, the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof, and the issuance of Letters
of Credit hereunder.

 

“Triggering Event” means the notification from the Administrative Agent to the
Company that either (a) any Event of Default has occurred or (b) Excess
Availability at any time is less than $75,000,000.  Upon the occurrence of a
Triggering Event, such Triggering Event shall be deemed “continuing” until such
time as the applicable Event of Default is waived or Excess Availability shall
exceed $75,000,000 for thirty (30) consecutive days; provided, however, that the
foregoing cure provision may only be exercised once in any six (6) month period,
and provided, further, that the foregoing cure provision may  only be exercised
five (5) times during the term of the Loans.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date of determination in the applicable jurisdiction.

 

“Unused Fee” has the meaning set forth in Section 2.12(b).

 

“Waivable Prepayment” has the meaning set forth in Section 2.11(p).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR Loan”
or a “LIBOR Loan”). Borrowings also may be classified and referred to by Type
(e.g., an “ABR Borrowing” or a “LIBOR Borrowing”).

 

SECTION 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and

 

48

--------------------------------------------------------------------------------


 

Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (f) unless otherwise stated herein, all
provisions herein within the discretion or to the satisfaction of a party shall
be deemed to include a standard of reasonableness, good faith and fair dealing.

 

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been affirmatively withdrawn
by the Company (or, in the case of a request for an amendment under this
Section by the Required Lenders, the Administrative Agent) or such provision
amended in accordance herewith.

 

SECTION 1.05 Borrowing Base Adjustments. The Administrative Agent or the
Required Lenders may, in their commercially reasonable discretion (x) in
reviewing the collateral components of the Tranche A Borrowing Base and the
Tranche A-1 Borrowing Base, (y) after completion of any evaluation or any
appraisal contemplated by Section 5.09(a) or Section 5.09(b) or (z) upon the
occurrence and during the continuation of a Default, from time to time
(a) decrease the advance rates for the Tranche A Borrowing Base or the Tranche
A-1 Borrowing Base (or both), (b) establish and revise reserves reducing the
amount of Eligible Coinstar Receivables, Eligible Credit Card Accounts
Receivable, Eligible Third Party Insurance Provider Accounts Receivable,
Eligible Inventory, Eligible Leaseholds, Eligible Real Estate or Scripts and
(c) impose additional eligibility criteria to be applicable to Eligible Coinstar
Receivables, Eligible Credit Card Accounts Receivable, Eligible Third Party
Insurance Provider Accounts Receivable, Eligible Inventory, Eligible Leaseholds,
Eligible Real Estate or Scripts; provided that any such adjustment described in
clause (a), (b) or (c) above shall be made only in the event that the
Administrative Agent or the Required Lenders reasonably determine (based upon an
evaluation or appraisal referred to in Section 5.09(a) or Section 5.09(b) or
other objectively determinable facts or circumstances) that the Tranche A
Borrowing Base or the Tranche A-1 Borrowing Base Borrowing Base, or any
component thereof, or its value as Collateral, is adversely affected by one or
more events, conditions, contingencies or risks that are not already adequately
reflected in the calculation of the Tranche A Borrowing Base and the Tranche A-1
Borrowing Base (as applicable); and provided further that no change will be made
to the borrowing base standards pursuant to this Section 1.05 if such change
would increase the Tranche A Borrowing Base or the Tranche A-1 Borrowing Base in
effect at any time above the Tranche A Borrowing Base or the Tranche A-1
Borrowing Base, as applicable, that would be in effect at such time if such
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base were calculated using
the standards in effect on the date hereof or, if such standards have been
amended pursuant to Section 9.02(b)(vi), using the standards as in effect on the
date of such

 

49

--------------------------------------------------------------------------------


 

amendment.  The Administrative Agent will provide written notice to the Company
of any adjustments made pursuant to this Section 1.05 on the date of such
adjustments.

 

SECTION 1.06 Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

 

ARTICLE II
The Credits

 

SECTION 2.01 Loans; Mandatory Advances of Tranche A-1 Loans .

 

(a)           Subject to the terms and conditions set forth herein, (x) each
Tranche A Lender severally agrees to make loans (each such loan, a “Tranche A
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate principal amount not to exceed at any time
outstanding the lesser of (i) the amount of such Lender’s Tranche A Commitment
or (ii) such Lender’s Applicable Percentage of the Tranche A Borrowing Base and
(y) each Tranche A-1 Lender severally agrees to make loans (each such loan, a
“Tranche A-1 Loan”) to the Borrowers from time to time, on any Business Day
during the Availability Period, in an aggregate principal amount not to exceed
at any time the lesser of (i) the amount such Lender’s Tranche A-1 Commitment,
as applicable, or (y) such Lender’s Applicable Percentage of Incremental
Availability; subject in each case to the following limitations:

 

(i)            after giving effect to any Borrowing, the total Exposure shall
not exceed the lesser of (A) the Aggregate Commitments, or (B) the Tranche A-1
Borrowing Base (or, if the Tranche A-1 Commitments have been terminated, the
then Tranche A Borrowing Base,

 

(ii)           after giving effect to any Borrowing, the aggregate outstanding
principal  amount of the Tranche A Loans of any Tranche A Lender, plus such
Lender’s Applicable Percentage of the outstanding L/C Exposure in respect of
Letters of Credit, plus such Tranche A Lender’s Applicable Percentage of the
outstanding principal amount of all Swingline Loans shall not exceed the lesser
of (x) such Tranche A Lender’s Tranche A Commitment, or (y) such Tranche A
Lender’s Applicable Percentage of (i) the Tranche A Borrowing Base, less
(ii) the Aggregate Term Outstandings, less (iii) the Aggregate Term A-2
Outstandings,

 

(iii)          after giving effect to any Borrowing, the aggregate outstanding
principal  amount of the Tranche A-1 Loans of any Tranche A-1 Lender, shall not
exceed the lesser of (x) such Tranche A-1 Lender’s Tranche A-1 Commitment, or
(y) such Tranche A-1 Lender’s Applicable Percentage of Incremental Availability,

 

(iv)          The L/C Exposure in respect of Letters of Credit shall not at any
time exceed the Letter of Credit Sublimit,

 

50

--------------------------------------------------------------------------------


 

(v)           The aggregate outstanding principal amount of the Tranche A Credit
Extensions shall not at any time exceed the Aggregate Tranche A Commitments; and

 

(vi)          The aggregate outstanding amount of the Tranche A-1 Credit
Extensions shall not exceed the lesser of the Aggregate Tranche A-1 Commitments
or Incremental Availability.

 

(b)           Subject to the terms and conditions set forth in the Existing
Credit Agreement, each Term Lender severally made a term loan to the Borrowers
on the Effective Date, in a principal amount equal to the then outstanding Term
Commitment of each such Term Lender.

 

(c)           Subject to the terms and conditions set forth herein, each Term
A-2 Lender severally agrees to make a term loan to the Borrowers on the
Restatement Effective Date, in a principal amount not to exceed at any time
outstanding the Term A-2 Commitment of each such Term A-2 Lender.  Proceeds of
the Term A-2 Loans made pursuant to this Section 2.01(c) shall be applied first
to the repayment of the principal amount of the then outstanding Tranche A
Loans, and second, to the repayment of the principal amount of the then
outstanding Tranche A-1 Loans.

 

(d)           Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.11, and, except with respect to the Term Loan and the Term A-2
Loan, reborrow under this Section 2.01.  Loans may be ABR Loans or LIBOR Loans,
as further provided herein.

 

(e)           Except as otherwise provided in , all Credit Extensions under the
Tranche A-1 Commitments shall be Tranche A-1 Loans and all Letters of Credit
shall be issued under Tranche A Commitments.

 

(f)            Except as provided in Section 2.01(f), each Borrowing of Loans to
the Borrowers (other than Swingline Loans) shall be made by the Lenders pro rata
in accordance with their respective Tranche A Commitments, Tranche A-1
Commitments, or Term A-2 Commitments.  The failure of any Lender to make any
Loan to the Borrowers shall neither relieve any other Lender of its obligation
to fund its Loan to the Borrowers in accordance with the provisions of this
Agreement nor increase the obligation of any other such Lender.

 

(g)           Notwithstanding anything to the contrary herein contained, no
Borrowings of Tranche A Loans shall be made unless Tranche A-1 Loans are
outstanding in an aggregate principal amount equal to the lesser of Incremental
Availability or the then outstanding Tranche A-1 Commitments.  In that regard,
all requests for Borrowings shall be deemed to be a request for a Tranche A-1
Loan until the outstanding Tranche A-1 Loans equal the lesser of (i) Incremental
Availability and (ii) the then unfunded amount of the outstanding Tranche A-1
Commitments. Proceeds of any Tranche A-1 Loan made pursuant to this
Section 2.01(f) shall be first applied to the repayment of the principal amount
of the then outstanding Tranche A Loans, if any.

 

51

--------------------------------------------------------------------------------


 

SECTION 2.02 Increase in Tranche A Commitments

 

(a)           So long as no Default or Event of Default exists or would arise
therefrom,  (i) the Company shall have the right, at any time from time to time
after the Effective Date, to request an increase of the aggregate of the then
outstanding Tranche A Commitments by an amount not to exceed in the aggregate
$100,000,000.  Any such requested increase shall be first made to all existing
Tranche A Lenders on a pro rata basis based on their respective Tranche A
Applicable Percentages. At the time of sending such notice, the Company (in
consultation with the Administrative Agent) shall specify the time period within
which each Tranche A Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Tranche A Lenders). Each Tranche A Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Tranche A
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Tranche A Applicable Percentage of such requested increase.  Any Tranche A
Lender not responding within such time period shall be deemed to have declined
to increase its Tranche A Commitment. To the extent that the existing Tranche A
Lenders decline to increase their Tranche A Commitments, or decline to increase
their Tranche A Commitments to the amount requested by the Company, the
Administrative Agent, in consultation with the Company, will use its reasonable
efforts to arrange for other Persons to become a Tranche A Lender hereunder and
to issue commitments in an amount equal to the amount of the increase in the
Tranche A Commitments requested by the Company and not accepted by the existing
Tranche A Lenders (each such increase by either means, a “Commitment Increase,”
and each Person issuing, or Tranche A Lender increasing, its Commitment, an
“Additional Commitment Lender”), provided, however, that (i) no Tranche A Lender
shall be obligated to provide a Commitment Increase as a result of any such
request by the Company, and (ii) any Additional Commitment Lender which is not
an existing Tranche A Lender shall be subject to the approval of the
Administrative Agent, the Issuing Bank and the Company (which approval shall not
be unreasonably withheld).  Each Commitment Increase shall be in a minimum
aggregate amount of at least $10,000,000 and in integral multiples of $5,000,000
in excess thereof.

 

(b)           No Commitment Increase shall become effective unless and until
each of the following conditions have been satisfied:

 

(i)            The Additional Commitment Lender shall have executed and
delivered a joinder to the Loan Documents, which shall have been consented to by
the Administrative Agent and the Company, in substantially the form of Exhibit H
hereto;

 

(ii)           The Borrowers shall deliver, or cause to be delivered, to the
Administrative Agent a certificate of each Loan Party dated as of the Commitment
Increase Date signed by a responsible officer of such Person (i) certifying and
attaching the resolutions adopted by such Person approving or consenting to such
increase, and (ii) in the case of the Borrowers, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article III and the other Loan Documents are true and correct on
and as of the Commitment Increase Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default or
Event of Default exists.

 

52

--------------------------------------------------------------------------------


 

(iii)          The Borrowers shall have paid such fees and other compensation to
the Additional Commitment Lenders and to the Administrative Agent as the
Borrowers and the Administrative Agent or such Additional Commitment Lenders, as
applicable, shall agree;

 

(iv)          The Borrowers shall deliver to the Administrative Agent and the
Tranche A Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date; and

 

(v)           The Borrowers and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the Administrative
Agent, may reasonably have requested in order to effectuate the documentation of
the foregoing.

 

(c)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Commitment Increase (with each date of such
effectiveness being referred to herein as a “Commitment Increase Date”), and at
such time (i) the Tranche A Commitments, under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Commitment
Increases, (ii) Schedule 2.01 shall be deemed modified, without further action, 
to reflect the revised Tranche A Commitments of the Tranche A Lenders and
(iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such increased Tranche A Commitments.  The Borrowers
shall prepay any Tranche A Loans outstanding on the Commitment Increase Date
(and pay any  breakage costs and additional amounts required pursuant to
Section 2.16) to the extent necessary to keep the outstanding Tranche A Loans
ratable with any revised Tranche A Applicable Percentages arising from any
nonratable increase in the Tranche A Commitments under this Section 2.02.

 

SECTION 2.03 Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Type made by the Lenders ratably in accordance with their respective
Applicable Percentages. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Each Borrowing shall be denominated in Dollars and comprised
entirely of ABR Loans or LIBOR Loans as the Borrowers may request in accordance
herewith; provided that all Swingline Loans shall be ABR Loans. Each Lender at
its option may make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement and provided further, that the
exercise of such option shall not result in an increase in additional amounts
payable by the Borrowers pursuant to Section 2.17.

 

(c)           At the commencement of each Interest Period for any LIBOR
Borrowing, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of $1,000,000

 

53

--------------------------------------------------------------------------------


 

and not less than $3,000,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not less than $3,000,000; provided that an ABR Borrowing may
be in an aggregate principal amount that is equal to the entire unused balance
of Tranche A Commitments or Tranche A-1 Commitments, or the entire outstanding
balance of the Term Loan or the Term A-2 Loan, as applicable, or that is
required to finance the reimbursement of a L/C Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
(10) LIBOR Borrowings outstanding. For purposes of the foregoing, Loans having
different Interest Periods, regardless of whether they commence on the same
date, shall be deemed as made under separate Borrowings.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

SECTION 2.04 Requests for BorrowingsTo request a Borrowing, the Company shall
notify the Administrative Agent of such request by telephone (a) in the case of
a LIBOR Borrowing, not later than 4:00 p.m., Boston, Massachusetts time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 2:00 p.m., Boston, Massachusetts time, on the
day of the proposed Borrowing; provided that any such notice of an ABR Borrowing
to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., Boston, Massachusetts
time on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Company. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.03:

 

(i)            the Borrower(s) on whose behalf the Company is requesting such
Borrowing;

 

(ii)           the aggregate amount of such Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing;

 

(v)           in the case of a LIBOR Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi)          the location and number of the Borrowers’ account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified with respect to a
Borrowing in Dollars, then the requested Borrowing shall be an ABR Borrowing. If
no Interest Period is specified with respect to any requested LIBOR Borrowing,
then the Borrowers shall be deemed to have selected

 

54

--------------------------------------------------------------------------------


 

an Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each of the Lenders of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.05 Swingline Loans.

 

(a)           During the Availability Period, the Swingline Lender is authorized
by the Tranche A Lenders, and shall make Swingline Loans at any time (subject to
Section 2.05(b)) to the Borrowers up to the amount of the sum of the Swingline
Sublimit upon a notice of Borrowing from the Company received by the
Administrative Agent and the Swingline Lender (which notice, at the Swingline
Lender’s discretion, may be submitted prior to 3:00 p.m., Boston, Massachusetts
time on the Business Day on which such Swingline Loan is requested). 
Immediately upon the making of a Swingline Loan, each Tranche A Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the such Tranche A Lender’s Tranche A Applicable Percentage of the
amount of such Swingline Loan.  Swingline Loans shall be ABR Loans and shall be
subject to weekly settlement with the Tranche A Lenders.

 

(b)           The Company’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under Article IV are
satisfied.  If the conditions for borrowing under Article IV cannot in fact be
fulfilled, (x) the Company shall give immediate notice (a “Noncompliance
Notice”) thereof to the Administrative Agent and the Swingline Lender, and the
Administrative Agent shall promptly provide each Tranche A Lender with a copy of
the Noncompliance Notice, and (y) the Required Lenders may direct the Swingline
Lender to, and the Swingline Lender thereupon shall, cease making Swingline
Loans until such conditions can be satisfied or are waived in accordance with
Section 9.02. Unless the Required Lenders so direct the Swingline Lender, the
Swingline Lender may, but is not obligated to, continue to make Swingline Loans
commencing one (1) Business Day after the Noncompliance Notice is furnished to
the Tranche A Lenders. Notwithstanding the foregoing, no Swingline Loans shall
be made pursuant to this Section 2.05(b) if the aggregate outstanding amount of
the Exposure would exceed the limitations set forth in Section 2.01.

 

(c)           Each Tranche A Lender’s obligation to purchase and fund risk
participations in Swingline Loans pursuant to this Section 2.05 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Tranche A Lender may have against the Swingline Lender, the Borrowers or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing.  No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrowers to repay Swingline
Loans, together with interest as provided herein.

 

SECTION 2.06 Letters of Credit.

 

(a)           General. Subject to the terms and conditions set forth herein, at
any time and from time to time during the Availability Period, the Company may
request the issuance of a Letter of Credit for the account of a Borrower, in a
form appropriately completed and reasonably

 

55

--------------------------------------------------------------------------------


 

acceptable to the Administrative Agent and the Issuing Bank. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company or any Borrower to, or entered into by the Company or
any Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Each Letter of Credit shall be
denominated in Dollars.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Company or the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. Following
receipt of such notice and prior to the issuance of the requested Letter of
Credit or the applicable amendment, renewal or extension, the Administrative
Agent shall notify the Company and the Issuing Bank whether such Letter of
Credit may be issued under this Agreement after giving effect to (i) the
issuance, amendment, renewal or extension of such Letter of Credit, (ii) the
issuance or expiration of any other Letter of Credit that is to be issued or
will expire prior to the requested date of issuance of such Letter of Credit and
(iii) the borrowing or repayment of any Loans that (based upon notices delivered
to the Administrative Agent by the Company or a Borrower) are to be borrowed or
repaid prior to the requested date of issuance of such Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit, the
Borrowers shall be deemed to represent and warrant that) such issuance,
amendment, renewal or extension the total L/C Exposure shall not exceed
$400,000,000, (2) the total Exposure shall not exceed the Aggregate Commitments
and (3) the total Exposure of the Tranche A Lenders shall not exceed the lesser
of the Aggregate Tranche A Commitments or the Tranche A Borrowing Base then in
effect.

 

(c)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one (1) year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) unless
cash collateralized or otherwise credit supported to the reasonable satisfaction
of the Issuing Bank, the date that is five (5) Business Days prior to the
Maturity Date. Each Letter of Credit may, upon the request of the Company
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of twelve (12) months or less (but not beyond
the date that is five (5) Business Days prior to the Maturity Date) unless the
Issuing Bank notifies the beneficiary thereof at least thirty (30) days prior to
the then-applicable expiration date that such Letter of Credit will not be
renewed; provided,

 

56

--------------------------------------------------------------------------------


 

however, that no Letter of Credit shall be renewed or extended on or after the
occurrence of a Default or an Event of Default.

 

(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Tranche A Lender, and each such Tranche A Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Tranche A Lender’s Tranche A Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each such Tranche A Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Tranche A Lender’s Tranche A Applicable Percentage of
each L/C Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrowers for any
reason. If any L/C Exposure remains outstanding upon the termination of the
Tranche A Commitments, to the extent the lesser of the Aggregate Tranche A-1
Commitments or Incremental Availability exceeds the Tranche A-1 Loans (the
“Excess Amount”) upon such termination of the Tranche A Commitments, the Tranche
A Lenders shall be deemed to have sold to each Tranche A-1 Lender, and each
Tranche A-1 Lender shall be deemed unconditionally and irrevocably to have so
purchased from the Tranche A Lenders, without recourse or warranty, an undivided
interest and participation, to the extent of such Tranche A-1 Lender’s Tranche
A-1 Applicable Percentage in the lesser of such Excess Amount or such undivided
interest and participation of each Tranche A Lender in the L/C Exposure, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto. Each Tranche A Lender and Tranche
A-1 Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Tranche A Commitments or the Tranche A-1 Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)           Reimbursement. If the Issuing Bank in respect of a Letter of
Credit shall make any L/C Disbursement in respect of such Letter of Credit, the
Borrowers shall reimburse such L/C Disbursement by paying to the Administrative
Agent an amount equal to such L/C Disbursement (i) prior to the close of
business, Boston, Massachusetts time, on the Business Day immediately following
the day that such L/C Disbursement is made, if the Borrowers shall have received
notice of such L/C Disbursement prior to 11:00 a.m., Boston, Massachusetts time,
or (ii) if such notice has not been received by the Borrowers prior to
11:00 a.m., Boston, Massachusetts time, then prior to the close of business,
Boston, Massachusetts time, on the second Business Day immediately following the
day the Borrowers receive such notice; provided that, if such L/C Disbursement
is not less than $1,000,000, the Borrowers may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.04 that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Loan. If the Borrowers fail to make
such payment when due, subject to the obligations of Tranche A-1 Lenders with
respect to the Excess Amount, the Administrative Agent shall notify each Tranche
A Lender of the applicable L/C Disbursement, the payment then

 

57

--------------------------------------------------------------------------------


 

due from the Borrowers in respect thereof and such Tranche A Lender’s Tranche A
Applicable Percentage thereof.  Promptly following receipt of such notice, each
such Tranche A Lender shall pay to the Administrative Agent its Tranche A
Applicable Percentage of the payment then due from the Borrowers, in the same
manner as provided in Section 2.07 with respect to Loans made by such Tranche A
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of such Tranche A Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from such Tranche
A Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrowers pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Tranche A
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Tranche A Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Tranche A Lender pursuant to this paragraph to
reimburse the Issuing Bank for any L/C Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrowers of their obligation to reimburse such L/C Disbursement.

 

(f)            Obligations Absolute.  Each Borrower’s obligation to reimburse
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or any Loan Document, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to a Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each of the Borrowers to the extent permitted by
Applicable Law) suffered by a Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for

 

58

--------------------------------------------------------------------------------


 

further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrowers by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and Lenders with respect to any such L/C
Disbursement.

 

(h)           Interim Interest. If the Issuing Bank in respect of a Letter of
Credit shall make any L/C Disbursement under such Letter of Credit, then, unless
the Borrowers shall reimburse such L/C Disbursement in full on the date such L/C
Disbursement is due pursuant to paragraph (e) of this Section, the unpaid amount
thereof shall bear interest, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the Borrowers reimburse such
L/C Disbursement, at the rate per annum then applicable to ABR Loans; provided
that, if the Borrowers fail to reimburse such L/C Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(c). From and after
the effective date of any such replacement, (i) such successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” and the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

(j)            Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent an amount in cash for the benefit of the Lenders,
equal to the total L/C Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to

 

59

--------------------------------------------------------------------------------


 

any Borrower described in clause (h) or (i) of Section 7.01. The Borrowers also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(g) and Section 2.11(h).  Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Obligations of the Borrowers. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such accounts. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such accounts. Moneys in such accounts shall be (i) applied by the
Administrative Agent to reimburse the Issuing Bank for L/C Disbursements for
which it has not been reimbursed and (ii), to the extent not so applied, held
for the satisfaction of the reimbursement obligations of the Borrowers for their
L/C Exposure at such time, or (iii) be applied to satisfy other obligations of
the Borrowers under this Agreement. If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived. If the Borrowers are required to provide cash collateral
other than as a result of an occurrence of an Event of Default hereunder, such
amount (to the extent not applied as aforesaid) shall be promptly returned to
the extent that, and following such time as, after giving effect to such return:
(i) the total Exposure does not exceed the Aggregate Commitments, and (ii) the
total Exposure of the Tranche A Lenders does not exceed the lesser of the
Aggregate Tranche A Commitments or the Tranche A Borrowing Base as then in
effect and (iii) the total Exposure of the Tranche A-1 Lenders does not exceed
the lesser of the Aggregate Tranche A-1 Commitments or Incremental Availability.

 

SECTION 2.07 Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., Boston, Massachusetts time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make each such Loan available to the Borrowers by
promptly crediting the amounts so received, in like funds, to an account of the
Borrowers maintained with the Administrative Agent in Boston, Massachusetts and
designated by the Company in the applicable Borrowing Request; provided that any
ABR Loans made to finance the reimbursement of an L/C Disbursement as provided
in Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)           Each Borrowing of Tranche A Loans (other than Swingline Loans)
shall be made by the Tranche A Lenders pro rata in accordance with their
respective Tranche A Applicable Percentage; each Borrowing of Tranche A-1 Loans
shall be made by the Tranche A-1 Lenders pro rata in accordance with their
respective Tranche A-1 Applicable Percentage; and each Borrowing of Term A-2
Loans shall be made by the Term A-2 Lenders pro rata in accordance with their
respective Term A-2 Applicable Percentage.  The failure of any Lender to make
any Loan shall neither relieve any other Lender of its obligation to fund its
Loan in accordance with the provisions of this Agreement nor increase the
obligation of any such other Lender.

 

60

--------------------------------------------------------------------------------


 

(c)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Loan to be made by such Lender on the
occasion of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then such Lender and the Borrowers
jointly and severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
any Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrowers, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.08 Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a LIBOR Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the Borrowers may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a LIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrowers may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section, the Company shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04 if the Company were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Company.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03 and
Section 2.04:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

61

--------------------------------------------------------------------------------


 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
LIBOR Borrowing; and

 

(iv)          if the resulting Borrowing is a LIBOR Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

(d)           If any such Interest Election Request requests a LIBOR Borrowing
but does not specify an Interest Period, then the Borrowers shall be deemed to
have selected an Interest Period of one month’s duration.

 

(e)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(f)            If the Company fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

 

SECTION 2.09 Termination or Reduction of Commitments.

 

(a)           The Borrowers may, upon irrevocable notice from the Company to the
Administrative Agent, terminate the Aggregate Tranche A Commitments, the Letter
of Credit Sublimit or the Swingline Sublimit or from time to time permanently
reduce the Aggregate Tranche A Commitments, the Letter of Credit Sublimit or the
Swingline Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Tranche A Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the total Exposure of the Tranche A Lenders would exceed
the Aggregate Tranche A Commitments, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the L/C Exposure not fully cash collateralized in
accordance with Section 2.06(j) hereunder would exceed the Letter of Credit
Sublimit, and (C) the Swingline Sublimit if, after giving effect thereto, and to
any concurrent payments hereunder, the outstanding principal amount of Swingline
Loans hereunder would exceed the Swingline Sublimit.  In the event that the
Tranche A Commitments are terminated in their entirety, the Tranche A-1
Commitments shall thereupon also be automatically terminated without any further
action of the Loan Parties.

 

62

--------------------------------------------------------------------------------


 

(b)           If, after giving effect to any reduction of the Aggregate Tranche
A Commitments, the Letter of Credit Sublimit or the Swingline Sublimit exceeds
the amount of the Aggregate Tranche A Commitments, such Letter of Credit
Sublimit or Swingline Sublimit shall be automatically reduced by the amount of
such excess.

 

(c)           The Borrowers may terminate the Aggregate Tranche A-1 Commitments
in whole or in part, upon irrevocable notice from the Company to the
Administrative Agent, if (i) at the time of such termination, (A) there are no
outstanding Tranche A Loans and (B) Excess Availability is not less than twenty
percent (20%) of the Tranche A Borrowing Base, and (ii) the Borrowers have
demonstrated to the reasonable satisfaction of the Administrative Agent that
Excess Availability, as projected on a pro-forma basis for the twelve (12)
months following such payment, will be equal to or greater than twenty percent
(20%) of the Tranche A Borrowing Base provided that any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction.  Each such reduction shall
be in the principal amount of $5,000,000 or any integral multiple thereof. The
Borrowers shall pay to the Administrative Agent for application as provided
herein (i) at the effective time of any such termination (but not any partial
reduction), all Unused Fees accrued on the Aggregate Tranche A-1 Commitments so
terminated, and (ii) at the effective time of any such reduction or termination,
any amount by which the Tranche A-1 Credit Extensions to the Borrowers
outstanding on such date exceed the amount to which the Aggregate Tranche A-1
Commitments are to be reduced effective on such date.

 

(d)           The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swingline
Sublimit, the Aggregate Tranche A Commitments or the Aggregate Tranche A-1
Commitments under this Section 2.09. Upon any reduction of the Aggregate Tranche
A Commitments, the Tranche A Commitment of each Tranche A Lender shall be
reduced by such Tranche A Lender’s Tranche A Applicable Percentage of such
reduction amount.  Upon any reduction of the Aggregate Tranche A-1 Commitments,
the Tranche A-1 Commitment of each Tranche A-1 Lender shall be reduced by such
Tranche A-1 Lender’s Tranche A-1 Applicable Percentage of such reduction
amount.  All fees (including, without limitation, Unused Fees and Letter of
Credit Fees) in respect of the Aggregate Revolving Commitments, as applicable,
accrued until the effective date of any termination of such Commitments shall be
paid on the effective date of such termination.

 

(e)           Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent.

 

(f)            On the Effective Date and the funding of the Term Loan, the Term
Commitments of the Term Lenders terminated.

 

(g)           On the Restatement Effective Date and the funding of the Term A-2
Loan, the Term A-2 Commitments of the Term A-2 Lenders shall be terminated.

 

63

--------------------------------------------------------------------------------


 

(h)           To the extent that any Real Estate which constitutes a Principal
Property on the Effective Date is reasonably determined by the Administrative
Agent to no longer constitute a Principal Property, at the Company’s election,
the Term Loan may be decreased by an amount equal to the Appraised Value of such
Real Estate; provided that (i) the Aggregate Tranche A Commitments are increased
by a corresponding amount (in which event the Tranche A Commitment of each
Tranche A Lender shall be automatically be increased by an amount equal to its
Tranche A Applicable Percentage of such increase in the Aggregate Tranche A
Commitments) and (ii) the Mortgages and other Loan Documents are amended in form
reasonably satisfactory to the Administrative Agent (A) to provide that such
Real Estate secures all Obligations and (B) as may otherwise be reasonably
required by the Administrative Agent to reflect that such Real Estate is no
longer a Principal Property.  Any increase in the Aggregate Tranche A
Commitments under this Section 2.09(h) shall in no way impair the rights of the
Borrowers under Section 2.02 hereof.

 

(i)            To the extent that any Real Estate owned on the Effective Date
which has been determined not to constitute a Principal Property on the
Effective Date but is reasonably determined by the Administrative Agent after
the Effective Date to have constituted a Principal Property on the Effective
Date, at the Company’s election, the Term Loan may be increased by an amount
equal to the Appraised Value of such Real Estate; provided that (i) the Tranche
A Commitments are decreased by a corresponding amount (in which event the
Tranche A Commitment of each Tranche A Lender shall be automatically be reduced
by an amount equal to its Tranche A Applicable Percentage of such decrease in
the Aggregate Tranche A Commitments), and (ii) the Mortgages and other Loan
Documents are amended in form reasonably satisfactory to the Administrative
Agent (A) to provide that such Real Estate secures only the Term Loans and
(B) as may otherwise be reasonably required by the Administrative Agent to
reflect that such Real Estate is a Principal Property.

 

SECTION 2.10 Repayment of Loans; Evidence of Debt.

 

(a)           Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made to the Borrowers and held by such Lender on the
Maturity Date applicable to such Loan.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the respective Lenders and each respective Lender’s
share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations

 

64

--------------------------------------------------------------------------------


 

recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of any Borrower to repay its Loans in accordance with the
terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it to any Borrower or
Borrowers be evidenced by a promissory note. In such event, each of the
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.11 Prepayment of Loans.

 

(a)           Subject to the requirements of this Section and the payment of any
amounts required under Section 2.16, each Borrower shall promptly prepay any
Borrowing (or deposit such amounts) as may be required by this Agreement,
together with any and all amounts required under Section 2.16.

 

(b)           The Borrowers may, upon irrevocable notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Tranche A Loans in whole or in part without premium or penalty.

 

(c)           In the event the all Tranche A Loans have been paid in full, the
Borrowers may, upon irrevocable notice from the Company to the Administrative
Agent, prepay the Tranche A-1 Loans in whole or in part without premium or
penalty; provided, that no Default or Event of Default then exists or shall
arise from such prepayment.

 

(d)           The Borrowers may, upon irrevocable notice from the Company to the
Administrative Agent, prepay the Tranche A-1 Loans in whole or in part without
premium or penalty in connection with the termination or reduction of the
Tranche A-1 Commitments in accordance with Sections 2.09(a) and 2.09(c) hereof.
Any such prepayment shall be subject to the notice provisions of
Section 2.11(d).

 

(e)           The Borrowers may, upon irrevocable notice from the Company to the
Swingline Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swingline Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Company, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(f)            Except as provided in Section 2.09(h) and Section 2.09(i) hereof
or unless the Term Prepayment Conditions are satisfied, the Borrowers may not
prepay the Term Loan until all other Obligations have been paid in full in cash
(other than contingent indemnification

 

65

--------------------------------------------------------------------------------


 

obligations for which no claim has then been asserted) and the Tranche A
Commitments and the Tranche A-1 Commitments have been terminated.

 

(g)           Unless the Term Prepayment Conditions are satisfied, the Borrowers
may not prepay the Term A-2 Loan until all other Obligations have been paid in
full in cash (other than contingent indemnification obligations for which no
claim has then been asserted) and the Tranche A Commitments and the Tranche A-1
Commitments have been terminated.  Any such prepayment shall be accompanied by
the payment of the Prepayment Premium, if any is then due.

 

(h)           In the event and on such occasion that the total Exposure exceeds
the lesser of the Aggregate Commitments or the Tranche A-1 Borrowing Base (or,
if the Tranche A-1 Commitments have been terminated, the then Tranche A
Borrowing Base), each as then in effect, each of the Borrowers shall promptly
prepay Loans and/or cash collateralize the L/C Exposure in an aggregate amount
equal to such excess; provided, however, that the Borrowers shall not be
required to cash collateralize the L/C Exposure pursuant to this
Section 2.11(h) unless after the prepayment in full of the Loans (other than the
Term Loan and the Term A-2 Loan), the total Exposure exceeds the lesser of the
Aggregate Commitments or the Tranche A-1 Borrowing Base (or, if the Tranche A-1
Commitments have been terminated, the then Tranche A Borrowing Base), each as
then in effect, provided further that the Borrowers shall not be required to
prepay the Term Loan pursuant to this Section 2.11(h) unless after the
prepayment in full of the Loans (other than the Term Loan and the Term A-2 Loan)
and the cash collateralization of the L/C Exposure, the total Exposure exceeds
the lesser of the Aggregate Commitments or the Tranche A-1 Borrowing Base (or,
if the Tranche A-1 Commitments have been terminated, the then Tranche A
Borrowing Base, each as then in effect, and provided further that the Borrowers
shall not be required to prepay the Term A-2 Loan pursuant to this
Section 2.11(h) unless after the prepayment in full of the Loans (other than the
Term A-2 Loan) and the cash collateralization of the L/C Exposure, the total
Exposure exceeds the lesser of the Aggregate Commitments or the Tranche A-1
Borrowing Base (or, if the Tranche A-1 Commitments have been terminated, the
then Tranche A Borrowing Base), each as then in effect.

 

(i)            In the event and on such occasion that the total Exposure of the
Tranche A Lenders exceeds the lesser of (A) the Aggregate Tranche A Commitments
or (B)(i) the Tranche A Borrowing Base as then in effect, less (ii) the
Aggregate Term Outstandings, less (iii) the Aggregate Term A-2 Outstandings,
each of the Borrowers shall promptly prepay Tranche A Loans and/or cash
collateralize the L/C Exposure in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to cash
collateralize the L/C Exposure pursuant to this Section 2.11(i) unless after the
prepayment in full of the Tranche A Loans, the total Exposure of the Tranche A
Lenders exceeds the lesser of (x) the Aggregate Tranche A Commitments or
(y)(i) the Tranche A Borrowing Base as then in effect, less (ii) the Aggregate
Term Outstandings, less (iii) the Aggregate Term A-2 Outstandings.

 

(j)            At any time that any Loans are outstanding, in the event and on
each occasion that any Net Proceeds are received by or on behalf of any Loan
Party in respect of any Prepayment Event, including, without limitation, the Net
Proceeds of any Permitted Divestiture, such Loan Party shall, within five
Business Days after such Net Proceeds are received, prepay Borrowings

 

66

--------------------------------------------------------------------------------


 

in an aggregate amount equal to such Net Proceeds, provided that any Net
Proceeds from the Principal Properties shall be applied solely to the Term Loan.

 

(k)           Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrowers shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
Section 2.11(l). Notwithstanding the foregoing provisions of this Section 2.11,
if at any time the Borrowers are required to make a prepayment under this
Section 2.11 and the Borrowers would incur breakage costs under Section 2.16 as
a result of LIBOR Loans being prepaid other than on the last day of an Interest
Period applicable thereto (the “Affected LIBOR Loans”), and provided that no
Default has occurred and is continuing at the time, then the Borrowers may in
their sole discretion initially deposit a portion (up to 100%) of the amounts
that otherwise would have been paid in respect of the Affected LIBOR Loans with
the Administrative Agent (which deposit must be equal in amount to the amount of
the Affected LIBOR Loans not immediately prepaid) to be held as security for
such obligations of the Borrowers hereunder pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent and shall provide for investments in Cash and Cash
Equivalents satisfactory to the Administrative Agent and the Company, with such
cash collateral to be directly applied upon the first occurrence (or
occurrences) thereafter of the last day of an Interest Period applicable to the
relevant Loans that are LIBOR Loans (or such earlier date or dates as shall be
requested by the Company), to repay an aggregate principal amount of such Loans
equal to the Affected LIBOR Loans not initially prepaid pursuant to this
sentence. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, all amounts deposited as cash collateral pursuant to the
immediately preceding sentence shall be held for the sole benefit of the Lenders
and may be applied to the prepayment of such Loans immediately if an Event of
Default has occurred and is continuing.

 

(l)            The Company shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment (other than mandatory prepayments
which shall be payable immediately when due without notice and prepayments of
Swingline Loans) hereunder (i) in the case of prepayment of a LIBOR Borrowing,
not later than 4:00 p.m., Boston, Massachusetts time, three Business Days before
the date of prepayment or (ii) in the case of prepayment of an ABR Borrowing,
not later than 2:00 p.m., Boston, Massachusetts time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of optional prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.03, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

 

67

--------------------------------------------------------------------------------


 

(m)          Each prepayment shall be applied to the applicable Loans of the
applicable Lenders in accordance with their respective Applicable Percentages.

 

(n)           Subject to the provisions of Section 7.03, prepayments made
pursuant to this Section 2.11 (other than paragraphs (c), (d), (e), (g) and
(h) hereof and other than those made with the Net Proceeds of the Principal
Properties), first, shall be applied ratably to the Swingline Loans, second,
shall be applied ratably to the outstanding Tranche A Loans, third, shall be
applied ratably to the outstanding Tranche A-1 Loans, and, fourth, if an Event
of Default then exists, shall be used to cash collateralize the remaining L/C
Exposure; fifth, shall, to the extent permitted or required in this
Section 2.11, be applied ratably to the outstanding Term Loans, and, sixth,
shall, to the extent permitted or required in this Section 2.11, be applied
ratably to the outstanding Term A-2 Loans, and, seventh, the amount remaining,
if any, after the prepayment in full of all Loans outstanding at such time and
the cash collateralization of the remaining L/C Exposure in full may be retained
by the Borrowers for use in the ordinary course of its business.  Prepayments
made pursuant to paragraphs (d) and (e) of this Section 2.11 first shall be
applied ratably first to the outstanding Tranche A-1 Loans and then in
accordance with the priorities in the preceding sentence. Upon the drawing of
any Letter of Credit that has been cash collateralized, the funds held as cash
collateral shall be applied (without any further action by or notice to or from
the Borrowers or any other Loan Party) to reimburse the Issuing Bank or the
Lenders, as applicable.

 

(o)           Prepayments of the Term Loan made pursuant to this Section 2.11,
including, without limitation those made with the Net Proceeds of the Principal
Properties, first, shall be applied ratably to the Term Loans of the Term
Lenders, and, second, the amount remaining, if any, after the prepayment in full
of all Term Loans outstanding at such time may be retained by the Borrowers for
use in the ordinary course of business.

 

(p)           Prepayments of the Term A-2 Loan made pursuant to this
Section 2.11 shall be applied ratably to the Term A-2 Loans of the Term A-2
Lenders.  Anything contained herein to the contrary notwithstanding, in the
event the Borrowers are required to make, or voluntarily determine to make, a
prepayment (a “Waivable Prepayment”) of the Term A-2 Loans, not less than three
Business Days prior to the date (the “Prepayment Date”) on which the Borrowers
elect (or is otherwise required) to make such Waivable Prepayment, the Borrowers
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Term A-2 Lender of the
amount of such Term A-2 Lender’s Applicable Percentage of such Waivable
Prepayment and such Term A-2 Lender’s option to refuse such amount.  Each such
Term A-2 Lender (each, a “Declining Lender”) may exercise such option by giving
written notice to the Administrative Agent of its election to do so on or before
the second Business Day prior to the Prepayment Date (it being understood that
any Term A-2 Lender which does not notify the Administrative Agent of its
election to exercise such option on or before the first Business Day prior to
the Prepayment Date shall be deemed to have elected, as of such date, to require
such prepayment).  On the Prepayment Date, the Borrowers shall pay to the
Administrative Agent the amount of the Waivable Prepayment, which amount shall
be applied to the Term A-2 Lenders (other than Declining Lenders), to prepay the
Term A-2 Loans of such Term A-2 Lenders (which prepayment shall be applied to
the principal of the Term A-2 Loans in accordance with the provisions of this
Agreement), provided that if all Term A-2 Lenders are Declining Lenders, the
Borrowers may nevertheless make such Waivable

 

68

--------------------------------------------------------------------------------


 

Prepayment and all Term A-2 Lenders shall be required to accept their Applicable
Percentage thereof.

 

(q)           The Loans shall be repaid daily in accordance with (and to the
extent required under) the provisions of Section 5.14.

 

SECTION 2.12 Fees.

 

(a)           The Borrowers shall pay to the Administrative Agent, for its own
account, the fees and other charges payable in the amounts and at the times
separately agreed upon between the Borrowers and the Administrative Agent.

 

(b)           The Borrowers shall pay to the Administrative Agent for the
account of each Tranche A Lender, in accordance with its Tranche A Applicable
Percentage, a fee, calculated on the basis of a 360 day year and actual days
elapsed, equal to the percentage set forth under the heading “Tranche A Unused
Fee” in the definition of Applicable Margin times the actual daily amount by
which the then Aggregate Tranche A Commitments exceed the sum of (A) the
principal amount of Tranche A Loans and Swingline Loans, then outstanding, and
(B) the then L/C Exposure.  In addition, the Borrowers shall pay to the
Administrative Agent for the account of each Tranche A-1 Lender, in accordance
with its Tranche A-1 Applicable Percentage, a fee, calculated on the basis of a
360 day year and actual days elapsed, equal to the percentage set forth under
the heading “Tranche A-1 Unused Fee” in the definition of Applicable Margin
times the actual daily amount by which the then Aggregate Tranche A-1
Commitments exceed the principal amount of Tranche A-1 Loans then outstanding. 
The foregoing fees (the “Unused Fees”) shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the tenth Business Day of each January, April, July and October,
commencing with the first such date to occur after the Effective Date, and on
the last day of the Availability Period.  The Unused Fees shall be calculated
quarterly in arrears.

 

(c)           The Borrowers shall pay the Administrative Agent for the account
of the Lenders, on the tenth Business Day of each October, January, April and
July, in arrears, a fee calculated on the basis of a 360 day year and actual
days elapsed (each, a “Letter of Credit Fee”), equal to the following per annum
percentages of the average Stated Amount of the following categories of Letters
of Credit outstanding during the three month period then ended:

 

(i)            Standby Letters of Credit for the Borrowers: At a per annum rate
equal to the then Applicable Margin for Tranche A LIBOR Loans; and

 

(ii)           Commercial Letters of Credit for the Borrowers: At a per annum
rate equal to fifty percent (50%) of the then Applicable Margin for Tranche A
LIBOR Loans.

 

(d)           The Borrowers shall pay directly to the Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit, at a rate equal to
one-eighth of one percent (0.125%) per annum, computed on the Stated Amount of
such Letter of Credit.  Such fronting fees shall be due and payable on the tenth
Business Day after the end of each October, January, April and July, in arrears,
on the basis of a 360 day year and actual days elapsed, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
expiration date

 

69

--------------------------------------------------------------------------------


 

of such Letter of Credit and thereafter on demand.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
the Letter of Credit shall be determined in accordance with Section 1.06. The
Borrowers shall pay to the Issuing Bank, in addition to all Letter of Credit
Fees otherwise provided for hereunder, the reasonable and customary fees, costs
and charges of the Issuing Bank in connection with the issuance, negotiation,
settlement, amendment and processing of each Letter of Credit issued by the
Issuing Bank in such amounts as shall be mutually agreed by the Company and the
Issuing Bank, provided that no such fees, costs or charges shall be payable in
respect of the issuance of any Existing Letters of Credit.  Such customary fees
and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(e)           All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for the respective accounts of the
Administrative and other Lenders as provided herein. Once due, all fees shall be
fully earned and shall not be refundable under any circumstances.

 

SECTION 2.13 Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)           The Loans comprising each LIBOR Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

 

(c)           Notwithstanding the foregoing, upon the occurrence and during the
continuance of a Specified Default, at the written election of the Required
Lenders, principal or interest on any Loan shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan,  two percent (2.0%) plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.13 and
(ii) in the case of any other amounts, two percent (2.0%) plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.13.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan of any Lender (other than a prepayment of an ABR Loan
prior to the end of the Availability Period with respect to such Lender),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any LIBOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days (or 365/366 days in the case of ABR Loans), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

70

--------------------------------------------------------------------------------


 

SECTION 2.14 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by a majority in interest of
the Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent thereafter notify the Company and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing shall
be made as an ABR Borrowing.

 

SECTION 2.15 Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

 

(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement, any Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Company will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or
Issuing Bank’s holding

 

71

--------------------------------------------------------------------------------


 

company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or the Issuing Bank’s holding company
for any such reduction suffered.

 

(c)           A certificate of a Lender or any Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e)           This Section 2.15 shall not apply to Taxes, which shall be
governed exclusively by Section 2.17.

 

SECTION 2.16 Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of the acceleration of the Obligations
upon the occurrence of an Event of Default or in accordance with the provisions
of Section 2.02), (b) the conversion of any LIBOR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(l) and is revoked in accordance therewith), or (d) the
assignment of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, such Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a LIBOR Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount

 

72

--------------------------------------------------------------------------------


 

and period from other banks in the eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

SECTION 2.17 Taxes.

 

(a)           Any and all payments by or on account of any obligation of any
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes; provided that
if such Borrower shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all such required deductions (including
deductions applicable to additional sums payable under this Section), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with Applicable Law.

 

(b)           In addition, each of the Borrowers shall pay any Other Taxes to
the relevant Governmental Authority in accordance with Applicable Law.

 

(c)           Each of the Borrowers shall indemnify the Administrative Agent,
each Lender and each Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, Lender or
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of such Borrower hereunder or under any other Loan
Document and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability, along
with a reasonably detailed explanation of the tax issue, delivered to a Borrower
by a Lender or Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or Issuing Bank, shall be conclusive absent manifest
error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of any jurisdiction in which any Borrower is
located or doing business, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to such Borrower
(with a copy to the Administrative Agent) or to the Administrative Agent, at the
time or times prescribed by Applicable Law, such properly completed and executed
documentation prescribed by Applicable Law or reasonably requested by such
Borrower as will

 

73

--------------------------------------------------------------------------------


 

permit such payments to be made without withholding or at a reduced rate,
provided that such Lender has received written notice from such Borrower or the
Administrative Agent advising it of the availability of such exemption or
reduction and supplying all applicable documentation.  Each Lender will promptly
notify the Company and the Administrative Agent in writing if there is any
change in such Lender’s circumstances that would prevent such Lender from
providing updates to the documentation previously delivered or would invalidate
any documentation previously delivered.

 

(f)            If the Administrative Agent, any Lender or Issuing Bank becomes
aware that it is entitled to claim a refund from a Governmental Authority in
respect of Indemnified Taxes or Other Taxes as to which it has been indemnified
by a Borrower, or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.17, it shall promptly notify such Borrower of the
availability of such refund claim and shall, within 30 days after receipt of a
request by such Borrower, make a claim to such Governmental Authority for such
refund at such Borrower’s expense. If the Administrative Agent, any Lender or
Issuing Bank receives a refund (including pursuant to a claim for a refund made
pursuant to the preceding sentence) in respect of Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Borrower in which such Borrower
has paid additional amounts pursuant to this Section 2.17, it shall within 30
days from the date of such receipt pay over such refund to such Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section 2.17 with respect to Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out of pocket expenses of the
Administrative Agent, the Lender or Issuing Bank and without interest (other
than interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that such Borrower, upon the request of the
Administrative Agent, Lender or Issuing Bank, agrees to repay the amount paid
over to such Borrower (plus penalties, interest and other charges, including the
reasonable fees and expenses of the Administrative Agent and Collateral Agent)
to the Administrative Agent, Lender or Issuing Bank if the Administrative Agent,
Lender or Issuing Bank is required to repay such refund to such Governmental
Authority.

 

(g)           Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.17 shall
survive the payment in full of the principal of and interest on all Loans and
L/C Disbursements made hereunder.

 

(h)           Each Non-U.S. Lender shall deliver to the Company and the
Administrative Agent two copies of either U.S. Internal Revenue Service
Form W-8BEN (in the case of a Non-U.S. Lender claiming treaty benefits),
Form W-8BEN and a tax status certificate in form reasonably acceptable to the
Company and the Administrative Agent (in the case of a Non-U.S. Lender claiming
portfolio interest exemption), Form W-8ECI or, with respect to a Non-U.S. Lender
that is not acting for its own account (e.g., where the Non-U.S. Lender is a
partnership or a participating lender), Form W-8IMY, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Company under this Agreement. Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement and on or before the date, if any, such
Non-U.S. Lender changes its applicable lending office by designating a different
lending office. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the expiration, obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender and shall promptly notify

 

74

--------------------------------------------------------------------------------


 

the Company and the Administrative Agent in writing if there is any change in
such Lender’s circumstances that would prevent such Lender from providing a new
form or would invalidate a form previously delivered.  Notwithstanding any other
provision of this Section 2.17(h), a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.17(h) that such Non-U.S. Lender is
not legally able to deliver.

 

(i)            Nothing contained in this Section 2.17 shall require the
Administrative Agent, any Lender or Issuing Bank to make available any of its
tax returns (or any other information that it deems, in its sole discretion, to
be confidential or proprietary).

 

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)           Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest,
fees, reimbursement of L/C Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., Boston, Massachusetts time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 100
Federal Street, Boston, Massachusetts 02110, except payments to be made directly
to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent and the
Collateral Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in Dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees then due hereunder in respect of Obligations,
then such funds shall be applied in the order and manner set forth in
Section 7.03.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in L/C Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in L/C Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in L/C Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in L/C
Disbursements; provided that (i) if any such participations are purchased

 

75

--------------------------------------------------------------------------------


 

and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Disbursements to any
assignee or participant, other than to a Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under Applicable Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against any Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

 

(d)           Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment by such Borrower is due to the
Administrative Agent for the account of any of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or the Issuing Bank, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of
such Lenders or such Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender (including for this purpose an Issuing Bank)
requests compensation under Section 2.15, or if a Borrower is required to pay
any additional amount or indemnification payment to any Lender, the
Administrative Agent, or any Governmental Authority for the account of any
Lender pursuant to Section 2.17, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. Each of the Borrowers hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.15, or if a
Borrower is required to pay any additional amount or indemnification payment to
any Lender, the Administrative Agent, or to any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or if any Lender defaults in its
obligation to fund Loans hereunder, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and

 

76

--------------------------------------------------------------------------------


 

subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent and the Issuing Bank, which consents shall
not be unreasonably withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

 

SECTION 2.20 Designation of Company as each Borrowers’ Agent.

 

(a)           Each Borrower hereby irrevocably designates and appoints the
Company as such Borrower’s agent to obtain Loans and Letters of Credit, the
proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement.  As the disclosed principal for its agent, each
Borrower shall be obligated to the Administrative Agent and each Lender on
account of Loans so made and Letters of Credit so issued as if made directly by
the Lenders to such Borrower, notwithstanding the manner by which such Loans and
Letters of Credit are recorded on the books and records of the Company and of
any other Borrower.

 

(b)           Each Borrower represents to the Credit Parties that it is an
integral part of a consolidated enterprise, and that each Loan Party will
receive direct and indirect benefits from the availability of the joint credit
facility provided for herein, and from the ability to access the collective
credit resources of the consolidated enterprise which the Loan Parties comprise.
Each Borrower recognizes that credit available to it hereunder is in excess of
and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers.  Consequently, each Borrower
hereby assumes and agrees to discharge all Obligations of each of the other
Borrowers as if such Borrower which is so assuming and agreeing were each of the
other Borrowers.

 

(c)           The Company shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Company has requested a Loan.  None
of the Agents nor any other Credit Party shall have any obligation to see to the
application of such proceeds.

 

(d)           The authority of the Company to request Loans and Letters of
Credit on behalf of, and to bind, the Borrowers, shall continue unless and until
the Administrative Agent actually receives written notice of: (i) the
termination of such authority, and (ii) the subsequent appointment of a
successor Company, which notice is signed by the respective Financial Officers
of each Borrower; and (iii) written notice from such successive Company
accepting such appointment and acknowledging that from and after the date of
such appointment, the newly appointed Company shall be bound by the terms
hereof, and that as used herein, the term “Company” shall mean and include the
newly appointed Company.

 

77

--------------------------------------------------------------------------------


 

ARTICLE III
Representations and Warranties

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, all fees and other Obligations payable hereunder shall
have been paid in full, and all Letters of Credit shall have expired or
terminated and all L/C Disbursements shall have been reimbursed, each of the
Borrowers represents and warrants to the Lenders that:

 

SECTION 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
the Company and the Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, equityholder
action. This Agreement has been duly executed and delivered by each of the
Borrowers and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of each such Borrower or Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and have been disclosed to the Lenders to their
reasonable satisfaction, and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any Applicable Law or regulation
or the charter, by-laws or other organizational documents of the Company or any
of the Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Company or any of the Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any of the Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any of the Subsidiaries,
except Liens created under the Loan Documents.

 

SECTION 3.04 Financial Condition; No Material Adverse Change.

 

(a)           The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of consolidated operations and
retained earnings, consolidated shareholders’ equity and consolidated cash flows
(i) as of and for the fiscal year ended February 24, 2007, reported on by
Pricewaterhouse Coopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended September 8,
2007, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and the

 

78

--------------------------------------------------------------------------------


 

Subsidiaries (other than Pathmark and its Subsidiaries) as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

(b)           The Company has heretofore furnished to the Lenders the
consolidated balance sheet and statements of consolidated operations and
retained earnings, consolidated shareholders’ equity and consolidated cash flows
of Pathmark and its Subsidiaries (i) as of and for the fiscal year ended
February 3, 2007, reported on by Deloitte & Touche, LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended August 4, 2007, certified by Pathmark’s chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Pathmark and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(c)           The unaudited consolidated pro forma balance sheet of the Company
and its Subsidiaries as of September 8, 2007, and the related consolidated
statements of income and cash flow of the Company and its Subsidiaries for the
twelve month period then ended, certified by the chief financial officer, senior
vice president-finance, or treasurer of the Company fairly present the
consolidated financial condition of Company and its Subsidiaries as at such date
and the consolidated results of operations of the Company and its Subsidiaries
for the period ended on such date, in the case of the consolidated balance
sheet, giving pro forma effect to the Transactions.

 

(d)           The consolidated forecasted balance sheet, statements of income
and cash flows of the Company and its Subsidiaries delivered to the Lenders were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, a
reasonable estimate of the Company’s and its Subsidiaries future financial
condition and performance, giving pro forma effect to the Transactions.

 

(e)           Since August 4, 2007, there has been no material adverse change in
(a) the business, assets, operations or condition, financial or otherwise, of
the Company and the Subsidiaries, taken as a whole, except as disclosed in the
Exchange Act Filings made prior to the Effective Date or in any Schedules or
Exhibits to this Agreement as of the Effective Date, (b) after the Effective
Date, the ability of any Loan Party to perform any of its obligations under any
Loan Document, (c) after the Effective Date, the rights of or benefits available
to the Lenders under any Loan Document or (d) the Collateral as a whole.

 

SECTION 3.05 Properties.

 

(a)           Each of the Company and the Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for Liens permitted by Section 6.02 or other Liens reasonably
acceptable to the Administrative Agent.  As of the Restatement Effective Date,
the Real Estate listed on Schedule 1.01(C) is the only Real Estate constituting
a Principal Property.

 

79

--------------------------------------------------------------------------------


 

(b)           Each of the Company and the Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06 Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
of the Borrowers, threatened against or affecting the Company or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Loan Documents or
the Transactions.

 

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any of
the Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07 Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

 

SECTION 3.08 Investment Company Status. Neither the Company nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09 Taxes.  Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

SECTION 3.10 Employee Benefit Plans.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.11 Disclosure. To the best knowledge of the Borrowers, the Borrowers
have disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which the Company or any of the Subsidiaries is subject, and all
other matters known to any of them, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains, as of the date hereof (or in the case of
items furnished after the date hereof, when furnished), any material
misstatement of fact or omits, as of the date hereof (or in the case of items
furnished after the date hereof, when furnished), to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time so furnished.

 

SECTION 3.12 Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Company in, each Subsidiary of the Company, in each
case as of the Restatement Effective Date.

 

SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Company and the Subsidiaries as of the
Restatement Effective Date. As of the Restatement Effective Date, all premiums
in respect of such insurance have been paid.  The insurance maintained by or on
behalf of the Company and the Subsidiaries is in full force and effect and
complies with the requirements set forth in Section 5.07.

 

SECTION 3.14 Labor Matters. As of the Restatement Effective Date, there are no
strikes, lockouts or slowdowns against the Company or any Subsidiary pending or,
to the knowledge of any Borrower, threatened. The Company and the Subsidiaries
have not been in violation of, in any material respect, the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
hours worked by or payments made to employees or any similar matters. All
payments due from the Company or any Subsidiary, or for which any claim may be
made against the Company or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Company or such Subsidiary. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.

 

SECTION 3.15 Security Documents.

 

(a)           The Pledge Agreement creates in favor of the Collateral Agent, for
the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest

 

81

--------------------------------------------------------------------------------


 

in the Collateral (as defined in the Pledge Agreement), the enforceability of
which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, and the Pledged Securities (as defined in the Pledge
Agreement) have been delivered to the Collateral Agent (together with stock
powers or other appropriate instruments of transfer executed in blank form). 
The Collateral Agent has a fully perfected first priority Lien on, and security
interest in, to and under all right, title and interest of each pledgor
thereunder in such Collateral, and such security interest is in each case prior
and superior in right and interest to any other Person.

 

(b)           The Security Agreement creates in favor of the Collateral Agent,
for the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Security Agreement), the enforceability of which is subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.  The
financing statements, releases and other filings set forth on Schedule
3.15(b) are in appropriate form and have been or will be filed in the offices
specified in the Perfection Certificate.  Upon such filings and/or the obtaining
of “control,” the Collateral Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral that may be perfected by filing, recording or
registering a financing statement or analogous document (including without
limitation the proceeds of such Collateral subject to the limitations relating
to such proceeds in the UCC) or by obtaining control, under the UCC (in effect
on the date this representation is made) in each case prior and superior in
right to any other Person other than with respect to Liens expressly permitted
by Section 6.02 hereof.

 

(c)           When the Security Agreement is filed in the United States Patent
and Trademark Office and the United States Copyright Office and when financing
statements, releases and other filings set forth on Schedule 3.15(c) in
appropriate form are filed in the offices specified on the Perfection
Certificate, the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the applicable Loan
Parties in the Intellectual Property (as defined in the Security Agreement) in
which a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person other
than with respect to Liens expressly permitted by Section 6.02 hereof (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks, trademark applications and copyrights acquired by the
Loan Parties after the date hereof).

 

(d)           The Mortgages create in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein (other than those on the
Principal Properties which secure obligations due to on account of the Term
Lenders and the Collateral Agent with respect to the Term Loan only), a legal,
valid, continuing and enforceable Lien in the Mortgaged Property (as defined in
the Mortgages), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity

 

82

--------------------------------------------------------------------------------


 

or at law. Upon the filing of the Mortgages with the appropriate Governmental
Authorties, the Collateral Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Mortgaged Property that may be perfected by such filing
(including without limitation the proceeds of such Mortgaged Property, in each
case prior and superior in right to any other Person other than with respect to
Liens expressly permitted by Section 6.02 hereof or other Liens reasonably
acceptable to the Collateral Agent.

 

SECTION 3.16 Federal Reserve Regulations.

 

(a)           No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (i) to buy or carry Margin Stock or to extend credit to others
for the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose in violation of Regulation U or X or
(ii) for any purpose that entails a violation of, or that is inconsistent with,
the provisions of the Regulations of the Board, including Regulation U or
Regulation X.

 

ARTICLE IV
Conditions

 

SECTION 4.01 Restatement Effective Date. This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)           The Administrative Agent shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Agents, the Issuing Bank and the Lenders and dated the
Restatement Effective Date) of Cahill Gordon & Reindel LLP, counsel for the Loan
Parties, substantially in the form of Exhibit I.  Each of the Borrowers hereby
requests such counsel to deliver such opinions.

 

(c)           The Administrative Agent shall have received a true and complete
copy of each Loan Party’s organizational documents, an incumbency certificate
for each person authorized to execute Loan Documents on behalf of a Loan Party,
resolutions authorizing the due execution, delivery and performance of the Loan
Documents and the Transactions and a good standing certificate from each
jurisdiction where a Loan Party is organized and each jurisdiction necessary for
it to carry on its business and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel.  The Loan Parties’ delivery of the
foregoing documents to the Administrative Agent on the Effective Date shall be
deemed to have satisfied this condition.

 

83

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall have received a certificate, dated
the Restatement Effective Date and signed by the president, a vice president or
a Financial Officer of the Company, confirming compliance with the conditions
set forth in this Section 4.01.

 

(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Restatement Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document.

 

(f)            The Administrative Agent shall have received a completed
Borrowing Base Certificate dated the Restatement Effective Date and signed by a
Financial Officer of the Company, calculating the Tranche A Borrowing Base and
the Tranche A-1 Borrowing Base as of the end of the month ended immediately
prior to the Restatement Effective Date.

 

(g)           The Administrative Agent shall have received the results of
satisfactory lien searches (including, without limitation, the results of
satisfactory tax lien and judgment lien searches) showing the absence of any
Liens (except for the Liens in favor of the Collateral Agent) on any of any of
the Collateral other than Liens expressly permitted by Section 6.02 hereof or
Liens which will be terminated on the Restatement Effective Date (including,
without limitation, those Liens in favor of the lenders under the Bridge
Financing Facility (as defined in the Existing Credit Agreement).  The
Administrative Agent’s receipt of the foregoing on the Effective Date shall be
deemed to have satisfied this condition (other than with respect to the
termination of the Liens with respect to the Bridge Financing Facility, which
shall be required to be delivered prior to the Restatement Effective Date).

 

(h)           All necessary consents and approvals to the transactions
contemplated hereby shall have been obtained and shall be satisfactory to the
Administrative Agent.

 

(i)            The Administrative Agent, based upon delivery of a customary
officer’s solvency certificate together with the consolidated balance sheet of
the Company, shall be satisfied that Loan Parties, on a consolidated basis, are
Solvent on the Restatement Effective Date, before and after giving effect to the
Credit Extensions made on the Restatement Effective Date.

 

(j)            To the extent required to be satisfied on the Restatement
Effective Date, the Real Estate Eligibility Requirements shall have been
satisfied.

 

(k)           The Administrative Agent shall have received such other
instruments, documents, and agreements as the Administrative Agent or its
counsel may reasonably request.

 

The Administrative Agent shall notify the Company and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

84

--------------------------------------------------------------------------------


 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (unless a representation or
warranty is made as of a specific date, in which case such representation or
warranty shall remain true and correct as of such specified date).

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

 

(c)           No indictment of, or institution of any legal process or
proceeding against, the Company or any Loan Party, under any federal, state,
municipal, and other civil or criminal statute, rule, regulation, order, or
other requirement having the force of law, which is reasonably likely to have a
Material Adverse Effect shall have occurred.

 

(d)           Each of the Borrowers, in connection with each Borrowing, and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to have represented and warranted on the date thereof that the conditions
specified in paragraphs (a) and (b) of this Section 4.02 have been satisfied at
that time and that after giving effect to such extension of credit the Borrowers
shall continue to be in compliance with the Tranche A Borrowing Base and the
Tranche A-1 Borrowing Base.  The conditions set forth in this Section 4.02 are
for the sole benefit of the Administrative Agent, the Issuing Bank and the
Lenders and may be waived by the Administrative Agent, in whole or in part,
without prejudice to the rights of the Administrative Agent, the Issuing Bank or
any Lender.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, all fees and other Obligations payable hereunder shall
have been paid in full, and all Letters of Credit shall have expired or
terminated and all L/C Disbursements shall have been reimbursed, each of the
Borrowers covenants and agrees with the Lenders that:

 

SECTION 5.01 Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent and each Lender each of the following
together with all supporting documentation as the Administrative Agent may
reasonably require:

 

(a)           within 90 days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

85

--------------------------------------------------------------------------------


 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, the Company’s consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)           within 45 days after the end of each of the first two (or three,
in the event of a fiscal quarter having four fiscal four week periods) fiscal
four-week periods of each fiscal quarter of the Company (other than the first
fiscal four-week period of each fiscal year), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal four-week periods and the then elapsed portion of the
fiscal year, all certified by one of its Financial Officers as presenting in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes; provided that, the information required by this
Section shall not be required with respect to any month during which the average
daily Exposure during such month is less than $50,000,000;

 

(d)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer (i) certifying as
to whether a Default or an Event of Default has occurred and, if a Default or
Event of Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Company’s audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(e)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or an Event of
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(f)            within ten (10) Business Days after the end of each fiscal month,
a completed Borrowing Base Certificate calculating and certifying the Tranche A
Borrowing Base and the Tranche A-1 Borrowing Base as of the last day of such
fiscal month, signed on behalf of the Company by one of its Financial Officers,
provided, however, that upon the occurrence of a Triggering Event, the Borrowing
Base Certificate required by this paragraph will be delivered by the Borrowers
weekly within eight (8) Business Days after the end of each calendar week and
shall calculate and certify the Tranche A Borrowing Base and the Tranche A-1
Borrowing Base as of the last day of such calendar week;

 

86

--------------------------------------------------------------------------------


 

(g)           prior to the end of the first fiscal quarter of each fiscal year
of the Company, a reasonably detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for each fiscal quarter
during such fiscal year and setting forth the assumptions used for purposes of
preparing such budget) and, promptly when available and from time to time, any
significant revisions of such budget (including, without limitation, any amounts
to be paid to any pension plan (including any Plan, or, the best of the
Company’s knowledge, a Multiemployer Plan) or to any third party on account of
any such pension plan);

 

(h)           within ten (10) Business Days after any sale, transfer or other
disposition of assets permitted by clause (c) of Section 6.05, a complete
description of such sale, transfer or other disposition, and, with respect to
sales, transfers or other dispositions resulting in Net Proceeds greater than
$20,000,000, (i) the most recently delivered Borrowing Base Certificate
delivered pursuant to Section 5.01(f) revised to give pro forma effect to such
sale, transfer or other disposition and (iii) any significant revisions to the
budget previously delivered pursuant to clause (g) of this Section;

 

(i)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its stockholders generally, as the case may be;

 

(j)            the financial and collateral reports described on Schedule C
hereto, at the times set forth in such Schedule; provided that, the information
required by this Section shall not be required with respect to any month during
which the average daily Exposure during such month is less than $50,000,000;

 

(k)           upon the reasonable request of the Administrative Agent, (i) a
list of all “business associate agreements” (as such term is defined in HIPAA)
that any Loan Party has entered into with any Person and true, correct and
complete copies of all of such agreements; and (ii) a list of all participation
agreements of the Borrowers with health maintenance organizations, insurance
programs, preferred provider organizations and other third party payors; and

 

(l)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a),
Section 5.01(b) or Section 5.01 (c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address listed
on Schedule 5.01; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) at the

 

87

--------------------------------------------------------------------------------


 

reasonable request of any Lender, the Company shall deliver paper copies of the
documents requested by such Lender to the Administrative Agent for delivery to
such Lender, and (y) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Loan Parties hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”).  The Loan Parties hereby agree that so long as any
Loan Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 

SECTION 5.02 Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof (including, without limitation, based upon any
provision of any pharmaceutical law or Medicare and Medicaid program rules and
regulations applicable to it) that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other related ERISA Events that have occurred, could reasonably be expected to
result in liability of the Company and its Subsidiaries in an aggregate amount
exceeding $5,000,000;

 

88

--------------------------------------------------------------------------------


 

(d)           during the period commencing on the Effective Date and ending on
the date on which Eligible Leaseholds are no longer included in the Tranche A
Borrowing Base or the Tranche A-1 Borrowing Base, the receipt by any Loan Party
of any notice from any lessor of such lessor’s intention to terminate any Lease
relating to Eligible Leaseholds, together with a copy of all such notices of
intended termination from the lessors thereunder; and

 

(e)           any other development (other than those specified above as to
which the Lenders have received due notice) that results in, or could reasonably
be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03 Information Regarding Collateral.

 

(a)           The Company will furnish to the Administrative Agent at least
fifteen (15) days (or such shorter period of time as may be agreed to by the
Administrative Agent) prior written notice of any change (i) in any Loan Party’s
corporate, limited liability company or partnership name, (ii) in the location
of any Loan Party’s its “location” (as determined under Section 9-307 of the
UCC), chief executive office or principal place of business (including the
establishment of any such new office or facility), (iii) in any Loan Party’s
organizational structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number or state organizational number.  The Company agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all of the
Collateral.

 

(b)           Each year, at the time required for delivery of annual financial
statements with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, the Company shall deliver to the Administrative Agent a
certificate of a Financial Officer and the chief legal officer of the Company
(i) setting forth the information required pursuant to Section 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section and (ii) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests under the Security Agreement for a
period of not less than eighteen (18) months after the date of such certificate
(except as noted therein with respect to any continuation statements to be filed
within such period).

 

SECTION 5.04 Existence; Conduct of Business.  The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises,

 

89

--------------------------------------------------------------------------------


 

patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05 Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) (1) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (2) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, and
(3) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation or (b) the failure to make
such payment could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.06 Maintenance of Properties.  The Company will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

 

SECTION 5.07 Insurance.

 

(a)           The Company will, and will cause each of its Subsidiaries to,
(i) maintain insurance with financially sound and reputable insurers reasonably
acceptable to the Administrative Agent on such of its property and in at least
such amounts and against at least such risks as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
occurring upon, in or about or in connection with the use of any properties
owned, occupied or controlled by it including the insurance required pursuant to
the Security Documents; (ii) maintain such other insurance as may be required by
law; and (iii) upon request by the Administrative Agent, which request need not
be made in writing, furnish the Administrative Agent with certificates
evidencing the insurance required by this paragraph.  In the event of the
Company’s or Loan Parties’ failure to obtain or maintain the insurance required
by this paragraph, without waiving any Event of Default occasioned thereby, the
Administrative Agent shall have the right to obtain the required coverage and
invoice the Company for the premium payments therefor. To the extent consistent
with prudent business practice, the Company may maintain a program of
self-insurance in place of any of the insurance required by this paragraph.

 

(b)           Fire and extended coverage policies with respect to any Collateral
shall not include (i) a provision to the effect that any of the Borrowers, the
Administrative Agent, the Collateral Agent, or any other party shall be a
coinsurer and (ii) shall be endorsed, which endorsement shall be satisfactory in
form and substance to the Collateral Agent, to name the Collateral Agent for the
benefit of the Lenders, as additional insured or loss payee, as appropriate, and
shall include such other provisions as the Collateral Agent may reasonably
require from time to time to protect the interests of the Lenders, provided that
the requested provisions are available at reasonable cost.  Each such policy
referred to in this paragraph also shall provide that it shall not be cancelled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than 30 days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of

 

90

--------------------------------------------------------------------------------


 

premiums) or (ii) for any other reason except upon not less than 30 days’ prior
written notice thereof by the insurer to the Collateral Agent.  The Borrowers
shall deliver to the Collateral Agent, prior to the cancellation of any such
policy of insurance, a Certificate of Insurance for the replacement policy.

 

(c)           If at any time the area in which any Eligible Real Estate or
Eligible Leaseholds are located is designated (i) a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), the Borrowers shall obtain flood insurance in such
total amount as is reasonable and customary for companies engaged in the
business of operating supermarkets, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time, or (ii) a “Zone 1” area, the Borrower shall obtain
earthquake insurance in such total amount as is reasonable and customary for
companies engaged in the business of operating supermarkets.

 

(d)           The Company and the Loan Parties acknowledge and agree that all
income, payments and proceeds of a physical damage property insurance claim
payable to them and relating to the Collateral will be received by the Company
and the Loan Parties as agent hereunder for the benefit of the Lenders and
deposited in an account subject to a Blocked Account Agreement.  Unless a
Triggering Event or an Event of Default has occurred and is continuing, the
Collateral Agent shall use commercially reasonable efforts to cause any
insurance proceeds for which it is loss payee for the benefit of the Secured
Parties to be made available to the Borrowers as promptly as practicable after
receipt thereof by the Collateral Agent. The Company and the Loan Parties
disclaim any right, title or interest in or to such income, payments or proceeds
and hereby confirm that the Company and the Loan Parties have granted a first
priority security interest to the Collateral Agent (for the benefit of the
Lenders) in all such income, payments and proceeds.

 

(e)           The Company shall continue to maintain, for itself and its
subsidiaries, a Directors and Officers insurance policy, and a “Blanket Crime”
policy including employee dishonesty, forgery or alteration, theft,
disappearance and destruction, robbery and safe burglary, property, and computer
fraud coverage with responsible companies in such amounts as are customarily
carried by business entities engaged in similar businesses similarly situated,
and will upon request by the Administrative Agent, which request need not be
made in writing, furnish the Administrative Agent certificates evidencing
renewal of each such policy.

 

SECTION 5.08 Casualty and Condemnation.  The Borrowers (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement and the Security Documents.

 

91

--------------------------------------------------------------------------------


 

SECTION 5.09 Books and Records; Inspection and Audit Rights.

 

(a)           The Company will keep proper financial records in accordance with
GAAP. The Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent in consultation with the
Borrowers, upon reasonable prior notice, no less frequently than semi-annually
in any period of twelve (12) consecutive months commencing on or after the
Effective Date, to visit and inspect its properties, to examine and make
extracts from such records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at reasonable times.  The
foregoing provisions are supplemental of the rights of the Administrative Agent
set forth in Section 5.09(b) below.

 

(b)           The Company will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) in consultation with the Borrowers to conduct commercial finance
examinations and appraisals of the assets included in the computation of the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base, including
supporting systems, processes and controls, all at the expense of the Borrowers
(i) one (1) time during any twelve month period in which Excess Availability is
at all times greater than $250,000,000, (ii) up to two (2) times during any
twelve month period in which Excess Availability is at any time less than or
equal to $250,000,000 but greater than or equal to $100,000,000, (iii) up to
three (3) times during any twelve month period in which Excess Availability is
at any time less than $100,000,000 and (iv) at any time at the request of the
Administrative Agent after the occurrence and the continuation of an Event of
Default; provided, that, notwithstanding the provisions of clause (iii) above,
no more than two (2) appraisals of Eligible Real Estate, Eligible Leaseholds,
and Scripts may be conducted during any twelve month period unless an Event of
Default has occurred and is continuing.  In addition to the foregoing the
Administrative Agent will have the right to conduct such commercial finance
examinations and appraisals at the expense of the Administrative Agent, but no
more frequently than twice in any calendar year. The expenses reimbursable by
the Borrowers pursuant to his Section shall include the reasonable fees and
expenses of any representatives retained by the Administrative Agent.

 

(c)           The Administrative Agent may, from time to time, engage a third
party, reasonably acceptable to the Company to undertake Phase I environmental
site assessments during the term of this Agreement of the Eligible Real Estate
and Eligible Leaseholds, provided that such assessments may only be undertaken
during the continuance of any Specified Default. The Borrowers will, and will
cause each of their Subsidiaries to, cooperate in all respects with the
Administrative Agent and such third parties to enable such assessment and
evaluation to be timely completed in a manner reasonably satisfactory to the
Administrative Agent.

 

SECTION 5.10 Compliance with Laws.  The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.11 Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used to (i) on the Effective Date, to finance a portion of the Merger,
(ii) to refinance the Existing Financing Agreements, and (iii) for general
corporate purposes, including working capital, repayment of Indebtedness
(including, without limitation, pursuant to Section 6.08(b)(iii)),

 

92

--------------------------------------------------------------------------------


 

capital expenditures, permitted acquisitions, permitted distributions, and stock
repurchases. No part of the proceeds of any Loan will be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only for general corporate purposes.

 

SECTION 5.12 Additional Subsidiaries.  If any additional Subsidiary is formed or
acquired after the Effective Date or if an Immaterial Subsidiary is not
dissolved or liquidated or merged into another Loan Party as contemplated by the
Company, the Company will notify the Administrative Agent, the Collateral Agent
and the Lenders thereof and (a) the Company will cause such Subsidiary (i) to
become a party to (A) the Guaranty (or this Agreement if such Subsidiary shall
be a Borrower hereunder by executing a Joinder in the form of Exhibit R),
(B) the Indemnity, Subrogation and Contribution Agreement, (C) the Security
Agreement and (D) the Pledge Agreement, in each case in the manner provided
therein and within ten (10) Business Days after such Subsidiary is formed or
acquired and (ii) promptly to take such actions to perfect the Liens on such
Subsidiary’s assets granted under the Security Documents as the Administrative
Agent or the Required Lenders shall reasonably request and (b) if any Equity
Interests of such Subsidiary are owned by or on behalf of any Loan Party, the
Company will cause such Equity Interests to be pledged pursuant to the Pledge
Agreement within ten (10) Business Days after such Subsidiary is formed or
acquired (excluding, if such Subsidiary is a Foreign Subsidiary, shares of
voting stock of such Subsidiary).

 

SECTION 5.13 Further Assurances

 

(a)           The Borrowers will, and will cause each other Loan Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, termination statements, fixture filings and
other documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Borrowers also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

(b)           During the period commencing on the Effective Date and ending on
the date on which Eligible Leaseholds are no longer included in the Tranche A
Borrowing Base or the Tranche A-1 Borrowing Base, if the Appraised Value of all
Eligible Leaseholds is at any time less than $300,000,000, the Loan Parties will
cause additional Leaseholds having an Appraised Value at least equal to the
Leasehold Differential to become the subject of a Mortgage in favor of the
Collateral Agent, failing which the Tranche A Leasehold Cap shall be reduced by
the amount of the Leasehold Differential, and if such reduction does not equal
the amount of the Leasehold Differential, the Term A-2 Leasehold Cap shall be
reduced by any remaining portion of the Leasehold Differential.

 

(c)           During the period commencing on the Effective Date and ending on
the date on which Eligible Leaseholds are no longer included in the Tranche A
Borrowing Base or the

 

93

--------------------------------------------------------------------------------


 

Tranche A-1 Borrowing Base, the Borrowers will, and will cause each of the
Subsidiaries to, use their commercially reasonable efforts to obtain lease terms
in any lease entered into by any Borrower or any Loan Party after the date
hereof not expressly prohibiting the recording in the relevant real estate
filing office of an appropriate memorandum of lease and the encumbrancing of the
leasehold interest of such Borrower or such other Loan Party, as the case may
be, in the property that is the subject of such lease.

 

(d)           If requested by the Administrative Agent in its reasonable
discretion, with respect to any Distribution Center, the Loan Parties shall use
their commercially reasonable efforts to obtain a Priority of Claims Waiver from
the holder of any Indebtedness incurred under Section 6.01(a)(vi) with respect
to such Distribution Center.

 

(e)           To the extent that the Obligations shall at any time be less than
the amount originally set forth in any Mortgage on Real Estate located in the
State of New York or to the extent otherwise required by Applicable Law to
grant, preserve, protect or perfect the Liens created by such Mortgage and the
validity or priority thereof, the Borrowers shall to take all further actions
including the payment of any additional mortgage recording taxes, fees, charges,
costs and expenses required so too grant, preserve, protect or perfect the Liens
created by such Mortgage to the maximum amount of Obligations by its terms
secured thereby and the validity or priority of any such Lien.

 

SECTION 5.14 Cash Management.

 

(a)           Annexed hereto as Schedule 5.14(a) is a schedule of all DDAs that
are maintained by the Loan Parties, which schedule shall include, with respect
to each depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

 

(b)           Annexed hereto as Schedule 5.14(b) is a list describing all
arrangements to which any Loan Party is a party with respect to the payment to
such Loan Party of the proceeds of all credit card charges for sales by such
Loan Party.

 

(c)           Annexed hereto as Schedule 5.14(c) is a list describing all payors
of the third party insurance provider accounts from which a Loan Party receives
payments of Eligible Third Party Insurance Provider Account Receivables.

 

(d)           Within ninety (90) days after the Effective Date (or such longer
time as the Administrative Agent may, in its sole discretion, agree in writing),
each Loan Party shall:

 

(i)            deliver to the Administrative Agent notifications (each, a
“Credit Card Notification”) substantially in the form attached hereto as
Exhibit K which have been executed on behalf of such Loan Party and addressed to
such Loan Party’s credit card clearinghouses and processors;

 

(ii)           deliver to the Administrative Agent notifications, (each, an
“Insurance Provider Notification”) substantially in the form attached as
Exhibit L which have been executed on behalf of such Loan Party and addressed to
such Loan Party’s payors of third party insurance providers accounts;

 

94

--------------------------------------------------------------------------------


 

(iii)          enter into a Blocked Account Agreement  substantially in the form
attached as Exhibit M (or in such other form reasonably acceptable to the
Administrative Agent) with the banks with which such Borrower maintains accounts
into which the DDAs are concentrated (collectively, the “Blocked Accounts”)
listed on Schedule 5.14(d)(iii) attached hereto; and

 

(iv)          deliver to the Administrative Agent a notification, (the “Coinstar
Notification”) substantially in the form attached as Exhibit N which has been
executed on behalf of the Loan Parties and addressed to Coinstar, Inc.

 

(e)           At the request of the Administrative Agent (which request shall
not be made prior to the date that is forty-five (45) days after the Effective
Date), each Loan Party shall deliver to the Administrative Agent notifications
(each, a “DDA Notification”) substantially in the form attached as Exhibit O
which have been executed on behalf of each Loan Party to each depository
institution with which any DDA is maintained.

 

(f)            Each DDA Notification, Credit Card Notification, Insurance
Provider Notification and Blocked Account Agreement and the Coinstar
Notification shall require, after the occurrence and during the continuance of a
Triggering Event, the Loan Parties shall promptly and in any event within two
Business Days, cause the ACH or wire transfer on each Business Day (and whether
or not there is then an outstanding balance in the Loan Account) of all
available cash receipts (the “Cash Receipts”) to the concentration account
maintained by the Administrative Agent at Bank of America (the “Agent’s
Account”) from:

 

(i)            the sale of Inventory and other Collateral;

 

(ii)           all proceeds of collections of Accounts;

 

(iii)          all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any Prepayment Event
or other transaction or event;

 

(iv)          the then contents of each DDA;

 

(v)           the then entire ledger balance of each Blocked Account; and

 

(vi)          the proceeds of all credit card charges.

 

(g)           Upon the occurrence of a Triggering Event, the Borrowers shall
accurately report to the Administrative Agent all amounts deposited in the
Blocked Accounts to ensure the proper transfer of funds as set forth above.  If,
at any time after the occurrence of a Triggering Event, any cash or cash
equivalents owned by any Loan Party that constitutes Collateral are deposited to
any account, or held or invested in any manner, otherwise than in a Blocked
Account that is subject to a Blocked Account Agreement (or a DDA which is swept
daily to a Blocked Account), the Administrative Agent may require the applicable
Loan Party to close such account and have all funds therein transferred to a
Blocked Account, and all future deposits made to a Blocked Account which is
subject to a Blocked Account Agreement.

 

95

--------------------------------------------------------------------------------


 

(h)           The Loan Parties may close DDAs or Blocked Accounts and/or open
new DDAs or Blocked Accounts, subject to the execution and delivery to the
Administrative Agent of appropriate Blocked Account Agreements consistent with
the provisions of this Section 5.14 and otherwise satisfactory to the
Administrative Agent.  Unless consented to in writing by the Administrative
Agent, the Loan Parties shall not enter into any agreements with credit card
processors other than the ones expressly contemplated herein unless
contemporaneously therewith, a Credit Card Notification, is executed and
delivered to the Administrative Agent.

 

(i)            The Borrowers may also maintain one or more disbursement accounts
(the “Disbursement Accounts”) to be used by the Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder. The only Disbursement Accounts as of the Restatement
Effective Date are those described in Schedule 5.14(i).

 

(j)            The Agent’s Account shall at all times be under the sole dominion
and control of the Administrative Agent.  Each Loan Party hereby acknowledges
and agrees that (i) such Loan Party has no right of withdrawal from the Agent’s
Account, (ii) the funds on deposit in the Agent’s Account shall at all times
continue to be collateral security for all of the Obligations, and (iii) the
funds on deposit in the Agent’s Account shall be applied as provided in
Section 2.11(m) or Section 7.03 of this Agreement, as applicable.  In the event
that, notwithstanding the provisions of this Section 5.14, any Loan Party
receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such Loan
Party for the Administrative Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Agent’s Account or dealt with in such other fashion as such Loan Party may
be instructed by the Administrative Agent.

 

(k)           Any amounts received in the Agent’s Account at any time when all
of the Obligations have been and remain fully repaid shall be remitted to the
Borrowers, if and as the Company may request.

 

(l)            The following shall apply to deposits and payments under and
pursuant to this Agreement:

 

(i)            Funds shall be deemed to have been deposited to the Agent’s
Account on the Business Day on which deposited, provided that notice of such
deposit is available to the Administrative Agent by 12:00 noon, Boston,
Massachusetts time, on that Business Day;

 

(ii)           Funds paid to the Administrative Agent other than by deposit to
the Agent’s Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that notice of such payment is
available to the Administrative Agent by 12:00 noon, Boston, Massachusetts time,
on that Business Day;

 

(iii)          If notice of a deposit to a Agent’s Account or payment is not
available to the Administrative Agent until after 12:00 noon, Boston,
Massachusetts time, on a

 

96

--------------------------------------------------------------------------------


 

Business Day, such deposit or payment shall be deemed to have been made at
9:00 a.m., Boston, Massachusetts time, on the then next Business Day;

 

(iv)          If any item deposited to the Agent’s Account and credited to the
Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent shall have the right
to reverse such credit and charge the amount of such item to the Loan Account
and the Borrowers shall indemnify the Administrative Agent and the Lenders
against all claims and losses resulting from such dishonor or return.

 

SECTION 5.15 Priority of Claims Waivers.  Unless reserved for in accordance with
the provisions hereof, the Borrowers from time to time shall promptly deliver,
or cause to be promptly delivered, a Priority of Claims Waiver from each vendor,
landlord, public warehouse operator or other third party bailee that has not
provided a Priority of Claims Waiver in form and substance satisfactory to the
Administrative Agent for each third party storage facility located in any
Priming Jurisdiction.

 

SECTION 5.16 Benefit Plans Payments.  The Loan Parties, Subsidiaries and all
ERISA Affiliates shall make all required contributions under any Plans or
Multiemployer Plans which, if not made, could result in a Material Adverse
Effect unless such payment is being contested pursuant to Section 5.05.

 

ARTICLE VI
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full and all Letters of Credit have expired or terminated and all
L/C Disbursements shall have been reimbursed, each of the Borrowers covenants
and agrees with the Lenders that:

 

SECTION 6.01 Indebtedness; Certain Equity Securities.

 

(a)           The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:

 

(i)            Indebtedness created under the Loan Documents;

 

(ii)           Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except to the
extent of any reasonable premiums, fees and expenses incurred in connection with
any such extensions, renewals and replacements) or result in an earlier maturity
date or decreased weighted average life thereof;

 

(iii)          Indebtedness of the Company to any Subsidiary and of any
Subsidiary to the Company or any other Subsidiary; provided that Indebtedness of
any Subsidiary that is not a Loan Party owing to any Loan Party shall be subject
to Section 6.04;

 

97

--------------------------------------------------------------------------------


 

(iv)          Guarantees by the Company of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Company or any other Subsidiary; provided
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 6.04;

 

(v)           Indebtedness of the Company or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations (other than in respect of leased real
property) and any Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof (except to the extent
of any reasonable premiums, fees and expenses incurred in connection with any
such extensions, renewals and replacements) or result in an earlier maturity
date or decreased weighted average life thereof; provided that (A) before and
after giving effect to the incurrence of such Indebtedness, no Default or Event
of Default shall have occurred and be continuing, (B) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (C) the aggregate principal amount of
Indebtedness incurred on or after the Effective Date and permitted by this
clause (v) and clause (vii) below, plus the aggregate book value of all assets
sold after the Effective Date pursuant to sale and leaseback transactions
permitted by clause (b) of Section 6.06 shall not exceed $300,000,000;

 

(vi)          Without duplication of Indebtedness described in clause
(v) hereof, Indebtedness of the Company or any Subsidiary incurred to finance
the acquisition by the Company or any Subsidiary after the Effective Date of
real property and improvements thereto (but not inventory or other personal
property located therein), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(except to the extent of any reasonable premiums, fees and expenses incurred in
connection with any such extensions, renewals and replacements) or result in an
earlier maturity date or decreased weighted average life thereof; provided that
(A) before and after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing,(B) the terms
of such Indebtedness are commercially reasonable and (C) the secured recourse to
the Company or any Subsidiary of such Indebtedness shall be limited to the value
of the real property and improvements financed by such Indebtedness;

 

(vii)         Indebtedness of the Company or any Subsidiary relating to purchase
money security interests (as defined in the New York Uniform Commercial Code, as
amended); provided that, (A) before and after giving effect to the incurrence of
such Indebtedness, no Default or Event of Default shall have occurred and be
continuing, and (B) the aggregate principal amount of Indebtedness permitted by
this clause (vii) shall be subject to the limitation set forth in the proviso to
clause (v) above.

 

(viii)        Guarantees by the Company or any of its Subsidiaries of
Indebtedness of third parties given in connection with the acquisition or
improvement of real property for

 

98

--------------------------------------------------------------------------------


 

use in the business of the Company and its Subsidiaries not exceeding
$10,000,000 at any one time outstanding;

 

(ix)           software licenses required to be reflected as indebtedness on the
Company’s consolidated balance sheet in an aggregate amount not exceeding
$10,000,000;

 

(x)            without duplication of any other Indebtedness permitted
hereunder, liabilities for leases of real property characterized as Indebtedness
for purposes of GAAP;

 

(xi)           other unsecured Indebtedness in an aggregate principal amount not
exceeding $50,000,000 at any time outstanding;

 

(xii)          Indebtedness on account of the Series A Warrants issued to
Yucaipa Corporate Initiatives Fund I, L.P., Yucaipa American Alliance (Parallel)
Fund I, L.P. and Yucaipa American Alliance Fund I, L.P. in connection with the
Transactions to the extent that GAAP requires such Warrants to be included as a
liability on the Consolidated balance sheet of the Company and its Subsidiaries;

 

(xiii)         Indebtedness of the Borrowers in an amount not to exceed
$32,700,000 to Blue Ridge Investments, LLC which Indebtedness shall be secured
pursuant to Section 6.02(i) hereof; and

 

(xiv)        Indebtedness of the Borrowers on account of the Convertible Notes,
in an aggregate principal amount not to exceed $420,000,000, plus any additional
amounts recorded in accordance with GAAP related to the convertible bond hedge
and warrant transaction issued concurrently with the Convertible Notes,
outstanding at any time (or such greater amount as the Administrative Agent, in
its discretion, may agree).

 

(b)           The Company will not, nor will the Company permit any Subsidiary
to, issue any preferred stock or other preferred Equity Interests, other than
Qualified Preferred Stock.

 

SECTION 6.02 Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)           Liens created under the Loan Documents and the Blocked Account 
Agreements;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property or asset of the Company or any Subsidiary
set forth in Schedule 6.02; provided that (i) such Lien shall not apply to any
asset contained in the Tranche A Borrowing Base or the Tranche A-1 Borrowing
Base, (ii)  such Lien shall not apply to any other property or asset of the
Company or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, the obligations thereunder or the property or assets securing such
obligations;

 

99

--------------------------------------------------------------------------------


 

(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition,
(ii) such Lien shall not apply to any other property or assets of the Company or
any Subsidiary, (iii) such Lien (other than Permitted Encumbrances) shall not
apply to any asset contained in the Tranche A Borrowing Base or the Tranche A-1
Borrowing Base, and (iv) such Lien shall secure only those obligations which it
secures on the date of such acquisition and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (except to the extent of any reasonable premiums, fees and expenses
incurred in connection with any such extensions, renewals and replacements);

 

(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (v) of Section 6.01(a), (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Company or any Subsidiary;

 

(f)            Liens on real properties and improvements thereto (but not
inventory or other personal property located therein) owned or leased by the
Company or any Subsidiary; provided that such Liens secure Indebtedness
permitted by clause (vi) of Section 6.01(a);

 

(g)           Liens of sellers of goods to any Loan Party arising under the
provisions of Applicable Law similar to Article 2 of the UCC in the ordinary
course of business, covering only goods (other than Inventory and Equipment (as
defined in the Security Agreement) included in Tranche A Borrowing Base or the
Tranche A-1 Borrowing Base), and Liens that secure Indebtedness permitted by
clause (vii) of Section 6.01 ;

 

(h)           Liens constituting leasehold interests made by a Loan Party as
lessor entered into in the ordinary course of business;

 

(i)            Liens in favor of Blue Ridge Investments, LLC to secure
Indebtedness permitted under Section 6.01(a)(xiii) on the Company’s short-term
investment in Columbia Strategic Cash Portfolio, a series of Columbia Qualified
Purchaser Funds, LLC, a Delaware limited liability company; and

 

(j)            Any right, title and interest of the landlord under any lease
pursuant to which a Loan Party has a leasehold interest in any property or
assets and any liens that by operation of law have been placed by such landlord
on property over which any Loan Party has any real property interest.

 

SECTION 6.03 Fundamental Changes.

 

(a)           The Company will not, nor will it permit any Subsidiary to, merge
into or consolidate or amalgamate with any other Person, or permit any other
Person to merge into or consolidate with it, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing (i) any
Subsidiary may merge into or with the Company in a transaction in which the
Company

 

100

--------------------------------------------------------------------------------


 

is the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary
in a transaction in which the surviving entity is a Subsidiary and (if any party
to such merger is a Loan Party) is a Loan Party (iii) any Subsidiary (other than
a Borrower) may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
the Subsidiaries, taken as a whole, and is not materially disadvantageous to the
Lenders; (iv) any Immaterial Subsidiary may liquidate or dissolve, and (v) the
Company may cause the Merger as contemplated in the Merger Agreement to be
undertaken, provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.

 

(b)           The Company will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.

 

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.  The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests in or
evidence of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

(a)           Cash and Cash Equivalents;

 

(b)           the Company’s short-term investment in Columbia Strategic Cash
Portfolio, a series of Columbia Qualified Purchaser Funds, LLC  and the other
investments existing on the date hereof and set forth on Schedule 6.04 and any
other investments from time to time not to exceed at any time outstanding an
aggregate principal amount in excess of the Net Proceeds received from the
disposition of investments permitted by this Section 6.04(b);

 

(c)           investments by the Company and its Subsidiaries in Equity
Interests in their respective Subsidiaries; provided that (i) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Pledge Agreement
(excluding the common stock of any Foreign Subsidiary), (ii) the aggregate
amount of investments by Loan Parties in, and loans and advances by Loan Parties
to, and Guarantees by Loan Parties of Indebtedness of, Subsidiaries that are not
Loan Parties (including all such investments, loans, advances and Guarantees
existing on the Effective Date) shall not exceed $20,000,000 at any time
outstanding and (iii) neither the Company nor any of the Subsidiaries will
create or acquire any Subsidiary after the Effective Date that is not a Loan
Party;

 

(d)           loans or advances made by the Company to any Subsidiary and made
by any Subsidiary to the Company or any other Subsidiary; provided that the
amount of such loans and advances made by Loan Parties to Subsidiaries that are
not Loan Parties shall be subject to the limitation set forth in clause
(c) above;

 

101

--------------------------------------------------------------------------------


 

(e)           Guarantees constituting Indebtedness permitted by Section 6.01;
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall be subject
to the limitation set forth in clause (c) above;

 

(f)            investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(g)           non-cash consideration received in connection with the sale,
transfer, lease or disposition of any asset in compliance with Sections 6.05 and
6.06;

 

(h)           other investments made after the Effective Date; provided that at
any time there is any outstanding Exposure hereunder, (i) the aggregate amount
of such investments plus the aggregate amount of Restricted Payments made
pursuant to Section 6.08(a)(i) shall not exceed $150,000,000 in the aggregate
and (ii) immediately before and after giving effect to the making of any such
Investments, (A) Excess Availability shall be in an amount greater than twenty
percent (20%) of the Tranche A-1 Borrowing Base (or, if the Tranche A-1
Commitments have been terminated, the Tranche A Borrowing Base) then in effect,
and (B) no Default or Event of Default has occurred and is continuing; and

 

(i)            earn-outs and other customary post-disposition obligations
arising out of Permitted Divestitures.

 

SECTION 6.05 Asset Sales.  The Company will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Company permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

 

(a)           sales, transfers or other dispositions of inventory, used or
surplus equipment, or Cash or Cash Equivalents made pursuant to
Section 6.04(a) or (h), in each case in the ordinary course of business;

 

(b)           sales, transfers and dispositions to the Company or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;

 

(c)           sales, transfers and other dispositions of assets that are not
permitted by any other clause of this Section; provided that immediately before
and after giving effect to such sale, transfer or disposition (i) the Loan
Parties, on a consolidated basis, are Solvent, and (ii) no Default or Event of
Default has occurred or is continuing; and provided further that the assets
sold, transferred or otherwise disposed of (including assets sold, transferred
or disposed of by means of the sale, transfer or disposition of any Equity
Interests) in reliance upon this clause (c) during any fiscal year of the
Company shall not exceed fifteen percent (15%) of the operating assets of the
Loan Parties as of the Effective Date;

 

(d)           sales of assets pursuant to sale and leaseback transactions
permitted by Section 6.06;

 

102

--------------------------------------------------------------------------------


 

(e)           leases or subleases of property (excluding sale and leaseback
transactions) by any Loan Party in the ordinary course of business;

 

(f)            Permitted Divestitures, provided that any Net Proceeds received
by the Borrowers and the Subsidiaries in connection with any such Permitted
Divestiture shall be paid to the Administrative Agent for application to the
Obligations in accordance with the provisions of Section 2.11(m);

 

(g)           the Borrowers and the Subsidiaries may enter into Asset Swaps,
provided that the aggregate fair market value of the stores or facilities
transferred by the Borrowers and the Subsidiaries pursuant to Asset Swaps in a
year shall not exceed $10,000,000;

 

(h)           (i) mergers and consolidations, and (ii) liquidations and
dissolutions, in each case in compliance with Section 6.03(a); and

 

(i)            sales of assets or Equity Interests of Subsidiaries acquired by
the Company in its acquisition of Best Cellars, Inc. and the Subsidiaries of
Best Cellars, Inc.;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value and at least 70% cash consideration (other
than those permitted by clauses (a), (b) and (h) above).

 

SECTION 6.06 Sale and Leaseback Transactions.  The Company will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except (a) any such sale of any fixed or capital assets that is
made for consideration having a cash component in an amount not less than the
greater of (i) the fair market value of such fixed or capital asset, or (ii) the
amount, if any, of availability generated by such asset (without giving effect
to any amounts which have been advanced against such asset) under the Tranche
A-1 Borrowing Base (or if the Tranche A-1 Commitments have been terminated, the
Tranche A Borrowing Base) and, in each case, is consummated within 180 days
after the Company or such Subsidiary acquires or completes the construction of
such fixed or capital asset, and (b) any other such sale of fixed or capital
assets, provided that (i) any such sale of any fixed or capital assets that is
made for consideration having a cash component in an amount not less than the
amount, if any, of availability generated by such asset (without giving effect
to any amounts which have been advanced against such asset) under the Tranche
A-1 Borrowing Base (or if the Tranche A-1 Commitments have been terminated, the
Tranche A Borrowing Base), and (ii) the aggregate book value of all assets sold
after the Effective Date pursuant to this clause (b) shall be subject to the
limitation set forth in the proviso to clause (v) of Section 6.01(a).

 

SECTION 6.07 Hedging Agreements.  The Company will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
interest rate, currency or energy exposure to which the Company or any
Subsidiary is exposed in the conduct of its business.

 

103

--------------------------------------------------------------------------------


 

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

 

(a)           The Company will not, nor will it permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
(i) the Company may make any Restricted Payment provided that immediately before
and after giving effect to any such Restricted Payment (1) the Loan Parties, on
a consolidated basis, are Solvent, (2) Excess Availability on the date of any
such dividend and average monthly Excess Availability projected on a pro forma
basis for the following twelve months shall be in an amount greater than twenty
percent (20%) of Tranche A-1 Borrowing Base (or, if the Tranche A-1 Commitments
have been terminated, the then Tranche A Borrowing Base), and (3) no Default or
Event of Default has occurred and is continuing, (ii) the Company may declare
and pay dividends with respect to its capital stock payable solely in additional
shares of its common stock and (iii) Subsidiaries may declare and pay dividends
ratably with respect to their capital stock.

 

(b)           The Company will not, nor will it permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) in respect of
principal of, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of, (i) any Indebtedness of the Company or any Subsidiary that is scheduled to
mature after the Maturity Date, (ii) any other Indebtedness of the Company or
any Subsidiary provided that:

 

(i)            except as provided in clauses (iv) and (v) below, the Loan
Parties may make regularly scheduled or mandatory repayments or redemptions of
Indebtedness permitted under Section 6.01 (including, without limitation,
payments of principal and interest as and when due);

 

(ii)           the Company or any Subsidiary may make voluntary payments and
distributions in respect of any Indebtedness of the Company or any Subsidiary,
provided that immediately before and after giving effect to any such
distribution or payment (A) the Loan Parties, on a consolidated basis, are
Solvent, (B) Excess Availability on the date of such distribution or payment and
projected on a pro forma basis for the following twelve months shall be in an
amount greater than twenty percent (20%) of the Tranche A-1 Borrowing Base (or,
if the Tranche A-1 Commitments have been terminated, the then Tranche A
Borrowing Base), and (C) no Default or Event of Default has occurred and is
continuing or would arise therefrom;

 

(iii)          the Company may make mandatory prepayments of principal due under
the Convertible Notes as long as immediately before and after giving effect to
any such distribution or payment (A) the Loan Parties, on a consolidated basis,
are Solvent, (B) Excess Availability on the date of such payment and projected
on a pro forma basis for the following twelve months shall be in an amount
greater than twenty percent (20%) of the Tranche A-1 Borrowing Base (or, if the
Tranche A-1 Commitments have been terminated, the then Tranche A Borrowing
Base), and (C) no Default or Event of Default has occurred and is continuing or
would arise therefrom; and

 

(iv)          refinancings and refundings of such Indebtedness subject to and in
accordance with the terms of this Agreement.

 

104

--------------------------------------------------------------------------------


 

SECTION 6.09 Transactions with Affiliates.  The Company will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, or
(b) transactions between or among the Loan Parties not involving any other
Affiliate.

 

SECTION 6.10 Restrictive Agreements. Except as set forth in Schedule 6.10, the
Company will not, nor will it permit any Subsidiary to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien securing
Obligations or any refinancing thereof upon any property or assets actually
owned by it, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any other Subsidiary or to Guarantee
Indebtedness of the Company or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to customary provisions
included in licenses, contracts, leases, agreements and other instruments
restricting assignment and/or encumbrance, (iii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

 

SECTION 6.11 Amendment of Material Documents.  The Company will not, nor will it
permit any Subsidiary to, amend, modify or waive any of (a) the provisions of
its certificate of incorporation, by-laws or other organizational documents in a
manner materially adverse to the Lenders (b) its rights and obligations under
other Material Contracts in a manner materially adverse to the Lenders, (c) the
terms of the Company’s 93/8% Senior Quarterly Interest Bonds due 2039 and any
refinancings or replacements of any of the foregoing in a manner materially
adverse to the Lenders, or (d) the terms of the Convertible Notes and any
refinancings or replacements of any of the foregoing, in the case of all of the
foregoing, (i) shorten the scheduled maturity date of the Convertible Notes
other than as the result of an acceleration after the occurrence of an event of
default thereunder; or (ii) change the prepayment, redemption or defeasance
provisions thereof in a manner adverse to any Loan Party; or (iii) is otherwise
materially adverse to the Lenders.

 

SECTION 6.12 Minimum Excess Availability.  The Loan Parties shall not permit
Excess Availability, at any time, to be less than the lesser of (a) ten percent
(10%) of the then Tranche A-1 Borrowing Base (or if the Tranche A-1 Commitments
have been terminated, the Tranche A Borrowing Base) and (b) ten percent (10%) of
the Aggregate Commitments.

 

SECTION 6.13 Limitation on Change in Fiscal Year.  The Company will not permit
its fiscal year to end on a date other than the last Saturday in the month of
February in each calendar year.

 

105

--------------------------------------------------------------------------------


 

ARTICLE VII
Events of Default

 

SECTION 7.01 Events of Default.  If any of the following events (“Events of
Default”) shall occur:

 

(a)           any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof (including, as required under Section 2.11) or otherwise;

 

(b)           any Loan Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Borrower or any other Loan Party in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)           any Borrower shall (i) fail to observe or perform any covenant,
condition or agreement contained in Sections 5.01 (excluding clauses (a), (b),
(c) and (f) thereof), 5.02 (other than Section 5.02(d)), 5.04 (with respect to
the existence of any Borrower),  5.11 or 5.14(f) or in Article VI or (ii) fail
to observe or perform any covenant, condition or agreement contained in clauses
(a), (b) or (c) of Section 5.01, and such failure shall continue unremedied for
a period of fifteen (15) days (thirty (30) days if approved in writing by the
Administrative Agent in its discretion) or (iii) fail to observe or perform any
covenant, condition or agreement contained in clause (f) of Section 5.01
(subject to a grace period of up to five (5) Business Days if approved in
writing by the Administrative Agent in its discretion) or (iv) fail to observe
or perform any covenant, condition or agreement contained in Section 5.07, and
such failure shall continue unremedied for a period of five (5) days or (v) fail
to observe or perform any covenant, condition or agreement contained in
Section 5.09(b) and such failure shall continue unremedied for a period of
fifteen (15) days;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of thirty (30) days after written notice
thereof from the Administrative Agent to the Company (which notice may be given
at the request of any Lender);

 

(f)            the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

 

106

--------------------------------------------------------------------------------


 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after the giving of notice and/or the lapse of any applicable grace
period) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)            the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)            the Company or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $35,000,000 shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents, (ii) as a result of the Collateral Agent’s failure
(x) to

 

107

--------------------------------------------------------------------------------


 

maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Pledge Agreement or (y) to file any
document delivered by the Loan Parties to it for filing or (iii) as a result of
the Collateral Agent’s failure to take any action that the Company reasonably
requests, in writing, the Collateral Agent to take;

 

(n)           a Change in Control shall occur; or

 

(o)           the occurrence of an event of default on the part of the Company
or any Loan Party under any Material Contract or Material Indebtedness to which
the Company or any Loan Party is a party or any indenture or other agreement
relating to any Material Indebtedness of the Company or any Loan Party;

 

(p)           the determination by the Company or any Loan Party, to suspend the
operation of their business in the ordinary course, liquidate all or
substantially all of the Company’s or such Loan Party’s assets or employ an
agent or other third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of all or substantially all of the business; or

 

(q)           any Loan Document shall not be in full force and effect.

 

Solely for purposes of determining whether a Default or Event of Default has
occurred under clause (h), (i), (j), or (p) of this Article VII, any reference
in any such clause to any “Subsidiary” or any “Loan Party” shall be deemed not
to include any Excluded Subsidiary.

 

SECTION 7.02 Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

 

(a)           declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

 

(c)           require that the Loan Parties cash collateralize the L/C Exposure;

 

(d)           whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, may (and at the direction of the Required Lenders,
shall) proceed to protect, enforce and exercise all rights and remedies of the
Credit Parties under this Agreement, any of the other Loan Documents or
Applicable Law, including, but not limited to, by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;

 

108

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of any Event of Default under
Section 7.01(h) or (i), the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to cash collateralize the L/C Exposure as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender and without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

SECTION 7.03 Application of Funds.  After the exercise of remedies provided for
in Section 7.02 (or after the Loans have automatically become immediately due
and payable and the L/C Exposure have automatically been required to be cash
collateralized as set forth in the proviso to Section 7.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

(a)           All Collateral Other Than Principal Properties:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and the Collateral Agent and amounts payable under Article II  payable to
the Administrative Agent and the Collateral Agent), each in its capacity as
such;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, expenses, and other amounts (other than
principal, interest and fees) payable to the Tranche A Lenders, the Term Lenders
and the Issuing Bank, ratably among them in proportion to the amounts described
in this clause Second;

 

Third, to the extent that Swingline Loans have not been refinanced by a Loan,
payment to the Swingline Lender of that portion of the Obligations constituting
accrued and unpaid interest on the Swingline Loans;

 

Fourth, to payment of that portion of the Obligations (other than Tranche A-1
Loans, Term A-2 Loans, and L/C Exposure in which the Tranche A-1 Lenders
participate) constituting accrued and unpaid interest on the Loans, L/C Exposure
and such other Obligations, and fees (including Letter of Credit Fees), ratably
among the Tranche A Lenders, the Term Lenders, and the Issuing Bank in
proportion to the respective amounts described in this clause Fourth payable to
them;

 

Fifth, to the extent that Swingline Loans have not been refinanced by a Loan, to
payment to the Swingline Lender of that portion of the Obligations constituting
unpaid principal of the Swingline Loans;

 

109

--------------------------------------------------------------------------------


 

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than Tranche A-1 Loans and Term A-2 Loans)
unreimbursed L/C Disbursements (other than those in which the Tranche A-1
Lenders participate), ratably among the Tranche A Lenders, the Term Lenders and
the Issuing Bank in proportion to the respective amounts described in this
clause Seventh held by them;

 

Seventh, to the Administrative Agent for the account of the Issuing Bank, to
cash collateralize that portion of L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit (other than those in which the Tranche A-1
Lenders participate);

 

Eighth, ratably to pay any fees, indemnities, expenses and other amounts then
due to the Tranche A-1 Lenders until paid in full;

 

Ninth, ratably to pay accrued and unpaid interest in respect of the Tranche A-1
Loans until paid in full;

 

Tenth, ratably to pay principal due in respect of Tranche A-1 Loans until paid
in full;

 

Eleventh, to the Administrative Agent for the account of the Issuing Bank, to
cash collateralize that portion of L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit in which the Tranche A-1 Lenders
participate;

 

Twelfth, ratably to pay any fees, indemnities, expenses and other amounts then
due to the Term A-2 Lenders until paid in full;

 

Thirteenth, ratably to pay accrued and unpaid interest in respect of the Term
A-2 Loans until paid in full;

 

Fourteenth, ratably to pay principal due in respect of Term A-2 Loans until paid
in full;

 

Fifteenth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations, but
excluding any Other Liabilities), ratably among the Credit Parties in proportion
to the respective amounts described in this clause Fifteenth held by them

 

Sixteenth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Sixteenth held by them;

 

Seventeenth, to payment of all other Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Seventeenth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Applicable Law.

 

110

--------------------------------------------------------------------------------


 

Subject to Section 2.06, amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clauses Seventh and Eleventh
above shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Any amounts received by the Term Lenders pursuant to Section 7.03(a) shall be
held as cash collateral for the Obligations relating to the Term Loans until
(i) the liquidation of the Principal Properties and application of the Net
Proceeds thereof to the Term Loans, or (ii) such earlier date that the
Administrative Agent and the Company shall otherwise agree.

 

(b)           Principal Properties

 

First, to payment of fees, indemnities, expenses and other amounts, including
fees, charges and disbursements of counsel to the Administrative Agent and the
Collateral Agent, with respect to the realization on the Principal Properties;

 

Second, to payment of accrued and unpaid interest on the Term Loans, ratably
among the Term Lenders in proportion to the respective amounts described in this
clause Second payable to them

 

Third, to payment of unpaid principal of the Term Loans ratably among the the
Term Lenders in proportion to the respective amounts described in this clause
Third held by them;

 

Fourth, to payment of all other Obligations relating solely to the Term Loan
ratably among the Term Lenders in proportion to the respective amounts described
in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Applicable Law.

 

ARTICLE VIII

The Agents

 

SECTION 8.01 Appointment and Administration by Administrative Agent.

 

Each Lender and each Issuing Bank hereby irrevocably designate Bank of America
as Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders and each Issuing Bank each hereby (a) irrevocably authorizes
the Administrative Agent (i) to enter into the Loan Documents to which it is a
party, and (ii) at its discretion, to take or refrain from taking such actions
as agent on its behalf and to exercise or refrain from exercising such powers
under the Loan Documents as are delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto, and
(b) agrees and consents to all of the provisions of the Security Documents.  The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,

 

111

--------------------------------------------------------------------------------


 

responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

 

SECTION 8.02 Appointment of Collateral Agent.

 

Each Lender and each Issuing Bank hereby irrevocably designate Bank of America
as Collateral Agent under this Agreement and the other Loan Documents. The
Lenders and each Issuing Bank each hereby (a) irrevocably authorizes the
Collateral Agent (i) to enter into the Loan Documents to which it is a party,
and (ii) at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Loan Documents as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto, and (b) agrees and
consents to all of the provisions of the Security Documents. All Collateral
shall be held or administered by the Collateral Agent (or its duly-appointed
agent) for its own benefit and for the ratable benefit of the other Credit
Parties. Any proceeds received by the Collateral Agent from the foreclosure,
sale, lease or other disposition of any of the Collateral and any other proceeds
received pursuant to the terms of the Security Documents or the other Loan
Documents shall be paid over to the Administrative Agent for application as
provided in this Agreement and the other Loan Documents.  The Collateral Agent
shall have no duties or responsibilities except as set forth in this Agreement
and the other Loan Documents, nor shall it have any fiduciary relationship with
any other Credit Party, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Collateral Agent.

 

SECTION 8.03 Agreement of Applicable Lenders.

 

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Lenders, action shall be taken by the
Administrative Agent, for and on behalf or for the benefit of all Credit Parties
upon the direction of the requisite percentage of Lenders, and any such action
shall be binding on all Credit Parties. No amendment, modification, consent, or
waiver shall be effective except in accordance with the provisions of
Section 9.02.

 

SECTION 8.04 Liability of Agents.

 

(a)           The Agents, when acting on behalf of the Credit Parties, may
execute any of their respective duties under this Agreement by or through any of
its officers, agents and employees, and no Agent nor its respective directors,
officers, agents or employees shall be liable to any other Credit Party for any
action taken or omitted to be taken in good faith, or be responsible to any
other Credit Party for the consequences of any oversight or error of judgment,
or for any loss, except to the extent of any liability imposed by law by reason
of such Agent’s own gross negligence, bad faith or willful misconduct. No Agent
or its respective directors, officers, agents and employees shall in any event
be liable to any other Credit Party for any action taken or omitted to be taken
by it pursuant to instructions received by it from the requisite percentage of
Lenders, or in reliance upon the advice of counsel selected by it. Without
limiting the foregoing, no Agent or any of its respective directors, officers,
employees, or agents shall be: (i) responsible to any other Credit Party for the
due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any recital, statement, warranty or representation in,
this Agreement, any other Loan Document or any related agreement, document or
order; (ii) required to ascertain

 

112

--------------------------------------------------------------------------------


 

or to make any inquiry concerning the performance or observance by any Loan
Party of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents; (iii) responsible to any other Credit
Party for the state or condition of any properties of the Loan Parties or any
other obligor hereunder constituting Collateral for the Obligations or any
information contained in the books or records of the Loan Parties;
(iv) responsible to any other Credit Party for the validity, enforceability,
collectibility, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (v) responsible to any other Credit Party for the
validity, priority or perfection of any Lien securing or purporting to secure
the Obligations or for the value or sufficiency of any of the Collateral.

 

(b)           The Agents may execute any of their duties under this Agreement or
any other Loan Document by or through its agents or attorneys-in-fact, and shall
be entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents.  The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

(c)           None of the Agents nor any of their respective directors,
officers, employees, or agents shall have any responsibility to any Loan Party
on account of the failure or delay in performance or breach by any other Credit
Party (other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

 

(d)           The Agents shall be entitled to rely, and shall be fully protected
in relying, upon any notice, consent, certificate, affidavit, or other document
or writing believed by them to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon the advice and statements
of legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Credit Party.  The Agents shall be fully justified in failing or refusing to
take any action under this Agreement or any other Loan Document unless they
shall first receive such advice or concurrence of the requisite percentage of
the Lenders as it deems appropriate or they shall first be indemnified to its
satisfaction by the other Credit Parties against any and all liability and
expense which may be incurred by them by reason of the taking or failing to take
any such action.

 

SECTION 8.05 Notice of Default.

 

The Agents shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default unless such Agent has actual knowledge of the
same or has received notice from a Credit Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Credit Parties.  Upon the occurrence of an Event of
Default, the Administrative Agent shall (subject to the provisions of
Section 9.02) take such action with respect to such Default or Event of Default
as shall be reasonably directed by the Required Lenders. Unless and until the
Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking

 

113

--------------------------------------------------------------------------------


 

such action, with respect to any such Default or Event of Default as it shall
deem advisable in the best interest of the Credit Parties.  In no event shall
the Administrative Agent be required to comply with any such directions to the
extent that the Administrative Agent believes that its compliance with such
directions would be unlawful.

 

SECTION 8.06 Credit Decisions.

 

Each Credit Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Credit Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents.  Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Credit Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.

 

SECTION 8.07 Reimbursement and Indemnification.

 

Each Credit Party (other than the Agents) agrees to (i) reimburse the Agents and
their Affiliates for such Credit Party’s Applicable Percentage of (x) any
expenses and fees incurred by any Agent for the benefit of Credit Parties under
this Agreement and any of the other Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Credit Parties, and any other expense
incurred in connection with the operations or enforcement thereof not reimbursed
by the Loan Parties and (y) any expenses of any Agent incurred for the benefit
of the Credit Parties that the Loan Parties have agreed to reimburse pursuant to
this Agreement or any other Loan Document and have failed to so reimburse and
(ii) indemnify and hold harmless each Agent and any of its Affiliates,
directors, officers, employees, or agents, on demand, in the amount of such
Credit Party’s Applicable Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any Credit Party in any way relating
to or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
other Loan Documents to the extent not reimbursed by the Loan Parties,
including, without limitation, costs of any suit initiated by any Agent against
any Credit Party (except such as shall have been determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Agent);
provided, however, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Credit Party in its capacity as such.  The provisions of
this Section 8.07 shall survive the repayment of the Obligations and the
termination of the Commitments.

 

114

--------------------------------------------------------------------------------


 

SECTION 8.08 Rights of Agents.

 

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents.  Each Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if it
were not an Agent hereunder.

 

SECTION 8.09 Notice of Transfer.

 

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in Section 9.04.

 

SECTION 8.10 Successor Agents.

 

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Credit Parties and the Company. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Event of Default, shall be
reasonably satisfactory to the Company (whose consent in any event shall not be
unreasonably withheld or delayed).  If no successor Agent shall have been so
appointed by the Required Lenders and/or none shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, the retiring Agent may, on behalf of the other Credit Parties,
appoint a successor Agent which shall be a Person capable of complying with all
of the duties of such Agent hereunder (in the opinion of the retiring Agent and
as certified to the other Credit Parties in writing by such successor Agent)
which, so long as there is no Event of Default, shall be reasonably satisfactory
to the Company (whose consent shall not in any event be unreasonably withheld or
delayed).  Upon the acceptance of any appointment as Agent by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent’s resignation hereunder as such Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was such Agent under this Agreement.

 

SECTION 8.11 Relation Among the Lenders.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

 

SECTION 8.12 Reports and Financial Statements.

 

By signing this Agreement, each Lender:

 

115

--------------------------------------------------------------------------------


 

1)                                      agrees to furnish the Administrative
Agent on the first day of each month with a summary of all Other Liabilities due
or to become due to such Lender;

 

2)                                      is deemed to have requested that the
Administrative Agent furnish such Lender, promptly after they become available,
copies of all financial statements required to be delivered by the Company
hereunder (including, without limitation, those described in Sections
5.01(a) through (f) hereof) and all commercial finance examinations and
appraisals of the Collateral received by the Administrative Agent (collectively,
the “Reports”);

 

3)                                      expressly agrees and acknowledges that
the Administrative Agent (i) makes no representation or warranty as to the
accuracy of the Reports, and (ii) shall not be liable for any information
contained in any Report;

 

4)                                      expressly agrees and acknowledges that
the Reports are not comprehensive audits or examinations, that the
Administrative Agent or any other party performing any audit or examination will
inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel;

 

5)                                      agrees to keep all Reports confidential
in accordance with Section 9.12; and

 

6)                                      without limiting the generality of any
other indemnification provision contained in this Agreement, agrees: (i) to hold
the Administrative Agent and any such other Lender preparing a Report harmless
from any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any Credit
Extensions that the indemnifying Lender has made or may make to the Borrowers,
or the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a Loan or Loans of the Borrowers; and (ii) to pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Administrative Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

 

SECTION 8.13 Agency for Perfection.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other Applicable Law of the
United States of America can be perfected only by possession.  Should any Lender
(other than an Agent) obtain possession of any such

 

116

--------------------------------------------------------------------------------


 

Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor, shall deliver such
Collateral to the Collateral Agent or otherwise deal with such Collateral in
accordance with the Collateral Agent’s instructions.

 

SECTION 8.14 Delinquent Lender.

 

(a)           If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Applicable Percentage of any Loans,
expenses or setoff or purchase its Applicable Percentage of a participation
interest in the Swingline Loans or L/C Exposure (a “Delinquent Lender”) and such
failure is not cured within ten (10) days of receipt from the Administrative
Agent of written notice thereof, then, in addition to the rights and remedies
that may be available to the other Credit Parties, the Loan Parties or any other
party at law or in equity, and not at limitation thereof, (i) such Delinquent
Lender’s right to participate in the administration of, or decision-making
rights related to, the Obligations, this Agreement or the other Loan Documents
shall be suspended during the pendency of such failure or refusal, and (ii) a
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Loan Parties, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-delinquent Lenders for application to,
and reduction of, their proportionate shares of all outstanding Obligations
until, as a result of application of such assigned payments the Lenders’
respective Applicable Percentages of all outstanding Obligations shall have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency.  The Delinquent
Lender’s decision-making and participation rights and rights to payments as set
forth in clauses (i) and (ii) hereinabove shall be restored only upon the
payment by the Delinquent Lender of its Applicable Percentage of any
Obligations, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the rate set forth in
SECTION 2.13(c) hereof from the date when originally due until the date upon
which any such amounts are actually paid.

 

(b)           The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Delinquent Lender’s
Commitment to fund future Loans.  Upon any such purchase of the Applicable
Percentage of any Delinquent Lender, the Delinquent Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.

 

(c)           Each Delinquent Lender shall indemnify the Administrative Agent
and each non-delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-delinquent Lender, on account
of a Delinquent Lender’s failure to timely fund its Applicable Percentage of a
Loan or to otherwise perform its obligations under the Loan Documents.

 

SECTION 8.15 Collateral and Guaranty Matters.   The Lenders and the Issuing Bank
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

117

--------------------------------------------------------------------------------


 

(a)           to release or direct the Collateral Agent to release any Lien on
any property granted to or held by the Collateral Agent or the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 9.02;

 

(b)           to release any Loan Party from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and

 

(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or the Collateral Agent’s
authority, as applicable, to release or subordinate its interest in particular
types or items of property, or to release any Loan Party from its obligations
under the Loan Documents pursuant to this Section 8.14.  In each case as
specified in this Section 8.14, the Administrative Agent and the Collateral
Agent will, at the Company’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Loan Party from its obligations under the Loan
Documents, in each case in accordance with the terms of the Loan Documents and
this Section 8.15.

 

SECTION 8.16 Co-Syndication Agents; Documentation Agent and Co-Lead Arrangers.

 

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, no Person who is or becomes a Co-Syndication Agent or a Documentation
Agent nor the Co-Lead Arrangers shall have any powers, rights, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01 Notices

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)            if to any Borrower, to it in care of the Company at Two Paragon
Drive, Montvale, New Jersey 07645, Attention of the Treasurer (Telecopy
No. (201) 571-8036)

 

118

--------------------------------------------------------------------------------


 

with a copy to the Company at Two Paragon Drive, Montvale, New Jersey 07645,
Attention of the Office of General Counsel (Telecopy No. (201) 571-8106);

 

(ii)           if to the Administrative Agent, the Collateral Agent or the
Swingline Lender to Bank of America, N.A., 100 Federal Street, Boston,
Massachusetts 02110, Attention: Christine Hutchinson  (Telecopy No. (617)
790-1234), (E-Mail to christine.hutchinson@bankofamerica.com), with a copy to
Riemer & Braunstein, LLP, Three Center Plaza, Boston, Massachusetts 02108,
Attention: David S. Berman, Esquire (Telecopy No. (617) 880-3456), (E-Mail to
dberman@riemerlaw.com);

 

(iii)          if to the Issuing Bank, to it at Letters of Credit Department,
Bank of America, N.A. 1 Fleet Way, Scranton, Pennsylvania 18507, Attention
Michael Grizzanti (telecopy No. (800) 755-8743), (E-Mail to
Michael.A.Grizzanti@bankofamerica.com);

 

(iv)          if to a Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

(b)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY

 

119

--------------------------------------------------------------------------------


 

OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the Issuing Banks
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

SECTION 9.02 Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Agent that is a party thereto and the Loan Party or Loan Parties
that are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or unreimbursed L/C Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan under Section 2.10 or the required date of
reimbursement of any L/C Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment (including, without limitation, the

 

120

--------------------------------------------------------------------------------


 

waiver of any Event of Default occasioned by any non-payment of such amounts
when due), or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Sections 2.11(l), 2.11(m), 2.11(n), 2.18(b), 2.18(c) or 7.03, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) directly or indirectly, whether by amendment, waiver or
otherwise (A) increase any of advance rates contained in the Tranche A Borrowing
Base or the Tranche A-1 Borrowing Base (including, without limitation, any
increase to the Tranche A Leasehold Cap, the Term A-2 Leasehold Cap, the
Additional Availability Amount, or the percentages of Eligible Scripts, Eligible
Leaseholds and Eligible Real Estate which may comprise the Tranche A Borrowing
Base and the Tranche A-1 Borrowing Base) without the written consent of each
Lender, (B) add additional categories of assets to the Tranche A Borrowing Base
or the Tranche A-1 Borrowing Base (e.g. intellectual property) without the
written consent of each Lender, or (C) any other provisions of the definitions
of “Tranche A Borrowing Base”, “Tranche A-1 Borrowing Base”, “Eligible
Inventory”, “Eligible Coinstar Receivables”, “Eligible Credit Card Accounts
Receivable”, “Eligible Third Party Insurance Provider Accounts Receivable”,
“Eligible Real Estate”, “Eligible Leaseholds” or “Scripts”, in each case in a
manner adverse to the interests of the Lenders or in a manner that would make
more credit available to the Borrowers, without the written consent of the
Required Lenders (calculated for the purpose of this clause (B) as though the
percentage specified in the definition of “Required Lenders” were 66-2/3%
instead of 50%), (vii) increase the total Commitments (other than, with respect
to the Tranche A Commitments, in accordance with Section 2.02), without the
written consent of each Lender, (viii) release any Loan Party from its Guarantee
under the Guaranty (except as expressly provided in the Guaranty), or limit its
liability in respect of such Guaranty, without the written consent of each
Lender or (ix) release (A) all or any substantial part of the Collateral from
the Liens of the Security Documents (except with respect to sales or transfers
of, and other transactions relating to, Collateral permitted pursuant to the
Loan Documents), without the written consent of each Lender, or (B) the
Principal Properties from the Liens of the Security Documents (except with
respect to sales or transfers of, and other transactions relating to, the
Principal Properties permitted pursuant to the Loan Documents), without the
written consent of each Term Lender and the Required Lenders (which, for
purposes of calculation, shall include the Term Lenders); provided further that
no such agreement shall (x) directly or indirectly change (A) any of advance
rates contained in the Tranche A-1 Borrowing Base without the written consent of
each Tranche A-1 Lender, (B) any other provisions of the definitions of “Tranche
A-1 Borrowing Base” in a manner adverse to the interests of the Tranche A-1
Lenders or in a manner that would make more credit available to the Borrowers
under the Tranche A-1 Borrowing Base, without the written consent of 66-2/3% of
the Tranche A-1 Lenders, or (C) any provisions relating to the conditions
precedent to the payment or prepayment of the Tranche A-1 Loans, the reduction
of termination of the Tranche A-1 Commitments, or the conditions to the making
of Tranche A-1 Loans under Section 2.01(f) hereof without the written consent of
the Tranche A-1 Lenders, (y) directly or indirectly change any provisions
relating to the conditions precedent to the payment or prepayment of the Term
A-2 Loans without the written consent of the Term A-2 Lenders, or (z) amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank or the Collateral Agent without the prior

 

121

--------------------------------------------------------------------------------


 

written consent of the Administrative Agent or the Issuing Bank or the
Collateral Agent, as the case may be. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into between the Borrowers, the Required Lenders and the Administrative Agent
(and, if their rights or obligations are affected thereby, the Issuing Bank) if
(i) by the terms of such agreement, the Commitment and L/C Exposure of each
Lender not consenting to the amendment provided for therein shall, for such
Lender, terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan owed to it
and all other amounts owing to it or accrued for its account under this
Agreement.

 

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrowers agree, jointly and severally, to pay (i) all fees
and reasonable out-of-pocket expenses (including, without limitation, the fees
and expenses incurred in connection with any field examination and any appraisal
of any of the Collateral) incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Collateral
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of the Loan
Documents or any amendments, supplements, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, the Collateral Agent, the Issuing Bank
and/or any Lender) incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of their rights in connection with
the Loan Documents, including their rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of any counsel for the Administrative Agent, the Collateral Agent, the Issuing
Bank or any Lender) incurred during any workout, restructuring or negotiations
in respect of such Loans or Letters of Credit, provided that the Lenders who are
not the Agents shall be entitled to reimbursement for no more than one counsel
representing all such Lenders (absent a conflict of interest in which case the
Lenders may engage and be reimbursed for additional counsel).

 

(b)           The Borrowers agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby or

 

122

--------------------------------------------------------------------------------


 

thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Company or any of its subsidiaries, or any
Environmental Liability related to the operations of the Company or any of its
subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, costs or related
expenses are determined by a court of competent jurisdiction by final judgment
to have resulted from the gross negligence, bad faith, or willful misconduct of
such Indemnitee, or relate to Hazardous Materials that first arise at any
property owned by a Borrower after such property is transferred to any
Indemnitee or its successors and assigns by foreclosure, deed in lieu of
foreclosure or similar transfer.

 

(c)           To the extent that the Borrowers fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent or the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Collateral Agent or the Issuing
Bank, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent or the
Issuing Bank in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its Applicable Percentage.

 

(d)           To the extent permitted by Applicable Law, none of the Borrowers
shall assert, and each of the Borrowers hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.

 

(f)            For the avoidance of doubt, this Section 9.03 shall not apply to
Tax matters, which shall be governed exclusively by Section 2.17.

 

SECTION 9.04 Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its

 

123

--------------------------------------------------------------------------------


 

rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
Section 9.04(b), (ii) by way of participation in accordance with the provisions
of subsection Section 9.04(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.04(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in 
Section 9.04(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Credit Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 9.04(b), participations in L/C Exposure
and in Swingline Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to such Lender’s Tranche A Loans,
Term Loans and Tranche A Commitment, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans, or (B) prohibit any Lender

 

124

--------------------------------------------------------------------------------


 

from assigning all or any portion of its rights and obligations with respect to
(1) its Tranche A Commitment and Term Loan and (2) its Tranche A-1 Commitment
and Term A-2 Loan on a non-pro rata basis;

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund of such Lender; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund of such Lender; and

 

(C)           the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the assignment of any Commitment.

 

(iv)          Assignment and Acceptance.  The parties to each assignment (other
than assignments by a Lender to its Affiliate or an Approved Fund of such Lender
or pursuant to Sections 2.09, 2.19 or 9.04(f)) shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03. with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations

 

125

--------------------------------------------------------------------------------


 

under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 9.04(d).

 

(c)           Register.

 

(i)            The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, absent manifest error, and the
Loan Parties, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Company and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(ii)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in
Section 9.04(b) and any written consent to such assignment required by
Section 9.04(b), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Assignment unless it has been
recorded in the Register as provided in this paragraph.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person or the Loan Parties or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, supplement, modification or waiver of
any  provision of the Loan Documents; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, supplement, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant.  Subject to
Section (c), each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.04(b). To the extent
permitted by law, each

 

126

--------------------------------------------------------------------------------


 

Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(e) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal and
interest amount of each participant’s interest in the Loans held by it (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary.

 

(f)            Certain Pledges. Any Lender may at any time grant, pledge,
hypothecate or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any grant, pledge, hypothecation or assignment to secure
obligations to a Federal Reserve Bank, and none of the restrictions or
conditions set forth in this Section 9.04 related to any grant, pledge,
hypothecation or assignment shall apply to any such grant, pledge, hypothecation
or assignment of a security interest; provided that no such grant, pledge,
hypothecation or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such grantee, pledgee,
hypothecatee or assignee for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as Issuing Bank or Swingline Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as Issuing Bank and/or (ii) upon 30 days’ notice to the Company,
resign as Swingline Lender.  In the event of any such resignation as Issuing
Bank or Swingline Lender, the Company shall be entitled to appoint from among
the Lenders a successor Issuing Bank or Swingline Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as Issuing Bank or Swingline Lender,
as the case may be.  If Bank of America resigns as Issuing Bank, it shall retain
all the rights, powers, privileges and duties of the Issuing

 

127

--------------------------------------------------------------------------------


 

Bank hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Bank and all L/C Obligations with
respect thereto.  If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swingline Loans pursuant to
Section 2.05.  Upon the appointment of a successor Issuing Bank and/or Swingline
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank or Swingline
Lender, as the case may be, and (b) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

SECTION 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

SECTION 9.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of

 

128

--------------------------------------------------------------------------------


 

such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08 Right of Setoff.  If one or more Events of Default shall have
occurred and be continuing, each Lender shall have the right, in addition to and
not in limitation of any right which any such Lender may have under Applicable
Law or otherwise, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or its Affiliates to or for the credit or the
account of any of the Borrowers against any of and all the obligations of any of
the Borrowers now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. No Credit Party will, or will
permit its Participant to, exercise its rights under this Section 9.08 without
the consent of the Administrative Agent or the Required Lenders.  ANY AND ALL
RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR
TO THE EXERCISE THE RIGHT OF SETOFF UNDER THIS SECTION ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

SECTION 9.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES
THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

 

(b)           Each of the Borrowers hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any of the Borrowers or their respective
properties in the courts of any jurisdiction.

 

(c)           Each of the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter

 

129

--------------------------------------------------------------------------------


 

have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12 Confidentiality.  Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below) except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors, and funding sources (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender
on a nonconfidential basis from a source other than the Borrowers. For the
purposes of this Section, “Information” means all information received from any
of the Borrowers relating to the Borrowers or their business, other than any

 

130

--------------------------------------------------------------------------------


 

such information that is available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by any of the Borrowers; provided that, in the case of information
received from a Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14 Patriot Act.

 

Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Act.  Each Borrower is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used by the Borrowers, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

SECTION 9.15 Foreign Asset Control Regulations.

 

Neither of the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the

 

131

--------------------------------------------------------------------------------


 

“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)).  Furthermore, none of the Borrowers or their Affiliates
(a) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) knowingly engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

 

SECTION 9.16 Additional Waivers.

 

(a)           The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by Applicable Law, the obligations of
each Loan Party hereunder shall not be affected by (i) the failure of the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender  to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release of any Loan Party from, any of the terms or provisions of,
this Agreement, any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Administrative Agent, the Collateral Agent the
Issuing Bank or any Lender.

 

(b)           The obligations of each Loan Party to pay the Obligations in full
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the payment in full in cash of the
Obligations and termination of the Commitments), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Loan Party or that would otherwise operate
as a discharge of any Loan Party as a matter of law or equity (other than the
payment in full in cash of all the Obligations and termination of the
Commitments).

 

(c)           To the fullest extent permitted by Applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the payment in full in cash of all the Obligations and termination of
the Commitments.  The Administrative Agent, the Collateral Agent, the Issuing
Bank and the Lenders may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party,
or exercise any other right or remedy available to

 

132

--------------------------------------------------------------------------------


 

them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash and performed in full
and the Commitments terminated.  Pursuant to Applicable Law, each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

 

(d)           Each Loan Party hereby agrees to keep each other Loan Party fully
apprised at all times as to the status of its business, affairs, finances, and
financial condition, and its ability to perform its Obligations under the Loan
Documents and in particular as to any adverse developments with respect
thereto.  Each Loan Party hereby agrees to undertake to keep itself apprised at
all times as to the status of the business, affairs, finances, and financial
condition of each other Loan Party, and of the ability of each other Loan Party
to perform its Obligations under the Loan Documents, and in particular as to any
adverse developments with respect to any thereof.  Each Loan Party hereby
agrees, in light of the foregoing mutual covenants to inform each other, and to
keep themselves and each other informed as to such matters, that the none of the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender shall
have any duty to inform any Loan Party of any information pertaining to the
business, affairs, finances, or financial condition of any other Loan Party, or
pertaining to the ability of any other Loan Party to perform its Obligations
under the Loan Documents, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by Applicable Law, each Loan Party hereby expressly waives any duty of
the Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender
to inform any Loan Party of any such information.

 

SECTION 9.17 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Agents, the Issuing Bank and
the Lenders, on the other hand, and each of the Loan Parties is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
each Agent, Issuing Bank and Lender is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Agent, Issuing Bank or Lenders has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Agents, Issuing Bank or Lenders has advised or is currently advising
any Loan Party or any of its Affiliates on other matters) and none of the
Agent, Issuing Bank or Lenders has any obligation to

 

133

--------------------------------------------------------------------------------


 

any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Agent, Issuing Bank and Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Agent, Issuing Bank or Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) none of the Agent, Issuing Bank and Lenders
have provided or will provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  Each of the Loan
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against each of the Agents, Issuing Bank and Lenders
with respect to any breach or alleged breach of agency or fiduciary duty.

 

SECTION 9.18 Press Releases.

 

The Company agrees that neither it nor its Affiliates will in the future issue
any press releases or other public disclosure using the name of Administrative
Agent or its Affiliates or referring to this Agreement or the other Loan
Documents without at least two (2) Business Days’ prior notice to Administrative
Agent and without the prior written consent of Administrative Agent unless (and
only to the extent that) Company is required to do so under Applicable Law
(including, without limitation, under the reporting requirements of the
Securities and Exchange Commission or other Governmental Authority).  Each Loan
Party consents to the publication by Administrative Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark.
Administrative Agent or such Lender shall provide a draft at least five
(5) Business Days in advance of any advertising material to the Company for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

SECTION 9.19 Existing Credit Agreement Amended and Restated

 

Upon satisfaction of the conditions precedent to this Agreement in Section 4.01,
(a) this Agreement shall amend and restate the Existing Credit Agreement in its
entirety, (b) the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within and be governed by this Agreement;
provided, however, that each of the Borrowers, each Agent, each Lender and each
Issuing Bank hereby agrees that (i) each of the “Loans” (as such term is defined
in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement on the Restatement Effective Date shall, for purposes of this
Agreement, be included as Loans hereunder; (ii) each “Letter of Credit” (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement on the Restatement Effective Date shall be a Letter of Credit
hereunder, (iii) all Obligations of the Borrowers under the Existing Credit
Agreement shall remain outstanding, shall constitute continuing Obligations
secured by the Collateral, and this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of such Obligations, and
(iv) all references to the Existing Credit Agreement in any

 

134

--------------------------------------------------------------------------------


 

Loan Document or other document or instrument delivered in connection therewith
shall be deemed to refer to this Agreement and the provisions hereof.

 

[SIGNATURE PAGES FOLLOW]

 

135

--------------------------------------------------------------------------------


 

 

THE GREAT ATLANTIC & PACIFIC

 

TEA COMPANY, INC., as a Borrower

 

 

 

 

 

By:

 

 

 

Name:

William Moss

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

EACH OF THE BORROWERS LISTED

 

ON ANNEX A HERETO

 

 

 

 

 

By:

 

 

 

Name:

William Moss

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

EACH OF THE BORROWERS LISTED

 

ON ANNEX B HERETO

 

 

 

 

 

By:

 

 

 

Name:

William Moss

 

 

Title:

Senior Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Annex A

 

 

 

APW SUPERMARKETS, INC.

 

COMPASS FOODS, INC.

 

FOOD BASICS, INC.

 

HOPELAWN PROPERTY I, INC.

 

MCLEAN AVENUE PLAZA CORP.

 

SHOPWELL, INC.

 

SUPER FRESH FOOD MARKETS, INC.

 

SUPER FRESH/SAV-A-CENTER, INC.

 

SUPER MARKET SERVICE CORP.

 

SUPER PLUS FOOD WAREHOUSE, INC.

 

TRADEWELL FOODS OF CONN., INC.

 

WALDBAUM, INC.

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ANNEX B

 

 

 

PATHMARK STORES, INC.

 

AAL REALTY CORP.

 

MACDADE BOULEVARD STUART, LLC

 

BERGEN STREET PATHMARK, INC.

 

BRIDGE STUART INC.

 

EAST BRUNSWICK STUART INC.

 

LANCASTER PIKE STUART, LLC

 

PLAINBRIDGE LLC

 

UPPER DARBY STUART, LLC

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LO-LO DISCOUNT STORES, INC., as a
Borrower

 

 

 

 

 

By:

 

 

 

Name:

Harry Austin

 

 

Title:

Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent, as Collateral Agent,
and as a Lender

 

 

 

 

 

By:

 

 

 

Name:

Stephen L. DeMenna

 

 

Title:

Managing Director

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT,
INC., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

Matthew DeFranco

 

 

Title:

Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BURDALE FINANCIAL LIMITED, as a
Lender

 

 

 

 

 

By:

 

 

 

Name:

David Grende

 

 

Title:

Managing Director

 

 

 

 

 

By:

 

 

 

Name:

Phillip Webb

 

 

Title:

Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BUSINESS CREDIT,
INC., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

Joseph Kwasny

 

 

Title:

Managing Director

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TEXTRON FINANCIAL CORPORATION,
as a Lender

 

 

 

 

 

By:

 

 

 

Name:

Pamela Petrick

 

 

Title:

Senior Account Executive

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE LLC,
as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a
Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Priming Jurisdictions

 

Virginia

 

Pennsylvania

 

Washington State

 

Alabama

 

Arizona

 

Arkansas

 

Florida

 

Iowa

 

Kentucky

 

Louisiana

 

Mississippi

 

New Mexico

 

North Carolina

 

Oregon

 

Texas

 

Utah

 

West Virginia

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Distribution Centers

 

Edison - GMDC

8-10B Court South

Sutton Kilmer Industrial Park

Edison, NJ 08817

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Financial and Collateral Reports

 

Monthly (within 15 days after each fiscal month)

 

Weekly Store Stock Movement Report (Stock Ledger)

 

Weekly Warehouse Inventory Report (Stock Ledger)

 

Inventory Analysis Report (Aging)

 

Store Activity Report

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01 (A)

 

Existing Letters of Credit

 

See Annex A

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01 (B)

 

Title Policy Endorsements

(as available in each jurisdiction)

 

Comprehensive

Survey Location

Access

Contiguity

Tax Lot Endorsement

Variable Rate

Revolving Credit

Last Dollar Endorsement

First Loss Endorsement

Tie-in Endorsement

Usury

EPA Lien

PZR Report

Creditor’s Rights

Due Execution

Arbitration Waiver

Doing Business

Address/Location

Subdivision

Leasehold

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01 (C)

 

Principal Properties

 

92-10 Atlantic Avenue

 

Ozone Park

 

NY

 

 

 

 

 

50 Racetrack Road

 

East Brunswick

 

NJ

 

 

 

 

 

140 North MacDade Boulevard

 

Glenolden

 

PA

 

 

 

 

 

115 Belmont Avenue

 

Belleville

 

NJ

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01 (D)

 

Immaterial Subsidiaries

 

A & P Tea Co. Services, Inc.

 

A&P Wine & Spirits, Inc.

 

ANP Sales Corp.

 

Amboy Road Development

 

APW Produce Company, Inc.

 

Barmat Corp.

 

Daitch Crystal Dairies, Inc.

 

Detroit Pure Milk Company

 

DLCH Acquisition Corporation

 

Felicity Historical Development Corporation

 

Four One Leasing Corp.

 

Gerard Avenue, Inc.

 

Greenlawn Land Development Corp.

 

Hamilton Property I, Inc.

 

Hempstead Marketplace, Inc.

 

Kohl’s Appleton, Inc.

 

Kohl’s Beloit, Inc.

 

Kohl’s Beverage Mart Grant Park, Inc.

 

Kohl’s Brookfield, Inc.

 

Kohl’s County Fair Liquors, Inc.

 

Kohl’s Cudahy, Inc.

 

Kohl’s Douglas, Inc.

 

Kohl’s Durand, Inc.

 

--------------------------------------------------------------------------------


 

Kohl’s Fond du Lac, Inc.

 

Kohl’s Forest Home, Inc.

 

Kohl’s Fox Point, Inc.

 

Kohl’s Grange, Inc.

 

Kohl’s Lombardi, Inc.

 

Kohl’s Monona, Inc.

 

Kohl’s Neenah, Inc.

 

Kohl’s Oshkosh, Inc.

 

Kohl’s Park, Inc.

 

Kohl’s Ruby Isle, Inc.

 

Kohl’s Shorewood, Inc.

 

Kohl’s University, Inc.

 

Kohl’s Washington, Inc.

 

Kohl’s Waukesha, Inc.

 

Lake Grove Realty Corp.

 

LBRO Realty, Inc.

 

North Jersey Properties, Inc. I

 

North Jersey Properties, Inc. II

 

North Jersey Properties, Inc. IV

 

North Jersey Properties, Inc. V

 

North Jersey Properties, Inc. VI

 

Ridge Liquors, Inc.

 

Saratoga Street Liquors, Inc.

 

Southern Acquisition Corporation

 

Southern Development, Inc. of Delaware

 

2

--------------------------------------------------------------------------------


 

Supermarket Distribution Service Corp.

 

Supermarket Distribution Service - Florence, Inc.

 

Supermarket Systems, Inc.

 

Tea Development Co., Inc.

 

The Great Atlantic & Pacific Company of Vermont, Inc.

 

Transco Service-Milwaukee

 

Waldbaum-College Point Center, Inc.

 

Wesley’s Quaker Maid, Inc.

 

W.S.L. Corporation

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Lenders and Commitments

 

Lender

 

Term Loan
Commitment

 

Tranche A
Commitment

 

Tranche A-1
Commitment

 

Bank of America, N.A.

 

$

82,900,000

 

$

547,100,000

 

$

45,000,0000

 

 

SCHEDULE 3.01

 

Subsidiaries not in Good Standing

 

ANP Sales Corp.

 

Daitch Crystal Dairies, Inc.

 

DLCH Acquisition Corporation

 

Felicity Historical Development Corporation

 

Saratoga Street Liquors, Inc.

 

Super Fresh/Sav-A-Center, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Disclosed Matters

 

UFCW Employers Tri-State Health and Welfare Fund, et al v. SuperFresh Food
Markets and The Great Atlantic & Pacific Tea Company, Inc. - US District Court
for the District of New Jersey 04-1226 (RMB)

 

·                  This matter involves the allocation methodology for
calculating health and welfare costs for retirees from a pooled risk to pro-rata
cost per employer.  Because this increased cost was contrary to the relevant
collective bargaining agreements, SuperFresh/A&P refused to pay and the instant
litigation ensued.

·                  The Company has a reserve of approximately $1.0 for this
matter.

 

Benedetto LaMarca, Dolores Guiddy and Stephen Tedesco, Individually, and on
behalf of all others similarly situated as Class Representatives, against, The
Great Atlantic & Pacific Tea Company, Inc., d/b/a  A&P, The Food Emporium and
Waldbaum’s - Supreme Court of the State of New York, County of New York, Index
No. 04601973.

 

·                  This matter involves an alleged Wage and Hour class
litigation and is currently being investigated by the Company. The Company will
establish an appropriate reserve, when and if necessary.

 

In re Pathmark Stores, Inc. Shareholder Litigation — Superior Court of New
Jersey, Chancery Division (Class Action), Middlesex County, Docket
No. MID-C-111-07.

 

·                  This matter involves a stockholder dispute in connection with
the merger.  A settlement was reached and A&P agreed to pay to parties’ legal
expenses of approximately $1.2 million.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

 

Subsidiaries

 

* Not a Loan Party

Unless otherwise indicated, each of the Subsidiaries listed below is a Loan
Party.

 

SUBSIDIARY

 

PERCENTAGE OWNED

 

 

 

 

 

A & P Tea Co. Services, Inc.*

 

100

%

 

 

 

 

A&P Wine & Spirits, Inc.*

 

100

%

 

 

 

 

A & P Bermuda Limited*

 

100

%

 

 

 

 

A & P Luxembourg S.à.r.l.*

 

100

%

 

 

 

 

ANP Properties I Corp.

 

100

%

 

 

 

 

ANP Sales Corp. *

 

100

%

 

 

 

 

Big Star Inc.

 

100

%

 

 

 

 

Compass Foods, Inc.

 

100

%

 

 

 

 

DLCH Acquisition Corporation*

 

100

%

 

 

 

 

Family Center, Inc.

 

100

%

 

 

 

 

Felicity Historical Development Corporation*

 

100

%

 

 

 

 

Food Basics, Inc.

 

100

%

 

 

 

 

Futurestore Food Markets, Inc.

 

100

%

 

 

 

 

Gerard Avenue, Inc.*

 

100

%

 

 

 

 

Hamilton Property I, Inc.*

 

100

%

 

 

 

 

Hopelawn Property I, Inc.

 

100

%

 

 

 

 

Kwik Save, Inc.

 

100

%

 

 

 

 

Limited Foods, Inc.

 

100

%

 

 

 

 

Lo-Lo Discount Stores, Inc.

 

100

%

 

 

 

 

North Jersey Properties, Inc. I*

 

100

%

 

 

 

 

North Jersey Properties, Inc. II*

 

100

%

 

 

 

 

North Jersey Properties, Inc. IV*

 

100

%

 

 

 

 

North Jersey Properties, Inc. V*

 

100

%

 

 

 

 

North Jersey Properties, Inc. VI*

 

100

%

 

 

 

 

Richmond Twice, Incorporated

 

100

%

 

 

 

 

Southern Acquisition Corporation*

 

100

%

 

 

 

 

Southern Development, Inc. of Delaware*

 

100

%

 

 

 

 

Super Fresh Food Markets of Maryland, Inc.

 

100

%

 

 

 

 

Super Fresh Food Markets of Virginia, Inc.

 

100

%

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

PERCENTAGE OWNED

 

 

 

 

 

Super Fresh/Sav -A-Center, Inc.

 

100

%

 

 

 

 

Super Market Service Corp.

 

100

%

 

 

 

 

Super Plus Food Warehouse, Inc.

 

100

%

 

 

 

 

Supermarket Distribution Service — Florence Inc.*

 

100

%

 

 

 

 

Supermarket Distribution Service Corp.*

 

100

%

 

 

 

 

Supermarket Distribution Services, Inc.

 

100

%

 

 

 

 

Supermarket Systems, Inc.*

 

100

%

 

 

 

 

Tea Development Co., Inc.*

 

100

%

 

 

 

 

The Great Atlantic & Pacific Tea Company of Vermont, Inc.*

 

100

%

 

 

 

 

Transco Service - Milwaukee, Inc.*

 

100

%

 

 

 

 

W.S.L. Corporation*

 

100

%

 

 

 

 

2008 Broadway, Inc.

 

100

%

 

 

 

 

Borman’s, Inc.

 

100

%

 

 

 

 

Bev, Ltd.

 

100

%

 

 

 

 

Detroit Pure Milk Company*

 

100

%

 

 

 

 

Farmer Jack Pharmacies, Inc.

 

100

%

 

 

 

 

Farmer Jack’s of Ohio, Inc.

 

100

%

 

 

 

 

S E G Stores, Inc.

 

100

%

 

 

 

 

Wesley’s Quaker Maid, Inc.*

 

100

%

 

 

 

 

Kohl’s Food Stores, Inc.

 

100

%

 

 

 

 

Kohl’s Appleton, Inc.*

 

100

%

 

 

 

 

Kohl’s Beloit, Inc.*

 

100

%

 

 

 

 

Kohl’s Beverage Mart Grant Park, Inc.*

 

100

%

 

 

 

 

Kohl’s Brookfield, Inc.*

 

100

%

 

 

 

 

Kohl’s Country Fair Liquors, Inc.*

 

100

%

 

 

 

 

Kohl’s Cudahy, Inc.*

 

100

%

 

 

 

 

Kohl’s Douglas, Inc.*

 

100

%

 

 

 

 

Kohl’s Durand, Inc.*

 

100

%

 

 

 

 

Kohl’s Fond du Lac, Inc.*

 

100

%

 

 

 

 

Kohl’s Forest Home, Inc.*

 

100

%

 

 

 

 

Kohl’s Fox Point, Inc.*

 

100

%

 

 

 

 

Kohl’s Grange, Inc.*

 

100

%

 

 

 

 

Kohl’s Lombardi, Inc.*

 

100

%

 

 

 

 

Kohl’s Monona, Inc.*

 

100

%

 

2

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

PERCENTAGE OWNED

 

 

 

 

 

Kohl’s Neenah, Inc.*

 

100

%

 

 

 

 

Kohl’s Oshkosh, Inc.*

 

100

%

 

 

 

 

Kohl’s Park, Inc.*

 

100

%

 

 

 

 

Kohl’s Ruby Isle, Inc.*

 

100

%

 

 

 

 

Kohl’s Shorewood, Inc.*

 

100

%

 

 

 

 

Kohl’s University, Inc.*

 

100

%

 

 

 

 

Kohl’s Washington, Inc.*

 

100

%

 

 

 

 

Kohl’s Waukesha, Inc.*

 

100

%

 

 

 

 

Ridge Liquors, Inc.*

 

100

%

 

 

 

 

The South Dakota Great Atlantic & Pacific Tea Company, Inc.

 

100

%

 

 

 

 

Montvale Holdings, Inc.

 

100

%

 

 

 

 

Super Fresh Food Markets, Inc.

 

100

%

 

 

 

 

Saratoga Street Liquors, Inc.*

 

100

%

 

 

 

 

Shopwell, Inc.

 

100

%

 

 

 

 

1046 Yonkers Ave. Corp.

 

100

%

 

 

 

 

111 North Avenue Realty Corp.

 

100

%

 

 

 

 

Clay-Park Realty Co., Inc.

 

100

%

 

 

 

 

Daitch Crystal Dairies, Inc.*

 

100

%

 

 

 

 

Delaware County Dairies, Inc.

 

100

%

 

 

 

 

Four One Leasing Corp.*

 

100

%

 

 

 

 

Gramatan Foodtown Corp.

 

100

%

 

 

 

 

Shopwell, Inc. (MA)

 

100

%

 

 

 

 

Shopwell, Inc. (New Jersey).

 

100

%

 

 

 

 

The Food Emporium, Inc. (NY)

 

100

%

 

 

 

 

The Food Emporium, Inc. (DE)

 

100

%

 

 

 

 

The Food Emporium, Inc. (NJ)

 

100

%

 

 

 

 

The Wine Emporium, Inc.

 

100

%

 

 

 

 

Tradewell Foods of Conn., Inc.

 

100

%

 

 

 

 

APW Supermarkets Corporation

 

100

%

 

 

 

 

APW Supermarkets, Inc.

 

100

%

 

 

 

 

Waldbaum, Inc.

 

100

%

 

 

 

 

Amboy Road Development Corp.*

 

100

%

 

 

 

 

APW Produce Company, Inc.*

 

100

%

 

 

 

 

Barmat Corp.*

 

100

%

 

3

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

PERCENTAGE OWNED

 

 

 

 

 

Greenlawn Land Development Corp.*

 

100

%

 

 

 

 

Hempstead Marketplace, Inc.*

 

100

%

 

 

 

 

Lake-Grove Realty Corp.*

 

100

%

 

 

 

 

LBRO Realty, Inc.*

 

100

%

 

 

 

 

McLean Avenue Plaza Corp.

 

100

%

 

 

 

 

Spring Lane Produce Corp.

 

100

%

 

 

 

 

The Meadows Plaza Development Corp.

 

100

%

 

 

 

 

Waldbaum College Point Center, Inc.*

 

100

%

 

 

 

 

St. Pancras Too, Limited*

 

100

%

 

 

 

 

Pathmark Stores, Inc.

 

100

%

 

 

 

 

AAL Realty Corp.

 

100

%

 

 

 

 

Adbrett Corp.

 

100

%

 

 

 

 

Bergen Street Pathmark, Inc.

 

100

%

 

 

 

 

Bridge Stuart Inc.

 

100

%

 

 

 

 

East Brunswick Stuart LLC

 

100

%

 

 

 

 

Lancaster Pike Stuart, LLC

 

100

%

 

 

 

 

MacDade Boulevard Stuart, LLC

 

100

%

 

 

 

 

Milik Service Company, LLC

 

100

%

 

 

 

 

Plainbridge LLC

 

100

%

 

 

 

 

Supermarkets Oil Company, Inc.

 

100

%

 

 

 

 

Upper Darby Stuart, LLC

 

100

%

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

 

Insurance

 

Type of Coverage

 

Policy Term

 

Insurance Company

 

Policy Number

 

 

 

 

 

 

 

Aircraft Hull & Liability

 

 

 

 

 

 

Cessna 560XL (Citation Excel) (6.25% share) - managed by Net Jets

 

05/01/05-Until Cancelled

 

United States Aircraft Insurance Group

 

SIHL1-609E

Cessna 560XL (Citation Excel) (6.25% share) - managed by Net Jets

 

5/1/06-Until Cancelled

 

National Indemnity Company

 

90SRD101997

Falcon 900 - managed by Jet Aviation

 

4/1/07-08

 

Illinois National Insurance Co.

 

GM1852800-04

Non-Owned Aircraft

 

04/01/07-08

 

National Union Fire Insurance Co. of Pittsburgh, P.

 

AV1852806-04

Automobile Liability

 

7/15/07-08

 

American Home Assurance Co.

 

1607017 (VA), 1607018(AOS), 1607019 (MA)

Foreign Commercial Auto Liability

 

9/23/07-08

 

Insurance Co. of State of Pa.

 

WR10001470

Crime

 

1/31/07-1/31/08

 

St. Paul Fire & Marine Insurance Co.

 

429CF0620

 

 

 

 

 

 

 

Directors & Officers Liability

 

 

 

 

 

 

Primary

 

11/7/07-08

 

National Union Fire Insurance Co. of Pittsburgh, Pa.

 

000731854

1st excess layer

 

11/7/07-08

 

Federal Insurance Company

 

8181-2244

2nd  excess layer

 

11/7/07-08

 

Twin City Fire Insurance Company

 

00DA011573007

3rd excess layer

 

11/7/07-08

 

St. Paul Mercury Insurance Company

 

EC09001501

A-Side DIC

 

11/7/07-08

 

National Union Fire Insurance Co. of Pittsburgh, Pa.

 

734683

Employed Lawyers Prof. Liability

 

12/27/06-07

 

Executive Risk Specialty Insurance Company

 

8168-8045

 

 

 

 

 

 

 

Commercial General Liability

 

 

 

 

 

 

Commercial General Liability

 

07/15/07-08

 

American Home Assurance Co.

 

1595459

 

 

 

 

 

 

 

Commercial General Liability (Insured)

 

07/15/07-08

 

American Home Assurance Co.

 

1595458

Marine Open Cargo

 

06/01/03 - Open

 

Indemnity Insurance Company of North America

 

498419

 

--------------------------------------------------------------------------------


 

Type of Coverage

 

Policy Term

 

Insurance Company

 

Policy Number

 

 

 

 

 

 

 

Pension Trust Liability

 

 

 

 

 

 

Primary

 

11/7/07-08

 

National Union Fire Insurance Co. of Pittsburgh, Pa.

 

000731956

1st Excess Layer

 

11/7/07-08

 

Twin City Fire Insurance Company

 

00IA011577107

2nd Excess Layer

 

11/7/07-08

 

Zurich American Insurance Company

 

FLC9215654-02

3rd  Excess Layer

 

11/7/07-08

 

Federal Insurance Company

 

8170-4537

 

 

 

 

 

 

 

Special Risk

 

04/03/07-10

 

National Union Fire Insurance Co. of Pittsburgh, Pa.

 

647-8204

 

 

 

 

 

 

 

Pollution

 

 

 

 

 

 

Pollution and Remediation Legal Liability - Gretna, La. RR Crossings

 

09/13/04-09/13/09

 

Indian Harbor Insurance Company (XL)

 

PEC0017177

 

 

 

 

 

 

 

Pollution Legal Liability and Cost Cap - Tenafly, NJ

 

11/16/01-11

 

Commerce & Industry Insurance Co.

 

PLS/CCC 808-67-73

Pollution Legal Liability (Horseheads)

 

3/30/00-10

 

American Int’l Specialty Lines Ins. Co.

 

PLS476 1893

 

 

 

 

 

 

 

Property

 

 

 

 

 

 

Primary

 

3/31/07-08

 

Lexington Insurance Company

 

7478431

1st Layer

 

3/31/07-08

 

Lloyd’s London (GEP)

 

GEP1830

 

 

3/31/07-08

 

American Empire Surplus Lines Ins. Co.

 

7MP24631

 

 

3/31/07-08

 

Lloyd’s London

 

WB0700311

 

 

3/31/07-08

 

ACE- Westchester

 

D36053264001

 

 

3/31/07-08

 

Landmark American Insurance Company

 

LHD351970

 

2

--------------------------------------------------------------------------------


 

Type of Coverage

 

Policy Term

 

Insurance Company

 

Policy Number

 

 

 

 

 

 

 

2nd Layer

 

3/31/07-08

 

Lloyd’s London

 

WB0700322

 

 

3/31/07-08

 

Commonwealth Insurance Company

 

US 6823

 

 

3/31/07-08

 

Integon Specialty Insurance Company

 

XIN32451

3rd  Layer

 

3/31/07-08

 

Lloyd’s London

 

WB0700375

 

 

3/31/07-08

 

Integon Specialty Insurance Company

 

XIN32451

 

 

3/31/07-08

 

Lloyd’s London

 

WB0700340

1st, 2nd & 3rd Layers

 

3/31/07-08

 

Montpelier Re

 

MANCX70711-10

2nd & 3rd Layer

 

3/31/07-08

 

Landmark American Insurance Company

 

LHD351971

Boiler & Machinery

 

3/31/07-08

 

Continental Casualty Company

 

BM1098544514

Terrorism (Scheduled Locations)

 

3/31/07-08

 

Lloyd’s of London Companies

 

823/E07RQ24688

 

 

 

 

 

 

 

Umbrella Liability

 

 

 

 

 

 

1st Layer

 

07/15/07-08

 

National Union Fire Insurance Co. of Pittsburgh

 

BE 9835093

2nd Layer

 

07/15/07-08

 

American Guarantee & Liability Insurance Co.

 

AEC-8355061-12

2nd Layer

 

07/15/07-08

 

Federal Insurance Co.

 

79665337

2nd Layer

 

07/15/07-08

 

XL Insurance America, Inc.

 

US00010450LI07A

 

 

 

 

 

 

 

Workers Compensation/Employers Liability

 

 

 

 

 

 

Self-Insured Program - “All Other States”

 

07/15/07-08

 

National Union Fire Insurance Co. of Pittsburgh, Pa.

 

464-57-39

Self-Insured Program - WI

 

07/15/07-08

 

National Union Fire Insurance Co. of Pittsburgh, Pa.

 

464-57-40

 

 

 

 

 

 

 

Insured Program - DC, NJ, SD

 

07/15/07-08

 

American Home Assurance Co.

 

1616678

 

3

--------------------------------------------------------------------------------


 

Type of Coverage

 

Policy Term

 

Insurance Company

 

Policy Number

 

 

 

 

 

 

 

Insured Program - CT

 

07/15/07-08

 

American Home Assurance Co.

 

1616676

Insured Program - NY

 

07/15/07-08

 

Illinois National Insurance Co.

 

1616677

 

 

 

 

 

 

 

Workers Compensation/Employers Liability

 

 

 

 

 

 

Self-Insured Program - “All Other States”

 

07/15/07-08

 

National Union Fire Insurance Co. of Pittsburgh, Pa.

 

464-57-39

Self-Insured Program - WI

 

07/15/07-08

 

National Union Fire Insurance Co. of Pittsburgh, Pa.

 

464-57-40

 

 

 

 

 

 

 

Insured Program - DC, NJ, SD

 

07/15/07-08

 

American Home Assurance Co.

 

1616678

Insured Program - CT

 

07/15/07-08

 

American Home Assurance Co.

 

1616676

Insured Program - NY

 

07/15/07-08

 

Illinois National Insurance Co.

 

1616677

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 3.15(b)

 

UCC Filings

 

Debtor Name

 

Filing State

The Great Atlantic & Pacific Tea Company, Inc.

 

MD

APW Supermarkets, Inc.

 

NY

Compass Foods, Inc.

 

NY

Food Basics, Inc.

 

DE

Hopelawn Property I, Inc.

 

DE

Lo-Lo Discount Stores, Inc.

 

TX

McLean Avenue Plaza Corp.

 

NY

Shopwell, Inc.

 

DE

Super Fresh Food Markets, Inc.

 

DE

Super Fresh/Sav -A- Center, Inc.

 

DE

Super Market Service Corp.

 

PA

Super Plus Food Warehouse, Inc.

 

DE

Tradewell Foods of Conn., Inc.

 

CT

Waldbaum, Inc.

 

NY

Pathmark Stores, Inc.

 

DE

AAL Realty Corp.

 

NY

Bergen Street Pathmark, Inc.

 

NJ

Bridge Stuart Inc.

 

NY

East Brunswick Stuart LLC

 

DE

Lancaster Pike Stuart, LLC

 

DE

MacDade Boulevard Stuart, LLC

 

DE

Plainbridge LLC

 

DE

Upper Darby Stuart, LLC

 

DE

ANP Properties I Corp.

 

DE

Big Star Inc

 

GA

Family Center, Inc.

 

DE

Futurestore Food Markets, Inc.

 

DE

Kwik Save, Inc.

 

PA

Limited Foods, Inc.

 

DE

Montvale Holdings, Inc.

 

NJ

Richmond Twice, Incorporated

 

DE

Super Fresh Food Markets of Maryland, Inc.

 

MD

Super Fresh Food Markets of Virginia, Inc.

 

DE

Supermarket Distribution Services, Inc.

 

DE

2008 Broadway, Inc.

 

NY

1046 Yonkers Ave. Corp

 

NY

111 North Avenue Realty Corp.

 

NY

Clay-Park Realty Co., Inc.

 

NY

Delaware County Dairies, Inc.

 

NY

Gramatan Foodtown Corp.

 

NY

Shopwell, Inc.

 

MA

 

--------------------------------------------------------------------------------


 

Shopwell, Inc. (New Jersey)

 

NJ

The Food Emporium, Inc.

 

NY

The Food Emporium, Inc.

 

DE

The Food Emporium, Inc.

 

NJ

APW Supermarket Corporation

 

DE

The Meadows Plaza Development Corp.

 

NY

Borman’s, Inc.

 

DE

Bev, Ltd.

 

DE

Farmer Jack Pharmacies, Inc.

 

MI

Farmer Jack’s of Ohio, Inc.

 

OH

S E G Stores, Inc.

 

DE

Kohl’s Food Stores, Inc.

 

WI

The South Dakota Great Atlantic & Pacific Tea Co., Inc.

 

SD

The Wine Emporium, Inc.

 

CT

Spring Lane Produce Corp.

 

NY

Adbrett Corp.

 

DE

Milik Service Company, LLC

 

VA

Supermarkets Oil Company, Inc.

 

NJ

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 3.15(c)

 

Intellectual Property Filings

 

Security Agreement to be recorded in the Trademarks Division of the United
States Patent & Trademark Office.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.01

 

Internet Addresses

 

www.pathmark.com

www.mipathmark.com

 

Domain Name

 

Status

 

Expiry Date

 

Auto
Renewal

 

Registration Service Provider Contact

 

Registrant Email Tech

 

Registrant Email Admin

 

OPENRS

apmetro.com

 

Reserved

 

7/15/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

approduction.com

 

Reserved

 

10/8/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

apsupermarket.com

 

Active

 

4/17/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

aptea.com

 

Active

 

12/22/2007

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

apteaforms.com

 

Active

 

7/26/2008

 

No

 

domains@idyia.com

 

fhardy@ripnet.com

 

fhardy@ripnet.com

 

No

aptealink.com

 

Active

 

4/11/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

 noc@igxglobal.com

 

domain.admin@aptea.com

 

No

aptealink.net

 

Reserved

 

4/11/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

 noc@igxglobal.com

 

domain.admin@aptea.com

 

No

apteametrony.com

 

Reserved

 

3/4/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

dnsadmin@igxglobal.com

 

dnsadmin@igxglobal.com

 

No

apteauniversity.com

 

Reserved

 

9/26/2008

 

No

 

customerservice@networksolutions.com

 

 ariemman@aptea.com

 

customerservice@ networksolutions.com

 

No

atlanticregionjobs.com

 

Reserved

 

2/11/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

 noc@igxglobal.com

 

schillingg@aptea.com

 

No

bonussavingsclub.com

 

Reserved

 

9/8/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

bonussavingsclub.net

 

Reserved

 

9/8/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

bonussavingsclub.org

 

Reserved

 

9/8/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

schillingg@aptea.com

 

Yes

farmerjack.com

 

Active

 

6/9/2009

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

farmerjackfoods.com

 

Reserved

 

3/3/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

dnsadmin@igxglobal.com

 

dnsadmin@igxglobal.com

 

No

farmerjackgoodliving.com

 

Reserved

 

9/8/2007

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

farmerjackgoodliving.net

 

Reserved

 

9/8/2007

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

farmerjackgoodliving.org

 

Reserved

 

9/8/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

schillingg@aptea.com

 

Yes

farmerjackgoodlivingonline.com

 

Reserved

 

3/4/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

dnsadmin@igxglobal.com

 

No

farmerjackgoodlivingonline.net

 

Reserved

 

9/8/2007

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

farmerjackgoodlivingonline.org

 

Reserved

 

9/8/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

schillingg@aptea.com

 

Yes

foodbasics.com

 

Active

 

2/5/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

kellyc@aptea.com

 

kellyc@aptea.com

 

No

foodbasicsusa.com

 

Active

 

6/20/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

dnsadmin@IGXGlobal.com

 

dnsadmin@IGXGlobal.com

 

No

food-basics-usa.com

 

Reserved

 

3/25/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

noc@igxglobal.com

 

schillingg@aptea.com

 

No

freshobsessed.com

 

Active

 

5/7/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

dnsadmin@igxglobal.com

 

kellyc@aptea.com

 

No

freshobsessedusa.com

 

Reserved

 

10/24/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

gaptea.com

 

Reserved

 

2/7/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.tech@aptea.com

 

No

gaptea.net

 

Reserved

 

2/7/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.tech@aptea.com

 

No

goodlivingonline.com

 

Reserved

 

9/8/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

goodlivingonline.net

 

Reserved

 

9/8/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

goodlivingonline.org

 

Reserved

 

9/8/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

schilling@aptea.com

 

Yes

kohlsfood.com

 

Reserved

 

2/5/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

 

--------------------------------------------------------------------------------


 

savacenter.com

 

Active

 

10/25/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

dnsadmin@igxglobal.com

 

dnsadmin@igxglobal.com

 

No

sav-a-center.com

 

Reserved

 

2/7/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

noc@igxglobal.com

 

dnsadmin@igxglobal.com

 

No

sav-a-centers.com

 

Reserved

 

9/28/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

superfoodmartne.com

 

Active

 

4/3/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

superfoodmart-ne.com

 

Reserved

 

8/5/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

superfreshfood.com

 

Active

 

2/5/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

thebarnmarkets.ca

 

Reserved

 

6/29/2008

 

No

 

 

 

dns@omiragroup.com

 

kellyc@aptea.com

 

No

thefoodemporium.com

 

Active

 

2/5/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

thefoodemporiumshoponline.com

 

Active

 

6/2/2010

 

Yes

 

wetzelm@aptea.com

 

customerservice@networksolutions.com

 

 

 

Yes

waldbaums.com

 

Active

 

2/14/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

waldbaumsfood.com

 

Reserved

 

2/6/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

werefreshobsessed.com

 

Reserved

 

10/24/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

wevegotjobsnow.com

 

Reserved

 

7/18/2008

 

Yes

 

Pasdar, Babak bpasdar@igxglobal.com

 

domain.tech@aptea.com

 

domain.admin@aptea.com

 

Yes

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 5.14(a)

 

DDA Accounts

 

Bank

 

Account #

 

A/C Name

 

Type

Bank of America

 

 

 

 

 

 

100 Federal Street

 

0154104381

 

A&P

 

Concentration/Depository

Mail Code: MA5-100-09-09

 

4054013938

 

A&P

 

Pharm Lbox 23747

Boston, MA 02110

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of New York

 

 

 

 

 

 

101 Barclay Street 19W

 

6105810847

 

A&P

 

Depository

Bank of New York

 

6302391880

 

Food Basics

 

Depository

 

 

6301374397

 

A&P Liquor

 

Depository

 

 

6301374915

 

A&P dba Waldbaums

 

Depository

 

 

6301374338

 

A&P dba Food Emporium

 

Depository

 

 

 

 

 

 

 

Citibank

 

 

 

 

 

 

666 5th Ave Fl. 3

 

9961533720

 

Liquor

 

Depository

New York, NY 10103

 

9961533501

 

A&P

 

Depository

 

 

9961533579

 

Waldbaums

 

Depository

 

 

9961533608

 

Superfresh

 

Depository

 

 

9961533632

 

Food Basics

 

Depository

 

 

9961533667

 

Food Emporium

 

Depository

 

 

9961533691

 

Sav-a-Center

 

Depository (scheduled to be closed)

 

 

 

 

 

 

 

Wachovia Bank (First Union)

 

 

 

 

 

 

401 S. Tryon Street, 10th Floor

 

2100003505374

 

SuperFresh (PA)

 

Depository

Mail Code NC5710

 

2100006157612

 

SuperFresh (MD)

 

Depository

Charlotte, NC 28288-5710

 

2014183845286

 

SuperFresh (PA)

 

Coinstar

 

 

 

 

 

 

 

JP Morgan Chase Bank

 

 

 

 

 

 

1 Chase Manhattan Plaza 7th floor

 

323-072348

 

A&P

 

Depository

New York, NY 10081

 

323-017436

 

A&P

 

Concentration/Depository

 

 

 

 

 

 

 

LaSalle Bank Midwest NA

 

 

 

 

 

 

2600 W. Big Beaver Road

 

1054023973

 

A&P

 

Consol LBOX account

Troy, MI 48084

 

 

 

A&P Corp R/E Sub Ten

 

lockbox 6434

 

 

 

 

A&P Corporate

 

lockbox 6426

 

--------------------------------------------------------------------------------


 

Bank

 

Account #

 

A/C Name

 

Type

 

 

 

 

A&P Real Estate

 

lockbox 6430

 

 

 

 

A&P SMS

 

lockbox 6437

 

 

 

 

A&P Metro

 

lockbox 6449

 

 

 

 

A&P Food Emporium

 

lockbox 6453

 

 

1054515334

 

Coupon Lockbox

 

lockbox 5618

 

 

 

 

 

 

 

BB&T (FCNB) 22-951

 

 

 

 

 

 

PO Box 200

 

5150821144

 

A&P

 

Depository

Wilson, NC 27894

 

 

 

 

 

 

 

 

 

 

 

 

 

National Bank & Trust 13-892

 

 

 

 

 

 

PO Box 351

 

52050009

 

A&P

 

Depository

Norwich, NY 13815-0351

 

 

 

 

 

 

 

 

 

 

 

 

 

Banc of America Securities LLC

 

24900531

 

A&P

 

Collateral Account

Client Investment Strategies

 

292627

 

A&P

 

Investment (scheduled to be closed)

1633 Broadway, 27th Floor

 

 

 

 

 

 

NY1-633-27-01

 

 

 

 

 

 

New York, NY 10019

 

 

 

 

 

 

 

 

 

 

 

 

 

The Reserve

 

 

 

 

 

 

1250 Broadway

 

69953511

 

A&P

 

Investment

32nd Floor

 

80517695

 

A&P

 

Investment

New York, NY 10001

 

 

 

 

 

 

 

 

 

 

 

 

 

Merril Lynch

 

 

 

 

 

 

2 World Financial Center

 

 

 

A&P

 

CP Investments

38th Floor

 

 

 

 

 

 

New York, NY 10281

 

 

 

 

 

 

 

 

 

 

 

 

 

Salomon Smith Barney

 

 

 

 

 

 

399 Park Avenue, 6th Floor

 

 

 

A&P

 

CP Investments

New York, NY 10022

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America

 

9429400374

 

Pathmark

 

Mac Account

100 Federal Street

 

9429400382

 

Pathmark

 

Credit Card

 

2

--------------------------------------------------------------------------------


 

Bank

 

Account #

 

A/C Name

 

Type

Boston, MA 02110

 

9429400411

 

Pathmark

 

EDS/Deluxe

 

 

9429400390

 

Pathmark

 

NYCE Account

 

 

9392854726

 

Pathmark

 

BOA Dominion

 

 

9429400403

 

Pathmark

 

BOA Dominion ACH

 

 

9429400729

 

Pathmark

 

BOA Central

 

 

9429400681

 

Pathmark

 

Medicaid

 

 

9429400673

 

Pathmark

 

Coinstar

 

 

9429400710

 

Ptmk

 

RE Holding Acct

 

 

003812670434

 

Milik Service Company

 

Milik Service Company

 

 

003812670670

 

Pathmark

 

Lock Box - 33602

 

 

9429400665

 

Pathmark

 

Lock Box - 33374

 

 

290126

 

Pathmark

 

MMF investments

 

 

22331902

 

Pathmark

 

Investments - Securities

 

 

 

 

 

 

 

Citibank

 

106029432

 

Pathmark

 

Concentration

666 Fifth Avenue

 

63818440

 

Pathmark

 

Depository

3rd Floor

 

63818520

 

Pathmark

 

Depository

New York, NY 10103

 

63818600

 

Pathmark

 

Depository

 

 

63818790

 

Pathmark

 

Depository

 

 

63818870

 

Pathmark

 

Depository

 

 

83558148

 

Pathmark

 

Depository

 

 

5913810

 

Pathmark

 

Depository

 

 

106029192

 

Pathmark

 

Depository

 

 

106029176

 

Pathmark

 

Depository

 

 

83559730

 

Pathmark

 

Depository

 

 

106029184

 

Pathmark

 

Depository

 

 

106036080

 

Pathmark

 

Depository

 

 

106029218

 

Pathmark

 

Depository

 

 

12866311

 

Pathmark

 

Depository

 

 

12866354

 

Pathmark

 

Depository

 

 

106029226

 

Pathmark

 

Depository

 

 

12866397

 

Pathmark

 

Depository

 

 

106034234

 

Pathmark

 

Depository

 

 

106029234

 

Pathmark

 

Depository

 

 

16036692

 

Pathmark

 

Depository

 

 

12866549

 

Pathmark

 

Depository

 

 

106029259

 

Pathmark

 

Depository

 

 

12866792

 

Pathmark

 

Depository

 

 

106029267

 

Pathmark

 

Depository

 

 

12866573

 

Pathmark

 

Depository

 

 

106029275

 

Pathmark

 

Depository

 

 

12866821

 

Pathmark

 

Depository

 

 

12866434

 

Pathmark

 

Depository

 

 

106029317

 

Pathmark

 

Depository

 

 

106029325

 

Pathmark

 

Depository

 

 

12866928

 

Pathmark

 

Depository

 

 

12866952

 

Pathmark

 

Depository

 

 

12866629

 

Pathmark

 

Depository

 

 

106029358

 

Pathmark

 

Depository

 

 

106029374

 

Pathmark

 

Depository

 

 

12866688

 

Pathmark

 

Depository

 

 

106029382

 

Pathmark

 

Depository

 

3

--------------------------------------------------------------------------------


 

Bank

 

Account #

 

A/C Name

 

Type

 

 

12866477

 

Pathmark

 

Depository

 

 

106029390

 

Pathmark

 

Depository

 

 

12866506

 

Pathmark

 

Depository

 

 

83558180

 

Pathmark

 

Depository

 

 

106031958

 

Pathmark

 

Depository

 

 

106038078

 

Pathmark

 

Depository

 

 

63780710

 

Pathmark

 

Depository

 

 

106038102

 

Pathmark

 

Depository

 

 

63780665

 

Pathmark

 

Depository

 

 

106031164

 

Pathmark

 

Depository

 

 

106029408

 

Pathmark

 

Depository

 

 

106029416

 

Pathmark

 

Depository

 

 

83558260

 

Pathmark

 

Depository

 

 

106036965

 

Pathmark

 

Depository

 

 

119105054

 

Pathmark

 

Depository

 

 

119105450

 

Pathmark

 

Depository

 

 

12866696

 

Pathmark

 

Depository

 

 

12866725

 

Pathmark

 

Depository

 

 

12866768

 

Pathmark

 

Depository

 

 

 

 

 

 

 

North Fork Bank

 

4084001751

 

Pathmark

 

Concentration

15 Lincoln Park Plaza

 

4084001769

 

Pathmark

 

Depository

Lincoln Park, NJ 07035

 

4084001777

 

Pathmark

 

Depository

 

 

4084001785

 

Pathmark

 

Depository

 

 

4084001793

 

Pathmark

 

Depository

 

 

4084008087

 

Pathmark

 

Depository

 

 

4084008095

 

Pathmark

 

Depository

 

 

4084008103

 

Pathmark

 

Depository

 

 

4084008111

 

Pathmark

 

Depository

 

 

4084008129

 

Pathmark

 

Depository

 

 

4084008137

 

Pathmark

 

Depository

 

 

4084008145

 

Pathmark

 

Depository

 

 

4084008152

 

Pathmark

 

Depository

 

 

4084008160

 

Pathmark

 

Depository

 

 

4084008178

 

Pathmark

 

Depository

 

 

4084008186

 

Pathmark

 

Depository

 

 

4084008194

 

Pathmark

 

Depository

 

 

4084008202

 

Pathmark

 

Depository

 

 

4084008210

 

Pathmark

 

Depository

 

 

4084008228

 

Pathmark

 

Depository

 

 

4084008327

 

Pathmark

 

Depository

 

 

4084008335

 

Pathmark

 

Depository

 

 

4084008343

 

Pathmark

 

Depository

 

 

4084008350

 

Pathmark

 

Depository

 

 

4084008368

 

Pathmark

 

Depository

 

 

4084008376

 

Pathmark

 

Depository

 

 

4084008384

 

Pathmark

 

Depository

 

 

4084008392

 

Pathmark

 

Depository

 

 

4084008400

 

Pathmark

 

Depository

 

 

4084008418

 

Pathmark

 

Depository

 

 

4084008426

 

Pathmark

 

Depository

 

4

--------------------------------------------------------------------------------


 

Bank

 

Account #

 

A/C Name

 

Type

 

 

4084008434

 

Pathmark

 

Depository

 

 

4084008442

 

Pathmark

 

Depository

 

 

4084008459

 

Pathmark

 

Depository

 

 

4084008467

 

Pathmark

 

Depository

 

 

4084008475

 

Pathmark

 

Depository

 

 

4084008483

 

Pathmark

 

Depository

 

 

4084008491

 

Pathmark

 

Depository

 

 

4084008509

 

Pathmark

 

Depository

 

 

4084008517

 

Pathmark

 

Depository

 

 

4084008525

 

Pathmark

 

Depository

 

 

4084008533

 

Pathmark

 

Depository

 

 

4084009051

 

Pathmark

 

Depository

 

 

4084008913

 

Pathmark

 

Depository

 

 

4084008541

 

Pathmark

 

Depository

 

 

4084009069

 

Pathmark

 

Depository

 

 

4084009200

 

Pathmark

 

Carteret Cafereria

 

 

4084008301

 

Pathmark

 

Crime Stoppers

 

 

12866768

 

Pathmark

 

Depository

 

 

4084009077

 

Pathmark

 

Depository

 

 

4084009085

 

Pathmark

 

Depository

 

 

4084008558

 

Pathmark

 

Depository

 

 

4084008566

 

Pathmark

 

Depository

 

 

4084008574

 

Pathmark

 

Depository

 

 

4084008921

 

Pathmark

 

Depository

 

 

4084008939

 

Pathmark

 

Depository

 

 

4084009093

 

Pathmark

 

Depository

 

 

4084009101

 

Pathmark

 

Depository

 

 

4084008947

 

Pathmark

 

Depository

 

 

4084009119

 

Pathmark

 

Depository

 

 

4084009127

 

Pathmark

 

Depository

 

 

4084009135

 

Pathmark

 

Depository

 

 

4084009143

 

Pathmark

 

Depository

 

 

4084008954

 

Pathmark

 

Depository

 

 

4084008962

 

Pathmark

 

Depository

 

 

5084009150

 

Pathmark

 

Depository

 

 

4084009168

 

Pathmark

 

Depository

 

 

4084008970

 

Pathmark

 

Depository

 

 

4084008988

 

Pathmark

 

Depository

 

 

4084008996

 

Pathmark

 

Depository

 

 

4084008798

 

Pathmark

 

Depository

 

 

4084008814

 

Pathmark

 

Depository

 

 

4084008822

 

Pathmark

 

Depository

 

 

4084008897

 

Pathmark

 

Depository

 

 

4084008830

 

Pathmark

 

Depository

 

 

4084008848

 

Pathmark

 

Depository

 

 

4084008855

 

Pathmark

 

Depository

 

 

4084008863

 

Pathmark

 

Depository

 

 

4084008582

 

Pathmark

 

Depository

 

 

4084008806

 

Pathmark

 

Depository

 

 

5084008871

 

Pathmark

 

Depository

 

 

4084009002

 

Pathmark

 

Depository

 

 

4084008590

 

Pathmark

 

Depository

 

5

--------------------------------------------------------------------------------


 

Bank

 

Account #

 

A/C Name

 

Type

 

 

4084009010

 

Pathmark

 

Depository

 

 

4084009028

 

Pathmark

 

Depository

 

 

4084009036

 

Pathmark

 

Depository

 

 

4084009044

 

Pathmark

 

Depository

 

 

4084008889

 

Pathmark

 

Depository

 

 

4084008905

 

Pathmark

 

Depository

 

 

 

 

 

 

 

One United Bank

 

1300543712

 

SGC Foundation

 

Depository

PO Box 541

 

 

 

 

 

 

Roxbury, MA 02119-0541

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC Bank

 

8102690352

 

Pathmark We Care Fund

 

Real Estate Holding

Two Tower Center

 

8011578269

 

Glendolden Stuart

 

Real Estate Holding

East Brunswick, NJ 08816

 

8011578277

 

E. Brunswick Stuart

 

Real Estate Holding

 

 

8011578285

 

Lancaster Pike Stuart

 

Real Estate Holding

 

 

8011578293

 

Upper Darby Stuart

 

Real Estate Holding

 

 

 

 

 

 

 

Foreign Subsidiary Bank Accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

The Bank of NT Butterfield & Son Ltd

 

20-006-124-237518-100

 

A&P Bermuda LTD

 

C$ Account

65 Front Street

 

 

 

 

 

 

Hamilton HM 12 AX, Bermuda

 

 

 

 

 

 

 

 

 

 

 

 

 

ING Luxembourg Bank

 

IBAN LU240141337045603110

 

A&P Luxembourg Sarl

 

C$ Account

52 Route d’Esch

 

 

 

 

 

 

L - 2965 Luxembourg

 

 

 

 

 

 

 

 

 

 

 

 

 

TD Securities

 

5G 9840A

 

A&P Luxembourg Sarl

 

C$ Account

77 King St. West, 17th Floor

 

 

 

 

 

 

Toronto, Ontario M5K 1A2

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 5.14(b)

 

Credit Card Arrangements

 

BUSINESS

 

CONTACT

 

ADDRESS

 

 

 

 

 

Credit/Debit Card Processors

 

 

 

 

 

 

 

 

 

American Express

 

Anita Pai

 

Via Email

Concord/Buypass

 

Yone Simpson

 

2240 Newmarket Parkway, Marietta, GA 30067

NYCE Corporation

 

Donna Fowler

 

One Harmon Meadow Boulevard,   Secaucus, NJ 07094

Discover

 

Jill Adkins

 

2402 West Beardsley Road, Phoenix, AZ 85027

First Data

 

Deborah Becker

 

2240 Newmarket Parkway, Marietta, GA 30067

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14(c)

 

Third Party Insurance Payors

 

Company

 

Street

 

City

 

State

 

PostalCode

4D Pharmacy Management

 

2520 Industrial Row Drive

 

Troy

 

MI

 

48084

AARP Health Options

 

 

 

 

 

 

 

 

Access Health

 

 

 

 

 

 

 

 

aClaim

 

6530 West Campus Oval, Ste 250

 

New Albany

 

OH

 

43054

ACS / Consultec Inc./ ACS State Healthcare PBMS

 

365 Northridge Rd Ste 400

 

Atlanta

 

GA

 

30350

ADAP(NYS)

 

 

 

 

 

 

 

 

Advanced Health Systems/BMS

 

 

 

 

 

 

 

 

Aetna

 

11675 Great Oaks Way, Mail Stop F-350

 

Alpharetta

 

GA

 

30022

Aetna Network Management

 

151 Farmington Avenue, MA61

 

Hartford

 

CT

 

06156

Aetna Pharmacy Management

 

151 Farmington Ave., RE62

 

Hartford

 

CT

 

06156

Affordable Medicine Solutions, LLC

 

 

 

 

 

 

 

 

Agelity

 

Attn:  Phil Escaldi,  555 Broad Hollow Road

 

Melville

 

NY

 

11747

Agelity

 

115 Broad Hollow Rd., Ste. 325

 

Melville

 

NY

 

11747

AlaGap

 

 

 

 

 

 

 

 

Alliance HealthCard

 

 

 

 

 

 

 

 

Allwin Data

 

 

 

 

 

 

 

 

Allwin Data

 

 

 

 

 

 

 

 

American Health Care

 

2217 Plaza Dr. Suite 100

 

Rocklin

 

CA

 

95765

AmerisourceBergen

 

 

 

 

 

 

 

 

ANTHEM/WellPoint

 

 

 

 

 

 

 

 

APS

 

 

 

 

 

 

 

 

Argus

 

1300 Washington St.

 

Kansas City

 

MO

 

64105-1433

Atlantic Prescription Services

 

115 West 6th Street

 

Wahoo

 

NE

 

68066

AUTORX

 

 

 

 

 

 

 

 

AVIA

 

 

 

 

 

 

 

 

BC/BS of Alabama

 

450 Riverchase Parkway East

 

Birmingham

 

AL

 

35236-1570

BC/BS of DE

 

 

 

 

 

 

 

 

BC/BS of MI

 

 

 

 

 

 

 

 

BCBS IL

 

 

 

 

 

 

 

 

BeneScript Services Inc.

 

P O Box 921229

 

Norcross

 

GA

 

30010-1229

BeyondRx

 

8717 W 110th St Ste 420

 

Overland Park

 

KS

 

66225

BioScrip

 

PO Box 163639

 

Columbus

 

OH

 

43216-3639

Blue Cross Blue Shield of Arizona

 

Mail Stop A117, PO Box 13466

 

Phoenix

 

AZ

 

85002-3466

Blue Shield of California

 

 

 

 

 

 

 

 

Brooks Pharmacy

 

 

 

 

 

 

 

 

CaremarkPCS (all bins)

 

 

 

 

 

 

 

 

CENTRUS / PSCNY

 

 

 

 

 

 

 

 

CareFirst BlueCross BlueShield and CareFirst BlueChoice

 

c/o CEM Consulting
PO Box # 384, 10105 E. Via LInda, # 103

 

Scottsdale

 

AZ

 

85258

 

--------------------------------------------------------------------------------


 

Choice RX Inc.

 

PO Box 700266

 

Tulsa

 

OK

 

74170-0266

CIGNA

 

 

 

 

 

 

 

 

Cigna Healthcare/Rx Prime

 

900 Cottage Grove Road, Routing S128

 

Hartford

 

CT

 

06152

Consolidated Prescription Services

 

 

 

 

 

 

 

 

CPB/Catalyst Rx

 

 

 

 

 

 

 

 

CPB/Catalyst Rx A HealthExtras Company

 

 

 

 

 

 

 

 

CRK

 

9501 E Shea Blvd / MC112

 

Scottsdale

 

AZ

 

85260-6719

CRK BIN 610029

 

 

 

 

 

 

 

 

CRKPCS

 

 

 

 

 

 

 

 

CRKPCS

 

 

 

 

 

 

 

 

CRKPCS/004336, 610415

 

 

 

 

 

 

 

 

Cypress Care

 

PO Box 2829

 

Suwanee

 

GA

 

30024

DestinationRx

 

2245 Enterprise Parkway East

 

Twinsburg

 

OH

 

44087

DirectCompRx

 

 

 

 

 

 

 

 

EBRx Inc./Catalyst Rx

 

250 East Broad Street Ste 600

 

Columbus

 

OH

 

43215

EHIM

 

 

 

 

 

 

 

 

EMDEON

 

1283 Murfreesboro Road

 

Nashville

 

TN

 

37217

Employer Health Options (EHO)

 

2801 West Ave T

 

Temple

 

TX

 

76504

Envision Pharmaceutical Services

 

 

 

 

 

 

 

 

Envision/Rx Options, Inc.

 

2181 E. Aurora Rd. Suite 201

 

Twinsburg

 

OH

 

44087

EPIC NY

 

 

 

 

 

 

 

 

eRx Network, LLC

 

84 Peachtree Road, Suite 300

 

Asheville

 

NC

 

28803

eRx Network, LLC

 

301 Commerce Street Suite 3150

 

Fort Worth

 

TX

 

76102-4102

ESI - NPA

 

 

 

 

 

 

 

 

ESI / VRX / DPS

 

13900 Riverport Dr

 

Maryland Heights

 

MO

 

63043

ESI / VRX / DPS

 

One Express Way

 

St. Louis

 

MO

 

63121

Express Scripts

 

 

 

 

 

 

 

 

FingerLakes BC/BS

 

165 Court St

 

Rochester

 

NY

 

14647

FIRST HEALTH (PRN, MMD 5.1, MMI, MICHEPIC)

 

750 Riverpoint Drive

 

West Sacramento

 

CA

 

95605

Geisinger Health Plan

 

 

 

 

 

 

 

 

GPP

 

 

 

 

 

 

 

 

HAP

 

 

 

 

 

 

 

 

HAP/Kids Care MI

 

 

 

 

 

 

 

 

Health Net Pharmaceutical Services

 

P.O. Box 3530

 

Rancho Cordova

 

CA

 

95741-3530

Health Plus of Michigan

 

 

 

 

 

 

 

 

Health Resources Inc.(PPSI)

 

 

 

 

 

 

 

 

HealthExtrasRx

 

 

 

 

 

 

 

 

HealthTrans, LLC

 

6061 S. Willow Drive, Suite 125

 

Greenwood Village

 

CO

 

80111

Healthtrans/CuraScript

 

 

 

 

 

 

 

 

HIP/NY

 

 

 

 

 

 

 

 

HIP/NY/VYTRA

 

7 West 34th Street

 

New York

 

NY

 

10001

 

2

--------------------------------------------------------------------------------


 

Horizon NJ Health

 

 

 

 

 

 

 

 

Humana

 

500 West Main St

 

Louisville

 

KY

 

40202

HUMANA Military Healthcare Services / TRICARE (CHAMPUS Region 3 & 4)

 

 

 

 

 

MS

 

 

IHC Health Plans

 

4646 W Lake Park Blvd,  Suite N3

 

Salt Lake City

 

UT

 

84120

Immediate Pharmacy Services

 

 

 

 

 

 

 

 

Independent Health

 

511 Farber Lakes Drive

 

Buffalo

 

NY

 

14221

Innoviant, Inc

 

PO BOX 8082

 

WAUSAU

 

WI

 

54402-8082

Integrated Pharmacy Services

 

 

 

 

 

 

 

 

Interplan (AME)

 

 

 

 

 

 

 

 

Interplan Health

 

4301 Darrow Rd

 

Stow

 

Ohio

 

44224

Kaiser Permanente Mid-Atlantic

 

 

 

 

 

 

 

 

Keystone/AmeriHealth Mercy Health

 

200 Stevens Drive

 

Philadelphia

 

PA

 

19113

Keystone/Amerihealth Mercy Health Plan

 

 

 

 

 

 

 

 

Louisiana Business Group on Health(LBGH)

 

 

 

 

 

 

 

 

MAMSI

 

10200 Old Columbia Rd., Suites A & B

 

Columbia

 

MD

 

21046

MAXOR PLUS

 

 

 

 

 

 

 

 

McKesson Healthcare Solutions

 

9700 North 91st Street, Ste 232

 

Scottsdale

 

AZ

 

85258

Medco Health / PAID

 

8111 Royal Ridge Parkway

 

Irving

 

TX

 

75063

Medco Health / PAID

 

100 Parsons Pond Drive, Mailstop: E2-6

 

Franklin Lakes

 

NJ

 

07417

Medical Matrix

 

6421 Camp Bowie Blvd., Ste. 200

 

Fort Worth

 

TX

 

76116

MedImpact

 

10680 Treena Street 5th Floor

 

San Diego

 

CA.

 

92131

MedTrak

 

6310 Lamar Avenue,  Suite 230

 

Overland Park

 

KS

 

66202

MemberHealth

 

 

 

 

 

 

 

 

National Health Network(formerly UMPB)

 

 

 

 

 

 

 

 

Navitus Health Solutions

 

5 Innovation Court, Suite B

 

Appleton

 

WI

 

54914

NCPDP

 

 

 

 

 

 

 

 

NJHCA / ESI

 

P.O. Box 570

 

West Paterson

 

NJ

 

07424

NMHC Rx

 

 

 

 

 

 

 

 

NMHC Rx/Centrus

 

23 British American Blvd

 

Latham

 

NY

 

12110

NPS

 

PO Box 407

 

Boystown

 

NE

 

68010

NPS/National Pharmaceutical Services

 

 

 

 

 

 

 

 

Ochsner

 

 

 

 

 

 

 

 

OPN/Open Pharmacy Network(same as RxA)

 

 

 

 

 

 

 

 

OPUS Health (Matrix Quality Care)

 

1324-106 Motor Parkway

 

Hauppauge

 

NY

 

11749

PA PACE

 

 

 

 

 

 

 

 

PBM Plus

 

300 Techne Center Drive, Suite B

 

Milford

 

OH

 

45150

PerformRx

 

200 Stevens Drive

 

Philadelphia

 

PA

 

19113

Pharm Data Mgmt/PDMI

 

940 Windham Court, Suite 1

 

Boardman

 

OH

 

44512

 

3

--------------------------------------------------------------------------------


 

PHARMA SCRIPT

 

 

 

 

 

 

 

 

PharmaCare / PharmaCare ES

 

695 George Washington Hwy

 

Lincoln

 

RI

 

02865

Pharmaceutical Care Network

 

9343 Tech Center Drive, Suite 200

 

Sacramento

 

CA

 

95826-2592

Pharmacy Benefit Administrators

 

 

 

 

 

 

 

 

Pharmacy Benefit Direct

 

 

 

 

 

 

 

 

Pharmacy Healthcare Solutions

 

968 Perry Highway

 

Pittsburgh

 

PA

 

15237

Pharmacy Services Group

 

 

 

 

 

 

 

 

PHARMA-LINK

 

 

 

 

 

 

 

 

PharmaSure

 

 

 

 

 

 

 

 

Phsi

 

 

 

 

 

 

 

 

Physicians Plus

 

 

 

 

 

 

 

 

PPSC

 

 

 

 

 

 

 

 

Premier Pharmacy Plan

 

P.O. Box 5824

 

Spartanburg

 

SC

 

29304

Prescription Solutions/RxSolutions

 

5995 Plaza Dr.

 

Cypress

 

Ca.

 

90630

Prime Therapeutics

 

P.O. Box 64812

 

St. Paul

 

MN

 

55121

Prime Therapeutics

 

 

 

 

 

 

 

 

ProCare PBM

 

3090 Premiere Parkway, Suite 100

 

Duluth

 

GA

 

30097

Provider Medical Pharmaceutical

 

 

 

 

 

 

 

 

Prudent Rx

 

 

 

 

 

 

 

 

Regence Group, The

 

P O Box 12625 MS S2P

 

Salem

 

OR

 

97309

Restat

 

P.O. Box 758

 

West Bend

 

WI

 

53095

RESTAT/Garden State - POPS

 

 

 

 

 

 

 

 

Rx America

 

221 Charles Lindbergh Dr

 

SLC

 

UT

 

84116

RxCare

 

8400 Coral Sea Street NE

 

Minneapolis

 

MN

 

55449

RxOptions

 

2181 E. Aurora Road, Suite 201

 

Twinsburg

 

OH

 

44087

SavRx

 

224 North Park Avenue

 

Fremont

 

NE

 

68025

SavRx Prescription Services/Clarity Pharmacy Services

 

 

 

 

 

 

 

 

Scrip Card

 

 

 

 

 

 

 

 

ScripNet

 

Post Office Box 29030

 

Las Vegas

 

Nevada

 

89126-3030

Script Care, Ltd.

 

6380 Folsom Dr

 

Beaumont

 

TX

 

77706

ScriptSave (MSC)

 

333 E. Wetmore Rd, 4th Flr

 

Tucson

 

AZ

 

85728-6048

Sentara Health Management

 

4417 Corporation Lane

 

Virginia Beach

 

VA

 

23462

Serve You Prescription Plan

 

 

 

 

 

 

 

 

Sierra Healthcare Options

 

 

 

 

 

 

 

 

SMCRx/Avia

 

4535 Missouri Flat Rd  Suite 200

 

Placerville

 

CA

 

95667

Smith Premier Pharmacy Plan

 

 

 

 

 

 

 

 

Student Ins. Solutions

 

 

 

 

 

 

 

 

SXC Health Solutions, Inc. / SXC ComCoTec HXB

 

8444 North 90th Street, Suite 100

 

Scottsdale

 

AZ

 

85258

Teamsters Local Welfare Fund #35

 

 

 

 

 

 

 

 

Third Party Solutions

 

 

 

 

 

 

 

 

TMESYS

 

5483 West Waters Ave., Ste. 1200

 

Tampa

 

FL

 

33634

Total Script

 

10901 W. 120th Ave Suite 175

 

Broomfield

 

CO

 

80021

TPS

 

P O Box 17124

 

Memphis

 

TN.

 

38187-0124

UNICARE Pharmacy Access

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Plan

 

 

 

 

 

 

 

 

Universal Rx

 

 

 

 

 

 

 

 

US Script

 

2425 West Shaw Ave

 

Fresno

 

CA

 

93711

Wellpoint/Anthem

 

 

 

 

 

 

 

 

WELLPOINT/Anthem 610053

 

PO BOX 4488

 

Woodland Hills

 

CA

 

91365-9707

WHI / WHI Health Initiatives

 

2275 Half Day Road, Suite 250

 

Bannockburn

 

IL

 

60015

WISE-Rx

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 5.14(d)(iii)

 

Blocked Accounts

 

Bank

 

Address

 

Account #

 

A/C Name

 

Type

 

 

 

 

 

 

 

 

 

Bank of America

 

100 Federal Street
Mail Code: MA5-100-09-09
Boston, MA 02110

 

0154104381

 

A & P

 

concentration/off dep

 

 

 

 

 

 

 

 

 

JP Morgan Chase Bank

 

1 Chase Manhattan Plaza
7th Floor
New York, NY 10081

 

323-017436

 

A & P

 

concentration (ach & wires)

 

 

 

 

 

 

 

 

 

Bank of America

 

100 Federal St

 

9392854726

 

Pathmark

 

BOA Dominion

 

 

Boston, MA 02110

 

9429400403

 

Pathmark

 

BOA Dominion ACH

 

 

 

 

9429400729

 

Pathmark

 

BOA Central

 

 

 

 

 

 

 

 

 

Citibank

 

666 Fifth Avenue
3rd Floor
New York, NY 10103

 

106029432

 

Pathmark

 

Concentration

 

 

 

 

 

 

 

 

 

North Fork Bank

 

15 Lincoln Park Plaza
Lincoln Park, NJ 07035

 

4084001751

 

Pathmark

 

Concentration

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14(i)

 

Disbursement Accounts

 

Bank/Address

 

Account #

 

A/C Name

 

Type

Bank of New York

 

8900477954

 

A&P

 

Bank of New York

101 Barclay Street 19W

 

0300940004

 

A&P

 

Payroll Funding

New York, NY 10286

 

0300916467

 

A&P

 

Payroll Checks

One Wall Street

 

0300916913

 

A&P

 

A/P Checks

 

 

6301375474

 

A&P

 

A/P EFT

 

 

 

 

 

 

NYC Metro Card

 

 

 

 

 

 

 

JP Morgan Chase Bank

 

323-017436

 

A&P

 

Concentration/Depository/Wires & ACHs

1 Chase Manhattan Plaza 7th floor

 

323-044891

 

A&P

 

Tax Payments

New York, NY 10081

 

 

 

 

 

 

 

 

 

 

 

 

 

Lake Region State Bank

 

455646

 

A&P

 

Consolidated Returned Checks

c/o Solutran

 

 

 

 

 

 

3600 Holly Lane, Suite 60

 

 

 

 

 

 

Minneapolis, Minnesota 55447

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank

 

2000200161064

 

SuperFresh (PA)

 

Lottery

401 S. Tryon Street, 10th Floor

 

 

 

 

 

 

Mail Code NC5710

 

 

 

 

 

 

Charlotte, NC 28288-5710

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America

 

0154104381

 

A&P

 

Concentration/Depository/LC payments

100 Federal Street

 

4888088641

 

A&P

 

Lottery

Mail Code: MA5-100-09-09

 

3751297444

 

A&P

 

Lottery (scheduled to be closed)

Boston, MA 02110

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America

 

9429400657

 

Pathmark

 

NYS Payroll Tax

100 Federal Street

 

9429400702

 

Pathmark

 

EFT Payroll Tax

Boston, MA 02110

 

4296015304

 

Pathmark

 

Payroll Funding/Dir Dep

 

 

68813

 

Pathmark

 

Payroll Check Disb

 

 

2220010344

 

Pathmark

 

Risk Payable

 

 

9428418230

 

Pathmark Store Inc.

 

Payroll Check Disb

 

 

2220010093

 

Pathmark Payables

 

Pathmark Payables

 

 

9429400737

 

Pathmark

 

Plainbridge

 

 

 

 

 

 

 

Lake Region Bank

 

454993

 

Pathmark

 

Consolidated check returns

51 Main Stret

 

 

 

 

 

 

New London, MN

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America

 

9429400657

 

Pathmark

 

NYS Payroll Tax

100 Federal Street

 

9429400702

 

Pathmark

 

EFT Payroll Tax

Boston, MA 02110

 

4296015304

 

Pathmark

 

Payroll Funding/Dir Dep

 

 

68813

 

Pathmark

 

Payroll Check Disb

 

--------------------------------------------------------------------------------


 

Bank/Address

 

Account #

 

A/C Name

 

Type

 

 

2220010344

 

Pathmark

 

Risk Payable

 

 

9428418230

 

Pathmark Store Inc.

 

Payroll Check Disb

 

 

2220010093

 

Pathmark Payables

 

Pathmark Payables

 

 

9429400737

 

Pathmark

 

Plainbridge

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Indebtedness

 

9 3/8% Senior Quarterly Interest Bonds due 2039

9.125% Notes due 2011

Mortgages and other notes, as of February 2007, in an aggregate amount of $1.4
million Obligations under capital leases described on Annex B-1 and Annex B-2
attached hereto Long term real estate liabilities described on Annex C attached
hereto.

 

Loan and Security Agreement,  dated December 20, 2004, between Pathmark and
Harlem Congregations Community Improvement, Inc. The amount outstanding as of
November 3, 2007 was $231,191, carries a rate of 2% and is due February 1, 2010.

 

LDFF Loan Agreement, dated February 25, 1998, between Pathmark and the New
Jersey Economic Development Authority. The amount outstanding as of November 3,
2007 was $959,839, carries a rate of 5% and is due March 1, 2018

 

Term Loan Agreement, dated February 25, 1998, between Pathmark and Cooperative
Business Assistance Corporation. The amount outstanding as of November 3, 2007
was $22,888, carries a rate of 7% and is due March 1, 2008.

 

Commercial Premium Finance Agreement, dated September 29, 2006, between Pathmark
and AFCO Premium Credit LLC.

 

Commercial Insurance Premium Finance and Security Agreement with
Cananwill, Inc., dated August 24, 2006 and October 2, 2006, respectively.

 

Judgment Lien - Chao v. The Great Atlantic & Pacific Tea Company, Inc. et al.,
dated March 19, 2004 for the amount of $242,595

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

Liens described on Annex D attached hereto.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

 

Existing Investments

 

Investments permitted by Section 3.05 of the Security Agreement not exceeding
U.S. $5 million in aggregate book value consisting of, among other things,
employee loans, seller notes in respect of assets sold prior to the date hereof,
equity interests in joint ventures and foreign government securities.

 

The following subsidiary joint venture investments:

 

Loan Party

 

Joint Venture Investment

 

Percentage Owned

Borman’s, Inc.

 

The Heights

 

33-1/3%

Waldbaum, Inc.

 

McLean Plaza Associates

 

51%

 

 

Middle Village (Queens, NY)

 

50%

 

 

Oceanside Plaza

 

50%

Southern Development Inc.

 

Sandwich ’86 Associates

 

50%

 

 

Yarmouth ’86 Associates

 

50%

 

 

Baton Rouge ’84 Associates

 

50%

 

In the normal course of business, the Company has assigned to third parties
various leases related to former businesses that the Company sold as well as
former operating the Company supermarkets (the “Assigned Leases”). When the
Assigned Leases were assigned, the Company generally remained secondarily liable
with respect to these lease obligations. As such, if any of the assignees were
to become unable to continue making payments under the Assigned Leases, the
Company could be required to assume the lease obligation.  As of January 28,
2006, the Company had a liability on its consolidated balance sheet of $2.5
million, which represents certain guarantees attributable to the Company’s
secondary liability in connection with two Assigned Leases assigned after
December 31, 2002.  The Company’s records indicate that approximately sixty (60)
additional Assigned Leases may still be in effect; however, the Company is
unable to determine whether or not such Assigned Leases remain in effect or have
been terminated by the assignees or their successors.  Assuming that each
Assigned Lease is still in effect and that each respective assignee became
unable to continue to make payments under an Assigned Lease, an event the
Company believes to be remote, management estimates its maximum potential
obligation would be approximately $100 million.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

Existing Restrictions

 

Restrictions relating to the payment of dividends and/or incurrence of liens by
the subsidiary joint ventures referred to in Schedule 6.04.

 

--------------------------------------------------------------------------------

 


Annex A Pg.1

 

[g36891ms49i001.gif]

Annex A pg. 1 Summary page of Outstanding Letters of Credit for Pathmark and A&P
as of Nov. 30, 2007 reported by Bank of America, N.A. L/C No. Applicant Ref.
Beneficiary Name Issue Date Expiry Date USD amount outstanding: Applicant:
PATHMARK STORES, INC. 64090437 VALENTINE/EASTER07 FAR EAST BROKERS AND
CONSULTANTS, 10/03/2007 02/05/2008 273,277.50 64090438 SPRING SUMMER 2008 FAR
EAST BROKERS AND CONSULTANTS, 11/14/2007 04/05/2008 462,624.50 Documentary
Letters of Credit 735,902.00 Applicant: PATHMARK STORES INC. on behalf of
Grocery Haulers, Inc 64146382 00000064146382 ACE AMERICAN INSURANCE COMPANY
04/15/2005 04/12/2008 2,053,785.00 Standby Letters of Credit 1 2,053,785.00
Applicant: PATHMARK STORES INC. 64090527 TOPCO TOPCO ASSOCIATES LLC 09/01/2006
09/01/2008 700,000.00 64090528 ARCH INSURANCE ARCH INSURANCE COMPANY 09/20/2006
09/20/2008 170,000.00 64135240 00000064135240 SAFECO INSURANCE COMPANY OF AMERIC
04/01/2005 10/25/2008 18,336,400.00 64135243 00000064135243 RLI INSURANCE
COMPANY 04/01/2005 04/02/2008 775,000.00 64135245 00000064135245 NATIONAL UNION
FIRE INSURANCE 04/01/2005 10/25/2008 500,000.00 64135247 00000064135247 CHAIR,
WORKERS COMPENSATION BOARD 04/01/2005 11/06/2008 15,288,002.00 64135249
00000064135249 GROCERY HAULERS, INC. 04/01/2005 01/29/2008 1,271,486.00 64135253
00000064135253 CHAIR, WORKERS COMPENSATION BOARD 04/01/2005 02/11/2008
11,401,730.00 64135254 00000064135254 LIBERTY MUTUAL INSURANCE COMPANY
04/01/2005 09/27/2008 998,125.00 64135256 00000064135256 SELF INSURANCE
DIVISION, BUREAU OF 04/01/2005 02/11/2008 9,000,000.00 64135262 00000064135262
U.S. FIDELITY AND GUARANTY CO. C/O 04/01/2005 07/08/2008 1,250,000.00 64144564
00000064144564 C & S WHOLESALE GROCERS, INC. 04/01/2005 02/02/2008 5,000,000.00
68006082 00000068006082 GROCERY HAULERS, INC 05/04/2005 05/02/2008 18,728,514.00
68008379 00000068008379 COMMONWEALTH OF PENNSYLVANIA 08/30/2005 08/31/2008
455,186.00 Standby Letters of Credit 14 83,874,443.00 Standby 85,928,228.00 Doe
735,902.00 Total Pathmark: 86,664,130.00 Applicant: THE GREAT ATLANTIC AND
PACIFIC TEA TD605500080117-7 5S8IPAPMAG57061I PAPER MAGIC GROUP( HONG KONG)/LTD/
11/9/2007 11 Dec 2007 31,482.00 TD60550008012I-7 5S8IEARTHEAST08 EARTHWOOD
TOYS/LIMITED/29TH FLOOR 10/31/2007 11 Dec 2007 47,010.00 TD605500080116-7
5S81EASTER08 HASBRO TOY GROUP DIRECT IMPORTS 10/24/2007 04 Jan 2008 12,892.57
TD605500080120-7 5S8IMGPWREASTER MAGIC POWER CO., LTD. 10/24/2007 14 Dec 2007
56,006.00 TD621200004511-7 5S8ISONEASTEVAL S-ONE INDUSTRIES LTD. 10/29/2007 29
Dec 2007 181,697.01 00000064402357 5S81BESTEASTER08 BEST EVER 10/23/2007 04 Dec
2007 34,820.00 Documentary Letters of Credit 363,907.58 Applicant: THE GREAT
ATLANTIC AND PACIFIC TEA 00000068001652 5S8S PARKING LOT BOROUGH OF MONTVALE 25
Oct 2007 30 Oct 2008 419,043.84 00000068001603 5S8S-WC PA BUREAU OF WORKERS’
COMPENSATION O 29 Dec 2005 29 Dec 2007 15,400,000.00 00000068001638 5S8S WCNY
CHAIR, WORKERS’ COMPENSATION BOARD 13 Mar 2006 13 Mar 2008 43,267,410.00
00000068001640 5S8SWCNYSHOPWEL CHAIR, WORKERS’ COMPENSATION BOARD 13 Mar 2006 13
Mar 2008 11,004,034.00 00000068001650 5S8S WCMI DEPARTMENT OF LABOR AND ECONOMIC
20 Sep 2006 20 Sep 2008 3,000,000.00 00000068001648 5S8S ENTERGY GLF ENTERGY
GULF STATES, INC. 21 Jun 2006 21 Jun 2008 80,000.00 00000068001647 5S8S ENTERGY
LA ENTERGY LOUISIANA, LLC 21 Jun 2006 21 Jun 2008 500,000.00

 


Annex A Pg 2

 

 

[g36891ms49i002.jpg]

Annex A pg. 2 00000068001646 5S8S ENTERGY NO ENTERGY NEW ORLEANS, INC. 21 Jun
2006 21 Jun 2008 257,500.00 00000068001651 5S8S - GECC GE COMMERCIAL FINANCE
BUSINESS 19 Dec 2006 19 Dec 2007 3,753,946.00 00000068001637 5S8S WCGA GEORGIA
SELF-INSURERS GUARANTY 26 Jan 2006 26 Jan 2008 590,000.00 00000068001627 5S8S
BRIDGEPORT LASALLE BANK NATIONAL ASSOCIATION 28 Feb 2006 17 Mar 2008 338,518.00
00000068001628 5S8S BRIDGEPORT1 LASALLE BANK NATIONAL ASSOCIATION 28 Feb 2006 17
Mar 2008 33,375.00 00000068001629 5S8S BRIDGEPORT2 LASALLE BANK NATIONAL
ASSOCIATION 28 Feb 2006 17 Mar 2008 338,518.00 00000068001630 5S8S BRIDGEPORT3
LASALLE BANK NATIONAL ASSOCIATION 28 Feb 2006 17 Mar 2008 172,480.00
00000068001631 5S8S BELLE LASALLE BANK NATIONAL ASSOCIATION 28 Feb 2006 10 Apr
2008 263,169.00 00000068001632 5S8S BELLE1 LASALLE BANK NATIONAL ASSOCIATION 28
Feb 2006 10 Apr 2008 518,195.00 00000068001633 5S8S BELLE2 LASALLE BANK NATIONAL
ASSOCIATION 28 Feb 2006 10 Apr 2008 518,195.00 00000068001644 5S8S LA LABOR
LOUISIANA DEPARTMENT OF LABOR 19 May 2006 19 May 2008 800,000.00 00000068001649
5S8S WCMD MARYLAND WORKERS’ COMPENSATION 01 Aug 2006 01 Aug 2008 7,500,000.00
00000068001642 5S8S NATUNINFIRE NATIONAL UNION FIRE INSURANCE 13 Feb 2006 14 Feb
2008 13,547,083.00 00000068001641 5S8S STATE OF MI STATE OF MICHIGAN 20 Jun 2006
20 Jun 2008 1,000,000.00 00000068001639 5S8S WCSTPAUL TRAVELERS CASUALTY AND
SURETY 10 Mar 2006 13 Mar 2008 10,214,000.00 00000068001608 5S8S HOBOKEN WELLS
FARGO BANK, NA, AS TRUSTEE, 30 Jan 2006 14 Feb 2008 359,208.00 00000068001616
5S8S VALLEY2 WELLS FARGO BANK, N A., AS TRUSTEE 30 Jan 2006 14 Feb 2008
213,775.00 00000068001617 5S8S HUNTINGTON2 WELLS FARGO BANK, N.A., AS TRUSTEE 30
Jan 2006 14 Feb 2008 471,348.00 00000068001618 5S8S VALLEY3 WELLS FARGO BANK,
N.A., AS TRUSTEE 30 Jan 2006 14 Feb 2008 118,751.00 00000068001619 5S8S
LINDENHURST WELLS FARGO BANK, N.A., AS TRUSTEE 30 Jan 2006 14 Feb 2008
490,560.00 00000068001621 5S8S LINDENH1 WELLS FARGO BANK, N.A., AS TRUSTEE 30
Jan 2006 14 Feb 2008 490,560.00 00000068001623 5S8S WHITE OAK WELLS FARGO BANK,
N.A., AS TRUSTEE 30 Jan 2006 14 Feb 2008 397,461.00 00000068001624 5S8S WHITE
OAK1 WELLS FARGO BANK, N.A., AS TRUSTEE 30 Jan 2006 14 Feb 2008 397,461.00
00000068001612 5S8S VALLEY WELLS FARGO BANK, NA, AS TRUSTEE 30 Jan 2006 14 Feb
2008 12,000.00 00000068001604 5S8S BENENSON WELLS FARGO BANK, NA, AS TRUSTEE, 30
Jan 2006 14 Feb 2008 127,428.00 00000068001606 5S8S HUNTINGTON WELLS FARGO BANK,
NA, AS TRUSTEE, 30 Jan 2006 14 Feb 2008 187,880.00 00000068001607 5S8S
HUNTINGTON1 WELLS FARGO BANK, NA, AS TRUSTEE, 30 Jan 2006 14 Feb 2008 471,348.00
00000068001611 5S8S HOBOKEN1 WELLS FARGO BANK, NA, AS TRUSTEE, 30 Jan 2006 14
Feb 2008 359,208.00 00000068001613 5S8S VALLEY1 WELLS FARGO BANK, NA, AS
TRUSTEE, 30 Jan 2006 14 Feb 2008 213,775.00 00000068001626 5S8S BENENSON1 WELLS
FARGO BANK, NA, AS TRUSTEE, 30 Jan 2006 14 Feb 2008 424,234.00 00000068001605
5S8S CENTRAL ISL WELLS FARGO MINNESOTA BANK, NA, AS 30 Jan 2006 14 Feb 2008
351,244.66 00000068001614 5S8S CENTRAL IS WELLS FARGO MINNESOTA BANK, NA, AS 30
Jan 2006 14 Feb 2006 2,359,039.00 00000068001615 5S8S HOWARD BEAC WELLS FARGO
MINNESOTA BANK, NA, AS 30 Jan 2006 14 Feb 2008 424,234.00 00000068001620 5S8S
CENTRAL 1S1 WELLS FARGO MINNESOTA BANK, NA, AS 30 Jan 2006 14 Feb 2008
2,359,039.00 00000068001643 5S8S WESTCHESTER FIRE INSURANCE COMPAN 28 Mar 2006
28 Mar 2008 13,534,897.00 Standby Letters of Credit 43 137,778,917.50 Total A&P:
137,642,825.08 Grand Total: A&P and Pathmark: 224,306,955.08

 


Annex B-1

 

[g36891ms49i003.jpg]

Annex B-1 The Great Atlantic & Pacific Tea Company, Inc. Capital Lease
Obligations By Location U.S $ Was As of September 8, 2007 Reason for Failure
Accounts 250301, 250302 and 273101 Liability Referenced Capital Lease
Obligations Status Written Off Open Available Sub-let Assigned Total A 23-850
Frederick MD Open 3,523,823 - - - 3,523,823 7d. B 34-701 West Paterson NJ Open
11,140,161 - - - 11,140,161 7d. C 36-707 Second Ave NYC Open 2,744,331 - - -
2,744,331 7c. D 36-720 Ave of America NYC Open 279,428 - - - 279,428 7d. E
47-074 Gradual LA Open 2,414,687 - - - 2,414,687 7d. F 55-625 Commerce Town
Center Assigned No - - - 337525 337,525 7d. G 555-0001 Borman’s Available No -
9,627,126 - - 9,627,126 7d. H 92-567 Melvindale MI Sublet No - - 18,569 - 18,569
7c.and d. 55-626 East Points MI Term Yes - - - - - 55-568 MI Term Yes - - - - -
Sub-total Capital Leases 20,102,399 9,627,126 18,569 337,525 30,085,619 7 c. The
lease term is equal to 75% or more of the estimated economic useful of the
leased property. 7 d. The present value of the minimum lease payment (excluding
executory costs) equals or exceeds 90% of the fair market value of the leased
property.

 


Annex C 1

 

[g36891ms49i004.gif]

Annex C 1 The Great Atlantic & Pacific Tea Company, Inc. Long-Term Real Estate
Liabilities By Location U.S.$ Was As of September 8, 2007 Reason for Failure
Liability Status Written Off Open Available Sub-let Assigned Total EITF 97-10
Locations 001-0000-0000-271903 027-7212 Riverhead NY Open 4,074,078 - - -
4,074,078 027-7217 Greenlawn NY Open 6,485,521 - - - 6,485,521 027-7241 North
Patchoque NY Open 2,809,856 - - - 2,809,856 027-7253 Centereach NY Open
4,600,537 - - - 4,600,537 027-7699 Deer Park NY Open 4,972,030 - - - 4,972,030
032-4653 Lodi NJ Open 2,794,906 - - - 2,794,908 034-3621 Vernon Twp NJ Open
3,709,249 - - - 3,709,249 034-3684 Sussex NJ Open 3,517,123 - - - 3,517,123
034-3698 Flanders NY Open 4,488,347 - - - 4,488,347 034-3826 Clark NJ Open
4,208,682 - - - 4,208,682 025-3927 Wall Twp N J Open 1,830,298 - - - 1,830,298
038-3510 Philadelphia PA Open 2,034,773 - - - 2,034,773 022-2897 Parkville MD
Open 1,628,807 - - - 1,628,807 025-2725 Philadelphia PA Open 2,667,018 - - -
2,667,018 025-5404 Hightstown NJ Open 4,396,382 - - - 4,396,382 047-7075 New
Orleans LA Open 3,627,942 - - - 3,627,942 055-5600 Waterford MI Avl No 3,038,701
- - 3,038,701 055-5609 South Lyon MI Assigned No - - 2,014,429 2,014,429
055-5614 Troy MI Assigned No - - 3,340,410 3,340,410 055-5623 Sterling Heights
Ml Assigned No - - 3,322,508 3,322,508 055-5717 Ypsilanti Ml Avl No 5,797,871 -
- 5,797,871 025-5728 Philadelphia Pa CIP 6,421,169 - - - 6,421,169 Sub-total
EITF 97-10 Locations 64,266,719 8,836,572 - 8,677,347 81,780,638 Non-Qualifying
Sale Leasebacks 001-0000-0000-271901 and 271902 (Bel Harbor and Fort Lee are in
271902) 027-3572 Southhampton NY Open 7,790,407 - - - 7,790,407 One Tenant
027-7270 Whitestone NY Open 14,187,860 - - - 14,187,860 Shopping Center 027-7616
Belle Harbor NY Open 8,230,937 - - - 8,230,937 Shopping Center. Reclassed in
FY01 Reaudit per PWC from Qto NQ 027-7658 Long Beach NY Open 25,222,767 - - -
25,222,767 Shopping Center 027-7688 Massapeque NY Open 12,323,837 - - -
12,323,837 No tenants 070-7275 College Point NY Open 20,750,000 - - - 20,750,000
Month to month tenant lease 036-3710 Fort Lee NJ Open 6,000,000 - - - 6,000,000
Reclssed in FY01 Reaudit per PWC from Q to NQ; 2 tenants 036-3740 Greenwich CT
Open 7,255,814 - - - 7,255,814 No tenants 036-3669 Hastings NY Open 7,565,302 -
- - 7,565,302 No tenants 034-3677 Mahwah NJ Open 29,311,337 - - - 29,311,337
Shopping Center 034-3486 Blairstown NJ Open 10,177,314 - - - 10,177,314 Shopping
Center 034-3688 Randolph NJ Open 17,052,593 - - - 17,052,593 Shopping Center
034-3908 Ortley Beach NJ Open 11,318,681 - - - 11,318,681 Shopping Center
025-5474 North Wildwood NJ Open 6,377,674 - - - 6,377,674 No tenants 025-5476
Cape May Court Hs NJ Open 13,760,884 - - - 13,760,884 Shopping Center 047-7082
Covington LA Open 4,486,745 - - - 4,486,745 No tenants 047-7083 Slidell LA Open
3,652,000 - - - 3,652,000 Na tenants 047-7084 Gretna LA Open 3,925,902 - - -
3,925,902 No tenants 038-3502 Paterson NJ Open 4,410,977 - - - 4,410,977 No
tenants 038-3503 Coyle St Brooklyn NY Open 7,031,977 - - - 7,031,977 No tenants

 


Annex C 2

 

[g36891ms49i005.gif]

Annex C 2 092-3568 Starting Heights Mi Sublet No - - 4,002,532 - 4,002,532 in
store bank; store closed 7/05; leased to P&P 7/7/05 for 20 years. Sub-total Non
Qualifying Sale Leasebacks 220,833,008 - 4,002,532 - 224,835,540 Landlord
Reimbursement Locations 001-0000-0000-289412-000-0000 001-0702 Montvale Open
3,764,111 - - - 3,764,111 001-0703 Clifton Open 115,798 - - - 115,798 070-2101
Baltimore MD Open 1,350,839 - - - 1,350,839 025-2468 Westmont NJ Open 1,774,773
- - - 1,774,773 025-5258 Yardley PA Open 1,094,888 . - - 1,094,888 025-5363
Walnut Port Pa Open 1,226,352 - - - 1,226,352 025-5460 Mt Holly NJ Open 646,953
. - - 646,953 025-5494 Plainboro NJ Open 2,220,838 - - - 2,220,838 027-3813
Tottensviffe NY Open 1,002,729 - - - 1,002,729 027-7247 Douglaston NY Open
115,167 - - - 115,167 027-7283 Levittown NY Open 927,333 - - - 927,333 027-7285
Beth Page NY Term - - - - - 027-7289 Jericho NY Open 2,551,536 - - - 2,551,536
027-7610 Carle Place NY Open 520,816 - - - 520,816 034-3659 Wooddiff Lake NJ
Open 3,758,224 - - - 3,758,224 034-3760 Edison NJ Open 472,143 - - - 472,143
034-3801 Warrenville NJ Open - . - - - 070-9761 West New York NJ Open 1,431,126
- - - 1,431,126 047-4056 Metaire LA Open 1,405,805 - - - 1,405,805 Krystyna, I
think we will be able to reverse these 2 amounts in period 10p 047-7060 Metaire
LA Open 858,395 - - - 858,395 055-5607 St Clair Shores Ml Assigned Yes - - - - -
055-5620 Southgate Ml Avl Yes - - - - 055-5640 Northville MI Assigned Yes - - -
- - 055-5650 Dearborn Ml Assigned Yes - - - - - 055-5680 Detroit Ml Avl Yes - -
- - - 055-5685 Mt Clemens Ml Avl Yes - - - - 055-5713 Roseville Ml Assigned Yes
- - - - 055-5677 Riverview Ml Avl Yes - - - - - Sub-total Landlord Reimbursement
Locations 25,237,826 - - - 25,237,826 Grand Total 330,439,952 18,463,698
4,021,101 9,014,872 331,854,004 Total SAC (highlighted orange bold amounts)
20,371,456 Qualifying Sale Leasebacks 001-0000-0000-289504 (from Paterson down,
account 289506) 070-7639 East Meadow NY Open 1,903,009 - - - 1,903,009 522-305
Landover Sold - - - - - 070-3620 Midland Park NJ Open 188,052 - - - 188,052
522-0030 Baltimore Warehouse Terminated Yes - - - - - 527-0016 Central Islip
Warehouse Assigned Yes - - - - - 070-7651 Howard Beach, NY Open 2,935,270 - - -
2,935,270 070-7236 Huntington, NY Open 2,874,783 - - - 2.874,783 070-2985 White
Oak Md Loss - - - - - 070-3309 Valley Stream NY Open 1,732,730 - - . 1,732,730
070-7251 Lindenhurst NY Open 1,262,899 - - - 1,262,899 070-5477 Ocean City NJ
Loss - - - - - 070-3406 Hoboken NJ Open 168,390 - - - 168,390 055-5709 Grosse
Point Ml Assigned Sold at a loss - - - - -

 


Annex C 3

 

[g36891ms49i006.jpg]

Annex C 3 013-3725 New Canaan Ct Open 1,789,283 - - - 1,789,283 013-1037
Bridqeport Ct Open 2,265,535 - - - 2,265,535 070-3867 Kenitworth NJ Loss - - - -
- 070-7638 Farminqdale NY Open 3,316,570 - - - 3,316,570 070-3695 Closter NJ
Loss - - - - - 070-3626 Tinton Falls NJ Open 165,715 - - - 165,715 002-0708
Paterson, NJ Office Build Closed Yes - - - - 036-9708 250 W. 90(th) St, New Yor
Open 14,389,769 - - - 14,389,769 070-7238 Amboy Road Staten Islan Open 6,821,781
- - - 6,821,781 070-5247 Bustteton Avenue, PA Open 71,709 - - - 71,709 038-3508
(037-3602) Hackettstown Open 294,131 - - - 294,131 070-3125 Carmel NY Open
4,971,948 - - - 4,971,948 Balance as 45,151,574 - - - 45,151,574 of 9/6/07
45,151,574 G/L 522-0030 Baltimore Warehouse 9,204,021 (0) Difference 527-0016
Central Isllp Warehouse 7,269,832 002-0708 Paterson, NJ Office Build 863,641
17,337,494 a) Section 14.1(b)(i): Lessor can put the property to lessee for the
Stipulated Loss Value (plus certain selling expenses) following damage or
destruction to the property that cannot be rebuilt due to zoning restrictions.
This is a prohibited from of continuing involvement under FAS 98. b)
Section 14.5: Upon a condemnation where Applicable Law does not permit lessee to
assert separate claims on condemnation proceeds for any of its Equipment and
Personalty, lessee’s right to the Net Condemnation Award as it relates to its
Equipment and Personalty cannot be subordinate to the repayment of the lessor’s
indebtedness or else this would be a contingent form of collateral provided by
lessee which is a prohibited form of continuing involvement c) Article 16
(Events and Defaults) and Section 17.1 (Remedies). Section 16 list bankruptcy
and other events as potential defaults of the lease that is not within the
control of the lessee. In addition, if a default under one of these provisions
were to occur, the Lessee’s obligation under Section 17 of the lease would
exceed the present value of the lessee’s remaining base rent payments discounted
at lossee’s incremental borrowing rate, which is the maximum remedy al lessee
can be obligated to pay upon an event of default not unilaterally within the
lessee’s control. Therefore, the specifics of these provisions would preclude
sale-leaseback acccounting.

 


 

ANNEX B-2

PATHMARK STORES INC.  GHI * P10 YTD

 

Lease

 

Description

 

Lessor

 

File

 

Begin

 

End

 

Term

 

Capital

 

Rate

 

Prd End

 

Add Flag

 

Term Flag

 

Booking Date

 

GHI99003A

 

39 REFRG. TRAILERS (1999)

 

G.E. CAPITAL

 

T

 

4/1/1999

 

3/31/2007

 

96

 

C

 

0.0685

 

11/30/2007

 

0

 

1

 

3/1/2006

 

GHI99004

 

60 DRY TRAILERS (1999)

 

G.E. CAPITAL

 

T

 

4/1/1999

 

3/31/2009

 

120

 

C

 

0.069002

 

11/30/2007

 

0

 

0

 

2/1/1999

 

 

PATHMARK STORES INC.   REAL ESTATE * P10 YTD

 

Lease

 

Description

 

Lessor

 

File

 

Begin

 

End

 

Term

 

Capital

 

Rate

 

Prd End

 

Add Flag

 

Term Flag

 

Booking Date

 

PR1751-04C

 

BOTANY PLAZA

 

 

 

P

 

4/1/1997

 

3/31/2017

 

240

 

C

 

0.10513

 

11/30/2007

 

0

 

0

 

10/1/2004

 

PR1802-A

 

NORTH BERGEN AMENDMENT

 

 

 

P

 

7/1/1996

 

6/30/2021

 

300

 

C

 

0.105

 

11/30/2007

 

0

 

0

 

12/1/2006

 

PR1861-C

 

FERRY STREET SMK

 

 

 

P

 

12/1/1995

 

11/30/2020

 

300

 

C

 

0.164818

 

11/30/2007

 

0

 

0

 

1/1/2005

 

PR1902-C

 

EDGEWATER COMMONS

 

 

 

P

 

7/1/1996

 

6/30/2016

 

240

 

C

 

0.105

 

11/30/2007

 

0

 

0

 

1/1/2005

 

PR1941

 

BERGENFIELD SALE/LEASEBACK

 

 

 

P

 

1/1/1989

 

12/31/2013

 

300

 

C

 

0.105

 

11/30/2007

 

0

 

0

 

0

 

PR2231A

 

BERGEN STREET

 

 

 

P

 

3/1/2004

 

7/31/2020

 

197

 

C

 

0.0735

 

11/30/2007

 

0

 

0

 

5/1/2004

 

PR2241

 

LYON’S PLAZA

 

 

 

P

 

6/1/1990

 

5/31/2015

 

300

 

C

 

0.1079

 

11/30/2007

 

0

 

0

 

0

 

PR2801

 

MONTCLAIR SMKT

 

 

 

P

 

5/1/1985

 

5/31/2010

 

301

 

C

 

0.14257

 

11/30/2007

 

0

 

0

 

0

 

PR2991

 

RAMSEY

 

 

 

P

 

12/1/1986

 

11/30/2011

 

300

 

C

 

0.20028

 

11/30/2007

 

0

 

0

 

7/1/1986

 

PR4401-04C

 

HILLSBOROUGH

 

 

 

P

 

4/1/2003

 

3/31/2023

 

240

 

C

 

0.0705

 

11/30/2007

 

0

 

0

 

10/1/2004

 

PR5121-C

 

LINDEN (STILES STREET)

 

 

 

P

 

2/1/1994

 

1/31/2019

 

300

 

C

 

0.181532

 

11/30/2007

 

0

 

0

 

1/1/2005

 

PR5324-04C

 

GRAYS FERRY SPMKT.

 

 

 

P

 

10/1/1995

 

11/30/2014

 

230

 

C

 

0.104999

 

11/30/2007

 

0

 

0

 

10/1/2004

 

PR5351

 

EDISON

 

 

 

P

 

11/1/1987

 

10/31/2012

 

300

 

C

 

0.12825

 

11/30/2007

 

0

 

0

 

10/1/1987

 

PR5471

 

BRISTOL SUPERMARKET

 

 

 

P

 

4/1/1989

 

3/31/2014

 

300

 

C

 

0.1

 

11/30/2007

 

0

 

0

 

0

 

PR55799007

 

BROAD & GLENWOOD #557 B&L

 

POSEL STATION ASSOCIATE

 

P

 

5/1/1999

 

4/30/2019

 

240

 

C

 

0.09

 

11/30/2007

 

0

 

0

 

5/1/1999

 

PR5711

 

MARLBORO SUPERMARKET

 

 

 

P

 

3/1/1983

 

2/29/2008

 

300

 

C

 

0.15

 

11/30/2007

 

0

 

0

 

0

 

PR5713

 

MARLBORO ENLARGEMENT

 

 

 

P

 

6/1/1995

 

2/29/2008

 

153

 

C

 

0.27674

 

11/30/2007

 

0

 

0

 

0

 

PR5761

 

HOWELL TOWNSHIP SUPERMARKE

 

 

 

P

 

10/1/1983

 

10/31/2008

 

301

 

C

 

0.12302

 

11/30/2007

 

0

 

0

 

0

 

PR5791

 

WALL SMKT

 

 

 

P

 

7/1/1987

 

6/30/2012

 

300

 

C

 

0.10918

 

11/30/2007

 

0

 

0

 

9/1/1987

 

PR5901

 

NEWARK DE SMKT

 

 

 

P

 

2/1/1983

 

1/31/2008

 

300

 

C

 

0.123395

 

11/30/2007

 

0

 

0

 

0

 

PR5931

 

DUPONT

 

 

 

P

 

5/1/1988

 

11/30/2011

 

283

 

C

 

0.1

 

11/30/2007

 

0

 

0

 

0

 

PR5933-04C

 

DUPONT HIGHWAY ENLARGEMENT

 

 

 

P

 

2/1/1993

 

11/30/2011

 

226

 

C

 

0.083098

 

11/30/2007

 

0

 

0

 

10/1/2004

 

PR6001

 

NEW BRENTWOOD

 

 

 

P

 

11/1/1991

 

11/30/2016

 

301

 

C

 

0.1

 

11/30/2007

 

0

 

0

 

0

 

PR60799014

 

KEW GARDENS B&L

 

NORSE AGUILAR REALTY

 

P

 

6/1/1999

 

5/31/2019

 

240

 

C

 

0.085

 

11/30/2007

 

0

 

0

 

8/1/1999

 

PR60999006

 

EAST HARLEM #609 B&L

 

E.H. ABYSSINIAN DEV.

 

P

 

4/1/1999

 

3/31/2024

 

300

 

C

 

0.082

 

11/30/2007

 

0

 

0

 

2/1/1999

 

PR6141

 

PATCHOGUE

 

 

 

P

 

5/1/1997

 

4/30/2022

 

300

 

C

 

0.132546

 

11/30/2007

 

0

 

0

 

5/1/1997

 

PR616200R1

 

SPRINGFIELD GRDS B&L REVIS

 

SPRINGNEX REALITY CORP

 

P

 

4/1/2000

 

3/31/2025

 

300

 

C

 

0.085

 

11/30/2007

 

0

 

0

 

5/1/2000

 

PR6191

 

ATLANTIC TERMINAL

 

 

 

P

 

11/1/1996

 

10/31/2021

 

300

 

C

 

0.105

 

11/30/2007

 

0

 

0

 

11/1/1996

 

 

--------------------------------------------------------------------------------


 

PR6191-07

 

ATLANTIC TERMINAL REV.

 

 

 

P

 

11/1/2006

 

10/31/2021

 

180

 

C

 

0.105

 

11/30/2007

 

1

 

0

 

7/1/2007

 

PR6451

 

PIKE SLIP SUPERMARKET

 

 

 

P

 

1/1/1984

 

12/31/2008

 

300

 

C

 

0.15

 

11/30/2007

 

0

 

0

 

0

 

PR6471

 

BAY PLAZA- BARTOW AVE

 

 

 

P

 

11/1/1988

 

10/31/2013

 

300

 

C

 

0.105

 

11/30/2007

 

0

 

0

 

0

 

PR6471B

 

BAY PLAZA REVISION

 

 

 

P

 

1/1/1992

 

10/31/2013

 

262

 

C

 

0.21013

 

11/30/2007

 

0

 

0

 

0

 

PR6491-04C

 

NEW HYDE PARK

 

 

 

P

 

6/1/1996

 

5/31/2021

 

300

 

C

 

0.105

 

11/30/2007

 

0

 

0

 

10/1/2004

 

PR6531-D

 

BETHPAGE SUPERMARKET

 

 

 

P

 

2/1/2004

 

1/31/2021

 

204

 

C

 

0.077

 

11/30/2007

 

0

 

0

 

1/1/2005

 

PR66120

 

CROTONA PARK

 

MBD NEW HORIZONS LLC

 

P

 

7/1/2004

 

6/30/2022

 

216

 

C

 

0.068

 

11/30/2007

 

0

 

0

 

1/1/2005

 

PR6632

 

CENTEREACH PATHMARK

 

 

 

P

 

10/1/1995

 

9/30/2020

 

300

 

C

 

0.105

 

11/30/2007

 

0

 

0

 

11/1/1995

 

PR6672006B

 

CASTLE CENTER B & L

 

FC AQUISITIONS

 

P

 

7/1/2000

 

6/30/2020

 

240

 

C

 

0.105

 

11/30/2007

 

0

 

0

 

4/1/2004

 

PR6781A

 

ROSSVILLE

 

CJM ASSOCIATES, LLC

 

P

 

1/1/2002

 

12/31/2021

 

240

 

C

 

0.082769

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PR6791B

 

AMBOY ROAD (NEW)

 

NBB DEVELOPMENT

 

P

 

8/1/2002

 

7/31/2022

 

240

 

C

 

0.0835

 

11/30/2007

 

0

 

0

 

1/1/2005

 

 

PATHMARK STORES INC.  EQUIPMENT * P10 YTD

 

Lease

 

Description

 

Lessor

 

File

 

Begin

 

End

 

Term

 

Capital

 

Rate

 

Prd End

 

Add Flag

 

Term Flag

 

Booking Date

 

PE00420073

 

VERIFONE PINPADS

 

IBM

 

P

 

8/1/2004

 

7/31/2008

 

48

 

C

 

0.066

 

11/30/2007

 

0

 

0

 

1/1/2005

 

PE00420076

 

ETHERNET HARDWARE

 

IBM

 

P

 

12/1/2004

 

11/30/2007

 

36

 

C

 

0.067

 

11/30/2007

 

0

 

1

 

1/1/2005

 

PE00420077

 

POS HILLSBOROUGH

 

IBM

 

P

 

3/1/2003

 

2/28/2007

 

48

 

C

 

0.057

 

11/30/2007

 

0

 

1

 

1/1/2005

 

PE00420078

 

POS - CROTONA

 

IBM

 

P

 

7/1/2004

 

6/30/2008

 

48

 

C

 

0.063

 

11/30/2007

 

0

 

0

 

1/1/2005

 

PE00420079

 

POS - BRADHURST

 

IBM

 

P

 

1/1/2005

 

12/31/2008

 

48

 

C

 

0.067

 

11/30/2007

 

0

 

0

 

1/1/2005

 

PE00430072

 

LOTUS SAMETIME SERVER

 

IBM

 

P

 

2/1/2005

 

7/31/2007

 

30

 

C

 

0.066

 

11/30/2007

 

0

 

1

 

2/1/2005

 

PE0043069A

 

S2EPS = PROJECT 8394S

 

IBM

 

P

 

2/1/2005

 

4/30/2007

 

27

 

C

 

0.075322

 

11/30/2007

 

0

 

1

 

2/1/2005

 

PE0441

 

COLOR COPIER - PRINT SHOP

 

KONICA MINOLTA CORP.

 

P

 

10/1/2005

 

9/30/2008

 

36

 

C

 

0.113741

 

11/30/2007

 

0

 

0

 

10/1/2005

 

PE112-07

 

JERSEY CITY F & E

 

MERILL LYNCH

 

P

 

11/1/2007

 

10/31/2011

 

48

 

C

 

0.070122

 

11/30/2007

 

1

 

0

 

11/1/2007

 

PE1140201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.062715

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE1250201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE1280201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE1280202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057042

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE1530201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE1550201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE1550202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057048

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE1750201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE1750202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057048

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE1800202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.060324

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE18101

 

ELMWOOD PARK F&E

 

MERRILL LYNCH CAPITAL

 

P

 

4/1/2003

 

9/30/2007

 

54

 

C

 

0.071046

 

11/30/2007

 

0

 

1

 

3/1/2003

 

PE1860201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.062716

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE1890201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.062715

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE1890202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.06032

 

11/30/2007

 

0

 

0

 

1/1/2003

 

 

--------------------------------------------------------------------------------


 

PE190-07 

 

EDGEWATER CMNS F&E

 

MERILL LYNCH

 

P

 

11/1/2007

 

10/31/2011

 

48

 

C

 

0.070125

 

11/30/2007

 

1

 

0

 

11/1/2007

 

PE1930201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.062716

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE194-07 

 

BERGENFIELD F&E

 

MERILL LYNCH

 

P

 

11/1/2007

 

10/31/2011

 

48

 

C

 

0.070121

 

11/30/2007

 

1

 

0

 

11/1/2007

 

PE1960202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.05705

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE1980201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE2000202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057046

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE2240202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.060319

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE2610202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057044

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE270-07 

 

SOUTH ORANGE F&E

 

 

 

P

 

11/1/2007

 

10/31/2011

 

48

 

C

 

0.070122

 

11/30/2007

 

1

 

0

 

11/1/2007

 

PE2700201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE2700202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057045

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE2820201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE2840201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE2860202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057041

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE2890201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE2910202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057045

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE2920201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE2930201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE2940202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057046

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE2970202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057043

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE2980201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE4230201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE43401  

 

COLOR COPIER - OAK TREE

 

 

 

P

 

1/1/2006

 

12/31/2008

 

36

 

C

 

0.098

 

11/30/2007

 

0

 

0

 

1/1/2006

 

PE4360201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE4380201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE4500201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE4520201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE4520202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057034

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5120201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5120202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057046

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5260201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5270201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5290202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057043

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE532-07 

 

GRAYS FERRY F&E

 

 

 

P

 

11/1/2007

 

10/31/2011

 

48

 

C

 

0.07013

 

11/30/2007

 

1

 

0

 

11/1/2007

 

PE5360201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5360202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057048

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5380202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057047

 

11/30/2007

 

0

 

0

 

1/1/2003

 

 

--------------------------------------------------------------------------------


 

PE5390202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057045

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5460202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057042

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5470202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057041

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5500201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5510201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5510202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5530201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5530202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057048

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5540202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057042

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5570202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.082183

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5580201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5610201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5630201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5630202A

 

CHECKSTANDS II

 

CHECKSTANDS II

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057043

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5640201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5640202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057045

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE567-07

 

FOLSOM F&E

 

 

 

P

 

11/1/2007

 

10/31/2011

 

48

 

C

 

0.070122

 

11/30/2007

 

1

 

0

 

11/1/2007

 

PE5670201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5690202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057045

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5720201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5730201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5740201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5760201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5770201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5800201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5800202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057055

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5810201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5860201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5860202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057081

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5890201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5890202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057043

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5900201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5910202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.060322

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5930201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5930202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057029

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE5940201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE5950201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.062718

 

11/30/2007

 

0

 

1

 

1/1/2003

 

 

--------------------------------------------------------------------------------


 

PE6020201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6020202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057049

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6030201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

11/1/2005

 

PE6030202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.05705

 

11/30/2007

 

0

 

0

 

11/1/2005

 

PE6070201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6080202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057042

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6100201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6130202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057045

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6140202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057044

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6150201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6190202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057048

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6220202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057042

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6230202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057041

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6240202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057043

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6250202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057044

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6270201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6270202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057037

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6320201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6320202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057044

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6340202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057048

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6370202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057046

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6410201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6410202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057038

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6420201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6420202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057041

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6440201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6440202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.05705

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6480202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057043

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6490201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6490202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.05704

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6530201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

11/1/2005

 

PE6530202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057044

 

11/30/2007

 

0

 

0

 

11/1/2005

 

PE6610201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

11/1/2005

 

PE6610202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057046

 

11/30/2007

 

0

 

0

 

11/1/2005

 

PE6630201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

PE6630202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057035

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6640201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

 

--------------------------------------------------------------------------------


 

PE6640202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057041

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6670202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057044

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6680202A

 

CHECKSTANDS II

 

 

 

P

 

1/1/2003

 

12/31/2007

 

60

 

C

 

0.057044

 

11/30/2007

 

0

 

0

 

1/1/2003

 

PE6830201B

 

CHECKSTANDS

 

 

 

P

 

11/1/2002

 

10/31/2007

 

60

 

C

 

0.0595

 

11/30/2007

 

0

 

1

 

1/1/2003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Leases not on FCS Admin system (but on GL)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Period 9 YTD (ending November 3, 2007)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cottman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manahawkin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mt Vernon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eatontown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenants -Rent Abatement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Fin Group

 

Asset Class

 

Rem Rent

 

Ttl Rent

 

Fair Value

 

Orig Oblig

 

Gross Asset

 

Accum Depr

 

Cur Oblig

 

LT Oblig

 

Accr Intr

 

Ppd Rent

 

Acr Gross Rent

 

Acr Oper Rent

 

 

 

 

 

156,903

 

2,070,087

 

1,569,028

 

1,569,016

 

1,569,016

 

1,412,113

 

156,012

 

0

 

891

 

0

 

39,858

 

0

 

 

 

 

 

366,496

 

1,881,360

 

1,334,400

 

1,334,399

 

1,334,399

 

1,040,831

 

155,990

 

187,105

 

1,973

 

0

 

145,660

 

0

 

 

Fin Group

 

Asset Class

 

Rem Rent

 

Ttl Rent

 

Fair Value

 

Orig Oblig

 

Gross Asset

 

Accum Depr

 

Cur Oblig

 

LT Oblig

 

Accr Intr

 

Ppd Rent

 

Acr Gross Rent

 

Acr Oper Rent

 

3

 

 

 

6,754,707

 

11,906,654

 

4,422,356

 

4,422,367

 

4,422,367

 

2,358,596

 

225,512

 

3,977,550

 

36,822

 

0

 

521,640

 

0

 

 

 

 

 

21,983,690

 

38,674,407

 

4,300,182

 

4,234,756

 

4,234,756

 

1,933,872

 

86,325

 

4,153,030

 

37,094

 

0

 

1,280,675

 

841,190

 

 

 

 

 

16,743,139

 

30,368,547

 

4,040,791

 

4,040,647

 

4,040,647

 

1,939,511

 

52,338

 

4,205,648

 

58,483

 

0

 

1,012,285

 

387,040

 

 

 

 

 

14,907,174

 

31,867,816

 

4,445,517

 

4,445,704

 

4,445,704

 

2,537,756

 

231,871

 

3,896,174

 

36,120

 

0

 

1,367,806

 

822,500

 

3

 

3

 

7,764,191

 

28,345,950

 

5,139,054

 

5,139,038

 

5,139,038

 

3,888,538

 

360,162

 

3,132,364

 

30,560

 

0

 

1,002,039

 

410,480

 

 

 

 

 

12,108,246

 

15,152,796

 

9,000,572

 

8,569,266

 

9,000,572

 

2,055,968

 

282,341

 

7,436,163

 

47,276

 

0

 

678,166

 

0

 

3

 

3

 

5,043,735

 

15,797,451

 

2,982,515

 

2,982,471

 

2,982,471

 

2,087,730

 

175,008

 

1,896,287

 

18,624

 

0

 

546,882

 

221,870

 

3

 

3

 

1,585,345

 

15,799,591

 

4,109,820

 

4,109,764

 

4,109,764

 

3,700,153

 

475,199

 

851,846

 

15,766

 

0

 

528,448

 

0

 

3

 

3

 

2,695,000

 

16,843,749

 

2,598,025

 

2,597,972

 

461,112

 

191,193

 

255,457

 

1,155,199

 

23,544

 

0

 

561,458

 

131,980

 

 

 

 

 

7,864,344

 

9,753,840

 

5,000,000

 

4,999,967

 

4,999,967

 

1,166,659

 

115,651

 

4,555,242

 

27,442

 

0

 

337,410

 

0

 

 

 

 

 

15,793,725

 

31,251,400

 

4,494,155

 

4,494,165

 

4,494,165

 

2,486,771

 

23,942

 

5,229,544

 

79,473

 

0

 

1,035,825

 

222,750

 

 

 

4

 

3,432,492

 

8,214,590

 

3,310,007

 

3,309,996

 

3,309,996

 

2,101,128

 

207,202

 

2,194,412

 

21,014

 

0

 

374,655

 

0

 

3

 

3

 

4,269,737

 

20,238,625

 

3,729,548

 

3,729,614

 

3,729,614

 

2,996,123

 

331,296

 

1,792,855

 

22,702

 

0

 

701,606

 

236,440

 

4

 

3

 

4,753,890

 

16,139,750

 

3,451,323

 

3,451,311

 

3,451,311

 

2,576,979

 

249,125

 

2,220,716

 

20,582

 

0

 

586,900

 

182,820

 

4

 

 

 

7,704,714

 

12,818,700

 

3,158,207

 

3,158,163

 

3,158,163

 

1,355,378

 

79,922

 

2,647,959

 

20,459

 

0

 

502,620

 

234,130

 

3

 

3

 

122,250

 

10,510,200

 

2,545,039

 

2,544,847

 

2,544,847

 

2,519,399

 

119,256

 

0

 

1,491

 

0

 

407,500

 

0

 

3

 

4

 

23,289

 

1,151,235

 

316,825

 

316,825

 

316,825

 

310,612

 

22,255

 

0

 

513

 

0

 

77,630

 

0

 

3

 

3

 

357,603

 

9,171,696

 

2,761,717

 

2,761,725

 

2,761,725

 

2,660,798

 

336,550

 

0

 

3,450

 

0

 

325,093

 

0

 

3

 

3

 

2,157,054

 

11,270,350

 

3,758,988

 

3,759,003

 

3,759,003

 

3,069,853

 

300,735

 

1,390,496

 

15,387

 

0

 

392,192

 

0

 

4

 

3

 

57,333

 

8,312,001

 

1,723,214

 

1,723,218

 

1,723,218

 

1,711,730

 

38,393

 

0

 

395

 

0

 

286,667

 

91,733

 

4

 

3

 

2,126,460

 

11,659,358

 

2,827,947

 

2,827,946

 

2,827,946

 

2,348,295

 

256,274

 

941,367

 

9,980

 

0

 

443,013

 

139,260

 

 

 

4

 

100,752

 

661,307

 

363,264

 

363,263

 

363,263

 

286,110

 

18,791

 

66,678

 

592

 

0

 

20,990

 

0

 

1

 

3

 

7,804,831

 

20,090,137

 

3,225,097

 

3,225,079

 

3,225,079

 

2,067,908

 

165,807

 

2,450,377

 

21,802

 

0

 

699,749

 

349,780

 

1

 

 

 

7,808,820

 

12,667,344

 

3,568,889

 

3,563,722

 

623,000

 

123,151

 

119,347

 

3,076,877

 

22,640

 

0

 

517,500

 

195,460

 

1

 

 

 

22,520,100

 

32,990,100

 

10,253,420

 

9,263,565

 

9,263,565

 

3,211,369

 

162,131

 

8,441,198

 

58,789

 

0

 

1,050,000

 

332,000

 

1

 

 

 

19,872,196

 

31,965,999

 

4,413,226

 

4,413,235

 

4,413,235

 

1,868,270

 

56,640

 

4,885,120

 

54,584

 

0

 

1,041,559

 

475,290

 

1

 

 

 

29,536,752

 

39,810,768

 

7,211,660

 

7,205,216

 

7,205,216

 

2,209,600

 

0

 

7,744,966

 

54,860

 

0

 

1,149,330

 

652,170

 

1

 

 

 

21,872,500

 

35,877,000

 

4,818,825

 

4,818,733

 

4,818,733

 

2,136,305

 

63,369

 

5,441,045

 

48,164

 

0

 

1,175,000

 

643,050

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

-1,191,375

 

-1,245,000

 

1

 

-585,407

 

-585,407

 

-42,279

 

13,440

 

-606,829

 

-5,192

 

0

 

-53,625

 

0

 

1

 

3

 

554,827

 

12,384,900

 

2,222,972

 

2,222,972

 

2,222,972

 

2,126,643

 

334,163

 

30,161

 

4,554

 

0

 

426,790

 

121,410

 

1

 

3

 

9,944,642

 

34,252,723

 

6,316,225

 

6,316,234

 

6,316,234

 

4,821,392

 

511,490

 

4,582,111

 

44,569

 

0

 

1,266,833

 

427,600

 

1

 

3

 

1,768,027

 

4,653,391

 

526,385

 

526,393

 

526,393

 

383,744

 

54,806

 

775,425

 

14,538

 

0

 

207,051

 

37,180

 

 

 

 

 

11,277,402

 

16,033,920

 

4,345,411

 

4,265,785

 

4,265,785

 

1,962,261

 

36,484

 

5,566,284

 

49,024

 

0

 

519,210

 

0

 

 

 

 

 

7,707,886

 

9,292,034

 

4,871,236

 

4,872,269

 

4,872,269

 

1,098,649

 

56,291

 

4,605,060

 

29,910

 

0

 

344,380

 

0

 

 

 

 

 

8,212,925

 

10,137,096

 

6,040,780

 

5,871,278

 

5,871,278

 

1,114,455

 

216,153

 

4,984,925

 

29,473

 

0

 

469,310

 

0

 

1

 

4

 

16,843,605

 

29,413,246

 

4,288,338

 

4,288,350

 

4,288,350

 

2,086,997

 

77,491

 

4,813,997

 

42,801

 

0

 

975,682

 

486,150

 

1

 

 

 

16,963,080

 

25,277,092

 

9,960,593

 

9,958,758

 

9,958,758

 

3,693,039

 

313,601

 

8,964,173

 

81,181

 

0

 

1,060,800

 

0

 

 

 

 

 

22,878,667

 

31,872,000

 

7,892,490

 

7,892,468

 

7,892,468

 

2,334,855

 

188,175

 

6,805,086

 

48,235

 

0

 

1,266,667

 

633,360

 

 

 

 

 

12,783,017

 

15,594,013

 

6,726,064

 

6,724,112

 

6,724,112

 

1,793,097

 

89,262

 

6,804,229

 

47,967

 

0

 

479,551

 

0

 

 

Fin Group

 

Asset Class

 

Rem Rent

 

Ttl Rent

 

Fair Value

 

Orig Oblig

 

Gross Asset

 

Accum Depr

 

Cur Oblig

 

LT Oblig

 

Accr Intr

 

Ppd Rent

 

Acr Gross Rent

 

Acr Oper Rent

 

 

 

 

 

5,745

 

34,465

 

30,217

 

30,384

 

30,384

 

20,256

 

5,605

 

0

 

31

 

0

 

7,180

 

0

 

 

 

 

 

0

 

44,748

 

40,436

 

40,662

 

40,662

 

24,396

 

0

 

0

 

0

 

0

 

12,430

 

0

 

 

 

 

 

0

 

103,776

 

92,600

 

93,040

 

93,040

 

74,431

 

0

 

0

 

0

 

0

 

2,162

 

0

 

 

 

 

 

10,962

 

75,168

 

66,292

 

66,640

 

66,640

 

45,537

 

10,735

 

0

 

56

 

0

 

15,660

 

0

 

 

 

 

 

30,888

 

114,048

 

99,801

 

100,359

 

100,359

 

58,542

 

27,351

 

2,363

 

166

 

0

 

23,760

 

0

 

 

 

 

 

0

 

12,720

 

12,732

 

11,761

 

12,732

 

12,731

 

0

 

0

 

0

 

0

 

2,544

 

0

 

 

 

 

 

100

 

327,475

 

322,927

 

302,242

 

322,927

 

322,827

 

99

 

0

 

1

 

0

 

36,375

 

0

 

 

 

 

 

17,660

 

63,576

 

54,160

 

54,160

 

54,160

 

39,116

 

16,773

 

0

 

159

 

0

 

17,660

 

0

 

 

 

 

 

1,370,717

 

1,390,502

 

1,164,132

 

1,164,133

 

1,164,133

 

15,069

 

162,327

 

982,020

 

6,687

 

0

 

19,785

 

0

 

 

 

 

 

8,510

 

47,905

 

40,142

 

40,142

 

40,142

 

31,632

 

8,466

 

0

 

44

 

0

 

5,909

 

0

 

 

 

 

 

7,368

 

43,520

 

36,838

 

36,835

 

36,835

 

29,467

 

7,331

 

0

 

36

 

0

 

5,423

 

0

 

 

 

 

 

11,548

 

68,210

 

57,738

 

57,732

 

57,732

 

46,185

 

11,491

 

0

 

57

 

0

 

8,499

 

0

 

 

 

 

 

3,025

 

16,424

 

13,992

 

13,992

 

13,992

 

11,007

 

2,998

 

0

 

14

 

0

 

2,271

 

0

 

 

 

 

 

10,185

 

60,164

 

50,927

 

50,922

 

50,922

 

40,737

 

10,135

 

0

 

50

 

0

 

7,497

 

0

 

 

 

 

 

8,589

 

50,733

 

42,944

 

42,940

 

42,940

 

34,351

 

8,546

 

0

 

42

 

0

 

6,322

 

0

 

 

 

 

 

3,310

 

17,966

 

15,306

 

15,306

 

15,306

 

12,041

 

3,280

 

0

 

16

 

0

 

2,484

 

0

 

 

 

 

 

8,336

 

49,242

 

41,682

 

41,678

 

41,678

 

33,342

 

8,295

 

0

 

41

 

0

 

6,136

 

0

 

 

 

 

 

2,773

 

15,055

 

12,826

 

12,826

 

12,826

 

10,090

 

2,748

 

0

 

13

 

0

 

2,082

 

0

 

 

 

 

 

13,147

 

68,307

 

57,603

 

57,603

 

57,603

 

44,635

 

13,020

 

0

 

65

 

0

 

9,349

 

0

 

 

 

 

 

541,218

 

2,217,833

 

1,833,393

 

1,833,393

 

1,833,393

 

1,292,175

 

538,033

 

0

 

3,185

 

0

 

248,387

 

0

 

 

 

 

 

12,843

 

72,297

 

60,581

 

60,581

 

60,581

 

47,738

 

12,776

 

0

 

67

 

0

 

8,918

 

0

 

 

 

 

 

9,947

 

55,995

 

46,921

 

46,921

 

46,921

 

36,974

 

9,896

 

0

 

52

 

0

 

6,907

 

0

 

 

 

 

 

3,264

 

16,957

 

14,300

 

14,300

 

14,300

 

11,081

 

3,232

 

0

 

16

 

0

 

2,321

 

0

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

1,978,647

 

2,007,207

 

1,680,427

 

1,680,428

 

1,680,428

 

21,752

 

234,319

 

1,417,550

 

9,653

 

0

 

28,560

 

0

 

 

 

 

 

9,331

 

52,523

 

44,012

 

44,012

 

44,012

 

34,681

 

9,282

 

0

 

49

 

0

 

6,479

 

0

 

 

 

 

 

1,682,689

 

1,706,977

 

1,429,090

 

1,429,090

 

1,429,090

 

18,499

 

199,273

 

1,205,529

 

8,209

 

0

 

24,288

 

0

 

 

 

 

 

7,835

 

42,530

 

36,232

 

36,232

 

36,232

 

28,502

 

7,763

 

0

 

37

 

0

 

5,881

 

0

 

 

 

 

 

11,135

 

65,772

 

55,674

 

55,668

 

55,668

 

44,534

 

11,080

 

0

 

55

 

0

 

8,196

 

0

 

 

 

 

 

9,476

 

51,439

 

43,822

 

43,822

 

43,822

 

34,473

 

9,390

 

0

 

45

 

0

 

7,112

 

0

 

 

 

 

 

12,807

 

66,540

 

56,114

 

56,114

 

56,114

 

43,481

 

12,684

 

0

 

64

 

0

 

9,107

 

0

 

 

 

 

 

6,236

 

33,851

 

28,839

 

28,839

 

28,839

 

22,687

 

6,179

 

0

 

29

 

0

 

4,681

 

0

 

 

 

 

 

1,205,483

 

1,222,883

 

1,023,802

 

1,023,802

 

1,023,802

 

13,252

 

142,759

 

863,642

 

5,881

 

0

 

17,400

 

0

 

 

 

 

 

8,589

 

50,733

 

42,944

 

42,940

 

42,940

 

34,351

 

8,546

 

0

 

42

 

0

 

6,322

 

0

 

 

 

 

 

2,888

 

15,677

 

13,356

 

13,356

 

13,356

 

10,507

 

2,862

 

0

 

14

 

0

 

2,168

 

0

 

 

 

 

 

10,390

 

61,370

 

51,948

 

51,943

 

51,943

 

41,553

 

10,338

 

0

 

51

 

0

 

7,647

 

0

 

 

 

 

 

11,067

 

65,370

 

55,334

 

55,328

 

55,328

 

44,261

 

11,012

 

0

 

55

 

0

 

8,146

 

0

 

 

 

 

 

10,370

 

56,295

 

47,960

 

47,960

 

47,960

 

37,729

 

10,276

 

0

 

49

 

0

 

7,784

 

0

 

 

 

 

 

8,759

 

51,741

 

43,797

 

43,793

 

43,793

 

35,033

 

8,716

 

0

 

43

 

0

 

6,447

 

0

 

 

 

 

 

11,022

 

59,833

 

50,973

 

50,973

 

50,973

 

40,099

 

10,922

 

0

 

52

 

0

 

8,273

 

0

 

 

 

 

 

10,112

 

59,734

 

50,562

 

50,558

 

50,558

 

40,445

 

10,063

 

0

 

50

 

0

 

7,443

 

0

 

 

 

 

 

12,220

 

72,182

 

61,100

 

61,094

 

61,094

 

48,874

 

12,160

 

0

 

60

 

0

 

8,994

 

0

 

 

 

 

 

11,176

 

60,671

 

51,687

 

51,687

 

51,687

 

40,660

 

11,075

 

0

 

53

 

0

 

8,389

 

0

 

 

 

 

 

11,444

 

62,126

 

52,927

 

52,927

 

52,927

 

41,636

 

11,340

 

0

 

54

 

0

 

8,590

 

0

 

 

 

 

 

11,984

 

70,787

 

59,919

 

59,913

 

59,913

 

47,929

 

11,925

 

0

 

59

 

0

 

8,820

 

0

 

 

 

 

 

7,897

 

46,649

 

39,487

 

39,483

 

39,483

 

31,586

 

7,858

 

0

 

39

 

0

 

5,813

 

0

 

 

 

 

 

3,640

 

10,080

 

9,457

 

8,774

 

8,774

 

5,606

 

3,162

 

278

 

28

 

0

 

2,800

 

0

 

 

 

 

 

10,510

 

62,083

 

52,551

 

52,546

 

52,546

 

42,036

 

10,458

 

0

 

52

 

0

 

7,736

 

0

 

 

 

 

 

8,865

 

52,367

 

44,327

 

44,323

 

44,323

 

35,457

 

8,822

 

0

 

44

 

0

 

6,525

 

0

 

 

 

 

 

13,340

 

78,796

 

66,698

 

66,692

 

66,692

 

53,352

 

13,274

 

0

 

66

 

0

 

9,818

 

0

 

 

 

 

 

8,599

 

50,793

 

42,994

 

42,990

 

42,990

 

34,391

 

8,556

 

0

 

42

 

0

 

6,329

 

0

 

 

 

 

 

3,452

 

18,738

 

15,964

 

15,964

 

15,964

 

12,558

 

3,420

 

0

 

16

 

0

 

2,591

 

0

 

 

 

 

 

9,222

 

54,473

 

46,110

 

46,105

 

46,105

 

36,883

 

9,176

 

0

 

46

 

0

 

6,788

 

0

 

 

 

 

 

3,420

 

18,564

 

15,815

 

15,815

 

15,815

 

12,441

 

3,389

 

0

 

16

 

0

 

2,567

 

0

 

 

 

 

 

8,934

 

52,773

 

44,670

 

44,666

 

44,666

 

35,732

 

8,890

 

0

 

44

 

0

 

6,576

 

0

 

 

 

 

 

8,009

 

47,311

 

40,047

 

40,043

 

40,043

 

32,034

 

7,970

 

0

 

40

 

0

 

5,895

 

0

 

 

 

 

 

12,964

 

70,377

 

59,956

 

59,956

 

59,956

 

47,165

 

12,846

 

0

 

61

 

0

 

9,731

 

0

 

 

 

 

 

1,586,513

 

1,609,413

 

1,347,381

 

1,347,380

 

1,347,380

 

17,441

 

187,877

 

1,136,603

 

7,740

 

0

 

22,900

 

0

 

 

 

 

 

8,299

 

49,022

 

41,495

 

41,491

 

41,491

 

33,192

 

8,258

 

0

 

41

 

0

 

6,108

 

0

 

 

 

 

 

2,781

 

15,099

 

12,863

 

12,863

 

12,863

 

10,119

 

2,756

 

0

 

13

 

0

 

2,088

 

0

 

 

 

 

 

11,690

 

63,460

 

54,063

 

54,063

 

54,063

 

42,529

 

11,584

 

0

 

55

 

0

 

8,775

 

0

 

 

--------------------------------------------------------------------------------


 

  

 

    

 

11,956

 

64,901

 

55,291

 

55,291

 

55,291

 

43,496

 

11,847

 

0

 

56

 

0

 

8,974

 

0

 

  

 

    

 

12,559

 

68,174

 

58,080

 

58,080

 

58,080

 

45,690

 

12,444

 

0

 

59

 

0

 

9,426

 

0

 

  

 

    

 

10,429

 

56,612

 

48,230

 

48,230

 

48,230

 

37,941

 

10,334

 

0

 

49

 

0

 

7,828

 

0

 

  

 

    

 

7,017

 

41,449

 

35,085

 

35,082

 

35,082

 

28,065

 

6,982

 

0

 

35

 

0

 

5,165

 

0

 

  

 

    

 

9,918

 

58,586

 

49,591

 

49,586

 

49,586

 

39,668

 

9,869

 

0

 

49

 

0

 

7,300

 

0

 

  

 

    

 

4,115

 

22,336

 

19,030

 

19,031

 

19,031

 

14,972

 

4,077

 

0

 

19

 

0

 

3,088

 

0

 

  

 

    

 

9,767

 

57,693

 

48,835

 

48,830

 

48,830

 

39,063

 

9,719

 

0

 

48

 

0

 

7,189

 

0

 

  

 

    

 

2,426

 

13,171

 

11,221

 

11,221

 

11,221

 

8,827

 

2,404

 

0

 

11

 

0

 

1,821

 

0

 

  

 

    

 

11,736

 

63,709

 

54,276

 

54,276

 

54,276

 

42,697

 

11,629

 

0

 

55

 

0

 

8,809

 

0

 

  

 

    

 

11,608

 

63,012

 

50,170

 

50,170

 

50,170

 

38,776

 

11,456

 

0

 

78

 

0

 

8,713

 

0

 

  

 

    

 

12,359

 

73,006

 

61,797

 

61,791

 

61,791

 

49,432

 

12,298

 

0

 

61

 

0

 

9,097

 

0

 

  

 

    

 

13,081

 

77,271

 

65,407

 

65,401

 

65,401

 

52,320

 

13,017

 

0

 

65

 

0

 

9,628

 

0

 

  

 

    

 

7,270

 

42,946

 

36,352

 

36,349

 

36,349

 

29,079

 

7,235

 

0

 

36

 

0

 

5,351

 

0

 

  

 

    

 

1,586

 

8,612

 

7,337

 

7,337

 

7,337

 

5,772

 

1,572

 

0

 

7

 

0

 

1,191

 

0

 

  

 

    

 

9,556

 

56,445

 

47,778

 

47,774

 

47,774

 

38,219

 

9,509

 

0

 

47

 

0

 

7,033

 

0

 

  

 

    

 

1,601

 

8,693

 

7,406

 

7,406

 

7,406

 

5,826

 

1,587

 

0

 

8

 

0

 

1,202

 

0

 

  

 

    

 

1,100,869

 

1,116,759

 

934,954

 

934,954

 

934,954

 

12,102

 

130,371

 

788,694

 

5,371

 

0

 

15,890

 

0

 

  

 

    

 

12,008

 

70,933

 

60,042

 

60,036

 

60,036

 

48,028

 

11,949

 

0

 

59

 

0

 

8,839

 

0

 

  

 

    

 

17,786

 

96,552

 

82,255

 

82,255

 

82,255

 

64,707

 

17,624

 

0

 

84

 

0

 

13,350

 

0

 

  

 

    

 

8,784

 

51,889

 

43,922

 

43,918

 

43,918

 

35,134

 

8,741

 

0

 

43

 

0

 

6,466

 

0

 

  

 

    

 

10,922

 

64,514

 

54,609

 

54,603

 

54,603

 

43,682

 

10,868

 

0

 

54

 

0

 

8,039

 

0

 

  

 

    

 

8,073

 

47,685

 

40,363

 

40,360

 

40,360

 

32,287

 

8,033

 

0

 

40

 

0

 

5,942

 

0

 

  

 

    

 

12,003

 

70,902

 

60,016

 

60,011

 

60,011

 

48,007

 

11,944

 

0

 

59

 

0

 

8,835

 

0

 

  

 

    

 

8,805

 

52,013

 

44,027

 

44,023

 

44,023

 

35,218

 

8,762

 

0

 

43

 

0

 

6,481

 

0

 

  

 

    

 

7,013

 

41,424

 

35,064

 

35,061

 

35,061

 

28,048

 

6,978

 

0

 

35

 

0

 

5,162

 

0

 

  

 

    

 

2,541

 

13,793

 

11,750

 

11,750

 

11,750

 

9,243

 

2,518

 

0

 

12

 

0

 

1,907

 

0

 

  

 

    

 

7,638

 

45,117

 

38,190

 

38,186

 

38,186

 

30,548

 

7,600

 

0

 

38

 

0

 

5,622

 

0

 

  

 

    

 

8,158

 

48,187

 

40,788

 

40,784

 

40,784

 

32,627

 

8,117

 

0

 

40

 

0

 

6,004

 

0

 

  

 

    

 

1,679

 

9,116

 

7,765

 

7,765

 

7,765

 

6,108

 

1,664

 

0

 

8

 

0

 

1,260

 

0

 

  

 

    

 

7,013

 

41,426

 

35,066

 

35,063

 

35,063

 

28,049

 

6,979

 

0

 

35

 

0

 

5,162

 

0

 

  

 

    

 

1,656

 

8,989

 

7,658

 

7,658

 

7,658

 

6,024

 

1,641

 

0

 

8

 

0

 

1,243

 

0

 

  

 

    

 

11,860

 

70,059

 

59,302

 

59,297

 

59,297

 

47,436

 

11,802

 

0

 

59

 

0

 

8,730

 

0

 

  

 

    

 

10,995

 

57,125

 

48,174

 

48,174

 

48,174

 

37,328

 

10,889

 

0

 

55

 

0

 

7,819

 

0

 

  

 

    

 

10,574

 

62,457

 

52,868

 

52,863

 

52,863

 

42,289

 

10,521

 

0

 

52

 

0

 

7,783

 

0

 

  

 

    

 

3,022

 

16,402

 

13,974

 

13,974

 

13,974

 

10,993

 

2,994

 

0

 

14

 

0

 

2,268

 

0

 

  

 

    

 

8,217

 

48,536

 

41,084

 

41,080

 

41,080

 

32,863

 

8,176

 

0

 

41

 

0

 

6,048

 

0

 

  

 

    

 

11,663

 

65,653

 

55,014

 

55,014

 

55,014

 

43,351

 

11,602

 

0

 

61

 

0

 

8,099

 

0

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

6,015

 

35,529

 

30,074

 

30,071

 

30,071

 

24,056

 

5,985

 

0

 

30

 

0

 

4,427

 

0

 

 

 

 

 

2,501

 

13,576

 

11,566

 

11,566

 

11,566

 

9,099

 

2,478

 

0

 

12

 

0

 

1,877

 

0

 

 

 

 

 

7,270

 

42,943

 

36,350

 

36,346

 

36,346

 

29,076

 

7,234

 

0

 

36

 

0

 

5,351

 

0

 

 

 

 

 

2,581

 

14,010

 

11,935

 

11,935

 

11,935

 

9,389

 

2,557

 

0

 

12

 

0

 

1,937

 

0

 

 

 

 

 

8,149

 

48,133

 

40,743

 

40,739

 

40,739

 

32,591

 

8,108

 

0

 

40

 

0

 

5,998

 

0

 

 

 

 

 

15,125

 

82,104

 

69,947

 

69,947

 

69,947

 

55,025

 

14,987

 

0

 

71

 

0

 

11,352

 

0

 

 

 

 

 

15,056

 

88,933

 

75,280

 

75,271

 

75,271

 

60,215

 

14,982

 

0

 

74

 

0

 

11,082

 

0

 

 

 

 

 

14,881

 

80,784

 

68,822

 

68,822

 

68,822

 

54,140

 

14,746

 

0

 

70

 

0

 

11,170

 

0

 

 

 

 

 

15,233

 

82,695

 

70,450

 

70,450

 

70,450

 

55,421

 

15,095

 

0

 

72

 

0

 

11,434

 

0

 

 

 

 

 

13,603

 

80,351

 

68,014

 

68,008

 

68,008

 

54,405

 

13,536

 

0

 

67

 

0

 

10,012

 

0

 

 

 

 

 

16,674

 

90,516

 

77,112

 

77,112

 

77,112

 

60,661

 

16,523

 

0

 

79

 

0

 

12,516

 

0

 

 

 

 

 

13,758

 

74,688

 

63,629

 

63,629

 

63,629

 

50,055

 

13,633

 

0

 

65

 

0

 

10,327

 

0

 

 

 

 

 

12,885

 

69,948

 

59,591

 

59,591

 

59,591

 

46,878

 

12,768

 

0

 

61

 

0

 

9,672

 

0

 

 

 

 

 

15,847

 

86,028

 

73,290

 

73,290

 

73,290

 

57,655

 

15,703

 

0

 

75

 

0

 

11,895

 

0

 

 

 

 

 

12,639

 

68,609

 

58,450

 

58,450

 

58,450

 

45,981

 

12,524

 

0

 

60

 

0

 

9,487

 

0

 

 

 

 

 

14,069

 

83,102

 

70,343

 

70,336

 

70,336

 

56,268

 

13,999

 

0

 

69

 

0

 

10,355

 

0

 

 

 

 

 

4,161

 

22,587

 

19,243

 

19,243

 

19,243

 

15,138

 

4,123

 

0

 

20

 

0

 

3,123

 

0

 

 

 

 

 

9,632

 

56,898

 

48,162

 

48,158

 

48,158

 

38,525

 

9,585

 

0

 

48

 

0

 

7,090

 

0

 

 

 

 

 

3,242

 

17,601

 

14,995

 

14,995

 

14,995

 

11,796

 

3,213

 

0

 

15

 

0

 

2,434

 

0

 

 

 

 

 

8,274

 

44,914

 

38,263

 

38,263

 

38,263

 

30,100

 

8,198

 

0

 

39

 

0

 

6,210

 

0

 

 

 

 

 

16,568

 

89,936

 

76,619

 

76,619

 

76,619

 

60,273

 

16,417

 

0

 

78

 

0

 

12,435

 

0

 

 

 

 

 

8,008

 

47,304

 

40,041

 

40,037

 

40,037

 

32,029

 

7,969

 

0

 

40

 

0

 

5,894

 

0

 

 

 

 

 

3,162

 

17,168

 

14,626

 

14,626

 

14,626

 

11,506

 

3,134

 

0

 

15

 

0

 

2,374

 

0

 

 

 

 

 

9,974

 

58,917

 

49,871

 

49,866

 

49,866

 

39,892

 

9,925

 

0

 

49

 

0

 

7,341

 

0

 

 

 

 

 

3,090

 

16,772

 

14,289

 

14,289

 

14,289

 

11,241

 

3,062

 

0

 

15

 

0

 

2,319

 

0

 

 

 

 

 

10,044

 

59,331

 

50,221

 

50,217

 

50,217

 

40,172

 

9,995

 

0

 

50

 

0

 

7,393

 

0

 

 

 

 

 

3,937

 

21,371

 

18,206

 

18,206

 

18,206

 

14,322

 

3,901

 

0

 

19

 

0

 

2,955

 

0

 

 

 

 

 

14,801

 

80,346

 

68,449

 

68,449

 

68,449

 

53,847

 

14,666

 

0

 

70

 

0

 

11,109

 

0

 

 

 

 

 

12,512

 

73,906

 

62,559

 

62,553

 

62,553

 

50,041

 

12,450

 

0

 

62

 

0

 

9,209

 

0

 

 

 

 

 

4,275

 

23,205

 

19,769

 

19,769

 

19,769

 

15,552

 

4,236

 

0

 

20

 

0

 

3,209

 

0

 

 

 

 

 

7,639

 

45,123

 

38,195

 

38,192

 

38,192

 

30,553

 

7,601

 

0

 

38

 

0

 

5,623

 

0

 

 

 

 

 

3,453

 

18,747

 

15,971

 

15,971

 

15,971

 

12,564

 

3,422

 

0

 

16

 

0

 

2,592

 

0

 

 

 

 

 

14,550

 

85,945

 

72,749

 

72,743

 

72,743

 

58,193

 

14,478

 

0

 

72

 

0

 

10,709

 

0

 

 

 

 

 

3,017

 

16,378

 

13,953

 

13,953

 

13,953

 

10,976

 

2,990

 

0

 

14

 

0

 

2,265

 

0

 

 

 

 

 

10,260

 

60,605

 

51,300

 

51,295

 

51,295

 

41,035

 

10,209

 

0

 

51

 

0

 

7,552

 

0

 

 

 

 

 

3,355

 

18,212

 

15,516

 

15,516

 

15,516

 

12,206

 

3,324

 

0

 

16

 

0

 

2,518

 

0

 

 

 

 

 

8,008

 

47,304

 

40,041

 

40,037

 

40,037

 

32,029

 

7,969

 

0

 

40

 

0

 

5,894

 

0

 

 

--------------------------------------------------------------------------------


 

  

 

    

 

3,163

 

17,168

 

14,626

 

14,626

 

14,626

 

11,506

 

3,134

 

0

 

15

 

0

 

2,374

 

0

 

  

 

    

 

8,897

 

48,299

 

41,147

 

41,147

 

41,147

 

32,369

 

8,816

 

0

 

42

 

0

 

6,678

 

0

 

  

 

    

 

10,418

 

56,553

 

48,179

 

48,179

 

48,179

 

37,901

 

10,323

 

0

 

49

 

0

 

7,820

 

0

 

  

 

    

 

11,220

 

66,275

 

56,099

 

56,094

 

56,094

 

44,875

 

11,165

 

0

 

55

 

0

 

8,258

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cur Oblig

 

LT Oblig

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

210,085

 

6,126,474

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

171,363

 

4,997,238

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

202,609

 

5,908,469

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22,238

 

3,915,278

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-569,215

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Acr Exec Cost

 

Cash Gross Rent

 

Cash Oper Rent

 

Cash Exec Cost

 

Cap Rent

 

Intr Exp

 

Depr Exp

 

Term Adj

 

Lvl Rent

 

Defer Ast/Liab

 

Intr Paid

 

(Natural Sign format)

 

0

 

39,858

 

0

 

0

 

39,858

 

1,889

 

29,419

 

0

 

0

 

0

 

2,105

 

 

 

0

 

145,660

 

0

 

0

 

145,660

 

22,920

 

100,080

 

0

 

0

 

0

 

23,621

 

 

 

 

Acr Exec Cost

 

Cash Gross Rent

 

Cash Oper Rent

 

Cash Exec Cost

 

Cap Rent

 

Intr Exp

 

Depr Exp

 

Term Adj

 

Lvl Rent

 

Defer Ast/Liab

 

Intr Paid

 

(Natural Sign format)

 

0

 

521,640

 

0

 

0

 

521,640

 

374,950

 

184,265

 

0

 

0

 

0

 

376,223

 

 

 

0

 

1,280,675

 

841,190

 

0

 

439,485

 

373,558

 

141,159

 

0

 

0

 

0

 

374,130

 

 

 

0

 

1,012,285

 

387,040

 

0

 

625,245

 

587,205

 

134,688

 

0

 

0

 

0

 

587,720

 

 

 

0

 

1,367,806

 

822,500

 

0

 

545,306

 

368,226

 

185,238

 

0

 

0

 

0

 

369,762

 

 

 

0

 

1,002,039

 

410,480

 

0

 

591,559

 

316,504

 

171,301

 

0

 

0

 

0

 

318,890

 

 

 

0

 

678,166

 

0

 

0

 

678,166

 

478,295

 

456,882

 

0

 

0

 

0

 

479,512

 

 

 

0

 

546,882

 

221,870

 

0

 

325,012

 

191,679

 

99,416

 

0

 

0

 

0

 

192,867

 

 

 

0

 

528,448

 

0

 

0

 

528,448

 

176,654

 

136,537

 

0

 

0

 

0

 

180,784

 

 

 

0

 

561,458

 

131,980

 

0

 

429,478

 

249,163

 

56,233

 

0

 

0

 

0

 

252,123

 

 

 

0

 

337,410

 

0

 

0

 

337,410

 

276,045

 

208,332

 

0

 

0

 

0

 

276,404

 

 

 

0

 

1,035,825

 

222,750

 

0

 

813,075

 

795,912

 

149,806

 

0

 

0

 

0

 

796,168

 

 

 

0

 

374,655

 

0

 

0

 

374,655

 

216,415

 

143,913

 

0

 

0

 

0

 

217,787

 

 

 

0

 

701,606

 

236,440

 

0

 

465,166

 

238,148

 

124,320

 

0

 

0

 

0

 

240,548

 

 

 

0

 

586,900

 

182,820

 

0

 

404,080

 

213,033

 

115,044

 

0

 

0

 

0

 

214,612

 

 

 

0

 

502,620

 

234,130

 

0

 

268,490

 

206,690

 

131,590

 

0

 

0

 

0

 

207,150

 

 

 

0

 

407,500

 

0

 

0

 

407,500

 

36,015

 

84,828

 

0

 

0

 

0

 

40,601

 

 

 

0

 

77,630

 

0

 

0

 

77,630

 

12,061

 

20,707

 

0

 

0

 

0

 

13,539

 

 

 

0

 

325,093

 

0

 

0

 

325,093

 

47,419

 

91,752

 

0

 

0

 

0

 

50,237

 

 

 

0

 

392,192

 

0

 

0

 

392,192

 

163,314

 

125,300

 

0

 

0

 

0

 

165,378

 

 

 

0

 

286,667

 

91,733

 

0

 

194,933

 

12,462

 

57,441

 

0

 

0

 

0

 

14,320

 

 

 

0

 

443,013

 

139,260

 

0

 

303,753

 

107,223

 

99,927

 

0

 

0

 

0

 

108,848

 

 

 

0

 

20,990

 

0

 

0

 

20,990

 

6,377

 

16,074

 

0

 

0

 

0

 

6,477

 

 

 

0

 

699,749

 

349,780

 

0

 

349,969

 

222,816

 

107,145

 

0

 

0

 

0

 

223,867

 

 

 

0

 

517,500

 

195,460

 

0

 

322,040

 

229,370

 

36,221

 

0

 

0

 

0

 

230,022

 

 

 

0

 

1,050,000

 

332,000

 

0

 

718,000

 

591,797

 

308,786

 

0

 

0

 

0

 

592,653

 

 

 

0

 

1,041,559

 

475,290

 

0

 

566,269

 

547,702

 

147,108

 

0

 

0

 

0

 

547,905

 

 

 

0

 

1,149,330

 

652,170

 

0

 

497,160

 

547,004

 

240,174

 

0

 

0

 

0

 

546,653

 

 

 

0

 

1,175,000

 

643,050

 

0

 

531,950

 

483,555

 

160,624

 

0

 

0

 

0

 

483,975

 

 

 

 

--------------------------------------------------------------------------------


 

0

 

-53,625

 

0

 

0

 

-53,625

 

-66,798

 

-42,279

 

0

 

0

 

0

 

-61,606

 

 

 

0

 

426,790

 

121,410

 

0

 

305,380

 

59,511

 

74,099

 

0

 

0

 

0

 

62,546

 

 

 

0

 

1,266,833

 

427,600

 

0

 

839,233

 

460,701

 

210,541

 

0

 

0

 

0

 

463,985

 

 

 

0

 

207,051

 

37,180

 

0

 

169,871

 

147,193

 

20,091

 

0

 

0

 

0

 

147,583

 

 

 

0

 

519,210

 

0

 

0

 

519,210

 

491,347

 

142,193

 

0

 

0

 

0

 

491,589

 

 

 

0

 

344,380

 

0

 

0

 

344,380

 

300,381

 

238,837

 

0

 

0

 

0

 

300,661

 

 

 

0

 

469,310

 

0

 

0

 

469,310

 

299,089

 

271,818

 

0

 

0

 

0

 

300,048

 

 

 

0

 

975,682

 

486,150

 

0

 

489,532

 

430,352

 

142,945

 

0

 

0

 

0

 

430,865

 

 

 

0

 

1,060,800

 

0

 

0

 

1,060,800

 

821,303

 

414,948

 

0

 

0

 

0

 

823,380

 

 

 

0

 

1,266,667

 

633,360

 

0

 

633,306

 

486,924

 

328,853

 

0

 

0

 

0

 

487,926

 

 

 

0

 

479,551

 

0

 

0

 

479,551

 

480,630

 

280,171

 

0

 

0

 

0

 

480,623

 

 

 

 

Acr Exec Cost

 

Cash Gross Rent

 

Cash Oper Rent

 

Cash Exec Cost

 

Cap Rent

 

Intr Exp

 

Depr Exp

 

Term Adj

 

Lvl Rent

 

Defer Ast/Liab

 

Intr Paid

 

(Natural Sign format)

 

0

 

7,180

 

0

 

0

 

7,180

 

475

 

5,064

 

0

 

0

 

0

 

512

 

 

 

0

 

12,430

 

0

 

0

 

12,430

 

306

 

6,777

 

-16,265

 

0

 

0

 

373

 

 

 

0

 

2,162

 

0

 

0

 

2,162

 

0

 

1,551

 

-18,609

 

0

 

0

 

10

 

 

 

0

 

15,660

 

0

 

0

 

15,660

 

914

 

11,107

 

0

 

0

 

0

 

991

 

 

 

0

 

23,760

 

0

 

0

 

23,760

 

2,203

 

16,726

 

0

 

0

 

0

 

2,323

 

 

 

0

 

2,544

 

0

 

0

 

2,544

 

35

 

2,546

 

-1

 

0

 

0

 

48

 

 

 

0

 

36,375

 

0

 

0

 

36,375

 

228

 

35,870

 

0

 

0

 

0

 

454

 

 

 

0

 

17,660

 

0

 

0

 

17,660

 

2,252

 

15,044

 

0

 

0

 

0

 

2,397

 

 

 

0

 

19,785

 

0

 

0

 

19,785

 

6,687

 

15,069

 

0

 

0

 

0

 

0

 

 

 

0

 

5,909

 

0

 

0

 

5,909

 

511

 

4,745

 

0

 

0

 

0

 

540

 

 

 

0

 

5,423

 

0

 

0

 

5,423

 

427

 

4,420

 

0

 

0

 

0

 

451

 

 

 

0

 

8,499

 

0

 

0

 

8,499

 

669

 

6,928

 

0

 

0

 

0

 

707

 

 

 

0

 

2,271

 

0

 

0

 

2,271

 

187

 

1,866

 

0

 

0

 

0

 

197

 

 

 

0

 

7,497

 

0

 

0

 

7,497

 

590

 

6,111

 

0

 

0

 

0

 

624

 

 

 

0

 

6,322

 

0

 

0

 

6,322

 

497

 

5,153

 

0

 

0

 

0

 

526

 

 

 

0

 

2,484

 

0

 

0

 

2,484

 

205

 

2,041

 

0

 

0

 

0

 

216

 

 

 

0

 

6,136

 

0

 

0

 

6,136

 

483

 

5,001

 

0

 

0

 

0

 

511

 

 

 

0

 

2,082

 

0

 

0

 

2,082

 

172

 

1,710

 

0

 

0

 

0

 

181

 

 

 

0

 

9,349

 

0

 

0

 

9,349

 

848

 

7,565

 

0

 

0

 

0

 

890

 

 

 

0

 

248,387

 

0

 

0

 

248,387

 

30,022

 

191,433

 

0

 

0

 

0

 

31,307

 

 

 

0

 

8,918

 

0

 

0

 

8,918

 

772

 

7,161

 

0

 

0

 

0

 

814

 

 

 

0

 

6,907

 

0

 

0

 

6,907

 

598

 

5,546

 

0

 

0

 

0

 

631

 

 

 

0

 

2,321

 

0

 

0

 

2,321

 

210

 

1,878

 

0

 

0

 

0

 

221

 

 

 

 

--------------------------------------------------------------------------------

 


 

0

 

28,560

 

0

 

0

 

28,560

 

9,653

 

21,752

 

0

 

0

 

0

 

0

 

 

 

0

 

6,479

 

0

 

0

 

6,479

 

561

 

5,202

 

0

 

0

 

0

 

592

 

 

 

0

 

24,288

 

0

 

0

 

24,288

 

8,209

 

18,499

 

0

 

0

 

0

 

0

 

 

 

0

 

5,881

 

0

 

0

 

5,881

 

485

 

4,831

 

0

 

0

 

0

 

510

 

 

 

0

 

8,196

 

0

 

0

 

8,196

 

645

 

6,680

 

0

 

0

 

0

 

682

 

 

 

0

 

7,112

 

0

 

0

 

7,112

 

587

 

5,843

 

0

 

0

 

0

 

617

 

 

 

0

 

9,107

 

0

 

0

 

9,107

 

826

 

7,370

 

0

 

0

 

0

 

867

 

 

 

0

 

4,681

 

0

 

0

 

4,681

 

386

 

3,845

 

0

 

0

 

0

 

406

 

 

 

0

 

17,400

 

0

 

0

 

17,400

 

5,881

 

13,252

 

0

 

0

 

0

 

0

 

 

 

0

 

6,322

 

0

 

0

 

6,322

 

497

 

5,153

 

0

 

0

 

0

 

526

 

 

 

0

 

2,168

 

0

 

0

 

2,168

 

179

 

1,781

 

0

 

0

 

0

 

188

 

 

 

0

 

7,647

 

0

 

0

 

7,647

 

602

 

6,233

 

0

 

0

 

0

 

636

 

 

 

0

 

8,146

 

0

 

0

 

8,146

 

641

 

6,639

 

0

 

0

 

0

 

678

 

 

 

0

 

7,784

 

0

 

0

 

7,784

 

642

 

6,395

 

0

 

0

 

0

 

676

 

 

 

0

 

6,447

 

0

 

0

 

6,447

 

507

 

5,255

 

0

 

0

 

0

 

536

 

 

 

0

 

8,273

 

0

 

0

 

8,273

 

682

 

6,796

 

0

 

0

 

0

 

718

 

 

 

0

 

7,443

 

0

 

0

 

7,443

 

586

 

6,067

 

0

 

0

 

0

 

619

 

 

 

0

 

8,994

 

0

 

0

 

8,994

 

708

 

7,331

 

0

 

0

 

0

 

748

 

 

 

0

 

8,389

 

0

 

0

 

8,389

 

692

 

6,892

 

0

 

0

 

0

 

728

 

 

 

0

 

8,590

 

0

 

0

 

8,590

 

708

 

7,057

 

0

 

0

 

0

 

746

 

 

 

0

 

8,820

 

0

 

0

 

8,820

 

694

 

7,189

 

0

 

0

 

0

 

734

 

 

 

0

 

5,813

 

0

 

0

 

5,813

 

457

 

4,738

 

0

 

0

 

0

 

484

 

 

 

0

 

2,800

 

0

 

0

 

2,800

 

371

 

2,437

 

0

 

0

 

0

 

390

 

 

 

0

 

7,736

 

0

 

0

 

7,736

 

609

 

6,305

 

0

 

0

 

0

 

644

 

 

 

0

 

6,525

 

0

 

0

 

6,525

 

513

 

5,319

 

0

 

0

 

0

 

543

 

 

 

0

 

9,818

 

0

 

0

 

9,818

 

772

 

8,003

 

0

 

0

 

0

 

817

 

 

 

0

 

6,329

 

0

 

0

 

6,329

 

498

 

5,159

 

0

 

0

 

0

 

527

 

 

 

0

 

2,591

 

0

 

0

 

2,591

 

214

 

2,129

 

0

 

0

 

0

 

225

 

 

 

0

 

6,788

 

0

 

0

 

6,788

 

534

 

5,533

 

0

 

0

 

0

 

565

 

 

 

0

 

2,567

 

0

 

0

 

2,567

 

212

 

2,109

 

0

 

0

 

0

 

223

 

 

 

0

 

6,576

 

0

 

0

 

6,576

 

517

 

5,360

 

0

 

0

 

0

 

547

 

 

 

0

 

5,895

 

0

 

0

 

5,895

 

464

 

4,805

 

0

 

0

 

0

 

491

 

 

 

0

 

9,731

 

0

 

0

 

9,731

 

802

 

7,994

 

0

 

0

 

0

 

845

 

 

 

0

 

22,900

 

0

 

0

 

22,900

 

7,740

 

17,441

 

0

 

0

 

0

 

0

 

 

 

0

 

6,108

 

0

 

0

 

6,108

 

481

 

4,979

 

0

 

0

 

0

 

508

 

 

 

0

 

2,088

 

0

 

0

 

2,088

 

172

 

1,715

 

0

 

0

 

0

 

181

 

 

 

0

 

8,775

 

0

 

0

 

8,775

 

724

 

7,208

 

0

 

0

 

0

 

762

 

 

 

 

--------------------------------------------------------------------------------

 


 

0

 

8,974

 

0

 

0

 

8,974

 

740

 

7,372

 

0

 

0

 

0

 

779

 

 

 

0

 

9,426

 

0

 

0

 

9,426

 

777

 

7,744

 

0

 

0

 

0

 

818

 

 

 

0

 

7,828

 

0

 

0

 

7,828

 

645

 

6,431

 

0

 

0

 

0

 

679

 

 

 

0

 

5,165

 

0

 

0

 

5,165

 

406

 

4,210

 

0

 

0

 

0

 

430

 

 

 

0

 

7,300

 

0

 

0

 

7,300

 

574

 

5,950

 

0

 

0

 

0

 

607

 

 

 

0

 

3,088

 

0

 

0

 

3,088

 

254

 

2,538

 

0

 

0

 

0

 

268

 

 

 

0

 

7,189

 

0

 

0

 

7,189

 

565

 

5,859

 

0

 

0

 

0

 

598

 

 

 

0

 

1,821

 

0

 

0

 

1,821

 

150

 

1,496

 

0

 

0

 

0

 

158

 

 

 

0

 

8,809

 

0

 

0

 

8,809

 

726

 

7,237

 

0

 

0

 

0

 

765

 

 

 

0

 

8,713

 

0

 

0

 

8,713

 

1,023

 

6,572

 

0

 

0

 

0

 

1,075

 

 

 

0

 

9,097

 

0

 

0

 

9,097

 

716

 

7,415

 

0

 

0

 

0

 

757

 

 

 

0

 

9,628

 

0

 

0

 

9,628

 

757

 

7,848

 

0

 

0

 

0

 

801

 

 

 

0

 

5,351

 

0

 

0

 

5,351

 

421

 

4,362

 

0

 

0

 

0

 

445

 

 

 

0

 

1,191

 

0

 

0

 

1,191

 

98

 

978

 

0

 

0

 

0

 

103

 

 

 

0

 

7,033

 

0

 

0

 

7,033

 

553

 

5,733

 

0

 

0

 

0

 

585

 

 

 

0

 

1,202

 

0

 

0

 

1,202

 

99

 

987

 

0

 

0

 

0

 

104

 

 

 

0

 

15,890

 

0

 

0

 

15,890

 

5,371

 

12,102

 

0

 

0

 

0

 

0

 

 

 

0

 

8,839

 

0

 

0

 

8,839

 

695

 

7,204

 

0

 

0

 

0

 

735

 

 

 

0

 

13,350

 

0

 

0

 

13,350

 

1,101

 

10,967

 

0

 

0

 

0

 

1,159

 

 

 

0

 

6,466

 

0

 

0

 

6,466

 

509

 

5,270

 

0

 

0

 

0

 

538

 

 

 

0

 

8,039

 

0

 

0

 

8,039

 

632

 

6,552

 

0

 

0

 

0

 

669

 

 

 

0

 

5,942

 

0

 

0

 

5,942

 

467

 

4,843

 

0

 

0

 

0

 

494

 

 

 

0

 

8,835

 

0

 

0

 

8,835

 

695

 

7,201

 

0

 

0

 

0

 

735

 

 

 

0

 

6,481

 

0

 

0

 

6,481

 

510

 

5,283

 

0

 

0

 

0

 

539

 

 

 

0

 

5,162

 

0

 

0

 

5,162

 

406

 

4,207

 

0

 

0

 

0

 

429

 

 

 

0

 

1,907

 

0

 

0

 

1,907

 

157

 

1,567

 

0

 

0

 

0

 

166

 

 

 

0

 

5,622

 

0

 

0

 

5,622

 

442

 

4,582

 

0

 

0

 

0

 

468

 

 

 

0

 

6,004

 

0

 

0

 

6,004

 

472

 

4,894

 

0

 

0

 

0

 

500

 

 

 

0

 

1,260

 

0

 

0

 

1,260

 

104

 

1,035

 

0

 

0

 

0

 

109

 

 

 

0

 

5,162

 

0

 

0

 

5,162

 

406

 

4,207

 

0

 

0

 

0

 

430

 

 

 

0

 

1,243

 

0

 

0

 

1,243

 

102

 

1,021

 

0

 

0

 

0

 

108

 

 

 

0

 

8,730

 

0

 

0

 

8,730

 

687

 

7,115

 

0

 

0

 

0

 

726

 

 

 

0

 

7,819

 

0

 

0

 

7,819

 

709

 

6,327

 

0

 

0

 

0

 

744

 

 

 

0

 

7,783

 

0

 

0

 

7,783

 

612

 

6,343

 

0

 

0

 

0

 

648

 

 

 

0

 

2,268

 

0

 

0

 

2,268

 

187

 

1,863

 

0

 

0

 

0

 

197

 

 

 

0

 

6,048

 

0

 

0

 

6,048

 

476

 

4,929

 

0

 

0

 

0

 

503

 

 

 

0

 

8,099

 

0

 

0

 

8,099

 

701

 

6,503

 

0

 

0

 

0

 

739

 

 

 

 

--------------------------------------------------------------------------------

 


 

0

 

4,427

 

0

 

0

 

4,427

 

348

 

3,608

 

0

 

0

 

0

 

368

 

 

 

0

 

1,877

 

0

 

0

 

1,877

 

155

 

1,542

 

0

 

0

 

0

 

163

 

 

 

0

 

5,351

 

0

 

0

 

5,351

 

421

 

4,361

 

0

 

0

 

0

 

445

 

 

 

0

 

1,937

 

0

 

0

 

1,937

 

160

 

1,591

 

0

 

0

 

0

 

168

 

 

 

0

 

5,998

 

0

 

0

 

5,998

 

472

 

4,889

 

0

 

0

 

0

 

499

 

 

 

0

 

11,352

 

0

 

0

 

11,352

 

936

 

9,326

 

0

 

0

 

0

 

985

 

 

 

0

 

11,082

 

0

 

0

 

11,082

 

872

 

9,032

 

0

 

0

 

0

 

922

 

 

 

0

 

11,170

 

0

 

0

 

11,170

 

921

 

9,176

 

0

 

0

 

0

 

970

 

 

 

0

 

11,434

 

0

 

0

 

11,434

 

943

 

9,393

 

0

 

0

 

0

 

993

 

 

 

0

 

10,012

 

0

 

0

 

10,012

 

788

 

8,161

 

0

 

0

 

0

 

833

 

 

 

0

 

12,516

 

0

 

0

 

12,516

 

1,032

 

10,282

 

0

 

0

 

0

 

1,086

 

 

 

0

 

10,327

 

0

 

0

 

10,327

 

852

 

8,484

 

0

 

0

 

0

 

896

 

 

 

0

 

9,672

 

0

 

0

 

9,672

 

797

 

7,945

 

0

 

0

 

0

 

839

 

 

 

0

 

11,895

 

0

 

0

 

11,895

 

981

 

9,772

 

0

 

0

 

0

 

1,032

 

 

 

0

 

9,487

 

0

 

0

 

9,487

 

782

 

7,793

 

0

 

0

 

0

 

823

 

 

 

0

 

10,355

 

0

 

0

 

10,355

 

815

 

8,440

 

0

 

0

 

0

 

862

 

 

 

0

 

3,123

 

0

 

0

 

3,123

 

258

 

2,566

 

0

 

0

 

0

 

271

 

 

 

0

 

7,090

 

0

 

0

 

7,090

 

558

 

5,779

 

0

 

0

 

0

 

590

 

 

 

0

 

2,434

 

0

 

0

 

2,434

 

201

 

1,999

 

0

 

0

 

0

 

211

 

 

 

0

 

6,210

 

0

 

0

 

6,210

 

512

 

5,102

 

0

 

0

 

0

 

539

 

 

 

0

 

12,435

 

0

 

0

 

12,435

 

1,025

 

10,216

 

0

 

0

 

0

 

1,079

 

 

 

0

 

5,894

 

0

 

0

 

5,894

 

464

 

4,804

 

0

 

0

 

0

 

490

 

 

 

0

 

2,374

 

0

 

0

 

2,374

 

196

 

1,950

 

0

 

0

 

0

 

206

 

 

 

0

 

7,341

 

0

 

0

 

7,341

 

577

 

5,984

 

0

 

0

 

0

 

611

 

 

 

0

 

2,319

 

0

 

0

 

2,319

 

191

 

1,905

 

0

 

0

 

0

 

201

 

 

 

0

 

7,393

 

0

 

0

 

7,393

 

582

 

6,026

 

0

 

0

 

0

 

615

 

 

 

0

 

2,955

 

0

 

0

 

2,955

 

244

 

2,427

 

0

 

0

 

0

 

257

 

 

 

0

 

11,109

 

0

 

0

 

11,109

 

916

 

9,127

 

0

 

0

 

0

 

964

 

 

 

0

 

9,209

 

0

 

0

 

9,209

 

724

 

7,506

 

0

 

0

 

0

 

766

 

 

 

0

 

3,209

 

0

 

0

 

3,209

 

265

 

2,636

 

0

 

0

 

0

 

278

 

 

 

0

 

5,623

 

0

 

0

 

5,623

 

442

 

4,583

 

0

 

0

 

0

 

468

 

 

 

0

 

2,592

 

0

 

0

 

2,592

 

214

 

2,129

 

0

 

0

 

0

 

225

 

 

 

0

 

10,709

 

0

 

0

 

10,709

 

842

 

8,729

 

0

 

0

 

0

 

891

 

 

 

0

 

2,265

 

0

 

0

 

2,265

 

187

 

1,860

 

0

 

0

 

0

 

197

 

 

 

0

 

7,552

 

0

 

0

 

7,552

 

594

 

6,155

 

0

 

0

 

0

 

628

 

 

 

0

 

2,518

 

0

 

0

 

2,518

 

208

 

2,069

 

0

 

0

 

0

 

219

 

 

 

0

 

5,894

 

0

 

0

 

5,894

 

464

 

4,804

 

0

 

0

 

0

 

490

 

 

 

 

--------------------------------------------------------------------------------


 

0

 

2,374

 

0

 

0

 

2,374

 

196

 

1,950

 

0

 

0

 

0

 

206

 

 

 

0

 

6,678

 

0

 

0

 

6,678

 

551

 

5,486

 

0

 

0

 

0

 

580

 

 

 

0

 

7,820

 

0

 

0

 

7,820

 

645

 

6,424

 

0

 

0

 

0

 

679

 

 

 

0

 

8,258

 

0

 

0

 

8,258

 

650

 

6,731

 

0

 

0

 

0

 

687

 

 

 

 

--------------------------------------------------------------------------------

 


 

ANNEX D

 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

Kohl’s Food Stores, Inc.

 

Wisconsin SOS

 

 

 

UCC-1

 

Wisconsin Lift Truck Corp.

 

Specific Equipment

 

06/21/2003

 

030010376522

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

General Electric Company, GE Lighting

 

Specific Equipment

 

10/19/2001

 

11440978

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3 Cont

 

General Electric Company, GE Lighting

 

Specific Equipment

 

10/19/2001

 

11440978

 

04/27/2006

 

61406198

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In Lieu

 

Fleet Capital Corporation, Successor by Merger to BancBoston Leasing Inc.

 

Leased Equipment

 

In Lieu of various 1997 and 1998 filings.

 

03/01/2002

 

20723332

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Emigrant Business Credit Corporation

 

Leased Equipment

 

05/06/2002

 

21118052

 

 

 

 

 

--------------------------------------------------------------------------------

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In Lieu

 

Finova Capital Corporation

 

In-lieu Continuation

 

NY, New York County 08/02/1999, 99PN41162;

 

PA, Philadelphia County, 07/29/1999, 99 4195;

 

PA SOS, 07/28/1999, 30541191;

 

NY SOS, 08/02/1999, 154326,

 

NY SOS, 07/28/1999, 151130;

 

NJ SOS, 12/28/1999, 1947932;

 

NJ, Middlesex County, 01/13/2000, 2016;

 

NY SOS, 12/28/1999, 260241;

 

NY, Queens County, 01/05/2000, 00PQ00159.

 

05/29/2002

 

21326382

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In-lieu

 

New Jersey Economic Development Authority

 

Specific Equipment

 

All machinery and equipment of every nature.

 

NJ SOS, 08/21/1998, 1856446

 

05/31/2002

 

21618937

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3 Cont

 

New Jersey Economic Development Authority

 

Specific Equipment

 

All machinery and equipment of every nature.

 

NJ SOS, 08/21/1998, 1856446

 

05/31/2002

 

21618937

 

01/17/2007

 

20070206804

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In-lieu

 

BCC Equipment Leasing Corporation

 

Leased Equipment

 

NY SOS, 10/28/1997, 222869;

 

NY SOS, 10/29/1997, 223626

 

06/18/2002

 

21743479

 

 

 

 

 

3

--------------------------------------------------------------------------------

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In-lieu

 

BCC Equipment Leasing Corporation

 

Leased Equipment

 

NJ SOS, 10/30/1997, 1798778;

 

NY SOS, 10/28/1997, 222867

 

06/18/2002

 

21743503

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3 Amend Deleted Collateral

 

BCC Equipment Leasing Corporation

 

Leased Equipment

 

NJ SOS, 10/30/1997, 1798778;

 

NY SOS, 10/28/1997, 222867

 

06/18/2002

 

21743503

 

11/14/2002

 

22873606

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Transamerica Equipment Financial Services Corporation

 

Leased Equipment

 

06/28/2002

 

21841216

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Transamerica Equipment Financial Services Corporation

 

Leased Equipment

 

08/01/2002

 

22029290

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Transamerica Equipment Financial Services Corporation

 

Leased Equipment

 

08/23/2002

 

22183436

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

11/14/2002

 

22872780

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3

 

Amend Added Collateral

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

11/14/2002

 

22872780

 

12/17/2002

 

23142779

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3 Cont

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

11/14/2002

 

22872780

 

09/05/2007

 

20073365300

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In-lieu

 

MDFC Equipment Leasing Corporation

 

In lieu

 

Leased Equipment

 

NJ SOS, 12/23/1994, 1610583 - Original;

 

NJ SOS, 07/07/1999, 1933426 - Continuation

 

11/14/2002

 

22873135

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3 Amend

 

Deleted Collateral

 

MDFC Equipment Leasing Corporation

 

In lieu

 

Leased Equipment

 

NJ SOS, 12/23/1994, 1610583 - Original;

 

NJ SOS, 07/07/1999, 1933426 - Continuation

 

11/14/2002

 

22873135

 

11/15/2002

 

22885873

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In-lieu

 

Bell Atlantic TriCon Leasing Corporation

 

In lieu

 

Leased Equipment

 

PA SOS, 03/28/1994, 22961568 - Original

 

PA SOS, 12/31/1998, 29751027 - Continuation

 

11/14/2002

 

22873192

 

 

 

 

 

6

--------------------------------------------------------------------------------


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3 Amend

 

Deleted Collateral

 

Bell Atlantic TriCon Leasing Corporation

 

In lieu

 

Leased Equipment

 

PA SOS, 03/28/1994, 22961568 - Original

 

PA SOS, 12/31/1998, 29751027 - Continuation

 

11/14/2002

 

22873192

 

11/15/2002

 

22885865

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3 Amend

 

Deleted Collateral

 

Bell Atlantic TriCon Leasing Corporation

 

In lieu

 

Leased Equipment

 

PA SOS, 03/28/1994, 22961568 - Original

 

PA SOS, 12/31/1998, 29751027 - Continuation

 

11/14/2002

 

22873192

 

12/20/2002

 

23197518

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

12/20/2002

 

23198524

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3

 

Amend

 

Amended Debtor’s address

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

12/20/2002

 

23198524

 

01/03/2003

 

30023294

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-3 Continuation

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

12/20/2002

 

23198524

 

09/05/2007

 

20073375184

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

03/28/2003

 

30813116

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Healthguard International, Inc.

 

Leased Equipment

 

04/15/2003

 

30973712

 

 

 

 

Pathmark Stores

 

Delaware SOS

 

 

 

UCC-1

 

Healthguard International, Inc.

 

Leased Equipment

 

01/19/2004

 

40144008

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In Lieu

 

General Electric Co.

 

Specific  Equipment

 

In Lieu of PA SOS filing.

 

03/19/2004

 

40775181

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In Lieu

 

General Electric Co.

 

Specific  Equipment

 

In Lieu of PA SOS filing.

 

03/19/2004

 

40778193

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1 In Lieu

 

General Electric Company GE Lighting

 

Specific Equipment

 

In Lieu of NY SOS filing.

 

03/19/2004

 

40779928

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Matsuhita Electric Corporation of America (MECA) & Affliated & Related MECA
Companies

 

Specific Equipment

 

 

10/18/2004

 

42924365

 

 

 

 

Pathmark Stores

 

Delaware SOS

 

 

 

UCC-1

 

Konica Minolta Business Solutions U.S.A., Inc.

 

Leased Equipment

 

10/04/2005

 

53063840

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

 

 

UCC-1

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

10/30/2007

 

2007 4124334

 

 

 

 

Super Market Service Corp.

 

Pennsylvania SOS

 

 

 

UCC-1

 

Keystone Equipment Finance Corp.

 

Specific Equipment

 

05/30/2007

 

2007053005453

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102502

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102502

 

01/14/2002

 

181102502

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102502

 

10/04/2006

 

181102502

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102503

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102503

 

01/15/2002

 

181102503

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102503

 

10/04/2006

 

181102503

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102507

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102507

 

01/14/2002

 

181102507

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102507

 

04/19/2002

 

181102507

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Term

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102507

 

12/21/2005

 

181102507

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102507

 

10/04/2006

 

181102507

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102521

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102521

 

01/14/2002

 

181102521

 

10

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102521

 

02/20/2002

 

181102521

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102521

 

10/04/2006

 

181102521

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102540

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102540

 

01/14/2002

 

181102540

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102540

 

10/04/2006

 

181102540

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102541

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102541

 

01/14/2002

 

181102541

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

181102541

 

10/04/2006

 

181102541

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

181106909

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

181106909

 

10/04/2006

 

181106909

 

11

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

181106912

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

181106912

 

10/04/2006

 

181106912

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

181106926

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

181106926

 

04/19/2002

 

181106926

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

181106926

 

10/04/2006

 

181106926

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

02/20/2002

 

181110272

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

02/20/2002

 

181110272

 

11/15/2006

 

181110272

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

02/20/2002

 

181110338

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Cont

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

02/20/2002

 

181110338

 

11/15/2006

 

181110338

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

02/12/2003

 

181143983

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

02/12/2003

 

181143984

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Gatx Technology Services Corporation

 

Leased Equipment

 

02/26/2003

 

181144808

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-3 Amend

 

Restated Collateral

 

Gatx Technology Services Corporation

 

Leased Equipment

 

02/26/2003

 

181144808

 

04/17/2003

 

181144808

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

02/26/2003

 

181144845

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

02/26/2003

 

181144895

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

04/11/2003

 

181149677

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

04/11/2003

 

181149751

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

HealthGuard International, Inc.

 

Leased Equipment

 

04/18/2003

 

181150344

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

American Bank Note Company, as agent for the United States Postal Service

 

Consigned Goods

 

05/27/2003

 

181154286

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

NEC Financial Services, Inc.

 

Leased Equipment

 

11/06/2003

 

181170973

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

11/21/2003

 

181172654

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

11/21/2003

 

181172735

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

05/28/2004

 

181192946

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

07/21/2004

 

181198885

 

 

 

 

 

13

--------------------------------------------------------------------------------

 

 


 


Debtor

 


Jurisdiction

 

Scope of
Search

 

Type of
filing found

 

Secured
Party

 


Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt.
File
Number

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

07/21/2004

 

181199047

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

NCR Corporation

 

Specific Equipment

 

09/13/2004

 

181204515

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

American Bank Note Company, as agent for the United States Postal Service

 

Consigned Goods

 

05/26/2006

 

181269962

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

American Bank Note Company, as agent for the United States Postal Service

 

Consigned Goods

 

08/25/2006

 

1812789472

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

General Electric Capital Corp.

 

Leased Equipment

 

01/26/2007

 

181295094

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

General Electric Capital Corp.

 

Leased Equipment

 

02/07/2007

 

181296245

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

05/18/2007

 

181307010

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

 

 

UCC-1

 

Xerox Corporation

 

Leased Equipment

 

11/09/2007

 

181325029

 

 

 

 

Waldbaum, Inc.

 

New York SOS

 

 

 

UCC-1

 

American Bank Note Company, as agent for the United States Postal Service

 

Consigned Goods

 

08/25/2006

 

200608250698225

 

 

 

 

 

14

--------------------------------------------------------------------------------

 

 


 

EXHIBIT A: FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below Whelleach, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
with respect to the Tranche A Commitments, the Letters of Credit and the
Swingline Loans included in such facilities(5)) and (ii) to the extent permitted
to be assigned under Applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)] [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

(5) Include all applicable subfacilities, if any.

 

--------------------------------------------------------------------------------


 

1.                                       Assignors:

 

2.                                       Assignees:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                       Borrowers:  The Great Atlantic &
Pacific Tea Company, Inc. and the other Borrowers party to the Credit Agreement.

 

4.                                       Administrative Agent: Bank of America,
N.A., as the Administrative Agent under the Credit Agreement

 

5.                                       Credit Agreement: Amended and Restated
Credit Agreement, dated as of December 27, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
entered into by, among others, The Great Atlantic & Pacific Tea Company, Inc.,
the other Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and
Collateral Agent.

 

6.                                       Assigned Interests:

 

Assignorlsl(6)

 

Assignee( s1(7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(9)

 

Amount of
Commitment/
Loans
Assignee(10)

 

Percentage
Assigned of
Commitment/
Loans(11)

 

CUS1P
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

 

 

$

 

 

%

 

 

 

[7.           Trade
Date:                                                       ](12)

 

--------------------------------------------------------------------------------

(6) List each Assignor, as appropriate.

(7) List each Assignee, as appropriate.

(8) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Tranche A
Commitment”, “Tranche A-1 Commitment”, “Term Loan”, “Term A-2 Loan”, etc.).

(9) Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(10)°Subject to minimum amount requirements pursuant to Section 9.04(b)(i) of
the Credit Agreement and subject to proportionate amount requirements pursuant
to Section 9.04(b)(ii) of the Credit Agreement.

(11) Set forth , to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(12) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                    20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Acknowledged, consented to:(13)

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(13) To the extent required under Section 9.04(b)(iii)(B) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to: (14)

 

 

 

BANK OF AMERICA, N.A., as Swingline Lender

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(14) To the extent required under Section 9.04(b)(iii)(B) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to:(15)

[ISSUING BANK[S], as applicable]

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(15) To the extent required under Section 9.04(b)(iii)(A) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to:(16)

 

THE GREAT ATLANTIC & PACIFIC TEA
COMPANY, INC., as the Company

 

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(16) To the extent required under Section 9.04(b)(iii)(A) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Reference is made to a certain Amended and Restated Credit Agreement dated as of
December 27, 2007 (as amended, restated, supplemented or otherwise modified from
tome to time, the “Credit Agreement”), entered into by, among others, The Great
Atlantic & Pacific Tea Company, Inc., the other Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and Collateral Agent.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.04(b)(iiil
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent, or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, [the][ any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with

 

--------------------------------------------------------------------------------


 

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York (except
for the conflict of laws rules thereof, but including general obligations law
sections 5-1401 and 51402).

 

4. Fees. Unless waived by the Administrative Agent in accordance with section
9.04(b)(iv), this Assignment and Assumption shall be delivered to the
Administrative Agent with a processing and recordation fee of $3,500.00.

 

--------------------------------------------------------------------------------

 


 

[g36891ms117i001.jpg]

--------------------------------------------------------------------------------


 

EXHIBIT C - Form of Guaranty

 

GUARANTY, dated as of December 3, 2007, made by THE GREAT ATLANTIC & PACIFIC TEA
COMPANY, INC., a Maryland corporation (the “Company”), each of the subsidiaries
of the Company listed on Schedule I hereto (each such subsidiary individually, a
“Subsidiary” and, collectively, the “Subsidiaries”; and each such Subsidiary and
the Company, individually, a “Guarantor” and, collectively, the “Guarantors”) in
favor of BANK OF AMERICA, N.A. (“Bank of America”), as collateral agent (in such
capacity, the “Collateral Agent”) for its own benefit and the benefit of the
other Secured Parties (as defined in the Security Agreement defined below).

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 27, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”), among the Company,
the other borrowers party thereto, the lenders from time to time party thereto
(the “Lenders”), and Bank of America, as Administrative Agent and Collateral
Agent. Capitalized terms used herein but not defined herein shall have the
meanings as set forth in the Amended and Restated Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrowers, in each case, pursuant
to, and upon the terms and subject to the conditions specified in, the Amended
and Restated Credit Agreement. Each of the Guarantors (except for the Company)
is a direct or indirect subsidiary of the Company and acknowledges that it will
derive substantial benefit from the making of the Loans by the Lenders. The
obligations of the Lenders to make Loans, and the Issuing Bank to issue Letters
of Credit are each conditioned on, among other things, the execution and
delivery by the Guarantors of a Guaranty in the form hereof (this “Guaranty”).
As consideration therefor and in order to induce the Lenders to make Loans and
the Issuing Bank to issue Letters of Credit, the Guarantors are willing to
execute this Agreement.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1. Guarantee. Each Guarantor unconditionally and absolutely guarantees
to each Secured Party, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, (a) the due and punctual payment by
the Borrowers of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under the
Amended and Restated Credit Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral, (iii) obligations
to repay overdraft amounts plus interest, if any, customarily applied on
overdrafts and all obligations (including without limitation fees, costs,
expenses and indemnities) owed to any Lender or an Affiliate of a Lender arising
from any Cash Management Services provided by a Lender or Affiliate of a Lender
to any Loan Party and (iv) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any

 

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrowers to the
Secured Parties under the Amended and Restated Credit Agreement and the other
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers under or pursuant to
the Amended and Restated Credit Agreement and the other Loan Documents, (c) the
due and punctual payment and performance of all the covenants, agreements,
obligations and liabilities of each Loan Party under or pursuant to this
Agreement or the other Loan Documents, and (d) the due and punctual payment and
performance of all obligations of the Borrowers under each Hedging Agreement
entered into with any counterparty that was a Lender or an Affiliate of a Lender
at the time such Hedging Agreement was entered into (all the monetary and other
obligations described in the preceding clauses (a) through (d) being
collectively called the “Obligations”). Each Guarantor further agrees that the
Obligations may be extended, renewed, exchanged, continued, converted, amended,
amended and restated, supplemented, consolidated or otherwise modified in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension, renewal, exchange,
continuation, conversion, amendment, amendment and restatement, supplement,
consolidation or other modification of any Obligation.

 

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
each Borrower or any other person of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment and
any requirement that the Collateral Agent or any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto. To the fullest
extent permitted by applicable law, the obligations of each Guarantor hereunder
shall not be affected by (a) the failure of the Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against any Borrower, any other Guarantor or any other guarantor under
the provisions of the Amended and Restated Credit Agreement, any other Loan
Document or otherwise for any reason, (b) any rescission, waiver (except the
effect of any waiver obtained pursuant to Section 12(b)), amendment or
modification of, or any release of any Borrower or any other Guarantor from any
terms or provisions of any other Loan Document, any other Guaranty or any other
agreement, including with respect to any other Guarantor under this Agreement,
(c) the failure to perfect any security interest in, or the release of, any of
the security held by or on behalf of the Collateral Agent or any other Secured
Party, (d) any right that any Guarantor may now or hereafter have under
Section 3-606 of the UCC or otherwise to unimpaired collateral or (e) any other
circumstance that might in any manner or to any extent otherwise constitute a
defense available to, vary the risk of, or operate as a discharge of, such
Guarantor as a matter of law or equity.

 

SECTION 3. Security. Each Guarantor authorizes the Collateral Agent and each of
the other Secured Parties to (a) take and hold security for the payment of this
Guaranty and the Obligations and exchange, enforce, waive and release any such
security, (b) apply such security and direct the order or manner of sale thereof
as they in their sole discretion may determine and (c) release or substitute any
one or more endorsers, other guarantors or other obligors.

 

SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due jointly and severally with
each other Guarantor and not of collection, and waives any right to require that
any resort be had by the Collateral Agent or any other Secured Party to any of
the security held for payment of the Obligations or to any

 

11

--------------------------------------------------------------------------------


 

balance of any deposit account or credit on the books of the Collateral Agent or
any other Secured Party in favor of any Borrower or any other Person.

 

SECTION 5. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder are irrevocable and shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any
regulatory change or other governmental action (whether or not adverse) or other
change in applicable law, or any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations against any Borrower or any other
Guarantor, and shall not be subject to any defense, setoff, counterclaim,
recoupment, abatement or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by: (a) the failure of
the Collateral Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under the Amended and Restated Credit Agreement, any other
Loan Document or any other agreement, (b) any waiver or modification of any
provision of any thereof, (c) any default, failure or delay, willful or
otherwise, in the performance of the Obligations, (d) any change in the
existence, structure or ownership of any Borrower or any other Guarantor,
(e) any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting any Borrower or
any other Guarantor or its assets or any resulting disallowance, release or
discharge of all or any portion of the Obligations, (f) any direction as to
application of payment by any Borrower or any other Guarantor or any other
Person, (g) the failure by any Borrower or any Guarantor or any other Person to
sign this Agreement or a guaranty similar to this Agreement or (h) any other act
or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of each Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of all the Obligations).

 

SECTION 6. Defenses of Borrowers Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of any Borrower or the invalidity or unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower, other than the final and indefeasible payment
in full in cash of the Obligations (or, in the case of an action seeking payment
of less than all the Obligations, payment in full in cash of the portion of the
Obligations sought in such action). The Collateral Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other
Guarantor or exercise any other right or remedy available to them against any
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each of the Guarantors waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Guarantor or guarantor, as the case may be, or any security.

 

12

--------------------------------------------------------------------------------


 

SECTION 7.            Agreement to Pay; Subordination.

 

(a)           Payments to be Made Upon Default. In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent or such other
Secured Party as designated thereby, in cash the amount of such unpaid
Obligations.

 

(b)           General Provisions as to Payments. Each payment hereunder shall be
made without set-off, counterclaim or other deduction, in Federal or other funds
immediately available in Boston, Massachusetts, to the Collateral Agent at the
address(es) referred to in Section 14 on the basis set forth in Section 2.17 of
the Amended and Restated Credit Agreement.

 

(c)           Application of Payments. All payments received by the
Administrative Agent hereunder shall be applied as provided in Section 7.03 of
the Amended and Restated Credit Agreement.

 

(d)           Subordination. Upon payment by any Guarantor of any sums to the
Collateral Agent or any Secured Party as provided above, all rights of such
Guarantor against any Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations. In addition, any indebtedness of
any other Borrower or any other Guarantor now or hereafter held by any Borrower
or any Guarantor is hereby subordinated in right of payment to the prior payment
in full in cash of the Obligations. If any amount shall erroneously be paid to
any Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Borrower or
Guarantor, such amount shall be held in trust for the benefit of the Lenders and
shall forthwith be paid to the Collateral Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.

 

SECTION 8. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Collateral
Agent or the other Secured Parties will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 9. Representations and Warranties. Each of the Guarantors represents and
warrants as to itself that all representations and warranties relating to it
contained in the Amended and Restated Credit Agreement are true and correct.

 

SECTION 10. Termination. The Guarantees made hereunder shall in all respects be
continuing guarantees and (a) shall terminate when all the Obligations have been
indefeasibly paid in full (other than contingent indemnification obligations
with respect to then unasserted claims which, pursuant to the terms of this
Agreement, the other Loan Documents or the Hedging Agreements described in
clause (d) of the definition of Obligations hereunder, survive the termination
of this Agreement, the other Loan Documents or the Hedging Agreements described
in clause (d) of the definition of Obligations hereunder), the Lenders have no
further

 

13

--------------------------------------------------------------------------------


 

commitment to lend, the UC Exposure has been reduced to zero or collateralized
to the satisfaction of the Administrative Agent, the Issuing Bank has no further
commitment to issue Letters of Credit under the Amended and Restated Credit
Agreement and the Obligations under the Hedging Agreements described in clause
(d) of the definition of Obligations hereunder have been reduced to zero (or
collateral or indemnification to the satisfaction of the counterparties thereto
has been provided) and (b) shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by any Secured Party or any Guarantor
upon the bankruptcy or reorganization of any Borrower, any Guarantor or
otherwise. A Subsidiary Guarantor shall automatically be released from its
obligations hereunder in the event that all the capital stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of to a person that
is not an Affiliate of any Borrower (i) in accordance with the terms of
Section 6.05 of the Amended and Restated Credit Agreement or (ii) if the
Required Lenders shall have consented to such sale, transfer or other
disposition (to the extent required by the Amended and Restated Credit
Agreement) and the terms of such consent did not provide otherwise. Upon the
release of a Guarantor from such obligations under this Agreement pursuant to
this Section 10, and at the sole expense of such Guarantor, the Collateral Agent
shall execute and deliver to such Guarantor such documents as such Guarantor may
reasonably request to evidence such termination or release; provided that such
Guarantor will provide such instruments, letter agreements and indemnities
relating to its obligations hereunder prior to the date it ceased to be a
subsidiary and such opinion of counsel as may be requested and prove
satisfactory to the Collateral Agent. Each Guarantor party hereto agrees that
payment or performance of any of the Obligations or other acts which toll any
statute of limitations applicable to the Obligations shall also toll the statute
of limitations applicable to each such Guarantor’s liability hereunder.

 

SECTION 11. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Collateral Agent, and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Guarantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Guarantor, the Collateral Agent and the other Secured Parties, and their
respective successors and assigns, except that no Guarantor shall have the right
to assign its rights or obligations hereunder or any interest herein (and any
such attempted assignment shall be void). This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

SECTION 12. Waivers; Amendment

 

(a) No failure or delay of the Collateral Agent or any Secured Party in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or

 

14

--------------------------------------------------------------------------------


 

power. The rights and remedies of the Collateral Agent hereunder and of the
other Secured Parties under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Collateral Agent, subject to any consent required in accordance with
Section 9.02 of the Amended and Restated Credit Agreement.

 

SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF
LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).

 

SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Amended and Restated Credit
Agreement. All communications and notices hereunder to each Guarantor shall be
given to it at its address or telecopy number set forth in Schedule I hereto,
with a copy to the Company.

 

SECTION 15. Survival of Agreement; Severability

 

(a)             All covenants, agreements, representations and warranties made
by the Guarantors herein and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Collateral Agent
and the other Secured Parties and shall survive the making by the Lenders of the
Loans by the Lenders and the issuance of Letters of Credit by the Issuing Bank,
in each case regardless of any investigation made by or on behalf of any Secured
Party, and shall continue in full force and effect until this Agreement shall
terminate.

 

(b)             In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 16. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract, and shall become effective as

 

15

--------------------------------------------------------------------------------


 

provided in Section 11. Delivery of an executed signature page to this Agreement
by facsimile transmission shall be as effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 17. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Amended and Restated Credit Agreement shall be applicable to
this Agreement.

 

SECTION 18. Jurisdiction; Consent to Service of Process

 

(a)             Each Guarantor hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a fmal judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any of the
Guarantors or their respective properties in the courts of any jurisdiction.

 

(b)             Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each Guarantor hereby appoints the Company as its agent
for service of process in the United States and the Company hereby accepts such
appointment,

 

SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER

 

16

--------------------------------------------------------------------------------


 

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 20. Additional Guarantors. Pursuant to Section 5.12 of the Amended and
Restated Credit Agreement each Subsidiary that is formed or acquired after the
Effective Date and that is a Loan Party is required to execute the Guaranty.
Upon execution and delivery after the date hereof by the Collateral Agent and
such a Subsidiary of an instrument in the form of Annex 1 hereto, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
instrument adding an additional Guarantor as a party to this Agreement shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

 

SECTION 21. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by any Borrower or any Guarantor under or with respect to the
Obligations is stayed upon the insolvency or bankruptcy of any Borrower or such
Guarantor, all such amounts otherwise subject to acceleration under the terms of
the Amended and Restated Credit Agreement or any other agreement or instrument
evidencing or securing the Obligations shall nonetheless be payable by the
Guarantors hereunder, jointly and severally, forthwith on demand by the
Collateral Agent.

 

SECTION 22. Right of Setoff

 

(a)             If an Event of Default shall have occurred and be continuing,
each Secured Party is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Secured Party to or for the credit
or the account of any Guarantor against any or all the obligations of such
Guarantor then existing under this Agreement and the other Loan Documents held
by such Lender, irrespective of whether or not such Secured Party shall have
made any demand under this Agreement or any other Loan Document or whether such
obligations may be unmatured. The rights of each Secured Party under this
Section 21 are in addition to other rights and remedies (including any other
rights of setoff) that such Secured Party may have. No Secured Party will, or
will permit its Participant to, exercise its rights under this Section 21
without the consent of the Administrative Agent.

 

(b)             No act or omission of any kind or at any time on the part of any
Secured Party in respect of any matter whatsoever shall in any way affect or
impair the rights of the Collateral Agent or any other Secured Party to enforce
any right, power or benefit under this Agreement, and no set-off, claim,
reduction or diminution of any Obligation or any defense of any kind or nature
which any Guarantor has or may have against any Borrower, any Guarantor or any
Secured Party shall be available against the Collateral Agent or any other
Secured Party in any suit or action brought by the Collateral Agent or any other
Secured Party to enforce any right, power or benefit provided for by this
Agreement; provided that nothing herein shall prevent the assertion by any
Guarantor of any such claim by separate suit or compulsory counterclaim. Nothing
in this Agreement shall be construed as a waiver by any Guarantor of any rights
or

 

17

--------------------------------------------------------------------------------


 

claims which it may have against any Secured Party hereunder or otherwise, but
any recovery upon such rights and claims shall be had from such Secured Party
separately, it being the intent of this Agreement that each Guarantor shall be
unconditionally, absolutely and jointly and severally obligated to perform fully
all its obligations, covenants and agreements hereunder for the benefit of each
Secured Party.

 

SECTION 23. Maximum Liability

 

Notwithstanding any provision herein contained to the contrary, each Guarantor’s
liability under this Agreement shall be limited to an amount not to exceed as of
any date of determination the amount which could be claimed by any Secured Party
from such Guarantor under this Agreement without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code (Title 11, U.S.C.) or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law (the “Avoidance Provisions”)
after taking into account, among other things, such Guarantor’s right of
contribution and indemnification from each other Guarantor, if any (specifically
excluding, however, any liabilities of such Guarantor (i) in respect of
intercompany indebtedness to any Borrower or any other Guarantor or any of its
Affiliates to the extent that such indebtedness (A) would be discharged or would
be subject to a right of set-off in an amount equal to the amount paid by such
Guarantor hereunder or (B) has been pledged to, and is enforceable by, the
Collateral Agent on behalf of the Secured Parties and (ii) under any guaranty of
Indebtedness subordinated in right of payment to the Obligations which guaranty
contains a limitation as to a maximum amount similar to that set forth in this
paragraph pursuant to which the liability of such Guarantor hereunder is
included in the liabilities taken into account in determining such maximum
amount). To the end set forth above, but only to the extent that the obligations
of a Guarantor hereunder (the “Guaranty Obligations”) would otherwise be subject
to avoidance under the avoidance provisions, if such Guarantor is not deemed to
have received valuable consideration, fair value, fair consideration or
reasonably equivalent value for the Guaranty Obligations, or if the Guaranty
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranty Obligations is deemed to have been incurred for the purposes of the
Avoidance Provisions, the maximum Guaranty Obligations for which such Guarantor
shall be liable hereunder shall be reduced to that amount which, after giving
effect thereto, would not cause the Guaranty Obligations as so reduced, to be
subject to avoidance under the Avoidance Provisions.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page 19 to Guaranty

 

--------------------------------------------------------------------------------


 

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page 20 to Guaranty

 

--------------------------------------------------------------------------------


 

SCHEDULE I
Guarantors

 

GUARANTORS

ANP Properties I Corp.

Big Star Inc. (f/k/a Supersaver Inc.)

Family Center, Inc.

Futurestore Food Markets, Inc.

Kwik Save, Inc.

Limited Foods, Inc.

Montvale Holdings, Inc.

Richmond Twice, Incorporated

Super Fresh Food Markets of Maryland, Inc.

Super Fresh Food Markets of Virginia, Inc.

Supermarket Distribution Services, Inc.

2008 Broadway, Inc.

1046 Yonkers Ave. Corp.

111 North Avenue Realty Corp.

Clay-Park Realty Co., Inc.

Delaware County Dairies, Inc.

Gramatan Foodtown Corp.

Shopwell, Inc. [MA]

Shopwell, Inc. [NJ]

The Food Emporium, Inc. [NY]

The Food Emporium, Inc. [DE]

The Food Emporium, Inc. [NJ]

The Wine Emporium, Inc. [CT]

APW Supermarket Corporation

The Meadows Plaza Development Corp.

Spring Lane Produce Corp.

Borman’s, Inc.

Bev, Ltd.

Farmer Jack Pharmacies, Inc.

Farmer Jack’s of Ohio, Inc.

S E G Stores, Inc.

Kohl’s Food Stores, Inc. - All Closed

The South Dakota Great Atlantic & Pacific Tea Co., Inc.

Adbrett Corp.

Milik Service Company, LLC

Supermarkets Oil Company, Inc.

 

Address for Notices:

2 Paragon Drive

Montvale, New Jersey 07645
Attention: Treasurer

Fax: (201) 571-8036

 

--------------------------------------------------------------------------------


 

Annex 1 to the Guaranty

 

SUPPLEMENT NO. [ dated as of [ ], to the Guaranty (the “Guaranty”), dated as of
December 3, 2007, among THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a
Maryland corporation (the “Company”), each of the subsidiaries of the Company
listed on Schedule I hereto (each such subsidiary individually, a “Subsidiary”
and, collectively, the “Subsidiaries”; and each such Subsidiary and the Company,
individually, a “Guarantor” and, collectively, the “Guarantors”) and BANK OF
AMERICA, N.A. (“Bank of America”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Security
Agreement).

 

A.            Reference is made to the Amended and Restated Credit Agreement,
dated as of December 27, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”), among
the Company, the other borrowers party thereto, the lenders from time to time
party thereto (the “Lenders”), and Bank of America, as Administrative Agent and
Collateral Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty.

 

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and the Issuing Bank to issue Letters of Credit. Pursuant to
Section 5.12 of the Amended and Restated Credit Agreement each Subsidiary that
is formed or acquired after the Effective Date and that is a Loan Party is
required to become a party to the Guaranty. Section 20 of the Guaranty provides
that additional Subsidiaries may become Guarantors under the Guaranty by
execution and delivery of an instrument in the form of this Supplement (this
“Supplement”). The undersigned Subsidiary (the “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Amended and Restated
Credit Agreement to become a Guarantor under the Guaranty in order to induce the
Lenders to make additional Loans, the Issuing Bank to issue additional Letters
of Credit and as consideration for Loans previously made and Letters of Credit
previously issued.

 

--------------------------------------------------------------------------------


 

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

 

SECTION I. In accordance with Section 20 of the Guaranty, the New Guarantor by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Guarantor
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct on and as of the date hereof, except to the extent a representation and
warranty expressly relates solely to a specific date, in which case such
representation and warranty shall be true and correct on such date. Each
reference to a “Guarantor” in the Guaranty shall be deemed to include the New
Guarantor. The Guaranty is hereby incorporated herein by reference.

 

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Guarantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually executed counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF,
BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement

 

--------------------------------------------------------------------------------


 

should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Guaranty shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision hereof in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guaranty. All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature below, with a copy to the Company.

 

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for its
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the Collateral
Agent.

 

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NAME OF NEW GUARANTOR]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

Guarantors

 

--------------------------------------------------------------------------------


 

Exhibit D - Form of Indemnity, Subrogation and Contribution Agreement

 

INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT, dated as of December 3, 2007,
among THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation
(the “Company”), each of the other subsidiaries of the Company listed as a
“Borrower” on Schedule I hereto (each such subsidiary individually, a “Borrower”
and, collectively, the “Borrowers”), each of the other subsidiaries the Company
listed as a “Guarantor” on Schedule II hereto (each such subsidiary
individually, a “Guarantor” and, collectively, the “Guarantors”) and BANK OF
AMERICA, N.A., (“Bank of America”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as such term is defined in the
Security Agreement).

 

Reference is made to (a) the Amended and Restated Credit Agreement, dated as of
December 27, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”), among the Company,
the other Borrowers party thereto, the lenders from time to time party thereto
(the “Lenders”), Bank of America, as administrative agent (in such capacity, the
“Administrative Agent”), and the Collateral Agent and (b) the Guaranty made by
each Guarantor in favor of the Secured Parties dated as of December 3, 2007.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Amended and Restated Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrowers and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrowers pursuant to,
and upon the terms and subject to the conditions specified in, the Amended and
Restated Credit Agreement. The Guarantors have guaranteed the Obligations (as
such term is defined in the Guaranty). The Guarantors have granted Liens on and
security interests in certain of their assets to secure such guarantees pursuant
to (a) the Pledge Agreement and (b) the Security Agreement, and certain other
Guarantors have granted Liens on and security interests in certain of their
assets to secure such guarantees pursuant to certain other Security Documents.
The obligations of the Lenders to make Loans and the Issuing Bank to issue
Letters of Credit are conditioned on, among other things, the execution and
delivery by the Guarantors of an agreement in the form hereof. As consideration
therefor and in order to induce the Lenders to make Loans and the Issuing Bank
to issue Letters of Credit , the Guarantors are willing to execute this
Agreement.

 

Accordingly, each Borrower, each Guarantor and the Collateral Agent agree as
follows:

 

1. Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 3), each Borrower agrees that (a) in the event a payment shall be made
by any Guarantor under the Guaranty, each Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold or otherwise disposed of pursuant to any Security Document to
satisfy a claim of

 

26

--------------------------------------------------------------------------------


 

any Secured Party, each Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

 

2.             Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under the Guaranty or assets of any other Guarantor
shall be sold pursuant to any Security Document to satisfy a claim of any
Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Borrowers as provided in Section 1, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 12, the date of the Supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 2 shall be
subrogated to the rights of such Claiming Guarantor under Section 1 to the
extent of such payment.

 

3.             Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of each of the Guarantors under Sections 1 and 2 and
all other rights of each of the Guarantors in respect of indemnity, contribution
or subrogation from any other Loan Party under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of all
Obligations that are then due and payable whether at maturity, by acceleration
or otherwise. No failure on the part of any Borrower or any Guarantor to make
the payments required by Sections 1 and 2 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.

 

4. Termination. This Agreement shall survive and be in full force and effect
until all of the Obligations (as defined in the Security Agreement) have been
indefeasibly paid in full (other than contingent indemnification obligations
which, pursuant to the terms of the Loan Documents or the Hedging Agreements
described in clause (d) of the definition of Obligations, survive the
termination of this Agreement, the other Loan Documents or the Hedging
Agreements described in clause (d) of the definition of Obligations, the Lenders
have no further commitment to lend, the L/C Exposure has been reduced to zero or
collateralized to the satisfaction of the Administrative Agent and/or the
Issuing Bank has no further commitment to issue Letters of Credit under the
Amended and Restated Credit Agreement. A Guarantor shall automatically be
released from its obligations hereunder in the event that all the capital stock
of such Guarantor shall be sold, transferred or otherwise disposed of to a
person that is not an Affiliate of any Borrower (i) in accordance with the terms
of Section 6.05 of the Amended and Restated Credit Agreement or (ii) if the
Required Lenders shall have consented to such sale, transfer or other
disposition (to the extent required by the Amended and Restated Credit
Agreement) and the terms of such consent did not provide otherwise. Upon the
release of a

 

27

--------------------------------------------------------------------------------


 

Guarantor from its obligations under this Agreement pursuant to this Section 4,
and at the sole expense of such Guarantor, the Collateral Agent shall execute
and deliver to such Guarantor such documents as such Guarantor may reasonably
request to evidence such termination or release. This Agreement shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Secured Party or any Guarantor upon the bankruptcy or reorganization of
any Borrower, any Guarantor or otherwise.

 

5.              GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING NEW YORK GENERAL OBLIGATIONS
LAW SECTIONS 5-1401 AND 51402).

 

6.              No Waiver; Amendment. a. No failure on the part of the
Collateral Agent or any Guarantor to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy by the
Collateral Agent or any Guarantor preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. None of
the Collateral Agent and the Guarantors shall be deemed to have waived any
rights hereunder unless such waiver shall be in writing and signed by such
parties.

 

b. Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrowers, the Guarantors and the Collateral Agent, subject to any consent
required in accordance with Section 9.02 of the Amended and Restated Credit
Agreement.

 

7.              Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Amended and Restated Credit
Agreement. All communications and notices hereunder to each Guarantor shall be
given to it as provided in the Guaranty, with a copy to the Company.

 

8.              Binding Agreement; Assignments. Whenever in this Ageement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns. Neither any
Borrower nor any Guarantor may assign or transfer any of its rights or
obligations hereunder (and any such attempted assignment or transfer shall be
void) without the consent required in accordance with Section 9.02 of the
Amended and Restated Credit Agreement.

 

9. Survival of Agreement; Severability. a. All covenants and agreements made by
each Borrower and each Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement or the other
Loan Documents shall be considered to have been relied upon by the Collateral
Agent, the other Secured Parties and each Guarantor and shall survive the making
of the Loans by the Lenders and the issuance of Letters

 

28

--------------------------------------------------------------------------------


 

of Credit by the Issuing Bank and shall continue in full force and effect until
this Agreement shall terminate.

 

b. In case any one or more of the provisions contained in this Agreement should
be held invalid, illegal or unenforceable in any respect, no party hereto shall
be required to comply with such provision for so long as such provision is held
to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

10.            Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any Guarantor
when a counterpart bearing the signature of such Guarantor shall have been
delivered to the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

11.            Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Amended and Restated Credit Agreement shall be applicable to
this Agreement.

 

12. Additional Guarantors. Pursuant to Section 5.12 of the Amended and Restated
Credit Agreement each Subsidiary that is a Loan Party that is formed or acquired
after the Effective Date is required to execute the Indemnity, Subrogation and
Contribution Agreement. Upon execution and delivery, after the date hereof, by
the Collateral Agent and such a Subsidiary of an instrument in the form of Annex
1 hereto, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor hereunder. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page 30 of Indemnity, Subrogation and Contribution Agreement

 

--------------------------------------------------------------------------------


 

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page 31 of Indemnification and Contribution Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title

 

 

Signature Page 32 of Indemnification and Contribution Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

BORROWERS

 

APW Supermarkets, Inc.

Compass Foods, Inc.

Food Basics, Inc.

Hopelawn Property I, Inc.

Lo-Lo Discount Stores, Inc.

McLean Avenue Plaza Corp.

Shopwell, Inc. [DE]

Super Fresh Food Markets, Inc.

Super Fresh/Sav -A- Center, Inc.

Super Market Service Corp.

Super Plus Food Warehouse, Inc.

Tradewell Foods of Conn., Inc.

Waldbaum, Inc.

Pathmark Stores, Inc.

AAL Realty Corp.

Bergen Street Pathmark, Inc.

Bridge Stuart Inc.

East Brunswick Stuart LLC

Lancaster Pike Stuart, LLC

MacDade Boulevard Stuart, LLC

Plainbridge LLC

Upper Darby Stuart, LLC

 

--------------------------------------------------------------------------------


 

Schedule II

 

GUARANTORS

 

ANP Properties I Corp.

Big Star Inc. (f/k/a Supersaver Inc.)

Family Center, Inc.

Futurestore Food Markets, Inc.

Kwik Save, Inc.

Limited Foods, Inc.

Montvale Holdings, Inc.

Richmond Twice, Incorporated

Super Fresh Food Markets of Maryland, Inc.

Super Fresh Food Markets of Virginia, Inc.

Supermarket Distribution Services, Inc.

2008 Broadway, Inc.

1046 Yonkers Ave. Corp.

1 I l North Avenue Realty Corp.

Clay-Park Realty Co., Inc.

Delaware County Dairies, Inc.

Gramatan Foodtown Corp.

Shopwell, Inc. [MA]

Shopwell, Inc. [NJ]

The Food Emporium, Inc. [NY]

The Food Emporium, Inc. [DE]

The Food Emporium, Inc. [NJ]

The Wine Emporium, Inc. [CT]

 

--------------------------------------------------------------------------------


 

APW Supermarket Corporation

The Meadows Plaza Development Corp.

Spring Lane Produce Corp.

Borman’s, Inc.

Bev, Ltd.

Farmer Jack Pharmacies, Inc.

Farmer Jack’s of Ohio, Inc.

S E G Stores, Inc.

Kohl’s Food Stores, Inc.

The South Dakota Great Atlantic & Pacific Tea Co., Inc.

Adbrett Corp.

Milik Service Company, LLC

Supermarkets Oil Company, Inc.

 

--------------------------------------------------------------------------------


 

Annex 1 to the
Indemnity, Subrogation and
Contribution Agreement

 

SUPPLEMENT NO.           , dated as of              , to the Indemnity,
Subrogation and Contribution Agreement, dated as of December 3, 2007, among THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation (the
“Company”), each of the other subsidiaries of the Company listed as a “Borrower”
on Schedule I hereto (each such subsidiary individually, a “Borrower” and,
collectively, the “Borrowers”), each of the other subsidiaries the Company
listed as a “Guarantor” on Schedule II hereto (each such subsidiary
individually, a “Guarantor” and, collectively, the “Guarantors”) and BANK OF
AMERICA, N.A., (“Bank of America”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as such term is defined in the
Security Agreement).

 

A.            Reference is made to (a) the Amended and Restated Credit
Agreement, dated as of December 27, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), among the Company, the other Borrowers party thereto, the lenders
from time to time party thereto (the “Lenders”), Bank of America, as
administrative agent (in such capacity, the “Administrative Agent”), and the
Collateral Agent and (b) the Guaranty made by each Guarantor in favor of the
Secured Parties dated as of December 3, 2007.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Amended and Restated Credit Agreement, as
applicable.

 

C. The Borrowers and the Guarantors have entered into the Indemnity, Subrogation
and Contribution Agreement in order to induce the Lenders to make Loans and the
Issuing Bank to issue Letters of Credit. Pursuant to Section 5.12 of the Amended
and Restated Credit Agreement each Subsidiary that is a Loan Party that is
formed or acquired after the Effective Date is required to execute the
Indemnity, Subrogation and Contribution Agreement. Section 12 of the Indemnity,
Subrogation and Contribution Agreement provides that additional Subsidiaries may
become Guarantors under the Indemnity, Subrogation and Contribution Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Amended and Restated Credit Agreement to
become a Guarantor under the Indemnity, Subrogation and Contribution Agreement
in order to induce the Lender to make additional Loans and the Issuing Bank to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

 

--------------------------------------------------------------------------------


 

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

 

SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a “Guarantor” in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

 

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Guarantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING NEW YORK GENERAL OBLIGATIONS LAW SECTIONS
5-1401 AND 5-1402).

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement. All

 

38

--------------------------------------------------------------------------------


 

communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Company.

 

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for their
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

39

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

 

[NAME OF NEW GUARANTOR]

 

 

 

B y:

 

 

Name:

 

Title:

 

Address:

 

 

 

BANK OF AMERICA, N.A. as Collateral Agent

 

 

 

B y:

 

 

Name:

 

Title:

 

 

 

Address:

 

40

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Borrowers

 

41

--------------------------------------------------------------------------------


 

 

SCHEDULE II

 

 

 

Guarantors

 

42

--------------------------------------------------------------------------------


 

EXHIBIT E: Form of Perfection Certificate

 

PERFECTION CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 27, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”), among The Great
Atlantic & Pacific Tea Company, Inc. (the “Company”), the other borrowers party
thereto (such borrowers, together with the Company, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), and Bank of America,
N.A., as Administrative Agent and Collateral Agent. Capitalized terms used but
not defined herein have the meanings assigned in the Amended and Restated Credit
Agreement or the Security Agreement referred to therein, as applicable.

 

The undersigned hereby certifies to the Collateral Agent and each other Secured
Party

 

that:

 

1.          Names.

 

(a)             The exact corporate name of each Grantor, as such name appears
in its respective certificate of incorporation or any other organizational
document, is set forth on Schedule 1(a):

 

(b)             Set forth on Schedule 1(b) is each other corporate name each
Grantor has had in the past five years, together with the date of the relevant
change:

 

(c)             Except as set forth in Schedule 1(c)  hereto, no Grantor has
changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of corporate organization. If any such change has occurred, include
in Schedule 1(c) the information required by Sections 1 and 2 of this
certificate as to each acquiree or constituent party to a merger or
consolidation.

 

(d)             Set forth in Schedule 1(a) hereto is the state of formation of
each Grantor, the organizational identification number, if any, of each Grantor
that is a registered organization and the Federal Taxpayer Identification Number
of each Grantor. Each Grantor is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a).

 

2.          Current Locations.

 

(a)             The chief executive office of each Grantor is located at the
address set forth in Schedule 2(a) attached hereto.

 

--------------------------------------------------------------------------------


 

(b)             Set forth in Schedule 2(b) attached hereto are all locations
where each Grantor maintains any books or records relating to any Accounts
Receivable (with each location at which chattel paper, if any, is kept being
indicated by an *)

 

(c)             Set forth in Schedule 2(c) are all the locations where each
Grantor maintains any Equipment or other Collateral not identified above.

 

(d)             Set forth in Schedule 2(d) opposite the name of each Grantor are
all the places of business of such Grantor not identified in paragraphs 2(a),
(b) or (c) above.

 

(e)             Set forth in Schedule 2(e) opposite the name of each Grantor are
the names and addresses of all Persons other than such Grantor that have
possession as a bailee, consignee or warehouseman of any of the Collateral of
such Grantor.

 

(f)              Set forth on Schedule 2(f) is a list of each deposit account,
brokerage account or securities investment account maintained by any Grantor,
including the name and address of the institution at which the account is
located, the type of account, and the account number. Also set forth on Schedule
2(f) is a true and correct list of all securities intermediaries with respect to
any such securities accounts, including the name and address of any such
securities intermediary.

 

(g)             Set forth on Schedule 2(g) is a list of all real property held
by each Grantor, whether owned or leased and the name of the Grantor that owns
or leases said property.

 

(h)             Set forth on Schedule 2(h) is a list of all locations currently
used by any Grantor as distribution centers or warehouses, to the extent not
specifically identified as such in paragraph 2(g) above, in which Collateral of
any such Grantor is located. For each such location that is leased by any
Grantor, set forth below is the name and address of the landlord of such
location. For each such location that is a warehouse, set forth below is the
name and address of the operator of such warehouse.

 

3.               Unusual Transaction. Except for those purchases, acquisitions,
and other transactions as set forth in Schedule 3(a) attached hereto or
otherwise disclosed in Section 1, all Accounts Receivable have been originated
by the Grantors, all Inventory has been acquired by the Grantors from a Person
in the ordinary course of business.

 

4.             File Search Reports. File search reports have been obtained from
each Uniform Commercial Code filing office identified with respect to such
Grantor in Section 2 hereof, and such search reports reflect no liens against
any of the Collateral other than those permitted under the Amended and Restated
Credit Agreement and liens that will be terminated on the Restatement Effective
Date.

 

5.               UCC Filings. Financing statements on Form UCC-1 and Form UCC-3
in substantially the form of Schedule 5 hereto have been prepared for filing in
the Uniform Commercial Code filing office in each jurisdiction identified with
respect to such Grantor in Section 2 hereof.

 

45

--------------------------------------------------------------------------------


 

6.               Schedule of Filings. Attached hereto as Schedule 6 is a
schedule setting forth, with respect to the filings described in Schedule 5
above, each filing and the filing office in which such filing is to be made.

 

7.               Stock Ownership and other Equity Interests. Attached hereto as
Schedule 7 is a true and correct list of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interest (the “Equity Interests”) held by, directly or indirectly, any
Grantor and the record and beneficial owners of such Equity Interests. Also set
forth on Schedule 7 is each Equity Interest held by, directly or indirectly, any
Grantor that represents 50% or less of the Equity Interests of the Person in
which such investment was made. Attached hereto as Schedule 7A is an
organizational chart for the Grantors.

 

8.             Debt Instruments. Attached hereto as Schedule 8 is a true and
correct list of all promissory notes and other evidence of indebtedness with a
principal amount of $1,000,000 or more held by any Grantor, including all
intercompany notes by any Grantor in favor of any other Grantor or any other
Affiliate of such Grantor.

 

9.             Intellectual Property.

 

(a)             Attached hereto as Schedule 9(a) is a list of each Grantor’s
copyrights (including copyrights of software) which are registered with the
United States Copyright Office. (Please include the name of the applicable
Grantor, the name of the copyright, registration number, and date of
registration.) Also attached hereto as Schedule 9(a) is a list of each Grantor’s
applications for copyrights (including for copyrights of software) which are
pending with the United States Copyright Office. (Please include the name of the
applicable Grantor, the name of the copyright for which an application has been
filed, application number, and date of application.) Also attached hereto as
Schedule 9(a) is a list of copyrights licensed by any Grantor. (Please include
the name of the applicable Grantor, the name of the copyright licensed, the name
of the licensor or licensee, and the date of the agreement reflecting such
license arrangement.)

 

(b)             Attached hereto as Schedule 9(b) is a list of each Grantor’s
patents which are registered with the United States Patent Office. (Please
include the name of the applicable Grantor, the name of the patent, registration
number, and date of registration.) Also attached hereto as Schedule 9(b) is a
list of each Grantor’s patents which are pending with the United States Patent
Office. (Please include the name of the applicable Grantor, the name of the
patent, application number, and date of application.) Also attached hereto as
Schedule 9(b) is a list of patents licensed by any Grantor. (Please include the
name of the applicable Grantor, the name of the patent licensed, the name of the
licensor or licensee, and the date of the agreement reflecting such license
arrangement.)

 

(c) Attached hereto as Schedule 9(c) is a list of each Grantor’s registered
trademarks, trade names, and service marks. (Please include name of each
trademark, registration number, date of registration, and jurisdiction in which
the trademark is registered) Also attached hereto as Schedule 9(c) is a list of
each Grantor’s applications for trademarks, trade names, and service marks.
(Please include name of each trademark, application number, date of application,
and jurisdiction in which the application is pending) Also attached hereto as
Schedule 9(c) is a list

 

46

--------------------------------------------------------------------------------


 

of trademarks licensed by any Grantor. (Please include the name of the
applicable Grantor, the name of the copyright licensed, the name of the licensor
or licensee, and the date of the agreement reflecting such license arrangement.)

 

10.           Commercial Tort Claims. Attached hereto as Schedule 10 is a true
and correct list of commercial tort claims with a value in excess of $500,000
held by any Grantor, including a brief description thereof.

 

[signature page follows]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on
this              day of                  , 20   .

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

48

--------------------------------------------------------------------------------

 


 

EXHIBIT F - Form of Pledge Agreement

 

PLEDGE AGREEMENT (this “Agreement”), dated as of December 3, 2007, among THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation (the
“Company”), each Subsidiary of the Company listed on Schedule I hereto (each
such Subsidiary individually a “Subsidiary Pledgor” and collectively, the
“Subsidiary Pledgors”; the Company and the Subsidiary Pledgors are referred to
collectively herein as the “Pledgors”), BANK OF AMERICA, N.A., a national
banking association (“Bank of America”), as collateral agent (in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined in the Security
Agreement defined below).

 

Reference is made to (a) the Amended and Restated Credit Agreement, dated as of
December 27, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”), among the Company,
the other Borrowers party thereto, the lenders from time to time party thereto
(the “Lenders”), and Bank of America, as Administrative Agent and Collateral
Agent, (b) the Guaranty, dated as of December 3, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), made by
the Guarantors named therein (the “Guarantors”) in favor of the Collateral Agent
for its own benefit and the benefit of the other Secured Parties, and (c) the
Security Agreement, dated as of December 3, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Grantors named therein and the Collateral Agent. Capitalized terms
used herein and not defined herein shall have meanings assigned to such terms in
the Amended and Restated Credit Agreement. Unless otherwise defined herein or in
the Amended and Restated Credit Agreement or the Security Agreement or the
context otherwise requires, the following terms, together with uncapitalized
terms used herein which are defined in the UCC (as defined in the Amended and
Restated Credit Agreement), have the respective meanings provided in the UCC:
(i) Certificated Security, (ii) Financial Asset; (iii) Investment Property; (iv)
Payment Intangibles; (v) Proceeds; (vi) Securities Account; (vii) Securities
Intermediary; (viii) Security; (ix) Security Certificate; (x) Uncertificated
Security; and (xi) Security Entitlement.

 

The Lenders have agreed to make Loans to the Borrowers, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrowers, pursuant to,
and upon the terms and subject to the conditions specified in, the Amended and
Restated Credit Agreement. Pursuant to the Guaranty each of the Guarantors has
agreed to guarantee, among other things, all the obligations of the Borrowers
under the Amended and Restated Credit Agreement and the other Loan Documents.
The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Pledgors of an agreement in the form hereof to secure the
Obligations (as defined in the Security Agreement).

 

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

 

1. Pledge. As security for the payment and performance, as the case may be, in
full of the Obligations, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing or due or to
become due, each Pledgor hereby pledges to

 

--------------------------------------------------------------------------------


 

the Collateral Agent, its successors and assigns, and hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in all of the Pledgor’s right, title and
interest in, to and under: (a) all Equity Interests owned by it representing
ownership interests in the Subsidiaries listed on Schedule II hereto and any
Equity Interests representing ownership interests in any Subsidiaries obtained
in the future by each Pledgor and all other Securities, Securities Entitlements,
Securities Accounts and other Investment Property or Financial Asset and the
Security Certificates and/or Instruments representing all such Equity Interests
(the “Pledged Securities”); provided that the Pledged Securities shall not
include (i) more than 65% of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary, (ii) to the extent that applicable law requires that
a Subsidiary of the Pledgor issue directors’ qualifying shares, such qualifying
shares, (iii) any permit, lease, license, contract, agreement, or other
instrument to which any Pledgor is a party to the extent such Pledgor is
prohibited from granting a Lien in its rights thereunder pursuant to the terms
of such permit, lease, license, contract, agreement, or other instrument or
under applicable law (other than to the extent that any restriction on such
assignment would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable Law or principles of equity),
provided that the Proceeds from any such lease, license, contract, agreement, or
other instrument shall not be excluded from the definition of Collateral to the
extent that the assignment of such Proceeds is not prohibited, (iv) the Bermuda
Shares (as defined in the Security Agreement) and (v) the joint venture interest
owned by Waldbaum, Inc. in McLean Plaza Associates to the extent Waldbaum, Inc.
is prohibited from granting a Lien in its rights therein pursuant to the terms
of any shareholder or other agreement relating to such joint venture, provided
that the Proceeds from such joint venture interest shall not be excluded from
the definition of Collateral to the extent that the assignment of such Proceeds
is not prohibited; (b) subject to Section 5, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed or distributable, in respect of,
in exchange for or upon the conversion of the Pledged Securities referred to in
clause (a) above; (c) subject to Section 5, all rights and privileges of the
Pledgor with respect to the Pledged Securities and other property referred to in
clauses (a) and (b) above; and (d) all Proceeds of any of the foregoing (the
items referred to in clauses (a) through (d) above being collectively referred
to as the “Collateral”). Upon delivery to the Collateral Agent, (a) any stock
certificates or other Certificated Securities now or hereafter included in the
Collateral shall be accompanied by stock powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (b) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Pledgor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the Pledged Securities theretofore and then being pledged
hereunder, which schedule shall be attached hereto as Schedule II and made a
part hereof. Each schedule so delivered shall supplement any prior schedules so
delivered.

 

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

51

--------------------------------------------------------------------------------


 

2.              Delivery of the Collateral

 

a.               Each Pledgor agrees promptly to:

 

i.                in the case of Collateral constituting Certificated
Securities, transfer thereof to the Collateral Agent or its nominee or custodian
by physical delivery to the Collateral Agent or its nominee or custodian, such
Collateral to be in suitable form for transfer by delivery, or accompanied by
undated instruments of transfer or assignment duly executed in blank;

 

ii.               in the case of Collateral constituting Uncertificated
Securities, (A) register the same on the books and records of the issuer thereof
in the name of the Collateral Agent or its nominee or custodian (who may not be
a Securities Intermediary) or (B) cause the issuer thereof to execute and
deliver an effective agreement, substantially in form reasonably satisfactory to
the Collateral Agent, pursuant to which such issuer agrees that it will comply
with instructions originated by the Collateral Agent or such nominee or
custodian without further consent of the registered owner of such Collateral or
any other Person;

 

iii.              in the case of Collateral constituting Security Entitlements
or other Financial Assets deposited in or credited to a Securities Account, (A)
complete all actions necessary to constitute the Collateral Agent or its nominee
or custodian the entitlement holder with respect to each such Security
Entitlement or (B) cause the relevant Securities Intermediary to execute and
deliver an effective control agreement pursuant to which such Securities
Intermediary agrees to comply with all entitlement orders originated by the
Collateral Agent or such nominee or custodian without further consent by the
relevant entitlement holder or any other Person;

 

iv.             in the case of Equity Interests which do not constitute
Securities, (A) comply with the provisions of clause (i) above for each such
item of Collateral which is represented by a certificate and (B) comply with the
provisions of clause (ii) above for each such item of Collateral which is not
evidenced by a certificate;

 

v.              in the case of cash, comply with the provisions of Section 5.14
of the Amended and Restated Credit Agreement; and

 

vi.             upon the Collateral Agent’s request, in each case perform or
cause the performance of such additional or alternative procedures as may
hereafter become appropriate to grant control of, or otherwise perfect a
security interest in, any Collateral in favor of the Collateral Agents or their
nominee or custodian, consistent with changes in applicable Law or regulations
or the interpretation thereof.

 

b. After the Restatement Effective Date, promptly upon any Pledgor acquiring any
Pledged Securities, and any original certificates or other instruments or
documents representing such Pledged Securities, such Pledgor shall deliver or
cause to be delivered to the Collateral Agent such Pledged Securities in
accordance with the applicable requirements of Paragraph 2(a) hereof.

 

52

--------------------------------------------------------------------------------


 

3. Representations, Warranties and Covenants. Each Pledgor hereby represents,
warrants and covenants, as to itself and the Collateral pledged by it hereunder,
to and with the Collateral Agent that:

 

a.             the Pledged Securities represent that percentage as set forth on
Schedule II of the issued and outstanding Equity Interests of each class of the
Equity Interests of the issuer with respect thereto;

 

b.             except for the security interest granted hereunder and except as
may otherwise be permitted pursuant to Sections 6.02 and 6.05 of the Amended and
Restated Credit Agreement, the Pledgor (i) is and will at all times continue to
be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule II, (ii) holds the same free and clear of all Liens other
than Liens in favor of the Collateral Agent for the benefit of Secured Parties,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Collateral,
other than pursuant hereto, and (iv) will cause any and all Collateral, whether
for value paid by the Pledgor or otherwise, to be forthwith pledged or assigned
hereunder, and, to the extent required by terms hereof, delivered to or
deposited with the Collateral Agent;

 

c.             no Collateral is in the possession or control of any Person
asserting any claim thereto or security interest therein, except that the
Collateral Agent or its nominees, custodian or a Securities Intermediary acting
on its behalf may have possession and/or control of Collateral as contemplated
hereby and by the other Loan Documents;

 

d.             the Pledgor (i) has the power and authority to pledge the
Collateral in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all Liens (other than the
Lien created by this Agreement and Liens expressly permitted by Section 6.02 of
the Amended and Restated Credit Agreement arising by operation of law) however
arising, of all persons whomsoever;

 

e.             no consent of any other person (including equity holders or
creditors of any Pledgor) and no consent or approval of any Governmental
Authority or any securities exchange was or is necessary to the validity of the
pledge effected hereby, or to the exercise by the Collateral Agent of its
remedies hereunder, including the disposition of the Collateral upon the
occurrence of an Event of Default in accordance with the terms of the Loan
Documents;

 

f.              by virtue of the execution and delivery by the Pledgors of this
Agreement, when the Pledged Securities, certificates or other documents
representing or evidencing the Collateral are delivered to the Collateral Agent
in accordance with this Agreement together with the other instruments of
transfer described in Sections 1 and 2 hereof, the Collateral Agent will obtain
a valid and perfected first lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations,
subject only to Liens permitted under Section 6.02 of the Amended and Restated
Credit Agreement;

 

g.             the pledge effected hereby is effective to vest in the Collateral
Agent, on behalf of the Secured Parties, the rights of a secured party in the
Collateral as set forth herein;

 

53

--------------------------------------------------------------------------------


 

h.             all of the Pledged Securities have been duly authorized and
validly issued and are fully paid and (to the extent representing the capital
stock of a corporation) nonassessable;

 

i.              all information set forth herein relating to the Pledged
Securities is accurate and complete in all material respects as of the date
hereof;

 

j.              the pledge of the Pledged Securities pursuant to this Agreement
does not violate Regulation T, U or X of the Federal Reserve Board or any
successor thereto as of the date hereof;

 

k.             on or prior to the Effective Date, such Pledgor shall deliver its
Perfection Certificate to the Collateral Agent and shall cause all filings and
recordings and other actions specified on Schedule 3.15(b) and Schedule 3.15(c)
to the Amended and Restated Credit Agreement to have been completed. The
information set forth in the Perfection Certificate shall be correct and
complete as of the Effective Date;

 

1. such Pledgor will not change its name or location (determined as provided in
Section 9-307 of the UCC) in any manner, in each case unless it shall have given
the Collateral Agent at least fifteen (15) days’ (or such shorter period of time
as may be agreed to by the Collateral Agent) prior notice thereof. Such Pledgor
shall not in any event change its name or location (determined as provided in
Section 9-307 of the UCC), if such change would cause the Security Interests in
any Collateral to lapse or cease to be perfected unless such Pledgor has taken
on or before the date of lapse all actions necessary to ensure that the Security
Interests in the Collateral do not lapse or cease to be perfected;

 

m.            such Pledgor will not sell, exchange, assign or otherwise dispose
of, or grant any option with respect to, any Collateral or create or suffer to
exist any Lien (other than the Security Interests and Liens permitted under
Section 6.02 of the Amended and Restated Credit Agreement) on any Collateral
except that, such Pledgor may sell, exchange, assign or otherwise dispose of, or
grant options with respect to, Collateral to the extent permitted by the Amended
and Restated Credit Agreement, whereupon, in the case of any such disposition,
the Security Interests created hereby in such item (but not in any Proceeds
received by such Pledgor arising from such disposition) shall cease immediately
without any further action on the part of the Collateral Agent;

 

n.             in the event that any issuer of Collateral at any time issues any
additional or substitute stock, other securities, limited liability company
membership interests, partnership interests, promissory notes or other
instruments to such Pledgor, such Pledgor will promptly deliver all such items
to the Collateral Agent in accordance with Section 2 to hold as Collateral
hereunder.

 

o. such Pledgor will, promptly upon request, provide to the Collateral Agent all
information and evidence it may reasonably request concerning the Collateral to
enable the Collateral Agent to enforce the provisions of this Agreement.

 

4. Registration in Nominee Name; Denominations. The Collateral Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the Pledgors, endorsed
or assigned in blank or in favor of the

 

54

--------------------------------------------------------------------------------


 

Collateral Agent or, upon the occurrence and during the continuance of an Event
of Default, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Prior to the occurrence of an Event of Default, the Collateral
Agent shall have the right (as it reasonably deems necessary), and after the
occurrence of and during the continuance of an Event of Default shall have the
absolute right, to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

 

5.                                                                                     
Voting Rights; Dividends and Interest, etc.

 

a. Unless and until an Event of Default shall have occurred and be continuing
and delivery by the Collateral Agent to the applicable Pledgor of a notice of
its intent to exercise its rights hereunder:

 

i.              Each Pledgor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Amended and Restated Credit Agreement and the other Loan
Documents; provided, however, that such Pledgor will not be entitled to exercise
any such right if the result thereof could materially and adversely affect the
rights inuring to a holder of the Pledged Securities or the rights and remedies
of any of the Secured Parties under this Agreement or the Amended and Restated
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

 

ii.             The Collateral Agent shall execute and deliver to each Pledgor,
or cause to be executed and delivered to each Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the cash dividends it is entitled to receive pursuant to paragraph (b)
below.

 

b. Unless and until a Triggering Event shall have occurred, each Pledgor shall
be entitled to receive and retain any and all cash dividends, interest and
principal paid on the Pledged Securities to the extent and only to the extent
that such cash dividends, interest and principal are permitted by, and otherwise
paid in accordance with, the terms and conditions of the Amended and Restated
Credit Agreement, the other Loan Documents and applicable laws. All Pledged
Securities, whether received as a dividend or other distribution, or resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the
Collateral, and, if received by any Pledgor, shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent,
and all Pledged Securities in respect thereof shall be promptly delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsement).

 

55

--------------------------------------------------------------------------------


 

c.               Upon the occurrence of Triggering Event, all rights of any
Pledgor to dividends, interest or principal that such Pledgor is authorized to
receive pursuant to paragraph (b) above shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest or
principal. All dividends, interest or principal received by the Pledgor contrary
to the provisions of this Section 5 shall be held in trust for the benefit of
the Collateral Agent, shall be segregated from other property or funds of such
Pledgor and shall be promptly deposited in the Agent’s Account or otherwise
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(c) shall be applied in accordance with Section 5.14 of the Amended and Restated
Credit Agreement.

 

d.             Upon the occurrence and during the continuance of an Event of
Default and delivery by the Collateral Agent to the applicable Pledgor of a
notice of its intent to exercise its rights hereunder, all rights of any Pledgor
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 5, and the obligations of
the Collateral Agent under paragraph (a)(ii) of this Section 5, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers, provided that, unless otherwise directed by
the Required Lenders, the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived, such Pledgor will have the right to exercise the voting and consensual
rights and powers that it would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above.

 

6.                     Remedies upon Default.

 

a.             Upon the occurrence and during the continuance of an Event of
Default, subject to applicable regulatory and legal requirements, the Collateral
Agent may sell the Collateral, or any part thereof, at public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate. The
Collateral Agent shall be authorized at any such sale (if it deems it
commercially reasonable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof and upon consummation of any such sale the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Pledgor, and, to the extent permitted by applicable
law, the Pledgors hereby waive all rights of redemption, stay, valuation and
appraisal any Pledgor now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.

 

b.             The Collateral Agent shall give a Pledgor ten (10) days’ prior
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the Uniform Commercial Code as in effect in the
State of New York or its equivalent in other jurisdictions) of the Collateral
Agent’s intention to make any sale of such Pledgor’s Collateral. Such notice
shall contain the information specified in Section 9-613 of the UCC and, in the
case

 

56

--------------------------------------------------------------------------------


 

of a public sale, shall state the time and place for such sale and, in the case
of a sale at a broker’s board or on a securities exchange, shall state the board
or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange and, in the case of a private sale, shall state the day after which
such sale may be consummated. Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Collateral Agent may fix and state in the notice of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine to be commercially reasonable. The Collateral
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid in full by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section 6, any Secured Party
may bid for or purchase, free from any right of redemption, stay or appraisal on
the part of any Pledgor (all said rights being also hereby waived and released),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to it from such Pledgor
as a credit against the purchase price, and it may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to such Pledgor therefor. For purposes hereof, (a) a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof, (b) the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and (c) such Pledgor shall not be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full; provided, however, that all proceeds from such sale shall be
applied in the manner provided in Section 7 below. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose upon the Collateral
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. Any sale pursuant to the provisions of
this Section 6 shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-627 of the Uniform Commercial Code as in
effect in the State of New York or its equivalent in other jurisdictions.

 

7.                                      Application of Proceeds of Sale.

 

a. After the occurrence of and during the continuance of an Event of Default,
the proceeds of any sale of Collateral pursuant to Section 6, as well as any
Collateral consisting of cash, shall be applied by the Collateral Agent in
accordance with Section 6.02 of the Security Agreement.

 

57

--------------------------------------------------------------------------------


 

b. The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser of purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

8.                                      Reimbursement of Collateral Agent.

 

a.             Without limitation of its indemnification obligations under the
other Loan Documents, each Pledgor agrees to pay upon demand to the Collateral
Agent the amount of any and all reasonable expenses, including the reasonable
fees, other charges and disbursements of its counsel and of any experts or
agents, that the Collateral Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement of any of the rights of the Collateral Agent
hereunder or (iv) the failure by such Pledgor to perform or observe any of the
provisions hereof.

 

b.             Without limitation of its indemnification obligations under the
other Loan Documents, each Pledgor agrees to indemnify the Collateral Agent and
each Indemnitee (as defined in Section 9.03(b) of the Amended and Restated
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, other charges and disbursements, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of (i)
the execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated thereby or (ii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

 

c. Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section 8 shall remain operative and in full force and effect regardless of the
termination of his Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 8 shall be payable
on written demand therefor and shall bear interest at the rate specified in
Section 2.13(c) of the Amended and Restated Credit Agreement.

 

58

--------------------------------------------------------------------------------


 

9.                                      Collateral Agent Appointed
Attorney-in-Fact

 

a. Each Pledgor hereby appoints the Collateral Agent and any other officer or
agent thereof the true and lawful attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem reasonably
necessary or advisable (in its reasonable judgment) to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, (i) upon the occurrence and during the continuance of a Triggering Event,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Pledgor, to endorse checks, drafts, orders and other instruments
for the payment of money payable to the Pledgor representing any interest or
dividend or other distribution payable in respect of the Collateral or any part
thereof or on account thereof and to give full discharge for the same, and to
take any other action necessary to effectuate the provisions of Section 5(c)
hereof and (ii) upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Collateral Agent’s name
or in the name of such Pledgor, to ask for, demand, sue for, collect, receive
and give acquittance for any and all moneys due or to become due under and by
virtue of any Collateral, to settle, compromise, prosecute or defend any action,
claim or proceeding with respect thereto, and to sell, assign, endorse, pledge,
transfer and to make any agreement respecting, or otherwise deal with, the same;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

10.                               Waivers; Amendment

 

a.             No failure or delay of the Collateral Agent in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent hereunder and of the other Secured Parties
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provisions
of this Agreement or consent to any departure by any Pledgor therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any Pledgor
in any case shall entitle such Pledgor to any other or further notice or demand
in similar or other circumstances.

 

b.             Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Collateral Agent and

 

59

--------------------------------------------------------------------------------

 


 

the Pledgor or Pledgors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.02 of the Amended and Restated Credit Agreement.

 

11.            Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Securities or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Securities at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

12.            Security Interest Absolute. All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Amended and
Restated Credit Agreement, any other Loan Document, any agreement with respect
to any of the Obligations or any other agreement or instrument relating to any
of the foregoing, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Amended and Restated Credit
Agreement, any other Loan Document or any other agreement or instrument relating
to any of the foregoing, (c) any exchange, release or nonperfection of any other
collateral, or any release or amendment or waiver of or consent to or departure
from any guaranty, for all or any of the Obligations or (d) any extension,
renewal, settlement, compromise, acceleration, waiver or release in respect of
any obligation of any other

 

60

--------------------------------------------------------------------------------


 

Pledgor under any Loan Document or any other agreement or instrument evidencing
or securing any Obligation, by operation of law or otherwise; (e) any change in
the existence, structure or ownership of any Pledgor, or any insolvency,
bankruptcy, reorganization, arrangement, readjustment, composition, liquidation
or other similar proceeding affecting any Pledgor or its assets or any resulting
disallowance, release or discharge of all or any portion of any Obligation;
(f) the existence of any claim, set-off or other right which any Pledgor may
have at any time against the Borrower, any other Pledgor, any Agent, any other
Secured Party or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; (g) any failure
by any Secured Party: (A) to file or enforce a claim against any Pledgor or its
estate (in a bankruptcy or other proceeding); (B) to give notice of the
existence, creation or incurrence by any Pledgor of any new or additional
indebtedness or obligation under or with respect to the Obligations; (C) to
commence any action against any Pledgor; (D) to disclose to any Pledgor any
facts which such Secured Party may now or hereafter know with regard to any
Pledgor; or (E) to proceed with due diligence in the collection, protection or
realization upon any collateral securing the Obligations; (h) any direction as
to application of payment by the Borrowers, any other Pledgor or any other
Person; (i) any subordination by any Secured Party of the payment of any
Obligation to the payment of any other liability (whether matured or unmatured)
of any Pledgor to its creditors; (j) any act or failure to act by any Collateral
Agent or any other Secured Party under this Agreement or otherwise which may
deprive any Pledgor of any right to subrogation, contribution or reimbursement
against any other Pledgor or any right to recover full indemnity for any
payments made by such Pledgor in respect of the Obligations; (k) any other act
or omission to act or delay of any kind by any Pledgor or any Secured Party or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this clause, constitute a legal or equitable discharge of any
Pledgor’s obligations hereunder; or (1) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
indefeasible payment in full of all the Obligations and the termination of the
commitments of the Lenders).

 

13.                 Termination or Release

 

a.               This Agreement and the security interests granted hereby shall
terminate when all the Obligations have been indefeasibly paid in full (other
than contingent indemnification obligations with respect to then unasserted
claims which, pursuant to the terms of this Agreement, the other Loan Documents
or the Hedging Agreements described in clause (d) of the definition of
Obligations, survive the termination of this Agreement, the other Loan Documents
or the Hedging Agreements described in clause (d) of the definition of
Obligations, the Lenders have no further commitment to lend, the L/C Exposure
and any Obligations in respect of Bank Products or Cash Management Services have
been reduced to zero or collateralized to the satisfaction of the Administrative
Agent and the Issuing Bank has no further commitment to issue Letters of Credit
under the Amended and Restated Credit Agreement.

 

b.              In the event that all of the Equity Interests of such Pledgor
shall be sold, transferred or otherwise disposed of to a person that is not an
Affiliate of any Borrower (i) in accordance with the terms of Section 6.05 of
the Amended and Restated Credit Agreement or (ii) if the Required Lenders shall
have consented to such sale, transfer or other disposition (to the

 

61

--------------------------------------------------------------------------------


 

extent required by the Amended and Restated Credit Agreement) and the terms of
such consent did not provide otherwise, the security interest in such Collateral
shall be automatically released.

 

c. In connection with any termination or release pursuant to paragraph (a) or
(b), the Collateral Agent shall execute and deliver to any Pledgor, at such
Pledgor’s expense, all documents that such Pledgor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 13 shall be without recourse to or warranty by the
Collateral Agent.

 

14.            Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Amended and Restated Credit
Agreement. All communications and notices hereunder to any Subsidiary Pledgor
shall be given to it at the address for notices set forth on Schedule I.

 

15.            Further Assurances. Each Pledgor agrees to do such further acts
and things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Collateral Agent may at any time reasonably
request in connection with the administration and enforcement of this Agreement
or with respect to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights and remedies hereunder.
Such Pledgor will, from time to time at its expense and in such manner and form
as the Collateral Agent may reasonably request, execute, deliver, file and
record any financing statement, specific assignment, instrument, document,
agreement or other paper and take any other action (including, without
limitation, any filings of financing or continuation statements under the UCC)
that from time to time may be necessary or advisable, or that the Collateral
Agent may request, in order to create, preserve, perfect, confirm or validate
the Security Interests or to enable the Collateral Agent and the Secured Parties
to obtain the full benefit of this Agreement or to exercise and enforce any of
its rights, powers and remedies created hereunder or under applicable Law with
respect to any of the Collateral. Such Pledgor shall maintain the security
interests created by this Agreement as security interests having at least the
priority described in Section 3(b) and shall defend such security interests and
such priority against the claims and demands of all Persons to the extent
adverse to such Pledgor’s ownership rights or otherwise inconsistent with this
Agreement or the other Loan Documents. To the extent permitted by applicable
Law, such Pledgor hereby authorizes the Collateral Agent to execute and file, in
the name of such Pledgor or otherwise and without the signature or other
separate authorization or authentication of such Pledgor appearing thereon, such
UCC financing statements or continuation statements as the Collateral Agent in
its sole discretion may deem necessary or appropriate to further perfect or
maintain the perfection of the Security Interests. The Pledgors shall pay the
costs of, or incidental to, any recording or filing of any financing or
continuation statements concerning the Collateral.

 

16. Binding Effect; Several Agreement; Assignments. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Pledgor that are contained in this
Agreement shall bind and inure to the benefit of its successors and assigns.
This Agreement shall become effective as to any Pledgor when a counterpart
hereof executed on behalf of such Pledgor shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter

 

62

--------------------------------------------------------------------------------


 

shall be binding upon such Pledgor and the Collateral Agent and their respective
successors and assigns, and shall inure to the benefit of such Pledgor, the
Collateral Agent and the other Secured Parties, and their respective successors
and assigns, except that no Pledgor shall have the right to assign its rights
hereunder or any interest herein or in the Collateral (and any such attempted
assignment shall be void), except as expressly contemplated by this Agreement or
the other Loan Documents. A Pledgor shall automatically be released from its
obligations hereunder and the security interest in the Collateral of such
Pledgor shall be automatically released in the event that all the capital stock
of such Pledgor shall be sold, transferred or otherwise disposed of to a person
that is not an Affiliate of any Borrower (i) in accordance with the terms of
Section 6.05 of the Amended and Restated Credit Agreement or (ii) if the
Required Lenders shall have consented to such sale, transfer or other
disposition (to the extent required by the Amended and Restated Credit
Agreement) and the terms of such consent did not provide otherwise. Upon any
sale or other transfer by any Pledgor of any Collateral that is permitted under
the Amended and Restated Credit Agreement to any person that is not a Pledgor,
or, upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.02(b) of the
Amended and Restated Credit Agreement, the security interest in such Collateral
shall be automatically released. This Agreement shall be construed as a separate
agreement with respect to each Pledgor and may be amended, modified,
supplemented, waived or released with respect to any Pledgor without the
approval of any other Pledgor and without affecting the obligations of any other
Pledgor hereunder.

 

17.               Survival of Agreement; Severability

 

a.               All covenants, agreements, representations and warranties made
by each Pledgor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Collateral Agent
and the other Secured Parties and shall survive the making by the Lenders of the
Loans and the issuance of the Letters of Credit by the Issuing Bank, regardless
of any investigation made by the Secured Parties or on their behalf, and shall
continue in full force and effect until this Agreement shall terminate.

 

b.              In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

18. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS
RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).

 

19.            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute

 

63

--------------------------------------------------------------------------------


 

a single contract, and shall become effective as provided in Section 16.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

20.          Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Amended and Restated Credit Agreement shall be applicable to
this Agreement. Section headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting this Agreement. This Agreement
governs relationship between the parties hereto relating to the Collateral
described herein; in the event of any conflict between the provisions of this
Agreement and the provisions of the Security Agreement, this Agreement shall
control.

 

21.          Jurisdiction; Consent to Service of Process.

 

a.             Each Pledgor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any of the Pledgors or their respective
properties in the courts of any jurisdiction.

 

b.             Each Pledgor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

c. Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 14. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

22. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

64

--------------------------------------------------------------------------------


 

ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

23.          Additional Pledgors. Pursuant to Section 5.12 of the Amended and
Restated Credit Agreement, each Subsidiary of the Company that that was not in
existence or not a Subsidiary on the date of the Amended and Restated Credit
Agreement is required to become a Loan Party and to enter in this Agreement as a
Subsidiary Pledgor upon becoming a Subsidiary if such Subsidiary owns or
possesses property of a type that would be considered Collateral hereunder. Upon
execution and delivery by the Collateral Agent and such Subsidiary of an
instrument in the form of Annex 1, such Subsidiary shall become a Subsidiary
Pledgor hereunder with the same force and effect as if originally named as a
Subsidiary Pledgor herein. The execution and delivery of such instrument shall
not require the consent of any Pledgor hereunder. The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Subsidiary Pledgor as a party to this Agreement. In addition
to the foregoing, the Company shall cause each Person that owns the Equity
Interests of a Subsidiary of the Company that is a Loan Party that was not in
existence or not a Subsidiary on the date of the Amended and Restated Credit
Agreement promptly upon acquiring such Equity Interests to enter in this
Agreement as a Subsidiary Pledgor (to the extent not already a party hereto).
Each Pledgor hereby authorizes the Collateral Agent to supplement this Agreement
by supplementing the Schedules hereto or adding additional schedules hereto to
specifically identify any Pledgor or Equity Interest that becomes subject to
this Agreement.

 

24.          Execution of Financing Statements

 

Pursuant to Section 9-509 of the Uniform Commercial Code as in effect in the
State of New York or its equivalent in other jurisdictions, each Pledgor
authorizes the Collateral Agent to file financing statements with respect to the
Collateral owned by it without the signature of such Pledgor in such form and in
such filing offices as the Collateral Agent reasonably determines are necessary
to perfect the security interests of the Collateral Agent under this Agreement.
A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement for filing in any jurisdiction. Each Pledgor
also authorizes the Collateral Agent to take any and all actions required by any
applicable Law to perfect and protect the security interest granted hereunder.
Each Pledgor shall provide the Collateral Agent with any information the
Collateral Agent shall reasonably request in connection with any of the
foregoing.

 

[SIGNATURE PAGES FOLLOW]

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

B y:

 

 

Name:

 

 

Title:

 

 

Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------


 

 

EACH OF THE SUBSIDIARY PLEDGORS LISTED ON SCHEDULE I HERETO

 

B y:

 

 

Name:

 

 

Title:

 

 

Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

By:

 

 

Name: Stephen L. DeMenna

 

Title: Managing Director

 

Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Subsidiary Pledgors

 

--------------------------------------------------------------------------------

 


 

SCHEDULE II

 

Capital Stock

 

--------------------------------------------------------------------------------


 

Annex 1 to the
Pledge Agreement

 

SUPPLEMENT NO.                  , dated as of                          , 20   to
the PLEDGE AGREEMENT (the “Pledge Agreement”), dated as of December 3, 2007,
among THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation
(the “Company”), each Subsidiary of the Company listed on Schedule I hereto
(each such Subsidiary individually a “Subsidiary Pledgor” and collectively, the
“Subsidiary Pledgors”; the Company and the Subsidiary Pledgors are referred to
collectively herein as the “Pledgors”) and Bank of America, N.A., a national
banking association (“Bank of America”), as collateral agent (in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined in the Security
Agreement defined below).

 

a.               Reference is made to (a) the Amended and Restated Credit
Agreement, dated as of December 27, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), among the Company, the other Borrowers party thereto, the lenders
from time to time party thereto (the “Lenders”), and Bank of America, as
Administrative Agent and Collateral Agent, (b) the Guaranty, dated as of
December 3, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), made by the guarantors named therein in favor of
the Collateral Agent for its own benefit and the benefit of the other Secured
Parties and (c) the Security Agreement, dated as of December 3, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Grantors named therein and the Collateral
Agent.

 

b.              Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Amended and Restated
Credit Agreement.

 

c. The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. Pursuant
to Section 5.12 of the Amended and Restated Credit Agreement, each Subsidiary of
the Company that was not in existence or not a Subsidiary on the date of the
Amended and Restated Credit Agreement is required to become a Loan Party and to
enter into the Pledge Agreement as a Subsidiary Pledgor upon becoming a
Subsidiary if such Subsidiary owns or possesses property of a type that would be
considered Collateral under the Pledge Agreement. Section 23 of the Pledge
Agreement provides that such Subsidiaries may become Subsidiary Pledgors under
the Pledge Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Pledgor”) is executing
this Supplement in accordance with the requirements of the Amended and Restated
Credit Agreement to become a Subsidiary Pledgor under the Pledge Agreement in
order to induce the Lenders to make additional Loans and the Issuing Bank to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

 

SECTION 1. In accordance with Section 23 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the

 

--------------------------------------------------------------------------------


 

terms and provisions of the Pledge Agreement applicable to it as a Pledgor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct on and as of
the date hereof. In furtherance of the foregoing, the New Pledgor, as security
for the payment and performance in full of the Obligations (as defined in the
Pledge Agreement), does hereby create and grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the New Pledgor’s right,
title and interest in and to the Collateral (as defined in the Pledge Agreement)
of the New Pledgor. Each reference to a “Subsidiary Pledgor” or a “Pledgor” in
the Pledge Agreement shall be deemed to include the New Pledgor. The Pledge
Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

 

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

 

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING NEW YORK GENERAL OBLIGATIONS LAW SECTIONS
5-1401 AND 51402).

 

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

72

--------------------------------------------------------------------------------


 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature hereto.

 

SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

73

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

 

 

[Name of New Pledgorl

 

 

 

B y:

 

 

Name:

 

Title:

 

 

 

 

 

BANK OF AMERICA, as Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I

 

Subsidiary Pledgors

 

--------------------------------------------------------------------------------


 

Pledged Securities of the New Pledgor

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered Owner

 

Number and
Class of
Shares

 

Percentage of
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[To be completed and attached to Supplement No.      

 

--------------------------------------------------------------------------------


 

EXHIBIT G - Form of Security Agreement

 

SECURITY AGREEMENT (this “Agreement”) dated as of December 3, 2007, among THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (the “Company”), a Maryland
corporation, each subsidiary of the Company listed on Schedule I hereto (each
such subsidiary individually a “Borrower” and collectively with the Company, the
“Borrowers”), each subsidiary of the Company listed on Schedule II hereto (each
such subsidiary individually a “Guarantor” and collectively, the “Guarantors”;
each other subsidiary of the Borrowers or the Guarantors which hereafter becomes
party hereto in accordance with Section 4.17 (the Borrowers, the Guarantors and
such other subsidiaries are also referred to collectively herein as the
“Grantors”), and BANK OF AMERICA, N.A., a national banking association (“Bank of
America”), as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined herein).

 

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
December 27, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”), among the Company,
the other Borrowers party thereto, the lenders from time to time party thereto
(the “Lenders”), and Bank of America, as Administrative Agent and Collateral
Agent, and (b) the Guaranty dated as of December 3, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), made by
the Guarantors in favor of the Collateral Agent for its own benefit and for the
benefit of the other Secured Parties. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Amended and
Restated Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrowers, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrowers, pursuant to,
and upon the terms and subject to the conditions specified in, the Amended and
Restated Credit Agreement. Each of the Guarantors has agreed to guarantee, among
other things, all the obligations of the Borrowers under the Amended and
Restated Credit Agreement and the other Loan Documents. The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit are
conditioned upon, among other things, the execution and delivery by the Grantors
of an agreement in the form hereof to secure (a) the due and punctual payment by
the Borrowers of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under the
Amended and Restated Credit Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of reimbursement of L/C Disbursements,
interest thereon and obligations to provide cash collateral, (iii) obligations
to repay overdraft amounts plus interest, if any, customarily applied on
overdrafts and all obligations (including without limitation fees, costs,
expenses and indemnities) owed to any Lender or an Affiliate of a Lender arising
from any Bank Products or Cash Management Services provided by a Lender or
Affiliate of a Lender to any Loan Party and (iv) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Secured Parties

 

78

--------------------------------------------------------------------------------


 

under the Amended and Restated Credit Agreement and the other Loan Documents,
(b) the due and punctual perfoimance of all covenants, agreements, obligations
and liabilities of the Borrowers under or pursuant to the Amended and Restated
Credit Agreement and the other Loan Documents, (c) the due and punctual payment
and performance of all the covenants, agreements, obligations and liabilities of
each Loan Party under or pursuant to this Agreement or the other Loan Documents
(including, without limitation, the Obligations (as defined in the Guaranty) of
the Guarantors pursuant to the Guaranty), and (d) the due and punctual payment
and performance of all obligations of the Borrowers under each Hedging Agreement
entered into with any counterparty that was a Lender or an Affiliate of a Lender
at the time such Hedging Agreement was entered into (all the monetary and other
obligations described in the preceding clauses (a) through (d) being
collectively called the “Obligations”).

 

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01 Definition of Terms Used Herein. Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Amended and Restated Credit Agreement and all
references to the Uniform Commercial Code or “UCC” shall mean the Uniform
Commercial Code in effect in the State of New York as of the date hereof and any
uncapitalized terms used herein which are defined in the UCC have the respective
meanings provided in the UCC; provided, however, that if a term is defined in
Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9, and
provided further that if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of the Security Interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

SECTION 1.02                Definition of Certain Terms Used Herein. As used
herein, the following terms shall have the following meanings:

 

“Accessions” shall have the meaning given that term in the UCC.

 

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of a Receivable.

 

“Accounts” shall mean “accounts” as defined in the UCC, and all right, title and
interest of any Grantor to payment for goods and services sold or leased,
including any such right evidenced by Chattel Paper, whether due or to become
due, whether or not it has been earned by performance, and whether now or
hereafter acquired or arising in the future, including, without limitation,
(i) accounts receivable from Affiliates of the Grantors, (ii) health-care
insurance

 

79

--------------------------------------------------------------------------------


 

receivables (as defined in the UCC), and (iii) account receivables, receivables
and rights to payment arising out of the use of a credit or charge card or
information contained on or used with that card.

 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

“Amended and Restated Credit Agreement” shall have the meaning given to that
term in the preliminary statement of this Agreement.

 

“Bermuda Shares” means the voting stock of A&P Bermuda Limited, directly or
indirectly owned by the Company.

 

“Blocked Account Bank” shall have the meaning given that term in
Section 5.01(b).

 

“Blue Sky Laws” shall have the meaning given that term in Section 6.01(c) of
this Agreement.

 

“Books and Records” means all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.

 

“Certificate of Title” means a certificate of title, certificate of ownership or
other registration certificate issued or required to be issued under the
certificate of title or other similar Laws of any state for any Equipment or
Inventory of any Grantor.

 

“Certificated Collateral” means each item of Equipment or Inventory which is or
is required to be evidenced by a Certificate of Title issued under the motor
vehicle or other applicable Laws of any jurisdiction.

 

“Chattel Paper” shall have the meaning given that term in the UCC.

 

“Claims” means all “commercial tort claims” (as defined in the UCC), including,
without limitation, each of the claims described on Schedule VII hereto, as such
Schedule may be amended, modified or supplemented from time to time, and also
means and includes all claims, causes of action and similar rights and interests
(however characterized) of a Grantor, whether arising in contract, tort or
otherwise, and whether or not subject to any action, suit, investigation or
legal, equitable, arbitration or administrative proceedings.

 

“Collateral” shall mean all personal property of each Grantor, including,
without limitation, all: (a) Accounts Receivable, (b) Chattel Paper, (c) Claims,
Judgments and/or Settlements, (d) Deposit Accounts and securities accounts (as
defined in the UCC) and all cash and cash equivalents or other assets in each
such account, (e) Documents, (f) Equipment, (g) Fixtures, (h) General
Intangibles (including Payment Intangibles and Intellectual Property),
(i) Goods, (j) Instruments, (k) Inventory, (1) Investment Property,
(m) Letter-of-Credit Rights, (n) Software, (o) Supporting Obligations,
(p) money, policies and certificates of insurance, deposits,

 

80

--------------------------------------------------------------------------------


 

cash, or other property, (q) all Books and Records and information relating to
any of the foregoing ((a) through (p)) and/or to the operation of any Grantor’s
business, and all rights of access to such Books and Records, and information,
and all property in which such Books and Records, and information are stored,
recorded and maintained, (r) all insurance proceeds, refunds, and premium
rebates, including, without limitation, proceeds of fire and credit insurance,
whether any of such proceeds, refunds, and premium rebates arise out of any of
the foregoing ((a) through (q)) or otherwise, (s) all liens, guaranties, rights,
remedies, and privileges pertaining to any of the foregoing ((a) through (r)),
including the right of stoppage in transit, and (t) any of the foregoing,
whether now owned or now due, or in which any Grantor has an interest, or
hereafter acquired, arising, or to become due, or in which any Grantor obtains
an interest, and all products, Proceeds, substitutions, and Accessions of or to
any of the foregoing; provided, however, that Collateral shall not include
(i) the Bermuda Shares, (ii) any permit, lease, license, contract, agreement,
joint venture agreement, or other instrument to which any Grantor is a party and
any Equity Interests in a joint venture to the extent such Grantor is prohibited
from granting a Lien in its rights thereunder pursuant to the terms of such
permit, lease, license, contract, agreement, or other instrument, the
shareholder or other similar agreement governing such joint venture, or under
applicable law (other than to the extent that any restriction on such assignment
would be rendered ineffective pursuant to Sections 9-406, 9407, 9-408 or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable Law or principles of equity), provided that
the Proceeds from any such lease, license, contract, agreement, or other
instrument or such Equity Interests in a joint venture shall not be excluded
from the definition of Collateral to the extent that the assignment of such
Proceeds is not prohibited, and provided further that in no event shall the
foregoing exclusions apply to any Subject Lease or any Third Party Lease (as
defined in the Mortgages), (iii) any Excluded Equipment owned by any Grantor on
the date hereof or hereafter acquired; provided that all proceeds paid or
payable to any Grantor from any sale, transfer or assignment or other voluntary
or involuntary disposition of such Excluded Equipment and all rights to receive
such proceeds shall be included in the Collateral to the extent not otherwise
required to be paid to the holder of the Indebtedness secured by such Excluded
Equipment; (iv) any United States intent-to-use trademark application to the
extent and for so long as creation by a Grantor of a security interest therein
would impair the validity or enforceability of such intentto-use trademark
applications; (v) assets or Equity Interests acquired by any Grantor after the
date hereof in an acquisition permitted by the Amended and Restated Credit
Agreement to the extent such assets or Equity Interests are subject to Liens
permitted by Section 6.02(d) of the Amended and Restated Credit Agreement and
the documents applicable to such Liens prohibit creation of any other security
interest on such assets, (vi) any voting Equity Interests of a Foreign
Subsidiary in excess of 65% of all outstanding voting Equity Interests of such
Foreign Subsidiary and (vii) Fixtures located on, at or in, or affixed to, any
Principal Property; and provided, further, that the term “Collateral” as used in
this Agreement shall not include any “Collateral” as defined in the Pledge
Agreement.

 

“Commodity Account” shall have the meaning given that term in the UCC.

 

“Commodity Intermediary” shall have the meaning given that term in the UCC.

 

“Computer Hardware” means all computer and other electronic data processing
hardware of a Grantor, whether now or hereafter owned, licensed or leased by
such Grantor, including,

 

81

--------------------------------------------------------------------------------


 

without limitation, all integrated computer systems, networks, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, storage devices,
cables, electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related hardware, all documentation, flowcharts,
logic diagrams, manuals, specifications, training materials, charts and pseudo
codes associated with any of the foregoing and all options, warranties, services
contracts, program services, test rights, maintenance rights, support rights,
renewal rights and indemnifications relating to any of the foregoing.

 

“Control” with respect to (i) Deposit Accounts, shall have the meaning given
that term in section 9-104 of the UCC; (ii) Electronic Chattel Paper, shall have
the meaning given that term in section 9-105 of the UCC; (iii) Investment
Property, shall have the meaning given the term in section 9-106 of the UCC; and
(iv) Letter-of-Credit Rights, shall have the meaning given that term in section
9-107 of the UCC.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party, whether exclusive or
non-exclusive, under any Copyright now or hereafter owned by any Grantor,
whether or not registered, or which such Grantor otherwise has the right to
license, or granting any right, whether exclusive or non-exclusive, to such
Grantor under any Copyright now or hereafter owned by any third party, and all
rights of such Grantor under any such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country (whether or not the underlying works
of authorship have been published), whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule III and any
renewals and extensions thereof, (c) all Software, computer programs, web pages,
computer data bases and computer program flow diagrams, including all source
codes and object codes related to any or all of the foregoing, (d) all tangible
property embodying or incorporating any or all of the foregoing, whether in
completed form or in some lesser state of completion, and all masters,
duplicates, drafts, versions, variations and copies thereof, in all formats,
(e) all claims for, and rights to sue for, past, present and future infringement
of any of the foregoing, (f) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including,
without limitation, damages and payments for past, present or future
infringements thereof and payments and damages under all Copyright Licenses in
connection therewith, (g) all rights in any of the foregoing, arising under the
Laws of the United States, to copy, record, synchronize, broadcast, transmit,
perform, distribute, create derivative works of, and/or display any of the
foregoing or any matter which is the subject of any of the foregoing in any
manner and by any process now known or hereafter devised, and (h) the name and
title of each Copyright item and all rights of any Grantor to the use thereof,
including, without limitation, rights protected pursuant to trademark, service
mark, unfair competition, anti-cybersquatting and/or the rules and principles of
any other applicable statute, common law or other rule or principle of law now
existing or hereafter arising.

 

82

--------------------------------------------------------------------------------


 

“Daily Receipts” shall mean all amounts received by the Company and the other
Grantors, whether in the form of cash, checks, any moneys received or receivable
in respect of charges made by means of credit cards, and other negotiable
instruments, in each case as a result of the sale of Inventory.

 

“Deposit Account” shall have the meaning given that term in the UCC and shall
also include all demand, time, savings, passbook, or similar accounts maintained
with a bank or other financial institution, whether or not evidenced by an
Instrument, all cash and other funds held therein and all passbooks related
thereto and all certificates and Instruments, if any, from time to time
representing, evidencing or deposited into such deposit accounts.

 

“Documents” shall have the meaning given that term in the UCC.

 

“Electronic Chattel Paper” shall have the meaning given that term in the UCC.

 

“Equipment” shall mean “equipment”, as defined in the UCC, and shall also mean
all Computer Hardware, furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of a Grantor’s business, and any and all Accessions or
additions thereto, and substitutions therefor.

 

“Excluded Equipment” means at any date any assets of any Grantor which are
subject toa Lien securing Indebtedness permitted by Section 6.01(v) of the
Amended and Restated Credit Agreement or a purchase money obligation permitted
by Section 6.01(vii) of the Amended and Restated Credit Agreement if and to the
extent that (i) the express terms of a valid and enforceable restriction in
favor of a Person who is not a Borrower or a Guarantor contained in the
agreements or documents granting or governing such Indebtedness or purchase
money obligation prohibits, or requires any consent or establishes any other
conditions for, an assignment thereof, or a grant of a security interest
therein, by the applicable Grantor and (ii) such restriction relates only to the
asset or assets acquired by the applicable Grantor with the proceeds of such
Indebtedness or purchase money obligation and attachments thereto or
substitutions therefor.

 

“Financing Statement” shall have the meaning given that term in the UCC.

 

“Fixtures” shall have the meaning given that term in the UCC.

 

“General Intangibles” shall mean “general intangibles” as defined in the UCC,
and all choses in action and causes of action and all other assignable
intangible personal property of any Grantor of every kind and nature now owned
or hereafter acquired by any Grantor, including all Payment Intangibles, all
rights and interests in partnerships, limited partnerships, limited liability
companies and other unincorporated entities which interests do not constitute
Securities, corporate or other business records, indemnification claims,
contract rights (including rights under personal property leases, whether
entered into as lessor or lessee, Hedging Agreements and other
agreements), Intellectual Property, goodwill, registrations, franchises, tax
refund claims and any letter of credit, guarantee, claim, security interest or
other security held by or granted to any Grantor to secure payment by an Account
Debtor of any of the Receivables.

 

83

--------------------------------------------------------------------------------


 

“Goods” shall have the meaning given that term in the UCC.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, technology, confidential or proprietary technical and business
information, know-how, show-how, data or information, domain names, mask works,
customer lists, vendor lists, subscription lists, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Instruments” shall have the meaning given that term in the UCC.

 

“Inventory” shall mean “inventory” as defined in the UCC, and all goods of any
Grantor, whether now owned or hereafter acquired, held for sale or lease, or
furnished or to be furnished by any Grantor under contracts of service, or
consumed in any Grantor’s business, including raw materials, intermediates, work
in process, packaging materials, finished goods, semi-finished inventory, scrap
inventory, manufacturing supplies and spare parts, and all such goods that have
been returned to or repossessed by or on behalf of any Grantor.

 

“Investment Property” shall have the meaning given that term in the UCC.

 

“Judgments” shall mean all judgments, decrees, verdicts, decisions or orders
issued in resolution of or otherwise in connection with a Claim, whether or not
final or subject to appeal, and including all rights of enforcement relating
thereto and any and all Proceeds thereof.

 

“Letter-of-Credit Right” shall have the meaning given that term in the UCC and
shall also mean any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded, or is at the time entitled to
demand, payment or performance.

 

“Letters of Credit” shall have the meaning given that term in the UCC.

 

“License” shall mean any Patent License, Trademark License, Copyright License,
software license or other license or sublicense to which any Grantor is a party,
including those listed on Schedule IV.

 

“Obligations” shall have the meaning given to that term in the preliminary
statement of this Agreement.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all

 

84

--------------------------------------------------------------------------------


 

applications for letters patent of the United States, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office, including those listed on Schedule V, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

 

“Payment Intangible” shall have the meaning given that term in the UCC and shall
also mean any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer and the chief
legal officer of the Company.

 

“Proceeds” shall mean “proceeds” as defined in the UCC, and any consideration
received from the sale, exchange, license, lease or other disposition of any
asset or property that constitutes Collateral, any value received as a
consequence of the possession of any Collateral and any payment received from
any insurer or other person or entity as a result of the destruction, loss,
theft, damage or other involuntary conversion of whatever nature of any asset or
property which constitutes Collateral, and shall include (a) all cash and
negotiable instruments received by or held on behalf of the Collateral Agent
pursuant to the provisions of the Amended and Restated Credit Agreement, this
Agreement or otherwise in respect of any Collateral, (b) in the case of
Collateral constituting Intellectual Property, any claim of any Grantor against
any third party for (and the right to sue and recover for and the rights to
damages or profits due or accrued arising out of or in connection with)
(i) past, present or future infringement of any Patent now or hereafter owned by
any Grantor, or licensed under a Patent License, (ii) past, present or future
infringement or dilution of. or any unfair competition with, any Trademark now
or hereafter owned by any Grantor or licensed under a Trademark License or
injury to the goodwill associated with or symbolized by any Trademark now or
hereafter owned by any Grantor, (iii) past, present or future breach of any
License and (iv) past, present or future infringement of any Copyright now or
hereafter owned by any Grantor or licensed under a Copyright License and (c) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

 

“Receivables” shall mean all Accounts, all Payment Intangibles, all Instruments,
all Chattel Paper and all Letter-of-Credit Rights.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the Issuing Bank, (e) each counterparty to a
Hedging Agreement entered into with any Borrower if such counterparty was a
Lender or an Affiliate of a Lender at the time the Hedging Agreement was entered
into, (0 the beneficiaries of each indemnification obligation undertaken by any
Grantor under any Loan Document, (g) any Lender or Affiliate of a Lender in
respect of obligations owed to such Lender or Affiliate of a Lender Bank arising
from any Bank Products or Cash Management Services provided by such Lender or
Affiliate of a Lender to any Loan Party and (h) the successors and assigns of
each of the foregoing.

 

85

--------------------------------------------------------------------------------


 

“Securities Act” shall have the meaning given that term in Section 6.01(c) of
this Agreement.

 

“Securities Account” shall have the meaning given that term in the UCC.

 

“Securities Intermediary” shall have the meaning given that term in the UCC.

 

“Security” shall have the meaning given that term in the UCC.

 

“Security Interest” shall have the meaning given that term in Section 2.01.

 

“Settlements” shall mean all right, title and interest of a Grantor in, to and
under any settlement agreement or other agreement executed in settlement or
compromise of any Claim, including all rights to enforce such agreements and all
payments thereunder or arising in connection therewith.

 

“Software” shall have the meaning given that term in the UCC.

 

“Supporting Obligation” shall have the meaning given that term in the UCC and
shall also refer to a Letter-of-Credit Right or secondary obligation that
supports the payment or performance of an Account, Chattel Paper, a Document, a
General Intangible, an Instrument, or Investment Property.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter arising,
used, acquired or owned by any Grantor: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, certification marks, collective marks,
brand names, trademark rights arising out of domain names, and other identifiers
of source or goodwill, along with all prints and labels on which any of the
foregoing have appeared or appear, package and other designs, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof; and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office,
any State of the United States, or any political subdivision thereof, and all
extensions or renewals thereof, including those listed on Schedule VI, (b) all
goodwill associated therewith or symbolized thereby and (c) all claims for, and
rights to sue for, past, present or future infringements, dilution, or unfair
competition with any of the foregoing, (d) all income, royalties, damages and
payments now or hereafter due or payable with respect to any of the foregoing,
including, without limitation, damages and payments for past, present or future
infringements, dilution or unfair competition with any of the foregoing and
payments and damages under all Trademark Licenses in connection therewith and
(e) all other assets, rights and interests that uniquely reflect or embody such
goodwill.

 

86

--------------------------------------------------------------------------------


 

SECTION 1.03 Rules of Interpretation. The rules of interpretation specified in
Sections 1.03 and 1.04 of the Amended and Restated Credit Agreement shall be
applicable to this Agreement.

 

ARTICLE II

 

Security Interest

 

SECTION 2.01 Security Interest. As security for the payment or performance, as
the case may be, in full of the Obligations, each Grantor hereby pledges to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest in,
all of such Grantor’s right, title and interest in, to and under the Collateral
(the “Security Interest”). Without limiting the foregoing, each Grantor hereby
designates the Collateral Agent as such Grantor’s true and lawful attorney,
exercisable by the Collateral Agent whether or not an Event of Default exists,
with full power of substitution, at the Collateral Agent’s option, to file one
or more Financing Statements, continuation statements, filings with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) or other documents as it determines reasonably necessary for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Grantor, without the signature of any Grantor
(each Grantor hereby appointing the Collateral Agent as such Person’s attorney
to sign such Person’s name to any such instrument or document, whether or not an
Event of Default exists), and naming any Grantor or the Grantors as debtors and
the Collateral Agent as secured party. Any such Financing Statement may indicate
the Collateral as “all assets of the Grantor”, “all personal property of the
debtor” or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC.

 

SECTION 2.02 No Assumption of Liability. The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

 

ARTICLE III

 

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

 

SECTION 3.01 Title and Authority. Each Grantor has good and valid rights in and
title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval which has been obtained except where the failure to
obtain such consent or approval, individually or in the aggregate, could not
reasonably be expected to result in a

 

87

--------------------------------------------------------------------------------


 

Material Adverse Effect.

 

SECTION 3.02              Filings.

 

(a)             Each Perfection Certificate has been duly prepared, completed
and executed and the information set forth therein is correct and complete in
all material respects. Uniform Commercial Code financing statements or other
appropriate filings, recordings or registrations containing a description of the
Collateral have been delivered to the Collateral Agent for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate, which are all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Collateral consisting of United States Patents, Trademarks
and Copyrights) that are necessary to publish notice of and protect the validity
of and to establish a legal, valid and perfected security interest in favor of
the Collateral Agent (for the ratable benefit of the Secured Parties) in respect
of all Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or re-registration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements.

 

(b)             Fully executed security agreements in the form hereof and
containing a description of all Collateral consisting of Intellectual Property
registered with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, have been delivered to the Collateral
Agent for recording by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise as
may be reasonably required pursuant to the laws of any other reasonably
necessary jurisdiction, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for its
own benefit and the benefit of the other Secured Parties) in respect of all
Collateral consisting of Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the United
States Patent and Trademark Office or United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Collateral consisting of Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).

 

(c) Fully executed Blocked Account Agreements will be delivered to the
Collateral Agent relating to each Blocked Account within ninety (90) days after
the Effective Date (or such later date as the Administrative may agree in
writing in its discretion) and all other actions shall have been taken by such
date as may be reasonably required pursuant to the laws of any other reasonably
necessary jurisdiction, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for its
own benefit and the benefit of the other Secured Parties) in respect of all
Blocked Accounts.

 

88

--------------------------------------------------------------------------------


 

SECTION 3.03 Validity of Security Interest. The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Obligations, (b) subject to the filings described
in Section 3.02 above, a perfected security interest in all Collateral in which
a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable Law in such jurisdictions, (c) with respect
to (i) Blocked Accounts, upon delivery of a Blocked Account Agreement with
respect to a Blocked Account a perfected security interest in such Blocked
Account; (ii) Electronic Chattel Paper, upon compliance by the relevant Grantor
with Section 4.16 hereof, a perfected security interest in all Electronic
Chattel Paper; (iii) Investment Property, a perfected security interest in all
Investment Property to the extent that perfection can be accomplished by
compliance with the terms of Section 9-106 of the UCC; and (iv) Letter-of-
Credit Rights, upon delivery of a control agreement as provided in
Section 4.16(d) hereof, a perfected security interest in all Letter-of-Credit
Rights; and (d) a perfected security interest in all Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than Liens expressly permitted pursuant to
Section 6.02 of the Amended and Restated Credit Agreement having priority by
operation of law or Liens expressly permitted by Section 6.02 of the Amended and
Restated Credit Agreement in favor of any other Person expressly permitted to
have priority pursuant to any other intercreditor agreement relating to the
Collateral to which the Collateral Agent is a party.

 

SECTION 3.04 Absence of Other Liens. The Collateral is owned by the Grantors
free and clear of any Lien, except for Liens expressly permitted pursuant to
Section 6.02 of the Amended and Restated Credit Agreement. The Grantors have not
(a) filed or consented to the filing of (i) any financing statement or analogous
document under the Uniform Commercial Code or any other applicable laws covering
any Collateral, (ii) any assignment in which any Grantor assigns any Collateral
or any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect or (b) entered into any agreement in which any Grantor grants
Control over any Collateral, except, in each case, with respect to Liens
expressly permitted pursuant to Section 6.02 of the Amended and Restated Credit
Agreement.

 

SECTION 3.05              [Reserved].

 

SECTION 3.06 Claims. As of the date hereof, none of the Collateral consists of a
Claim with respect to which any Grantor is a party to any judicial action or
arbitration proceeding except as set forth on Schedule 3.06 hereto.

 

SECTION 3.07 Instruments and Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Collateral are evidenced by any
Instrument or Chattel Paper with an individual face value in excess of $500,000
(or, with respect to all such

 

89

--------------------------------------------------------------------------------


 

Instruments or Chattel Paper, an aggregate face value in excess of $1,000,000),
other than such Instruments and Chattel Paper listed in Schedule 3.07 hereto.

 

SECTION 3.08 Securities Accounts and Commodity Accounts. As of the date hereof,
no Grantor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 3.08 hereto.

 

SECTION 3.09 Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Collateral is evidenced
by any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act, as in effect in any relevant jurisdiction) with an individual face value in
excess of $500,000 (or, with respect to all such Electronic Chattel Paper or
transferable records, an aggregate face value in excess of $1,000,000), other
than such Electronic Chattel Paper and transferable records listed in Schedule
3.09 hereto.

 

ARTICLE IV

 

Covenants

 

SECTION 4.01             Change of Name; Location of Collateral; Records; Place
of Business.

 

(a)             Each Grantor agrees to furnish to the Collateral Agent at least
fifteen (15) days (or such shorter period of time as may be agreed to by the
Collateral Agent) prior written notice of any change (i) in its corporate,
limited liability company or partnership name, (ii) in the location of its chief
executive office or its principal place of business (including the establishment
of any such new office or facility), (iii) in its organizational structure or
(iv) in its Federal Taxpayer Identification Number or state organizational
number. Each Grantor agrees not to effect or permit any change referred to above
in this Section 4.01 unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral (subject only
to Liens expressly permitted pursuant to Section 6.02 of the Amended and
Restated Credit Agreement having priority by operation of law or Liens expressly
permitted by Section 6.02 of the Amended and Restated Credit Agreement in favor
of any other Person expressly permitted to have priority pursuant to any other
intercreditor agreement relating to the Collateral to which the Collateral Agent
is a party). Each Grantor agrees promptly to notify the Collateral Agent if any
material portion of the Collateral owned or held by such Grantor is damaged or
destroyed.

 

(b)             Each Grantor agrees to maintain, at its own cost and expense,
such complete and accurate records with respect to the Collateral owned by it as
is consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Collateral, and, at such time or times as the Collateral Agent
may reasonably request, promptly to prepare and deliver to the Collateral Agent
a duly certified schedule or schedules in

 

90

--------------------------------------------------------------------------------


 

form and detail reasonably satisfactory to the Collateral Agent showing the
identity, amount and location of any and all Collateral.

 

SECTION 4.02 Periodic Certification. Each year, at the time of delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.01 of the Amended and Restated Credit Agreement, the Borrower shall
deliver to the Collateral Agent a certificate executed by a Financial Officer
and the chief legal officer of the Borrower (a) setting forth the information
required pursuant to Section 2 of the Perfection Certificate or confirming that
there has been no change in such information since the date of such certificate
or the date of the most recent certificate delivered pursuant to this
Section 4.02 and (b) certifying that (i) all Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral have been filed of record in each governmental, municipal or other
appropriate office in each jurisdiction identified pursuant to clause (a) above
and with the United States Patent and Trademark Office or the United States
Copyright Office to the extent necessary to protect and perfect the Security
Interest for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period) and (ii) valid Blocked Account Agreements are in
effect with respect to all Blocked Accounts. Each certificate delivered pursuant
to this Section 4.02 shall identify in the format of Schedule III, IV, V, or VI,
as applicable, all Intellectual Property of any Grantor in existence on the date
thereof and not then listed on such Schedules or previously so identified to the
Collateral Agent.

 

SECTION 4.03 Protection of Security. Each Grantor shall, at its own cost and
expense, take any and all actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Collateral against any Lien not expressly permitted pursuant to
Section 6.02 of the Amended and Restated Credit Agreement and the priority
thereof (subject only to Liens expressly permitted pursuant to Section 6.02 of
the Amended and Restated Credit Agreement having priority by operation of law or
Liens expressly permitted by Section 6.02 of the Amended and Restated Credit
Agreement in favor of any other Person expressly permitted to have priority
pursuant to any other intercreditor agreement relating to the Collateral to
which the Collateral Agent is a party).

 

SECTION 4.04 Further Assurances. Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
documents, Financing Statements, agreements and instruments and take all such
further actions as the Collateral Agent may from time to time reasonably request
to better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby or the validity or priority of such Security
Interest, including the payment of any fees and taxes required in connection
with the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any Financing Statements or other documents in
connection herewith or therewith. Without limiting the foregoing, each Grantor
agrees, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further documents, Financing Statements, agreements and
instruments and take all such further actions as the Collateral Agent may from
time to time reasonably request to perfect the Collateral Agent’s Security
Interest in all Collateral and the Proceeds therefrom (including causing the
Collateral Agent to have Control of any such Collateral to the extent required
under the Amended and Restated Credit Agreement and to the

 

91

--------------------------------------------------------------------------------


 

extent perfection in such Collateral can be accomplished by Control). Upon the
occurrence and during the continuance of a Triggering Event, if any amount
payable by parties other than the Loan Parties under or in connection with any
of the Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be immediately pledged and delivered
to the Collateral Agent, duly endorsed in a manner satisfactory to the
Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby shall, and
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III, IV, V, or VI, or adding
additional schedules hereto to specifically identify any asset or item that may
constitute Copyrights, Licenses, Patents or Trademarks or to correct any
inaccuracy of any information contained in such Schedules. Each Grantor agrees
that it will use commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Collateral.

 

SECTION 4.05 Inspection and Verification. The Collateral Agent and such persons
as the Collateral Agent may reasonably designate shall have the right, at the
Grantors’ own cost and expense, to inspect the Collateral, all records related
thereto (and to make extracts and copies from such records) and the premises
upon which any of the Collateral is located, to discuss the Grantors’ affairs
with the officers of the Grantors and their independent accountants and to
verify under reasonable procedures, in accordance with Section 5.09 of the
Amended and Restated Credit Agreement, the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Collateral,
including, but only upon the occurrence and during the continuance of a Default,
in the case of Accounts or Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Collateral for
the purpose of making such a verification. The Collateral Agent shall have the
absolute right to share any information it gains from such inspection or
verification with any Secured Party (it being understood that any such
information shall be deemed to be “Information” subject to the provisions of
Section 9.12 of the Amended and Restated Credit Agreement).

 

SECTION 4.06              Taxes; Encumbrances. At its option, the Collateral
Agent may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Collateral
and not permitted pursuant to Section 6.02 of the Amended and Restated Credit
Agreement (or after the occurrence and during the continuation of an Event of
Default, whether or not permitted pursuant to Section 6.02 of the Amended and
Restated Credit Agreement), and may pay for the maintenance and preservation of
the Collateral to the extent any Grantor fails to do so as required by the
Amended and Restated Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any expense reasonably incurred by the Collateral Agent pursuant
to the foregoing authorization; provided, however, that nothing in this
Section 4.06 shall be interpreted as excusing any Grantor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

92

--------------------------------------------------------------------------------


 

SECTION 4.07 Assignment of Security Interest. If at any time any Grantor shall
take a security interest in any property of an Account Debtor or any other
person to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent. Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent has requested the filing of such assignment(s), such assignment(s) need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other person granting the security interest.

 

SECTION 4.08 Continuing Obligations of the Grantors. Each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance; provided that such indemnity shall not, as to the
Collateral Agent or any of the Secured Parties, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final judgment to have resulted from the
gross negligence or willful misconduct of such party.

 

SECTION 4.09 Use and Disposition of Collateral. None of the Grantors shall make
or permit to be made an abandonment, assignment, pledge, transfer or
hypothecation of the Collateral or shall grant any other Lien in respect of the
Collateral, except as expressly permitted by Sections 6.02 and 6.05 of the
Amended and Restated Credit Agreement, in each case subject to the following
sentence. Unless and until the Collateral Agent shall notify the Grantors that
an Event of Default shall have occurred and be continuing and that during the
continuance thereof the Grantors shall not sell, convey, lease, assign, transfer
or otherwise dispose of any Collateral (which notice may be given by telephone
if promptly confirmed in writing), the Grantors may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Amended and Restated Credit Agreement or any other Loan Document.

 

SECTION 4.10 Limitation on Modification of Accounts. None of the Grantors will,
without the Collateral Agent’s prior written consent, grant any extension of the
time of payment of any of the Receivables, compromise, compound or settle the
same for less than the full amount thereof, release, wholly or partly, any
person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with its
current practices and in accordance with such prudent and standard practices
used in industries that are the same as or similar to those in which such
Grantor is engaged.

 

SECTION 4.11 Insurance. The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to its
property in accordance with Section 5.07 of the Amended and Restated Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-infact)
for the purpose, (i) during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Collateral under policies of
insurance, and for making all determinations and decisions with respect thereto
and (ii) during the continuance of a Triggering

 

93

--------------------------------------------------------------------------------


 

Event endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance. In the
event that any Grantor at any time or times shall fail to obtain or maintain any
of the policies of insurance required hereby or to pay any premium in whole or
part relating thereto, the Collateral Agent may, without waiving or releasing
any obligation or liability of the Grantors hereunder or any Event of Default,
in its sole discretion, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as the Collateral
Agent deems commercially reasonable. All sums disbursed by the Collateral Agent
in connection with this Section 4.11, including reasonable attorneys’ fees,
court costs, expenses and other reasonable charges relating thereto, shall be
payable, upon demand, by the Grantors to the Collateral Agent and shall be
additional Obligations secured hereby.

 

SECTION 4.12 Legend. To the extent that the Collateral Agent may reasonably
request, in order to perfect the Security Interest or to enable the Collateral
Agent to exercise its rights and remedies hereunder, each Grantor shall legend,
in form and manner satisfactory to the Collateral Agent, its Accounts Receivable
and its Books and Records and documents evidencing or pertaining thereto with an
appropriate reference to the fact that such Accounts Receivable have been
assigned to the Collateral Agent for the benefit of the Secured Parties and that
the Collateral Agent has a security interest therein.

 

SECTION 4.13 Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will use commercially reasonable
efforts not to permit any of its licensees to, do any act, or omit to do any
act, whereby any Patent which is material to the conduct of such Grantor’s
business may become invalidated or dedicated to the public, and agrees that it
shall continue to mark any products covered by a Patent with the relevant patent
number as necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws.

 

(b)             Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use other than such claims contested in good
faith by such Grantor in appropriate proceedings in the proper forums,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration to
the extent necessary and sufficient to establish and preserve its rights under
applicable Law and (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third party rights.

 

(c)             Each Grantor (either itself or through licensees) will, for each
work covered by a material Copyright, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

 

(d)  Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or the United States Copyright

 

94

--------------------------------------------------------------------------------


 

Office or any court) regarding such Grantor’s ownership of any material Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

 

(e)             In no event shall any Grantor, either itself or through any
agent, employee, licensee or designee, file an application for the registration
of any Patent, Trademark or Copyright with the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States, unless it promptly informs the
Collateral Agent, and, upon request of the Collateral Agent, executes and
delivers any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright, and each Grantor
hereby appoints the Collateral Agent as its attorney-in-fact to execute and file
such writings for the foregoing purposes to the extent that such Grantor fails
to promptly do so, all acts of such attorney being hereby ratified and
confirmed; such power, being coupled with an interest, is irrevocable.

 

(f)             Each Grantor will take all necessary steps that are consistent
with customary practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(g)             In the event that any Grantor has reason to believe that any
Collateral consisting of Intellectual Property material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and shall, unless such Grantor shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Collateral.

 

(h)             Upon and during the continuance of an Event of Default, upon the
Collateral Agent’s written request, each Grantor shall use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License to effect the
assignment of all of such Grantor’s right, title and interest thereunder to the
Collateral Agent or its designee and such Grantor shall provide immediate
written notice to the Collateral Agent upon failure to obtain any such consent
or approval.

 

(i) Each Grantor will use commercially reasonable efforts so as not to permit
the inclusion of any provisions that could or might in any way impair or prevent
the creation of a security interest in, or the assignment of, such Grantor’s
rights and interests therein in any license, contract or agreement governing or
relating to any Trademarks, Patents or Copyrights or Equity Interests in joint
ventures obtained after the date hereof.

 

95

--------------------------------------------------------------------------------


 

SECTION 4.14 Warehouse Receipts. Each Grantor agrees that if any warehouse
receipt or receipt in the nature of a warehouse receipt is issued with respect
to any of its Inventory, such warehouse receipt or receipt in the nature thereof
shall not be “negotiable” (as such term is used in Section 7-104 of the Uniform
Commercial Code as in effect in any relevant jurisdiction or under other
relevant Law).

 

SECTION 4.15 Claims. If any Grantor shall at any time hold or acquire a Claim
with respect to which any Grantor is a party to any judicial action or
arbitration proceeding having a value in excess of $1,000,000, such Grantor
shall promptly (but, in any event, within thirty (30) Business Days) notify the
Collateral Agent in writing of the details thereof, and the Grantors shall take
such actions as the Collateral Agent shall reasonably request in order to grant
to the Collateral Agent, for the ratable benefit of the Credit Parties, a
perfected security interest therein and in the Proceeds thereof.

 

SECTION 4.16 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s Security Interest in the Collateral, each Grantor
covenants and agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Collateral:

 

(a)             No Grantor shall hereafter establish and maintain any Securities
Account or Commodity Account with any Securities Intermediary or Commodity
Intermediary (excluding for purposes of this Section 4.16 money market accounts
created by a Grantor in the ordinary course of business for the purpose of
funding temporary investments of cash used in the day-to-day of operations of
such Grantor’s business) unless (i) such Securities Intermediary or Commodity
Intermediary shall be reasonably acceptable to the Collateral Agent, and
(ii) such Securities Intermediary or Commodity Intermediary, as the case may be,
and such Grantor shall have duly executed and delivered a control agreement with
respect to such Securities Account or Commodity Account, as the case may be.
Each Grantor shall accept any cash and Security Entitlements in trust for the
benefit of the Collateral Agent and (i) within two (2) Business Days of actual
receipt thereof, deposit any and all cash received by it in accordance with
Section 5.14 of the Amended and Restated Credit Agreement and (ii) within two
(2) Business Days of actual receipt thereof, deposit any and all Securities
Entitlements (excluding Investment Property in money market accounts created by
a Grantor in the ordinary course of business for the purpose of funding
temporary investments of cash used in the day-to-day of operations of such
Grantor’s business) received by it into a Securities Account subject to the
Collateral Agent’s Control. The provisions of this Section 4.15(a) shall not
apply to any financial assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary. No Grantor shall grant Control
over any Investment Property that constitutes Collateral to any person other
than the Collateral Agent.

 

(b)             As between the Collateral Agent and the Grantors, the Grantors
shall bear the investment risk with respect to the Investment Property and
Securities, and the risk of loss of, damage to, or the destruction of, the
Investment Property and Securities, whether in the possession of, or maintained
as a security entitlement or deposit by, or subject to the Control of, the
Collateral Agent, a Securities Intermediary, a Commodity Intermediary, any
Grantor or any other Person.

 

96

--------------------------------------------------------------------------------


 

(c)             If any amount payable under or in connection with any of the
Collateral shall become evidenced by any Electronic Chattel Paper or any
transferable record with an individual face value in excess of $500,000 (or,
with respect to all such Electronic Chattel Paper or transferable records, an
aggregate face value in excess of $1,000,000), other than such Electronic
Chattel Paper and transferable records listed in Schedule 3.09 hereto, upon and
during the continuance of a Triggering Event, the Grantor acquiring such
Electronic Chattel Paper or transferable record shall promptly notify the
Collateral Agent thereof and shall take such action as the Collateral Agent may
reasonably request to vest in the Collateral Agent Control of such Electronic
Chattel Paper under Section 9-105 of the UCC or control under Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as in effect
in such jurisdiction, of such transferable record.

 

(d)             If any Grantor is at any time a beneficiary under a Letter of
Credit now or hereafter issued having a face value in an amount in excess of
$500,000 (or with respect to all such Letters of Credit, having an aggregate
face value in an amount in excess of $1,000,000), upon and during the
continuance of a Triggering Event, such Grantor shall promptly notify the
Collateral Agent thereof and such Grantor shall, at the request of the
Collateral Agent, use commercially reasonable efforts to enter into an agreement
in form and substance reasonably satisfactory to the Collateral Agent, either
(i) arranging for the issuer and any confirmer of such Letter of Credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the Letter of Credit and to cause the proceeds of any drawing under such
Letter of Credit to be paid directly to the Collateral Agent, or (ii) arranging
for the Collateral Agent to become the transferee beneficiary of such Letter of
Credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the Letter of Credit are to be paid directly to the Collateral
Agent and applied as provided in the Amended and Restated Credit Agreement.

 

SECTION 4.17 Joinder of Additional Grantors. Upon the formation or acquisition
of any new direct or indirect domestic Subsidiary by any Grantor, then the
Grantors shall, at the Grantors’ expense, cause such Subsidiary to execute and
deliver to the Collateral Agent a Joinder Agreement substantially in the form of
Annex 2 hereto and to comply with the requirements of Section 5.12 of the
Amended and Restated Credit Agreement, within the time periods specified
therein, and, upon such execution and delivery, such Subsidiary shall constitute
a “Grantor” for all purposes hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

 

ARTICLE V

 

Collections

 

SECTION 5.01              Accounts. (a) From and after the Effective Date, each
Grantor agrees to deposit all Daily Receipts into the DDAs on a daily basis.

 

97

--------------------------------------------------------------------------------


 

(b)             From and after the Effective Date, the Grantors agree to
transfer, or cause to be transferred, all Cash Receipts on deposit in any DDA
(except, such amounts necessary (i) for the payment of routine bank service fees
and (ii) to reconcile deposit balances) to a Blocked Account. Such transfers
shall occur no less than three (3) times a week.

 

(c)             Except upon the occurrence and during the continuance of a
Triggering Event, the Company may instruct each bank or other financial
institution at which the Grantors maintain a Blocked Account (each, a “Blocked
Account Bank”) as to the application of any Cash Receipts contained in any
Blocked Account and each such Blocked Account Bank shall immediately apply such
funds as directed by the Company for use by the Company, subject to Section 5.11
of the Amended and Restated Credit Agreement.

 

(d)           Upon the occurrence and during the continuance of a Triggering
Event, each Blocked Account will, without any further action taken on the part
of any Grantor or the Collateral Agent, automatically convert into a closed
account under the exclusive dominion and control of the Collateral Agent in
which funds are held subject to the rights of the Collateral Agent hereunder and
under the Amended and Restated Credit Agreement. During the continuance of a
Triggering Event, no Grantor shall have any right or power to withdraw any funds
from any Blocked Account without the prior written consent of the Collateral
Agent.

 

(e)           All taxes payable on the income of the Cash and Cash Equivalents
upon any disposition thereof shall be paid by Grantors and the Collateral Agent
shall have no obligations with respect thereto.

 

(0 In the event that a Grantor directly receives any remittances on Receivables,
notwithstanding the arrangements for payment directly into the Blocked Accounts
pursuant to Section 5.02, such remittances shall be held for the benefit of the
Collateral Agent and the Secured Parties and shall be segregated from other
funds of such Grantor, subject to the Security Interest granted hereby, and such
Grantor shall cause such remittances and payments to be deposited into a Blocked
Account (or after the occurrence of a Triggering Event, the Collateral Agent’s
Account) as soon as practicable after such Grantor’s receipt thereof.

 

(g) All payments by any Grantor into any Blocked Account or the Collateral
Agent’s Account pursuant to this Section 5.01 or Section 5.02, whether in the
form of cash, checks, notes, drafts, bills of exchange, money orders or
otherwise, shall be deposited in the relevant Blocked Account or Collateral
Agent’s Account in precisely the form in which received (but with any
endorsements of such Grantor necessary for deposit or collection), and until
they are so deposited such payments shall be held in trust by such Grantor for
the benefit of the Collateral Agent subject to the Security Interest granted
hereby.

 

SECTION 5.02              Collections.

 

(a) Each Grantor shall at all times comply with the provisions of Section 5.14
of the Amended and Restated Credit Agreement including, without limitation, upon
the occurrence and during the continuance of a Triggering Event, causing the
transfer on each Business Day of all Cash Receipts into the Collateral Agent’s
Account as provided for in the Amended and Restated Credit Agreement.

 

98

--------------------------------------------------------------------------------


 

(b)             Without the prior written consent of the Collateral Agent, no
Grantor shall modify or amend the instructions pursuant to any DDA
Notification, Insurance Provider Notification, Credit Card Notification, Blocked
Account Agreement or the Coinstar Notification. Each Grantor agrees that with
respect to Account Debtors and every other Person required to receive a
notification identified in the preceding sentence, it shall have instructed each
such Account Debtor or other Person to make all such payments to a Blocked
Account established by it (or upon the occurrence and during the continuance of
a Triggering Event, the Collateral Agent’s Account). Each Grantor shall use
commercially reasonable efforts to cause each Account Debtor and every other
Person identified in the preceding sentence to make all payments with respect to
the Receivables or other Collateral directly to such Blocked Account (or upon
the occurrence and during the continuance of a Triggering Event, the Collateral
Agent’s Account).

 

(c)             Without the prior written consent of the Collateral Agent, no
Grantor shall change the general instructions given to Account Debtors in
respect of payment on Receivables to be deposited in a Blocked Account or the
Collateral Agent’s Account. Each Grantor shall, and the Collateral Agent hereby
authorizes each Grantor to, enforce and collect all amounts owing on the
Inventory and Receivables, for the benefit and on behalf of the Collateral Agent
and the other Secured Parties; provided, however, that such privilege may at the
option of the Collateral Agent be terminated upon the occurrence and during the
continuance of any Event of Default upon notice to the Grantors.

 

SECTION 5.03 Power of Attorney. Each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Grantor’s true and lawful agent and
attorney-in-fact, and in such capacity the Collateral Agent shall have the
right, with power of substitution for each Grantor and in each Grantor’s name or
otherwise, for the use and benefit of the Collateral Agent and the Secured
Parties, (a) at any time, whether or not a Default or Event of Default has
occurred, to take actions required to be taken by the Grantors under
Section 2.01 of this Agreement, (b) upon the occurrence and during the
continuance of an Event of Default or as otherwise permitted under the Amended
and Restated Credit Agreement, (i) to take actions required to be taken by the
Grantors under Section 5.01 of this Agreement; (ii) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Collateral or any part thereof;
(iii) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (iv) to sign the name
of any Grantor on any invoices, schedules of Collateral, freight or express
receipts, or bills of lading storage receipts, warehouse receipts or other
documents of title relating to any of the Collateral; (v) to sign the name of
any Grantor on any notice to the Grantor’s Account Debtors (including licensees
under any license agreements); (vi) to sign the name of any Grantor on any proof
of claim in bankruptcy against Account Debtors (including licensees under any
license agreements); (vii) to sign change of address forms to change the address
to which any Grantor’s mail is to be sent to such address as the Collateral
Agent shall designate; (viii) to receive and open any Grantor’s mail, remove any
Proceeds of Collateral therefrom and turn over the balance of such mail either
to such Grantor or to any trustee in bankruptcy or receiver of such Grantor, or
other legal representative of such Grantor whom the Collateral Agent determines
to be the appropriate person to whom to so turn over such mail; (ix) to send
verifications of Receivables to any Account Debtor; (x) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any

 

99

--------------------------------------------------------------------------------


 

of the Collateral or to enforce any rights in respect of any Collateral; (xi) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (xii) to repair, manufacture,
assemble, complete, package, deliver, alter or supply goods, if any, necessary
to fulfill in whole or in part the purchase order of any customer of the
Grantor; (xiii) to use, license or transfer any or all General Intangibles of
any Grantor; and (xiv) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes and (c) upon the occurrence of
a Triggering Event, to notify or to require any Grantor to notify Account
Debtors to make payment directly to the Collateral Agent; provided, however,
that nothing herein contained shall be construed as requiring or obligating the
Collateral Agent or any Secured Party to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent or any Secured Party, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby, and no action taken or omitted to be taken by the Collateral Agent or
any Secured Party with respect to the Collateral or any part thereof shall give
rise to any defense, counterclaim or offset in favor of any Grantor or to any
claim or action against the Collateral Agent or any Secured Party other than
arising out of the gross negligence or willful misconduct of the Collateral
Agent or any such Secured Party. It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of the
Grantors for the purposes set forth above is coupled with an interest and is
irrevocable. The provisions of this Section shall in no event relieve any
Grantor of any of its obligations hereunder or under any other Loan Document
with respect to the Collateral or any part thereof or impose any obligation on
the Collateral Agent or any Secured Party to proceed in any particular manner
with respect to the Collateral or any part thereof, or in any way limit the
exercise by the Collateral Agent or any Secured Party of any other or further
right which it may have on the date of this Agreement or hereafter, whether
hereunder, under any other Loan Document, by law or otherwise.

 

ARTICLE VI

 

Remedies

 

SECTION 6.01 Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have in any jurisdiction in which enforcement hereof is sought, in addition to
all other rights and remedies, the rights and remedies of a secured party under
the UCC (whether or not in effect in the jurisdiction where such rights are
exercised) or other applicable Law. The rights and remedies of the Collateral
Agent shall include, without limitation, the right to take any or all of the
following actions at the same or different times:

 

(a) With respect to any Collateral consisting of Accounts, General Intangibles
(including Payment Intangibles), Letter-of-Credit Rights, Instruments, Chattel
Paper, Documents, and Investment Property, the Collateral Agent may collect the
Collateral with or without the taking of possession of any of the Collateral.

 

100

--------------------------------------------------------------------------------


 

(b)             With respect to any Collateral consisting of Accounts, the
Collateral Agent may: (i) demand, collect and receive any amounts relating
thereto, as the Collateral Agent may detelinine; (ii) commence and prosecute any
actions in any court for the purposes of collecting any such Receivables and
enforcing any other rights in respect thereof; (iii) defend, settle or
compromise any action brought and, in connection therewith, give such discharges
or releases as the Collateral Agent may reasonably deem appropriate;
(iv) without limiting the Collateral Agent’s rights set forth in Section 5.03
hereof, receive, open and dispose of mail addressed to any Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to such Receivables or securing or relating to
such Receivables, on behalf of and in the name of such Grantor; and (v) sell,
assign, transfer, make any agreement in respect of, or otherwise deal with or
exercise rights in respect of, any such Receivables or the goods or services
which have given rise thereto, as fully and completely as though the Collateral
Agent was the absolute owner thereof for all purposes.

 

(c)             With respect to any Collateral consisting of Investment
Property, the Collateral Agent may: (i) exercise all rights of any Grantor with
respect thereto, including without limitation, the right to exercise all voting
and corporate rights at any meeting of the shareholders of the issuer of any
Investment Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Collateral Agent was the absolute owner thereof,
including the right to exchange, at its discretion, any and all of any
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof, all without
liability; (ii) transfer such Collateral at any time to itself, or to its
nominee, and receive the income thereon and hold the same as Collateral
hereunder or apply it to the Obligations; and (iii) demand, sue for, collect or
make any compromise or settlement it deems desirable. The Grantors recognize
that (a) the Collateral Agent may be unable to effect a public sale of all or a
part of the Investment Property by reason of certain prohibitions contained in
the Securities Act of 1933, 15 U.S.C. §77, (as amended and in effect, the
“Securities Act”) or the Securities laws of various states (the “Blue Sky
Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire the Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof, (b) that private sales so
made may be at prices and upon other terms less favorable to the seller than if
the Investment Property were sold at public sales, (c) that neither the
Collateral Agent nor any other Secured Party has any obligation to delay sale of
any of the Investment Property for the period of time necessary to permit the
Investment Property to be registered for public sale under the Securities Act or
the Blue Sky Laws, and (d) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner. Notwithstanding anything herein to the contrary, no Grantor shall be
required to register, or cause the registration of, any Investment Property
under the Securities Act or any Blue Sky Laws.

 

(d) With respect to any Collateral consisting of Inventory, Goods, and
Equipment, the Collateral Agent may conduct one or more going out of business
sales, in the Collateral Agent’s own right or by one or more agents and
contractors. Such sale(s) may be conducted upon any premises owned, leased, or
occupied by any Grantor. The Collateral Agent and any such agent or contractor,
in conjunction with any such sale, may augment the Inventory with other goods

 

101

--------------------------------------------------------------------------------


 

(all of which other goods shall remain the sole property of the Collateral Agent
or such agent or contractor). Any amounts realized from the sale of such goods
which constitute augmentations to the Inventory (net of an allocable share of
the costs and expenses incurred in their disposition) shall be the sole property
of the Collateral Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein. Each purchaser at any such going out of business sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor.

 

(e)             With or without legal process and with or without prior notice
or demand for performance, the Collateral Agent may enter upon, occupy, and use
any premises owned or occupied by each Grantor, and may exclude the Grantors
from such premises or portion thereof as may have been so entered upon,
occupied, or used by the Collateral Agent. The Collateral Agent shall not be
required to remove any of the Collateral from any such premises upon the
Collateral Agent’s taking possession thereof, and may render any Collateral
unusable to the Grantors. In no event shall the Collateral Agent be liable to
any Grantor for use or occupancy by the Collateral Agent of any premises
pursuant to this Section 6.01, nor for any charge (such as wages for the
Grantors’ employees and utilities) incurred in connection with the Collateral
Agent’s exercise of the Collateral Agent’s rights and remedies hereunder, other
than for direct or actual damages resulting from the gross negligence, bad faith
or willful misconduct of the Collateral Agent as determined by a final and
nonappealable judgment of a ‘court of competent jurisdiction.

 

(f)            The Collateral Agent may require any Grantor to assemble the
Collateral and make it available to the Collateral Agent at the Grantor’s sole
risk and expense at a place or places which are reasonably convenient to both
the Collateral Agent and such Grantor.

 

(g)           Each Grantor agrees that the Collateral Agent shall have the
right, subject to applicable Law, to sell or otherwise dispose of all or any
part of the Collateral, at public or private sale, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. Each purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor.

 

(h)           Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Collateral Agent shall provide the Grantors such advance notice
as may be practicable under the circumstances), the Collateral Agent shall give
the Grantors 10 days’ prior written notice, by authenticated record, of the time
and place of any proposed public sale. Any such notice shall (i) in the case of
a public sale, state the time and place fixed for such sale, (ii) in the case of
a private sale, state the day after which such sale may be consummated,
(iii) contain the information specified in Section 9613 of the UCC, (iv) be
authenticated and (v) be sent to the parties required to be notified pursuant to
Section 9-611(c) of the UCC; provided that, if the Collateral Agent fails to
comply with this sentence in any respect, its liability for such failure shall
be limited to the liability (if any) imposed on it as a matter of law under the
UCC. Each Grantor agrees that such written notice shall satisfy all requirements
for notice to that Grantor which are imposed under the UCC or other applicable
Law with respect to the exercise of the Collateral Agent’s rights and remedies
hereunder upon default. The Collateral Agent shall not be obligated to make any
sale or other disposition of any Collateral if it shall determine not to do so,
regardless of the fact that notice of

 

--------------------------------------------------------------------------------


 

sale or other disposition of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.

 

(i) Any public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice of such sale. At any sale or other disposition, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. If any of the Collateral is sold, leased, or otherwise disposed of by
the Collateral Agent on credit, the Obligations shall not be deemed to have been
reduced as a result thereof unless and until payment in full is received thereon
by the Collateral Agent. In the event that the purchaser fails to pay for the
Collateral, the Collateral Agent may resell the Collateral and apply the
proceeds from such resale in accordance with the terms of Section 6.02 of this
Agreement.

 

At any public (or, to the extent permitted by applicable Law, private) sale made
pursuant to this Section 6.01, the Collateral Agent or any other Secured Party
may bid for or purchase, free (to the extent permitted by applicable Law) from
any right of redemption, stay, valuation or appraisal on the part of any
Grantor, the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to the
Collateral Agent or such other Secured Party from any Grantor on account of the
Obligations as a credit against the purchase price, and the Collateral Agent or
such other Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor.

 

(k) For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof. The Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations paid in full.

 

(l) As an alternative to exercising the power of sale herein conferred upon it,
the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose upon the Collateral and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.

 

(m) To the extent permitted by applicable Law, each Grantor hereby waives all
rights of demand, redemption, stay, valuation and appraisal which such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

 

SECTION 6.02 Application of Proceeds. After the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, in accordance with the provisions of Section 7.03 of the
Amended and Restated Credit Agreement. The

 

103

--------------------------------------------------------------------------------


 

Collateral Agent shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Agreement. Upon
any sale of the Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

SECTION 6.03 Grant of License to Use Intellectual Property and Other Property.
For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Article, effective upon the occurrence of an Event of Default and
during the continuance thereof, each Grantor hereby grants to the Collateral
Agent (and its agents and contractors) (a) an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sub-license any of the Collateral consisting of Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and (b) the
right to utilize (exercisable without any compensation to the Grantors) all
other property and assets of the Grantors (including, without limitation,
furniture, fixtures and equipment) to the extent necessary or appropriate to
sell, lease or otherwise dispose of any of the Collateral and to the extent such
right can be granted by the Grantors without the consent of any third party. The
foregoing rights may be exercised, at the option of the Collateral Agent, upon
the occurrence and during the continuation of an Event of Default; provided that
any license, sub-license or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Amended and Restated Credit Agreement. All communications
and notices hereunder to any subsidiary listed in Schedule I or II shall be
given to it at its address or telecopy number set forth on Schedule I or II,
with a copy to Company.

 

SECTION 7.02 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Amended and Restated Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Amended and Restated Credit Agreement, any other Loan Document or any
other agreement or instrument, (c) any exchange, release or non-perfection of
any Lien on other collateral, or any release or

 

104

--------------------------------------------------------------------------------


 

amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations, (d) the existence of any
claim, set-off or other right which any Grantor may have at any time against any
other Grantor, the Collateral Agent, any other Secured Party, or any other
Person, whether in connection herewith or any unrelated transaction; provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim or (e) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Obligations or this Agreement.

 

SECTION 7.03 Survival of Agreement. All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Secured Parties
and shall survive the making by the Lenders of the Loans, and the execution and
delivery to the Lenders of any notes evidencing such Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect until this Agreement shall terminate.

 

SECTION 7.04 Binding Effect; Several Agreement. This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Grantor and the Collateral Agent and their
respective successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in
the,Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Amended and Restated Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

SECTION 7.05 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

SECTION 7.06 Collateral Agent’s Fees and Expenses; Indemnification. (a) Without
limitation of its indemnification obligations under the other Loan Documents,
each Grantor jointly and severally agrees to pay upon demand to the Collateral
Agent the amount of any and all reasonable expenses, including the reasonable
fees, disbursements and other charges of its counsel and of any experts or
agents, which the Collateral Agent may incur in connection with (i) the
administration of this Agreement (including the customary fees and charges of
the Collateral Agent for any monitoring or audits conducted by it or on its
behalf with respect to the Receivables or Inventory), (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any of the
rights of the Collateral Agent hereunder or (iv) the failure of any Grantor to
perform or

 

105

--------------------------------------------------------------------------------


 

observe any of the provisions hereof.

 

(b)             Without limitation of its indemnification obligations under the
other Loan Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees against, and hold each of them
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable fees, disbursements and other charges of counsel,
asserted against or reasonably incurred by any of them arising out of, in any
way connected with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating
hereto or to the Collateral, whether or not any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c)             Any such amounts payable as provided hereunder shall be
additional Obligations secured hereby and by the other Security Documents. The
provisions of this Section 7.06 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any Lender. All amounts due
under this Section 7.06 shall be payable on written demand therefor.

 

SECTION 7.07 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF
LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).

 

SECTION 7.08 Waivers; Amendment. (a) No failure or delay of the Collateral Agent
in exercising any power or right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the Collateral Agent, the Issuing Bank, the Administrative Agent and the Lenders
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provisions
of this Agreement or any other Loan Document or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any Grantor in any case shall entitle such Grantor or any
other Grantor to any other or further notice or demand in similar or other
circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or

 

106

--------------------------------------------------------------------------------


 

modification is to apply, subject to any consent required in accordance with
Section 9.02 of the Amended and Restated Credit Agreement.

 

SECTION 7.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 7.10 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract (subject to Section 7.04), and
shall become effective as provided in Section 7.04. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

SECTION 7.12 Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 7.13 Jurisdiction; Consent to Service of Process. (a) Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the

 

107

--------------------------------------------------------------------------------


 

judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any of the Grantors or their respective properties in the courts of any
jurisdiction.

 

(b)           Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 7.14 Termination. This Agreement and the Security Interest shall
terminate when all the Obligations have been indefeasibly paid in full (other
than contingent indemnification obligations with respect to then unasserted
claims which, pursuant to the terms of this Agreement, the other Loan Documents
or the Hedging Agreements described in clause (d) of the definition of
Obligations hereunder, survive the termination of this Agreement, the other Loan
Documents or the Hedging Agreements described in clause (d) of the definition of
Obligations hereunder), the Lenders have no further commitment to lend, the IJC
Exposure and any Obligations in respect of bank Products or Cash Management
Services have been reduced to zero or collateralized to the satisfaction of the
Administrative Agent and/or the Issuing Bank has no further commitment to issue
Letters of Credit under the Amended and Restated Credit Agreement, at which time
the Collateral Agent shall deliver to the Grantors written authority to
terminate, at the Grantors’ expense, all Uniform Commercial Code financing
statements and similar documents which the Grantors shall reasonably request to
evidence such termination. Any execution and delivery of termination statements
or documents pursuant to this Section 7.14 shall be without recourse to or
warranty by the Collateral Agent. A Subsidiary Guarantor shall automatically be
released from its obligations hereunder and the Security Interest in the
Collateral of such Subsidiary Guarantor shall be automatically released in the
event that all the capital stock of such Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of to a person that is not an Affiliate of any
Borrower (i) in accordance with the terms of Section 6.05 of the Amended and
Restated Credit Agreement or (ii) if the Required Lenders shall have consented
to such sale, transfer or other disposition (to the extent required by the
Amended and Restated Credit Agreement) and the terms of such consent did not
provide otherwise. Upon any sale or other transfer by any Grantor of any
Collateral that is permitted under the Amended and Restated Credit Agreement to
any person that is not a Grantor, or, upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.02(b) of the Amended and Restated Credit Agreement, the
security interest in such Collateral shall be automatically released.

 

[signature page follows]

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EACH OF THE OTHER LOAN PARTIES LISTED ON SCHEDULE I AND SCHEDULE II HERETO

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

By:

 

 

 

Name:

Stephen L. DeMenna

 

 

Title:

Managing Director

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Borrowers

 

--------------------------------------------------------------------------------


 

SCHEDULE II



Guarantors

 

--------------------------------------------------------------------------------


 

SCHEDULE III

Copyrights

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

Licenses

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Patents

 

--------------------------------------------------------------------------------


 

SCHEDULE VI



Trademarks

 

--------------------------------------------------------------------------------


 

SCHEDULE VII



Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Claims to which any Grantor is a Party

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.07

 

Instruments and Chattel Paper

 

--------------------------------------------------------------------------------

 

 


 

SCHEDULE 3.09

 

Electronic Chattel Paper and Transferable Records

 

--------------------------------------------------------------------------------


 

Annex 1 to the Security Agreement

 

[PERFECTION CERTIFICATE]

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 27, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”), among The Great
Atlantic & Pacific Tea Company, Inc. (the “Company”), the other borrowers party
thereto (such borrowers, together with the Company, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), and Bank of America,
N.A., as Administrative Agent and Collateral Agent. Capitalized terms used but
not defined herein have the meanings assigned in the Amended and Restated Credit
Agreement or the Security Agreement referred to therein, as applicable.

 

The undersigned hereby certifies to the Collateral Agent and each other Secured
Party

that:

 

1.             Names.

 

a.              The exact corporate name of each Grantor, as such name appears
in its respective certificate of incorporation or any other organizational
document, is set forth on Schedule 1(a):

 

b.              Set forth on Schedule 1(b) is each other corporate name each
Grantor has had in the past five years, together with the date of the relevant
change:

 

c.               Except as set forth in Schedule 1(c)  hereto, no Grantor has
changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of corporate organization. If any such change has occurred, include
in Schedule 1(c) the information required by Sections 1 and 2 of this
certificate as to each acquiree or constituent party to a merger or
consolidation.

 

d.              Set forth in Schedule 1(a) hereto is the state of formation of
each Grantor, the organizational identification number, if any, of each Grantor
that is a registered organization and the Federal Taxpayer Identification Number
of each Grantor. Each Grantor is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a).

 

2.             Current Locations.

 

a.              The chief executive office of each Grantor is located at the
address set forth in Schedule 2(a) attached hereto.

 

b.              Set forth in Schedule 2(b) attached hereto are all locations
where each Grantor maintains any books or records relating to any Accounts
Receivable (with each location at which chattel paper, if any, is kept being
indicated by an *)

 

--------------------------------------------------------------------------------


 

c.               Set forth in Schedule 2(c) are all the locations where each
Grantor maintains any Equipment or other Collateral not identified above.

 

d.              Set forth in Schedule 2(d) opposite the name of each Grantor are
all the places of business of such Grantor not identified in paragraphs 2(a),
(b) or (c) above.

 

e.               Set forth in Schedule 2(e) opposite the name of each Grantor
are the names and addresses of all Persons other than such Grantor that have
possession as a bailee, consignee or warehouseman of any of the Collateral of
such Grantor.

 

f.               Set forth on Schedule 2(f) is a list of each deposit account,
brokerage account or securities investment account maintained by any Grantor,
including the name and address of the institution at which the account is
located, the type of account, and the account number. Also set forth on Schedule
2(f) is a true and correct list of all securities intermediaries with respect to
any such securities accounts, including the name and address of any such
securities intermediary.

 

g.               Set forth on Schedule 2(g) is a list of all real property held
by each Grantor, whether owned or leased and the name of the Grantor that owns
or leases said property.

 

h.              Set forth on Schedule 2(h) is a list of all locations currently
used by any Grantor as distribution centers or warehouses, to the extent not
specifically identified as such in paragraph 2(g) above, in which Collateral of
any such Grantor is located. For each such location that is leased by any
Grantor, set forth below is the name and address of the landlord of such
location. For each such location that is a warehouse, set forth below is the
name and address of the operator of such warehouse.

 

3.              Unusual Transaction. Except for those purchases, acquisitions,
and other transactions as set forth in Schedule 3(a) attached hereto or
otherwise disclosed in Section 1, all Accounts Receivable have been originated
by the Grantors, all Inventory has been acquired by the Grantors from a Person
in the ordinary course of business.

 

4.              File Search Reports. File search reports have been obtained from
each Uniform Commercial Code filing office identified with respect to such
Grantor in Section 2 hereof, and such search reports reflect no liens against
any of the Collateral other than those permitted under the Amended and Restated
Credit Agreement and liens that will be terminated on the Restatement Effective
Date.

 

5.              UCC Filings. Financing statements on Form UCC-1 and Form UCC-3
in substantially the form of Schedule 5 hereto have been prepared for filing in
the Uniform Commercial Code filing office in each jurisdiction identified with
respect to such Grantor in Section 2 hereof.

 

6.              Schedule of Filings. Attached hereto as Schedule 6 is a schedule
setting forth,

 

--------------------------------------------------------------------------------


 

with respect to the filings described in Schedule 5 above, each filing and the
filing office in which such filing is to be made.

 

--------------------------------------------------------------------------------


 

7.             Stock Ownership and other Equity Interests. Attached hereto as
Schedule 7 is a true and correct list of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interest (the “Equity Interests”) held by, directly or indirectly, any
Grantor and the record and beneficial owners of such Equity Interests. Also set
forth on Schedule 7 is each Equity Interest held by, directly or indirectly, any
Grantor that represents 50% or less of the Equity Interests of the Person in
which such investment was made. Attached hereto as Schedule 7A is an
organizational chart for the Grantors.

 

8.             Debt Instruments. Attached hereto as Schedule 8 is a true and
correct list of all promissory notes and other evidence of indebtedness with a
principal amount of $1,000,000 or more held by any Grantor, including all
intercompany notes by any Grantor in favor of any other Grantor or any other
Affiliate of such Grantor.

 

9.             Intellectual Property.

 

(a)             Attached hereto as Schedule 9(a) is a list of each Grantor’s
copyrights (including copyrights of software) which are registered with the
United States Copyright Office. (Please include the name of the applicable
Grantor, the name of the copyright, registration number, and date of
registration.) Also attached hereto as Schedule 9(a) is a list of each Grantor’s
applications for copyrights (including for copyrights of software) which are
pending with the United States Copyright Office. (Please include the name of the
applicable Grantor, the name of the copyright for which an application has been
filed, application number, and date of application.) Also attached hereto as
Schedule 9(a) is a list of copyrights licensed by any Grantor. (Please include
the name of the applicable Grantor, the name of the copyright licensed, the name
of the licensor or licensee, and the date of the agreement reflecting such
license arrangement.)

 

(b)           Attached hereto as Schedule 9(b) is a list of each Grantor’s
patents which are registered with the United States Patent Office. (Please
include the name of the applicable Grantor, the name of the patent, registration
number, and date of registration.) Also attached hereto as Schedule 9(b) is a
list of each Grantor’s patents which are pending with the United States Patent
Office. (Please include the name of the applicable Grantor, the name of the
patent, application number, and date of application.) Also attached hereto as
Schedule 9(b) is a list of patents licensed by any Grantor. (Please include the
name of the applicable Grantor, the name of the patent licensed, the name of the
licensor or licensee, and the date of the agreement reflecting such license
arrangement.)

 

(c) Attached hereto as Schedule 9(c) is a list of each Grantor’s registered
trademarks, trade names, and service marks. (Please include name of each
trademark, registration number, date of registration, and jurisdiction in which
the trademark is registered) Also attached hereto as Schedule 9(c) is a list of
each Grantor’s applications for trademarks, trade names, and service marks.
(Please include name of each trademark, application number, date of application,
and jurisdiction in which the application is pending) Also attached hereto as
Schedule 9(c) is a list of trademarks licensed by any Grantor. (Please include
the name of the applicable Grantor, the name of the copyright licensed, the name
of the licensor or licensee, and the date of the agreement reflecting such
license arrangement.)

 

--------------------------------------------------------------------------------


 

10.            Commercial Tort Claims. Attached hereto as Schedule 10 is a true
and correct list of commercial tort claims with a value in excess of $500,000
held by any Grantor, including a brief description thereof.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on this
day of       , 20   .

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

B y:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Annex 2 to the Security Agreement

 

SUPPLEMENT NO. — dated as of [ ], to the Security Agreement dated as of
December 3, 2007, among THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (the
“Company”), a Maryland corporation, each subsidiary of the Company listed on
Schedule I thereto (each such subsidiary individually a “Borrower” and
collectively with the Company, the “Borrowers”), each subsidiary of the Company
listed on Schedule II thereto (each such subsidiary individually a “Guarantor”
and collectively, the “Guarantors”; the Borrowers, the Guarantors are also
referred to collectively herein as the “Grantors”), and BANK OF AMERICA, N.A., a
national banking association (“Bank of America”), as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined herein).

 

A.              Reference is made to (a) the Amended and Restated Credit
Agreement dated as of December 27, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), among the Company, the other Borrowers party thereto, the lenders
from time to time party thereto (the “Lenders”), and Bank of America, as
Administrative Agent and Collateral, and (b) the Guaranty dated as of
December 3, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), among the Loan Parties and the Collateral Agent.

 

B.              Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement and the
Amended and Restated Credit Agreement.

 

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. Pursuant
to Section 5.12 of the Amended and Restated Credit Agreement, each domestic
Subsidiary of the Company that is a Loan Party that was not in existence or not
a Subsidiary on the date of the Amended and Restated Credit Agreement is
required to enter into the Security Agreement as a Grantor upon becoming a
Subsidiary. Section 4.16 of the Security Agreement provides that such
Subsidiaries may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Amended and Restated Credit Agreement to become a
Grantor under the Security Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

SECTION 1. In accordance with Section 4.16 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the

 

--------------------------------------------------------------------------------


 

Obligations (as defined in the Security Agreement), does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Grantor’s right, title and interest in and to the Collateral
(as defined in the Security Agreement) of the New Grantor. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New Grantor.
The Security Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule III attached hereto is a true and correct schedule of the location of
any and all Collateral consisting of Equipment and Inventory of the New Grantor
and (b) set forth under its signature hereto, is the true and correct location
of the chief executive office of the New Grantor and its jurisdiction of
formation.

 

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

 

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature below.

 

--------------------------------------------------------------------------------


 

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

--------------------------------------------------------------------------------

 

 

 


 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

[Name of New Grantor]

 

 

 

By

 

 

Name:

 

Title:

 

Address:

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I



Borrowers

 

--------------------------------------------------------------------------------


 

SCHEDULE II



Guarantors

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

to Supplement No.                                                     to the
Security Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit H - Form of Additional Commitment Lender Joinder Agreement

 

ADDITIONAL COMMITMENT LENDER JOINDER
TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Joinder to Amended and Restated Credit Agreement (this “Joinder”) is made
as of this              day of                                 by
                                                (the “Additional Commitment
Lender”), with its principal executive offices at

 

              in consideration of the mutual covenants herein contained and
benefits to be derived herefrom.

 

WITNESSETH:

 

A.             Reference is made to the Amended and Restated Credit Agreement,
dated as of December 27, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”), among
The Great Atlantic & Pacific Tea Company, Inc., a Maryland corporation (the
“Company”), and the other borrowers party thereto (each a “Borrower” and,
collectively with the Company, the “Borrowers”), the lenders from time to time
party thereto (the “Lenders”), and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and Collateral Agent.
Capitalized teens used herein but not defined herein shall have the meanings as
set forth in the Amended and Restated Credit Agreement.

 

B.            Pursuant to, and in accordance with, the terms and provisions of
Section 2.02(a) of the Amended and Restated Credit Agreement, the Company has
requested an increase in the aggregate outstanding Tranche A Commitments. The
Additional Commitment Lender has agreed to provide all or a portion of the
requested Commitment Increase.

 

C. Pursuant to the terms and provisions of Section 2.02(b)(i) of the Amended and
Restated Credit Agreement, each Additional Commitment Lender is required to join
in, and become a party to, the Amended and Restated Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1. Joinder to Amended and Restated Credit Agreement. Effective as of the date of
this Joinder, the Additional Commitment Lender hereby acknowledges that it has
received and reviewed a copy of the Amended and Restated Credit Agreement, and
acknowledges and agrees to:

 

a.             join in the execution of, and become a party to, the Amended and
Restated Credit Agreement as a Tranche A Lender, as indicated with its signature
below; and

 

--------------------------------------------------------------------------------


 

b.             (i) be bound by, and comply with, all such restrictions,
agreements, and terms set forth in Section 9.04(b) of the Amended and Restated
Credit Agreement, which relate to the assignment of interests by a Lender;
(ii) from and after the date of this Joinder, be a party to and be bound by the
provisions of the Amended and Restated Credit Agreement as if such Additional
Commitment Lender was a signatory to the Amended and Restated Credit Agreement
and was expressly named as a Lender therein, and, (iii) to the extent of the
Commitment assigned to the Additional Commitment Lender, have the rights and
obligations of a Lender under the Amended and Restated Credit Agreement.

 

2.             Conditions Precedent to Effectiveness. This Joinder shall not be
effective until each of the conditions precedent under Section 2.02(b) of the
Amended and Restated Credit Agreement have been fulfilled to the satisfaction of
the Administrative Agent.

 

3.             Miscellaneous.

 

a.             This Joinder may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.

 

b.             This Joinder expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

c.             Any determination that any provision of this Joinder or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Joinder.

 

d.              Without limiting the requirements of Section 2.02(b) of the
Amended and Restated Credit Agreement, the Borrowers shall pay all out-of-pocket
costs and expenses of the Administrative Agent, including, without limitation,
reasonable attorneys’ fees in connection with the preparation, negotiation,
execution and delivery of this Joinder.

 

e.               The Additional Commitment Lender warrants and represents that
Additional Commitment Lender has consulted with independent legal counsel of its
selection in connection with this Joinder and is not relying on any
representations or warranties of the Administrative Agent, the Lenders, or their
respective counsel in entering into this Joinder.

 

4.           THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE

 

--------------------------------------------------------------------------------


 

CONFLICT OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS
5-1401 AND 5-1402).

 

[Signature Pages to Follow]

 

2

--------------------------------------------------------------------------------


 

The undersigned hereby signs, executes, and delivers this Joinder Agreement as
per Section 2.02(b)(i) of the Amended and Restated Credit Agreement.

 

 

 

 

[Additional Commitment Lender]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 

 


 

Acknowledged, and to the to the extent required under the terms
Section 2.02(a) of the Amended and Restated Credit Agreement, consented to by:

 

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., as the Company, on behalf of
itself and the other Borrowers

 

 

 

 

 

B y:

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged, and to the to the extent required under the terms
Section 2.02(a) of the Amended and Restated Credit Agreement, consented to by:

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Issuing Bank

 

 

 

 

 

B y:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit I: Form of Opinion of Cahill Gordon & Reindel LLP

 

(see attached)

 

--------------------------------------------------------------------------------


 

CAHILL GORDON 8C REINDEL LLP
EIGHTY PINE STREET
NEW YORK, N.Y. 10005-1702

 

FLOYD ABRAMS

 

CHARLES A. GILMAN

 

TELEPHONE: (212) 701-3000

 

MICHAEL J. OH LER

 

GLENN J. WALDRIP, JR.

L. HOWARD ADAMS

 

STEPHEN A. GREENE

 

FACSIMILE: (212) 269-5420

 

KENNETH W. ORCE

 

MICHAEL B. WEISS

ROBERT A. ALESSI

 

ROBERT M. HALLMAN

 

_________________________________

 

DAVID R. OWEN

 

S. PENNY WINDLE

ROGER ANDRUS

 

WILLIAM M. HARTNETT

 

 

 

JOHN PAPACHRISTOS

 

COREY WRIGHT

HELENE R. BANKS

 

CRAIG M. HOROWITZ

 

1990 K STREET, N.W.

 

LUIS R. PENALVER

 

DANIEL J. ZUBKOFF

MICHAEL A. BECKER

 

DOUGLAS S. HOROWITZ

 

WASHINGTON, D.C. 20006-118 I

 

ROY L. REGOZIN

 

ADAM ZUROFSKY

LANDIS C. BEST

 

DAVID G. JAN USZEWSKI

 

(202) 862-8900

 

DEAN RINGEL

 

_______________________

GARY A. BROOKS

 

E LAI KATZ

 

FAX: (202) 862-8958

 

JAMES ROBINSON

 

 

SUSAN BUCKLEY

 

THOMAS J. KAVALER

 

 

 

THORN ROSENTHAL

 

SENIOR COUNSEL

KEVIN J. BURKE

 

DAVID N. KELLEY

 

 

 

JONATHAN A. SCHAFFZIN

 

 

JAMES J. CLARK

 

EDWARD P. KRUGMAN

 

AUGUSTINE HOUSE

 

JOHN SCHUSTER

 

LAWRENCE A. KOBRIN

BENJAMIN J. COHEN

 

JOEL KURTZBERG

 

6A AUSTIN FRIARS

 

MICHAEL A. SHERMAN

 

IMMANUEL KOHN

CHRISTOPHER T. COX

 

ALIZA R. LEVINE

 

LONDON, ENGLAND EC2N 2HA

 

DARREN SILVER

 

DONALD J. MULVIHILL

W. LESLIE DUFFY

 

GEOFFREY E. LIESMANN

 

(01 I) 44.20.7920.9800

 

HOWARD G. SLOANE

 

 

ADAM M. DWORKIN

 

MICHAEL MACRIS

 

FAX: (011) 44.20.7920.9825

 

LAURENCE T. SORKIN

 

COUNSEL

RICHARD E. FARLEY

 

ANN S. MAKICH

 

_________________________________

 

LEONARD A. SPIVAK

 

 

PATRICIA FARREN

 

JONATHAN I. MARK

 

 

 

SUSANNA M. SUH

 

JAY GEIGER

JOAN MURTAGH FRANKEL

 

GERARD M. MEISTRELL

 

WRITER’S DIRECT NUMBER

 

GERALD S. TANENBAUM

 

RAND McOUINN*

JONATHAN J. FRANKEL

 

MICHAEL E. MICHETTI

 

 

 

JONATHAN D. THIER

 

_______________________

BART FRIEDMAN

 

WILLIAM J. MILLER

 

 

 

JOHN A. TRIPODORO

 

 

CIRO A. GAMBONI

 

ATHY A. MOBILIA

 

 

 

ROBERT USAD I

 

ADMITTED IN

WILLIAM B. GANNETT

 

NOAH B. NEWITZ

 

 

 

GEORGE WAILAND

 

DC, TX, VA ONLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

December 27, 2007

 

 

BANK OF AMERICA, NA.,

as Administrative Agent and Collateral Agent

under the Credit Agreement referred to below

100 Federal Street

Boston, Massachusetts 02110

 

Each of the Lenders listed on Schedule I hereto

 

Re: The Great Atlantic & Pacific Tea Company. Inc.

 

Ladies and Gentlemen:

 

We have acted as special counsel to The Great Atlantic & Pacific Tea
Company, Inc., a Maryland corporation (the “Company”) and the Subsidiaries of
the Company listed on Schedule II hereto (together with the Company, the “Loan
Parties”) in connection with the execution and delivery by the foregoing of that
certain Amended & Restated Credit Agreement, dated as of the date hereof (the
“Credit Agreement”), among the Company, the other Borrowers party thereto, Bank
of America, N.A., as Administrative Agent and Collateral Agent (in such
capacities, the “Agent”), the Lenders and Banc of America Securities LLC, as
Lead Arranger (the “Lead Arranger”).

 

This opinion is furnished to you at the request of the Company pursuant to
Section 4.01(b) of the Credit Agreement. Unless otherwise defined herein,
(i) capitalized Willis used herein and defined in the Credit Agreement shall
have the meanings ascribed to them in the Credit Agreement but shall only refer
to any agreement, document or instrument as in effect on the date

 

--------------------------------------------------------------------------------


 

hereof and (ii) capitalized terms used herein and defined in the Original
Closing Opinion (defined below) shall have the meanings assigned to such terms
in the Original Closing Opinion.

 

In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of this opinion. We have examined, among other documents, the
following:

 

1.                                            the Credit Agreement;

 

2.                                            the Confirmation and Ratification
among the Loan Parties and the Agent; and

 

3.                                            the Mortgages entered into by the
Loan Parties listed on Schedule IV hereto (the “Opinion Mortgages”).

 

The documents referred to in items 1 and 2 above are referred to herein
collectively as the “Credit Documents.” For purposes of this opinion, “Original
Closing Opinion” means our opinion dated December 3, 2007; and “Original Closing
Date” means December 3, 2007.

 

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records, certificates of public
officials and officers of the Company and the other Loan Parties and other
instruments as we have deemed necessary or appropriate to enable us to render
this opinion. As to questions of fact relating to the Company and the other Loan
Parties material to this opinion, we have relied upon certificates of public
officials and statements, representations and certificates of the Company and
the other Loan Parties and their respective officers and other representatives
(including, without limitation, the representations of Company and the other
Loan Parties contained in the Credit Documents) without independent
investigation into the matters covered thereby.

 

In rendering this opinion to you, we have assumed without inquiry:

 

(a)                                       (i) the genuineness of all signatures
on original copies of the Credit Documents and Opinion Mortgages, (ii) the legal
capacity of all natural persons executing documents, (iii) the conformity to the
original documents of all documents submitted to us as copies and the
authenticity of all documents submitted to us as originals, (iv) the due
authorization, execution and delivery of the Credit Documents and Opinion
Mortgages by each of the parties thereto (other than the Delaware and New York
Loan Parties), (v) that the parties to the Credit Documents have not entered
into any agreements of which we are unaware which modify the terms of the Credit
Documents and have not otherwise expressly or by implication waived, or agreed
to any modification of the Credit Documents, (v) the validity and enforceability
of the Credit Documents against each of the parties thereto, other than the Loan
Parties and (vi) that the execution, delivery and performance of the Credit
Documents by each of the parties thereto does not breach, conflict with or

 

--------------------------------------------------------------------------------


 

constitute a violation of or default under (a) any law, (b) any agreement,
interest or document to which any such party is a party or by which any such
party or any of its properties is bound, (c) any order, judgment or decree to
which any such party is bound or subject or by which any of its properties is
bound or (d) the organizational documents of such party (other than the Delaware
and New York Loan Parties);

 

(b)                                      that each Loan Party and each other
party to the Credit Documents (i) is duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as applicable and (ii) has the requisite power
and authority to conduct its business as now conducted, to own, lease and convey
its properties and assets and other than to the extent set forth in opinion
paragraph 1 below, to execute, deliver and perform its obligations under each
Credit Document and Opinion Mortgage to which it is a party; and

 

(c)                                       that any consideration contemplated to
be given by any party in any of the Credit Documents was given at the time of
execution and delivery of the Credit Documents.

 

“Applicable Laws” means those laws, rules and regulations of the State of New
York, the General Corporation Law of the State of Delaware and the federal laws
of the United States of America which, in our experience, are normally
applicable to transactions of the type contemplated by the Credit Documents
(other than the securities registration provisions and antifraud provisions of
the United States federal securities laws, state securities or blue sky laws,
and the rules and regulations of the National Association of Securities
Dealers, Inc.), without our having made any special investigation as to the
applicability of any specific law, rule or regulation.

 

Based upon the foregoing assumptions and subject to the limitations,
qualifications and exceptions hereinafter set forth, we are of the opinion that:

 

1.               Each Loan Party incorporated or organized under the laws of
Delaware or New York listed on Schedule III hereto (collectively, the “Delaware
and New York Loan Parties”) has duly authorized, executed and delivered each
Credit Document and each Opinion Mortgage to which it is a party.

 

2.               Each Credit Document constitutes the legal, valid and binding
obligations of each Loan Party to the extent it is a party thereto, enforceable
against each of them in accordance with their respective terms.

 

3.               The use of counterpart copies of any of the Credit Documents
does not affect the enforceability of any of the Credit Documents.

 

4.               Subject to the assumptions and qualifications set forth above
and below, (a) the Pledge Agreement will, upon execution and delivery of the
Credit Agreement by the

 

--------------------------------------------------------------------------------


 

Cornpany and the other Borrowers and the making of the loans thereunder on the
date hereof, continue to create a valid security interest in favor of the Agent
in the Pledged Shares (as such tern is defined in the Original Closing Opinion)
to the same extent as the Pledge Agreement was effective to create such a
security interest prior to the effectiveness of the Credit Agreement (as to
which matters, as of the Original Closing Date, we refer you to the Original
Closing Opinion), subject to the assumptions, qualifications, exclusions and
limitations stated therein), (b) the Security Agreement will, upon execution and
delivery of the Credit Agreement by the Company and the other Borrowers and the
making of the loans thereunder on the date hereof, continue to create a valid
security interest in favor of the Agent in the Article 9 Collateral (as such
term is defined in the Original Closing Opinion) to the same extent as the
Security Agreement was effective to create such a security interest prior to the
effectiveness of the Credit Agreement (as to which matters, as of the Original
Closing Date, we refer you to the Original Closing Opinion), subject to the
assumptions, qualifications, exclusions and limitations stated therein), and
(c) such security interest in certain Article 9 Collateral referenced in our
Original Closing Opinion is perfected by the Delaware Financing Statements or
New York Financing Statements, as applicable, (subject to the assumptions,
qualifications, exclusions and limitations stated in the Original Closing
Opinion) and no additional UCC-1 financing statements are required to be filed
on the date hereof pursuant to the NY UCC or Delaware UCC to perfect such
security interest.

 

5. Assuming that the certificates representing the Pledged Shares (other than
Pledged Shares of East Brunswick Stuart LLC, Lancaster Pike Stuart, LLC, MacDade
Boulevard Stuart LLC, Milik Service Company, LLC, Plainbridge LLC and Upper
Darby Stuart, LLC) have been delivered to the Agent in the State of New York
with appropriate instruments of transfer duly endorsed in blank by an effective
endorsement, and assuming the continued possession and control by the Agent of
such Pledged Shares in the State of New York, the security interest in such
Pledged Shares in favor of the Agent will be perfected under the NY UCC.
Assuming that neither the Agent nor any Lender has notice of any adverse claim
(as defined in Section 8-105 of the NY UCC) with respect to the Pledged Shares,
upon becoming perfected in the foregoing manner the Agent’s security interest in
the Pledged Shares will be free of any adverse claim (as defined in
Section 8-102 of the NY UCC).

 

Our opinions set forth above are subject to the following qualifications:

 

A.                                         The enforceability of the Credit
Documents may be limited by (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance and transfer acts, moratorium or other laws affecting
creditor’s rights generally, (ii) general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, principles that (a) include a requirement that a creditor act with
reasonableness and in good faith and deal fairly with its debtors, (b) limit a
creditor’s right to accelerate maturity of a debt upon the occurrence of a
default deemed immaterial, or (c) might render certain waivers unenforceable,
and we wish to advise you that the remedy of specific performance or injunctive
relief (whether considered in a

 

--------------------------------------------------------------------------------


 

proceeding in equity or at law) is subject to the exercise of judicial
discretion, (iii) public policy considerations and (iv) federal and state
securities laws or the public policies underlying such laws.

 

B.                                          Certain provisions of the Credit
Documents may be unenforceable in whole or in part under the laws of the State
of New York, but the inclusion of such provisions does not affect the validity
of the Credit Documents, taken as a whole, and the Credit Documents contain
adequate provisions for the practical realization of the rights and benefits
intended to be provided thereby. Without limiting the foregoing, New York courts
or federal courts applying New York law may deny or limit the enforceability of
clauses or provisions that purport to (i) give the right of specific performance
and injunctive and other forms of equitable relief, (ii) limit the jurisdiction
of any courts or establish any exclusive venue or evidentiary standards or any
waiver of trial by jury, (iii) provide for indemnification or contribution,
(iv) give a secured party cumulative or duplicative remedies, to the extent such
cumulative or duplicative remedies purport to or would have the effect of
compensating such secured party in amounts in excess of the actual loss suffered
by such secured party, or (v) provide for the choice of law governing the Credit
Documents.

 

C.                                          We express no opinion as to the
right of the Agent to collect any payment to the extent that such payment
constitutes a penalty, forfeiture or late charge.

 

D.                                         We have assumed that (i) the
Collateral (as such term is defined in the Security Agreement) and Pledged
Shares (other than property which becomes Collateral after the date hereof)
exists and the Company or the applicable Guarantor has “rights” in such
Collateral and Pledged Shares as contemplated by the NY UCC, (ii) the Company
and each Guarantor has received “value” (as defined in the NY UCC), (iii) the
descriptions of collateral in the Collateral Documents, New York Financing
Statements and the Delaware Financing Statements reasonably describe the
property intended to be described as collateral, (iv) all information regarding
the secured party on the New York Financing Statements and Delaware Financing
Statements is accurate and complete in all respects, and (v) the representations
in the Credit Documents, including, without limitation, the information on any
of the exhibits and schedules thereto, regarding the jurisdiction of
incorporation of the Company and Guarantors are accurate and complete as of the
date of the filing of the New York Financing Statements and Delaware Financing
Statements. We have made no examination of, and no opinion is given herein as
to, any parties’ respective title to, or other ownership rights in, or the
existence of any liens, charges or encumbrances on, or adverse claims against,
the Collateral or Pledged Shares, other than the security interests in favor of
the Agent as contemplated by the Security Agreement and the Pledge Agreement.

 

E.                                           Our opinions are subject to the
provisions of Section 9-203 of the NY UCC relating to the time of attachment. We
have assumed that no agreement exists that postpones attachment or conveyance of
or modifies, releases or terminates, the interests of the Agent in the
Collateral or Pledged Shares or that would expand, modify or otherwise affect
the respective rights and obligations of the parties to the Security Agreement
and the Pledge Agreement.

 

--------------------------------------------------------------------------------


 

F.                                           Except as expressly provided in
paragraphs 4 and 5 above, we express no opinion as to the validity, creation,
attachment or perfection of any security interest purported to be created in any
Collateral or Pledged Shares. Except as expressly provided in paragraph 5 above,
we express no opinion as to the priority of any security interest purported to
be created in any Collateral or Pledged Shares.

 

G.                                          We express no opinion with respect
to the validity, attachment, creation or perfection of any security interest in
any Collateral that is not governed by, or that is excluded from coverage by,
Articles 8 and 9 of the NY UCC and corresponding provisions of the Delaware UCC
(including, without limitation, as expressly excluded from applicability of the
NY UCC pursuant to Section 9-109 thereof).

 

H.                                         Any security interest in any
collateral or proceeds of any collateral is limited to the extent set forth in
Section 9-315 of the NY UCC and corresponding provisions of the Delaware UCC.

 

I.                                              With respect to our opinion in
paragraph 5 above, (i) in the case of the issuance of additional shares or other
distributions in respect of the Pledged Shares, the security interests of the
Agent therein will be perfected only if certificates representing such
additional shares or other distributions are delivered to the Agent in the State
of New York and the Agent holds and continues to hold such certificates in the
State of New York, together with undated stock powers with respect thereto duly
endorsed in blank by an effective endorsement and (ii) we express no opinion to
the extent the Pledged Shares are not represented by certificates or do not
constitute “certificated securities” subject to Article 8 of the NY UCC.

 

J.                                             We express no opinion as to the
applicability of Section 548 of the Federal Bankruptcy Code or of any provisions
of any state fraudulent conveyance statute or law to the transactions
contemplated by the Credit Documents. We call to your attention the fact that
the perfection of the security interests in any collateral may be limited by
Section 552 of the Federal Bankruptcy Code, which limits the extent to which
property acquired by a debtor after the commencement of a case under the Federal
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by the debtor before the commencement of such case.

 

K.                                         We express no opinion as to the
validity, binding effect or enforceability of any provision of the Credit
Documents that purports to waive, release or vary any right of, or any duties
owing to, a party to the extent limited by Sections 1-102(3), 9-601, 9-602 or
9-603 of the NY UCC or other provisions of applicable law.

 

L.                                            We call to your attention that
Section 9-108(c) of the NY UCC provides that supergeneric descriptions are
insufficient to create a valid security interest and that Section 9108(e)(1) of
the NY UCC provides that a description of commercial tort claims by type only is
insufficient to create a valid security interest.

 

--------------------------------------------------------------------------------


 

M.                                      We express no opinion with respect to
any collateral which constitutes goods which are an accession to, or commingled
or processed with other goods to the extent that the security interest of the
Agent is limited by Section 9-335 or 9-336 of the NY UCC and corresponding
provisions of the Delaware UCC.

 

N.                                         We call to your attention that the
perfection and the effect of perfection and non-perfection of the security
interests in favor of the Agent for the benefit of the Secured Parties in the
Collateral may be governed by laws other than the NY UCC and the Delaware UCC.

 

0.                                              We express no opinion with
respect to any collateral of the type referred to in Section 9-501(a)(1) of NY
UCC or the Delaware UCC and any items of collateral which are subject to a
statute, regulation or treaty of the United States of America which provides for
a national or international certificate of title for the perfection of a
security interest therein or which specifies a place of filing different from
the place specified in the NY UCC or the Delaware UCC for filing to perfect such
security interest.

 

P.                                           We express no opinion with respect
to any collateral consisting of claims against any government or governmental
agency (including, without limitation, the United States of America or any state
thereof or any agency or department of the United States of America or any state
thereof).

 

Q.                                         In the case of any chattel paper,
account or general intangible which is itself secured by other property, we
express no opinion with respect to the Company’s or any Guarantor’s rights in
and to such underlying collateral.

 

R.                                          The enforceability by the Agent or
other secured parties of collateral consisting of rights under contracts may be
subject to the terms of those contracts or other contracts between the Company
or a Guarantor and other parties thereto and claims or defenses of such other
parties against the Company or a Guarantor.

 

S.                                           We call to your attention that
(i) the perfection of the security interest in any Collateral described in the
Delaware Financing Statements or New York Financing Statements may be terminated
as to any Collateral acquired subsequent to a change in the name or corporate
structure of any Loan Party and may otherwise be affected by the matters set
forth in Sections 9316, 9-507 and 9-508 of the NY UCC and corresponding
provisions of the Delaware UCC and (ii) the NY UCC and the Delaware UCC require
the filing of continuation statements within the period of six months prior to
the expiration of five years from the date of the original filing of the
Delaware Financing Statements and the New York Financing Statements.

 

T.                                            We express no opinion as to the
legality, validity, binding nature or enforceability of any provision of the
Credit Documents (i) providing for the payment or reimbursement of costs or
expenses or indemnifying a party, to the extent such provisions may be excessive
in amount or held to be unenforceable as contrary to public policy,
(ii) regarding any party’s

 

--------------------------------------------------------------------------------


 

ability to collect attorneys’ fees and costs in an action involving the Credit
Documents if such party is not the prevailing party in such action or (iii) to
the effect that a statement, certificate, determination or record shall be
deemed conclusive absent manifest error (or similar effect), including, without
limitation, that any such statement, certificate, determination or record shall
be prima facie or conclusive evidence of any fact.

 

U.                                         We express no opinion as to any
provision of the Credit Documents requiring written amendments or waivers of
such documents insofar as it suggests that oral or other modifications,
amendments or waivers could not be effectively agreed upon by the parties or
that the doctrine of promissory estoppel might not apply.

 

V.                                          We express no opinion with respect
to the legality, validity, binding nature or enforceability of any provision of
the Credit Documents to the effect that rights or remedies are not exclusive,
that every right or remedy is cumulative and may be exercised in addition to any
other right or remedy, that the election of some particular remedy or remedies
does not preclude recourse to one or more other remedies or that failure to
exercise or delay in exercising rights or remedies will not operate as a waiver
of any such right or remedy.

 

W.                                     We express no opinion as to the
enforceability or legal effect of any provision of the Credit Documents
purporting to reinstate obligations or liabilities of any person that have been
avoided or that have arisen from transactions that have been rescinded or the
payment of which has been required to be returned by any court of competent
jurisdiction.

 

X.                                         We do not express any opinion as to:
(i) any provision of the Credit Documents that relates to forum selection
(including, without limitation, any waiver of any objection to venue in any
court or of any objection that a court is an inconvenient forum) or that
purports to cause any party to waive rights to jury trial; (ii) any right of
set-off or similar rights arising or purporting to arise under the Credit
Documents; or (iii) any provision of the Credit Documents that purports to cause
any party to waive any right, remedy or defense provided by constitution or
statute, now or hereafter enacted, or that waives objection to jurisdiction or
the manner of service of process, imposes indemnity liability on any person for
the acts or omissions of another person, appoints any person as attorney-in-fact
for another, or waives the right to assert lack of consideration.

 

Y.                                     We point out to you that we do not
express any opinion as to whether the execution, delivery or performance by the
Loan Parties of each of the Credit Documents will constitute a violation of or a
default under, any covenant, restriction or provision with respect to financial
ratios or tests or any aspect of the financial condition or results of
operations of the Loan Parties or otherwise requiring any financial calculation
in order to determine compliance therewith.

 

Z.                                     We have acted as counsel for the Company
from time to time and our employment has been limited to specific matters
referred to us, and there may exist legal matters with

 

--------------------------------------------------------------------------------


 

respect to which we are aware but have not been retained as legal counsel and we
disclaim any obligation with respect to such matters.

 

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the laws of the State of New York, and, subject to the next
sentence, we do not express any opinion with respect to the laws of any other
state or jurisdiction. Our opinion expressed in paragraph 4 above is based
solely upon our review of Article 9 of the Delaware UCC as set forth in the CCH
Secured Transactions Guide as updated through November 13, 2007 (and not any
judicial interpretations thereof).

 

We are attorneys admitted to practice in the State of New York and not express
any opinion as to the law of any jurisdiction other than the Applicable Laws.

 

This opinion is rendered solely to, and is intended solely for the benefit of,
(i) the Agent and its direct successors and (ii) the Lenders under the Credit
Agreement and their successors and permitted assigns who we have been advised in
writing have become Lenders during the primary syndication of the facilities
under the Credit Agreement (and in any event, on or prior to January 2, 2008),
in each case, in connection with the transactions contemplated in the Credit
Documents. This opinion may not be relied upon by any other person, firm or
corporation for any purpose without our prior written consent.

 

This opinion speaks only as of its date, and we do not assume any obligation to
provide you with any subsequent opinion or advice by reason of any fact about
which we did not have actual knowledge at the time, by reason of any change
subsequent to that time in any law, other governmental requirement or
interpretation thereof covered by any of our opinions or advice, or for any
other reason.

 

 

Very truly yours,

 

 

 

[g36891ms145i001.jpg]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Lenders

 

Bank of America, N.A.

 

The CIT Group/Business Credit, Inc.

 

General Electric Capital Corporation

 

Wells Fargo Retail Finance

 

Burdale Financial Limited

National City Business Credit, Inc.

 

Textron Financial Corporation

 

JPMorgan Chase Bank, N.A.

 

Wachovia Bank, National Association

 

--------------------------------------------------------------------------------


 

Schedule II

 

Subsidiaries

 

APW SUPERMARKETS, INC.

COMPASS FOODS, INC.

FOOD BASICS, INC.

HOPELAWN PROPERTY I, INC.

MCLEAN AVENUE PLAZA CORP.

SHOPWELL, INC.

SUPER FRESH FOOD MARKETS, INC.

LO-LO DISCOUNT STORES, INC.

SUPER FRESH/SAV-A-CENTER, INC.

SUPER MARKET SERVICE CORP.

SUPER PLUS FOOD WAREHOUSE, INC.

TRADEWELL FOODS OF CONN., INC.

WALDBAUM, INC.

ANP PROPERTIES I CORP.

BIG STAR INC.

FAMILY CENTER, INC.

FUTURESTORE FOOD MARKETS, INC.

LIMITED FOODS, INC.

MONTVALE HOLDINGS, INC.

RICHMOND TWICE, INCORPORATED

SUPER FRESH FOOD MARKETS OF MARYLAND, INC.

SUPER FRESH FOOD MARKETS OF VIRGINIA, INC.

SUPERMARKET DISTRIBUTION SERVICES, INC.

1046 YONKERS AVE. CORP.

111 NORTH AVENUE REALTY CORP.

CLAY-PARK REALTY CO., INC.

DELAWARE COUNTY DAIRIES, INC.

GRAMATAN FOODTOWN CORP.

SHOPWELL, INC. (MA)

SHOPWELL, INC. (NJ)

THE FOOD EMPORIUM, INC. (NY)

THE FOOD EMPORIUM, INC. (DE)

THE FOOD EMPORIUM, INC. (NJ)

THE WINE EMPORIUM, INC.

APW SUPERMARKET CORPORATION

THE MEADOWS PLAZA DEVELOPMENT CORP.

BEV, LTD.

FARMER JACK PHARMACIES, INC.

FARMER JACK’S OF OHIO, INC.

S E G STORES, INC.

KOHL’S FOOD STORES, INC.

THE SOUTH DAKOTA GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

SPRING LANE PRODUCE CORP.

 

2

--------------------------------------------------------------------------------


 

BORMAN’S, INC.

PATHMARK STORES, INC.

AAL REALTY CORP.

MACDADE BOULEVARD STUART, LLC

BERGEN STREET PATHMARK, INC.

BRIDGE STUART INC.

EAST BRUNSWICK STUART LLC

LANCASTER PIKE STUART, LLC

PLAINBRIDGE LLC

UPPER DARBY STUART, LLC

ADBRETT CORP.

MILIK SERVICE COMPANY, LLC

SUPERMARKETS OIL COMPANY, INC.

KWIK SAVE, INC.

2008 BROADWAY, INC.

 

--------------------------------------------------------------------------------


 

Schedule III

 

Delaware and New York Loan Parties

 

Loan Party

 

State of Formation

ANP Properties I Corp.

 

Delaware

Compass Foods, Inc.

 

Delaware

Family Center, Inc.

 

Delaware

Food Basics, Inc.

 

Delaware

Futurestore Food Markets, Inc.

 

Delaware

Hopelawn Property I, Inc.

 

Delaware

Limited Foods, Inc.

 

Delaware

Richmond Twice, Incorporated

 

Delaware

Super Fresh Food Markets of Virginia, Inc.

 

Delaware

Super Fresh/Sav-A-Center, Inc.

 

Delaware

Super Plus Food Warehouse, Inc.

 

Delaware

Supermarket Distribution Services, Inc.

 

Delaware

Borman’s, Inc.

 

Delaware

Bev, Ltd.

 

Delaware

S E G Stores, Inc.

 

Delaware

Super Fresh Food Markets, Inc.

 

Delaware

Shopwell, Inc.

 

Delaware

The Food Emporium, Inc.

 

Delaware

APW Supermarket Corporation

 

Delaware

Pathmark Stores, Inc.

 

Delaware

Adbrett Corp.

 

Delaware

East Brunswick Stuart LLC

 

Delaware

Lancaster Pike Stuart, LLC

 

Delaware

MacDade Boulevard Stuart, LLC

 

Delaware

Plainbridge LLC

 

Delaware

Upper Darby Stuart, LLC

 

Delaware

The Food Emporium, Inc.

 

New York

Spring Lane Produce Corp.

 

New York

The Meadows Plaza Development Corp.

 

New York

AAL Realty Corp.

 

New York

Bridge Stuart Inc.

 

New York

APW Supermarkets, Inc.

 

New York

2008 Broadway, Inc.

 

New York

111 North Avenue Realty Corp.

 

New York

1046 Yonkers Ave. Corp.

 

New York

Waldbaum, Inc.

 

New York

McLean Avenue Plaza Corp.

 

New York

Gramatan Foodtown Corp.

 

New York

Delaware County Dairies, Inc.

 

New York

 

4

--------------------------------------------------------------------------------


 

Loan Party

 

State of Formation

Clay-Park Realty Co., Inc.

 

New York

 

--------------------------------------------------------------------------------


 

Schedule IV

 

Bridge Stuart, Inc., a New York corporation

 

East Brunswick Stuart LLC, a Delaware limited liability company

 

Plainbridge LLC, a Delaware limited liability company

 

MacDade Boulevard Stuart, LLC, a Delaware limited liability company

 

Lancaster Pike Stuart, LLC, a Delaware limited liability company

 

Pathmark Stores, Inc., a Delaware corporation

 

Shopwell, Inc., a Delaware corporation

 

6

--------------------------------------------------------------------------------


 

Exhibit K - Form of Credit Card Notification

 

CREDIT CARD NOTIFICATION

 

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD - ONE FOR EACH
PROCESSOR LISTED ON SCHEDULE 5.14(B) OF THE AMENDED AND RESTATED
CREDIT AGREEMENT]

 

, 20  

 

To:                              [Name and Address of Processor] (the
“Processor”)

 

 

Re:                     (the “Loan Party”)

 

Dear Sir/Madam:

 

This letter relates to the credit card processing agreement between the Loan
Party and the Processor dated                 (the “Processing Agreement”).

 

The Loan Party has entered into a financing agreement with Bank of America,
N.A., a national banking association with offices at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties (the “Credit Parties”) which are
making loans or furnishing other financial accommodations to the Loan Party
pursuant to the Amended and Restated Credit Agreement dated as of December 27,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”) and certain related
agreements (collectively, the “ABL Agreements”). Pursuant to the ABL Agreements,
the Loan Party has granted to the Collateral Agent, for its own benefit and the
benefit of the other Credit Parties, a security interest in and to, among other
things, substantially all of the assets of the Loan Party, including without
limitation, all amounts due or to become due from the Processor to the Loan
Party pursuant to the Processing Agreement between the Processor and the Loan
Party (the “Credit Card Proceeds”). Such Credit Card Proceeds include all credit
card charges submitted by the Loan Party to the Processor for processing and the
amounts which the Processor owes to the Loan Party on account thereof and all
other amounts due or to become due to the Loan Party under the Processing
Agreement.

 

Under the terms and provisions of the Amended and Restated Credit Agreement, the
Loan Party is obligated to deposit or cause to be deposited all Credit Card
Proceeds into the deposit accounts specified in the following paragraph.

 

160

--------------------------------------------------------------------------------


 

Until such time as the Processor receives written notification from the
Collateral Agent, in its capacities as the Collateral Agent for its benefit and
the benefit of the other Credit Parties that the obligations of the Loan Party
to the Collateral Agent and the other Credit Parties pursuant to the ABL
Agreements have been paid and performed in full and that the interests of
Collateral Agent and the other Credit Parties in the Credit Card Proceeds have
been terminated, all amounts due from time to time from the Processor to the
Loan Party (including the Credit Card Proceeds, payment from any reserve account
or the like, or other payments) shall be transferred as follows (which transfer
instructions may only be changed at the written direction of the Collateral
Agent to the Processor):

 

(a)                    prior to written notice by the Collateral Agent that a
“Triggering Event” under, and as defined in, the Amended and Restated Credit
Agreement has occurred, as indicated on the attached Schedule A hereto;

 

(b)              upon written notice by the Collateral Agent that a “Triggering
Event” under, and as defined in, the Amended and Restated Credit Agreement has
occurred, daily by ACH, Depository Transfer Check, or Electronic Depository
Transfer to:

 

[Collateral Agent’s Account]

 

ABA #

Account No.

Re: The Great Atlantic & Pacific Tea Company, Inc.

 

or

 

(c) in each case, as the Processor may otherwise be instructed from time to time
in writing by an officer of the Collateral Agent.

 

Upon the request of the Collateral Agent, a copy of each statement provided by
the Processor to the Loan Party shall be provided to the Collateral Agent at the
following address (which address may be changed upon seven (7) days written
notice given to the Processor by the Collateral Agent):

 

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Loan Administration (The Great Atlantic & Pacific Tea Company, Inc.)

 

161

--------------------------------------------------------------------------------


 

This letter may be amended only by notice in writing signed by the Loan Party
and the Collateral Agent and may be terminated solely by written notice signed
by the Collateral Agent. The Loan Party shall not have any right to terminate
this Credit Card Notification.

 

162

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[Loan Party]

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

cc:                                 Bank of America, N.A. as Collateral Agent

 

163

--------------------------------------------------------------------------------


 

Schedule A

 

[To Be Completed]

 

164

--------------------------------------------------------------------------------


 

Exhibit L - Form of Insurance Provider Notification

 

INSURANCE PROVIDER NOTIFICATION

 

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD - ONE FOR EACH
INSURANCE PROVIDER LISTED ON SCHEDULE 5.14(C) OF THE AMENDED AND
RESTATED CREDIT AGREEMENT]

 

, 20  

 

To:                              [Name and Address of Insurance Provider] (the
“Insurance Provider”)

 

 

Re:                                                   (the “Loan Party”)

Account Number:

 

Dear Sir/Madam:

 

The Loan Party has entered into a financing agreement with Bank of America,
N.A., a national banking association with offices at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties (the “Credit Parties”) which are
making loans or furnishing other financial accommodations to the Loan Party
pursuant to the Amended and Restated Credit Agreement dated as of December 27,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”) and certain related
agreements (collectively, the “ABL Agreements”). Pursuant to the ABL Agreements,
the Loan Party has granted to the Collateral Agent, for its own benefit and the
benefit of the other ABL Credit Parties, a security interest in and to, among
other things, substantially all of the assets of the Loan Party, including
without limitation, all amounts due or to become due from the Insurance Provider
to the Loan Party pursuant to the various agreements between the Insurance
Provider and the Loan Party (the “Insurance Provider Proceeds”). Such Insurance
Provider Proceeds include all sales submitted by the Loan Party to the Insurance
Provider for reimbursement and the amounts which the Insurance Provider owes to
the Loan Party on account thereof, and all other amounts due or to become due to
the Loan Party under the various agreements between the Insurance Provider and
the Loan Party.

 

Under the terms and provisions of the Amended and Restated Credit Agreement, the
Loan Party is obligated to deposit or cause to be deposited all Insurance
Provider Proceeds into the deposit accounts specified in the following
paragraph.

 

Until such time as the Insurance Provider receives written notification from the
Collateral Agent that the obligations of the Loan Party to the Collateral Agent
and the other Credit Parties

 

166

--------------------------------------------------------------------------------


 

pursuant to the ABL Agreements have been paid and performed in full and that the
interests of the Collateral Agent and the other Credit Parties in the Insurance
Provider Proceeds have been terminated, all amounts due from time to time from
the Insurance Provider to the Loan Party (including Insurance Provider Proceeds,
payment from any reserve account or the like, or other payments) shall be
transferred as follows (which transfer instructions may only be changed at the
written direction of the Collateral Agent to the Insurance Provider):

 

(a)                                       prior to written notice by the Agent
that a “Triggering Event” under, and as defined in, the Amended and Restated
Credit Agreement has occurred, as indicated below:

 

By check to:

A&P U.S.

P.O. Box 23747

Newark, NJ 07189

 

By wire or ACH to:

The Great Atlantic & Pacific Tea Company, Inc.

Bank of America

ABA # 021200339

Account No. 405401393 8

 

Or

 

(b)                                 Upon written notice by an officer of the
Collateral Agent that a “Triggering Event” under, and as defined in, the Amended
and Restated Credit Agreement has occurred, by ACH, Depository Transfer Check,
or Electronic Depository Transfer to:

 

[Collateral Agent’s Account]

 

ABA #

Account No.

Re: The Great Atlantic & Pacific Tea Company, Inc.

 

or

 

(c)                                  In each case, as the Insurance Provider may
otherwise be instructed from time to time in writing by the Collateral Agent.

 

Upon the request of the Collateral Agent, a copy of each statement provided by
the Insurance Provider to the Loan Party shall should be provided to the
Collateral Agent at the following address (which address may be changed upon
seven (7) days written notice given to the Insurance Provider by the Collateral
Agent):

 

167

--------------------------------------------------------------------------------


 

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Loan Administration (The Great Atlantic & Pacific Tea Company, Inc.)

 

This letter may be amended only by notice in writing signed by the Loan Party
and the Collateral Agent, and may be terminated solely by written notice signed
by the Collateral Agent. The Loan Party shall not have any right to terminate
this Insurance Provider Notification.

 

168

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[Loan Party]

 

 

 

 

 

 

 

 

 

 

B y:

 

 

Name:

 

 

Title:

 

 

cc:                               Bank of America, N.A., as the Collateral Agent

 

169

--------------------------------------------------------------------------------


 

Exhibit M - Form of Blocked Account Agreement

 

(Account — With Activation)

 

BLOCKED ACCOUNT CONTROL AGREEMENT

 

This Agreement is entered into as of                                   , 20  ,
(i) among                                   (“Company”), (ii) Bank of America,
N.A., a national banking association with offices at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties (the “Credit Parties”) which are
making loans or furnishing other financial accommodations to the Company
pursuant to the Amended and Restated Credit Agreement dated as of December 27,
2007 and certain related agreements (as amended, restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”), and (iii)                             (“Bank”), with respect to the
following:

 

A.             Bank has agreed to establish and maintain for Company deposit
accounts set forth on Schedule 1 (collectively, the “Account”).

 

B.              Company has assigned to the Collateral Agent a security interest
in the Account and all sums now or hereafter on deposit in or payable or
withdrawable from the Account (the “Account Funds”).

 

C. Company, the Collateral Agent and Bank are entering into this Agreement to
evidence the Collateral Agent’s security interest in the Account and such
Account Funds and to provide for the disposition of net proceeds of Account
Funds deposited in the Account.

 

Accordingly, Company, the Collateral Agent and Bank agree as follows:

 

1. (a) This Agreement evidences the Collateral Agent’s control over the Account.
Notwithstanding anything to the contrary in the agreement between Bank and
Company governing the Account, during the Activation Period (as defined below),
Bank will comply with instructions originated by the Collateral Agent as set
forth herein directing the disposition of funds in the Account without further
consent of Company.

 

(b)             Company represents and warrants to the Collateral Agent and Bank
that it has not assigned or granted a security interest in the Account or any
Account Funds deposited in the Account, except to the Collateral Agent.

 

(c)             Company will not permit the Account to become subject to any
other pledge, assignment, lien, charge or encumbrance of any kind, other than
the Collateral Agent’s security interest referred to herein.

 

2. During the Activation Period, Bank shall prevent Company from making any
withdrawals from the Account. Prior to the Activation Period, Company may
operate and transact business

 

--------------------------------------------------------------------------------


 

through the Account in its normal fashion, including making withdrawals from the
Account, but covenants to the Collateral Agent it will not close the Account
except in accordance with Section 10. Bank shall have no liability in the event
Company breaches this covenant to the Collateral Agent. A reasonable period of
time following the commencement of the Activation Period, and continuing on each
Business Day thereafter during the Activation Period, Bank shall transfer all
available balances in the Account to the Collateral Agent at its account
specified in the Notice (as defined below). The “Activation Period” means the
period which commences within a reasonable period of time not to exceed two
Business Days after Bank’s receipt of a written notice from the Collateral Agent
in the form of Exhibit A (the “Notice”) and until such time as any such Notice
has been revoked or terminated by the Collateral Agent in writing. A “Business
Day” is each day except Saturdays, Sundays and Bank holidays. Funds are not
available if, in the reasonable determination of Bank, they are subject to a
hold, dispute or legal process preventing their withdrawal. Company and the
Collateral Agent acknowledge and agree that the Account is linked to, and funds,
payroll and disbursement accounts not covered by this Agreement. Company and the
Collateral Agent further acknowledge and agree that the payroll and disbursement
accounts will be delinked from the Account upon the commencement, and during the
continuance, of the Activation Period.

 

3.               Bank agrees it shall not offset, charge, deduct or otherwise
withdraw funds from the Account, except as permitted by Section 4, until it has
been advised in writing by the Collateral Agent that the obligations of Company
to the Collateral Agent and the other Credit Parties have been paid in full. The
Collateral Agent shall notify the Bank promptly in writing upon payment in full
of Company’s obligations to the Collateral Agent and the other Credit Parties.

 

4.               Bank is permitted to charge the Account:

 

(a)             for its fees and charges relating to the Account or associated
with this Agreement; and

 

(b)             in the event any Account Funds deposited into the Account are
returned unpaid for any reason or for any breach of warranty claim.

 

5. (a) If the balances in the Account are not sufficient to compensate Bank for
any fees or charges due Bank in connection with the Account or this Agreement,
Company agrees to pay Bank on demand the amount due Bank. Company will have
breached this Agreement if it has not paid Bank, within five days after such
demand, the amount due Bank.

 

(b)             If the balances in the Account are not sufficient to compensate
Bank for any returned Account Funds, Company agrees to pay Bank on demand the
amount due Bank. If Company fails to so pay Bank immediately upon demand, the
Collateral Agent agrees to pay Bank within five days after Bank’s demand to the
Collateral Agent to pay any amount received by the Collateral Agent with respect
to such returned Account Funds. The failure to so pay Bank shall constitute a
breach of this Agreement.

 

(c)             Company hereby authorizes Bank, without prior notice, from time
to time to debit any other account Company may have with Bank for the amount or
amounts due Bank under subsection 5(a) or 5(b).

 

--------------------------------------------------------------------------------


 

6.                           (a) Bank will send information regarding deposits
to the Account to the address specified below for Company or as otherwise
specified in writing by Company to Bank, and will, upon request of the
Collateral Agent, send a copy of each such deposit advice to the address
specified below.

 

(b) In addition to the original Bank statement provided to the Company, upon
request of the Collateral Agent, Bank will send a duplicate of such statement to
the address specified below.

 

7.                            (a) Bank will not be liable to Company or the
Collateral Agent for any expense, claim, loss, damage or cost (“Damages”)
arising out of or relating to its performance under this Agreement other than
those Damages which result directly from its acts or omissions constituting
negligence or intentional misconduct.

 

(b)          In no event will Bank be liable for any special, indirect,
exemplary or consequential damages, including but not limited to lost profits.

 

(c)          Bank will be excused from failing to act or delay in acting, and no
such failure or delay shall constitute a breach of this Agreement or otherwise
give rise to any liability of Bank, if (i) such failure or delay is caused by
circumstances beyond Bank’s reasonable control, including but not limited to
legal constraint, emergency conditions, action or inaction of governmental,
civil or military authority, fire, strike, lockout or other labor dispute, war,
riot, theft, flood, earthquake or other natural disaster, breakdown of public or
private or common carrier communications or transmission facilities, equipment
failure, or negligence or default of Company

 

--------------------------------------------------------------------------------


 

or the Collateral Agent, or (ii) such failure or delay resulted from Bank’s
reasonable belief that the action would have violated any guideline, rule or
regulation of any governmental authority.

 

(d)           Bank shall have no duty to inquire or determine whether Company’s
obligations to the Collateral Agent, the other Credit Parties, or any other
party are in default or whether the Collateral Agent is entitled to provide the
Notice to Bank. Bank may rely on notices and communications it believes in good
faith to be genuine and given by the appropriate party.

 

(e)           Notwithstanding any of the other provisions in this Agreement, in
the event of the commencement of a case pursuant to Title 11, United States
Code, filed by or against Company, or in the event of the commencement of any
similar case under then applicable federal or state law providing for the relief
of debtors or the protection of creditors by or against Company, Bank may act as
Bank deems necessary to comply with all applicable provisions of governing
statutes and shall not be in violation of this Agreement as a result.

 

(1) Bank shall be permitted to comply with any writ, levy order or other similar
judicial or regulatory order or process concerning the Account or any Account
Funds and shall not be in violation of this Agreement for so doing.

 

8. Company and the Collateral Agent shall jointly and severally indemnify Bank
against, and hold it harmless from, any and all liabilities, claims, costs,
expenses and damages of any nature (including but not limited to allocated costs
of staff counsel, other reasonable attorney’s fees and any fees and expenses) in
any way arising out of or relating to disputes or legal actions concerning
Bank’s provision of the services described in this Agreement (the foregoing, the

 

--------------------------------------------------------------------------------


 

“Indemnification Liabilities”). This section does not apply to any cost or
damage attributable to the gross negligence or intentional misconduct of Bank.
Company’s and the Collateral Agent’s obligations under this section shall
survive termination of this Agreement, except as described in subsection
10(a) below.

 

9.             Company and the Collateral Agent shall jointly and severally pay
to Bank, upon receipt of Bank’s invoice, all costs, expenses and attorneys’ fees
(including allocated costs for in-house legal services) incurred by Bank in
connection with the enforcement of this Agreement and any instrument or
agreement required hereunder, including but not limited to any such costs,
expenses and fees arising out of the resolution of any conflict, dispute, motion
regarding entitlement to rights or rights of action, or other action to enforce
Bank’s rights in a case arising under Title 11, United States Code. Company
agrees to pay Bank, upon receipt of Bank’s invoice, all reasonable costs,
expenses and attorneys’ fees (including allocated costs for in-house legal
services) incurred by Bank in the preparation and administration of this
Agreement (including any amendments hereto or instruments or agreements required
hereunder).

 

10.           Termination and Assignment of this Agreement shall be as follows:

 

(a)           The Collateral Agent may terminate this Agreement by providing
notice to the other parties to this Agreement that all of Company’s obligations
which are secured by Account Funds and the Account are paid in fiill. The
Collateral Agent may also terminate or it may assign this Agreement upon 30
days’ prior written notice to the other parties to this Agreement. Bank may
terminate this Agreement upon 30 days’ prior written notice to the other parties
to this Agreement. Company may not terminate this Agreement except with the
written consent of the Collateral Agent

 

--------------------------------------------------------------------------------


 

and upon prior written notice to Bank. Upon termination by the Collateral Agent
pursuant to this paragraph, the Collateral Agent shall not be responsible for
any Indemnification Liabilities or costs and expenses of Bank to the extent that
such Indemnification Liabilities or such costs and expenses of Bank are incurred
after such termination. Indemnification Liabilities arise upon activation and
only the Collateral Agent has this obligation under Section 8 of this Agreement.

 

(b)           Notwithstanding subsection 10(a), Bank may terminate this
Agreement at any time by written notice to the other parties to this Agreement
if either Company or the Collateral Agent breaches any of the terms of this
Agreement, or any other agreement with Bank.

 

11. (a) Each party represents and warrants to the other parties that (i) this
Agreement constitutes its duly authorized, legal, valid, binding and enforceable
obligation; (ii) the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereunder will not (A) constitute
or result in a breach of its certificate or articles of incorporation, by-laws
or partnership agreement, as applicable, or the provisions of any material
contract to which it is a party or by which it is bound or (B) result in the
violation of any law, regulation, judgment, decree or governmental order
applicable to it; and (iii) all approvals and authorizations required to permit
the execution, delivery, performance and consummation of this Agreement and the
transactions contemplated hereunder have been obtained.

 

(b) The parties each agree that it shall be deemed to make and renew each
representation and warranty in subsection 11(a) on and as of each day on which
Company uses the services set forth in this agreement.

 

--------------------------------------------------------------------------------


 

12.                         (a) This Agreement may be amended only by a writing
signed by all parties to this Agreement; except that Bank’s charges are subject
to change by Bank upon 30 days’ prior written notice to Company.

 

(b)          This Agreement may be executed in counterparts; all such
counterparts shallconstitute but one and the same agreement.

 

(c)          This Agreement controls in the event of any conflict between this
Agreement and any other document or written or oral statement. This Agreement
supersedes all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.

 

(d) This Agreement shall be governed by, and in accordance with, the laws of the
state of New York (excluding the conflicts of laws principles thereof, but
including New York General Obligations Law Sections 5-1401 and 51402).

 

13.           Any written notice or other written communication to be given
under this Agreement shall be addressed to the each party at its address set
forth on the signature page of this Agreement or to such other address as a
party may specify in writing. Except as otherwise expressly provided herein, any
such notice shall be effective upon receipt.

 

14.           Nothing contained in the Agreement shall create any agency,
fiduciary, joint venture or partnership relationship between Bank and Company or
the Collateral Agent.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

 

 

(“Company”)

 

 

 

 

 

 

 

 

By:

 

 

Address for notices:

Name:

 

 

 

Title:

 

 

 

 

Bank of America, N.A., as Collateral Agent

 

 

 

 

 

B y:

 

 

Address for notices:

Name: Stephen DeMenna

Title: Managing Director

 

Bank of America, N.A., as Collateral Agent

100 Federal Street, 9th Floor

 

 

Boston, Massachusetts 02110

 

 

Attention: Stephen DeMenna

 

 

Managing Director

 

 

Telephone: (617) 434-2786

 

 

Facsimile: (617) 434-4131

 

 

E-mail: stephen.l.demenna@bankofamerica.com

 

 

 

                                                                  , as Bank

 

 

 

 

 

By:

 

 

Address for notices:

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Account Name

 

Account Number

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO BLOCKED ACCOUNT AGREEMENT
NOTICE

 

BANK OF AMERICA, N.A.

 

To:

Bank of America, N.A.

 

[Address]

 

Re:

 

Ladies and Gentlemen:

 

Reference is made to that certain Blocked Account Agreement
dated                                    , 20    (the “Agreement”)
among                              (“Company”), Bank of America, N.A., as
collateral agent for its own benefit and the benefit of a syndicate of revolving
lenders and certain other credit parties (the “Collateral Agent”), and you
regarding the above-described account (the “Account”). In accordance with
Section 2 of the Agreement, we hereby give you notice of our exercise of control
of the Account and we hereby instruct you to transfer funds to our account as
follows:

 

Bank Name:

 

ABA No.:

 

Account Name:

 

Account No.:

 

 

Very truly yours,

 

Bank of America, N.A., as the Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

                                               , as Bank

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit N - Form of Coinstar Notification

 

COINSTAR, INC. NOTIFICATION

 

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD]

 

20

 

 

 

To:

Coinstar, Inc. (“Coinstar”)

 

 

 

1800 114th Avenue

 

Bellevue, Washington, 98004

 

Re:                                                               (the “Loan
Party”)

 

Dear Sir/Madam:

 

This letter relates to the arrangements to have coin counting machines installed
and serviced by or through Coinstar as set forth in certain installation
agreements between Coinstar (or certain of its affiliates) and The Great
Atlantic & Pacific Tea Company, Inc. (or certain of its affiliates), including
that certain Coinstar Installation Agreement dated April 29, 2002 (as the same
may be amended, modified or supplemented from time to time, the “Agreement”).

 

The Loan Party has entered into a financing agreement with Bank of America,
N.A., a national banking association with offices at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties (the “Credit Parties”) which are
making loans or furnishing other financial accommodations to the Loan Party
pursuant to the Amended and Restated Credit Agreement dated as of December 27,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”) and certain related
agreements (collectively, the “ABL Agreements”) Pursuant to the ABL Agreements,
the Loan Party has granted to the Collateral Agent, for its own benefit and the
benefit of the other Credit Parties, a security interest in and to, among other
things, substantially all of the assets of the Loan Party, including without
limitation, all amounts due or to become due from Coinstar to the Loan Party
pursuant to the Agreement (the “Coinstar Proceeds”). Such Coinstar Proceeds
include all amounts due or to become due to the Loan Party under the Agreement.

 

Under the terms and provisions of the Amended and Restated Credit Agreement, the
Loan Party is obligated to deposit or cause to be deposited all Coinstar
Proceeds into the deposit accounts specified in the following paragraph.

 

Until such time as Coinstar receives written notification from the Collateral
Agent that the obligations of the Loan Party to the Collateral Agent and the
other Credit Parties pursuant to

 

184

--------------------------------------------------------------------------------


 

the ABL Agreements have been paid and performed in full and that the interests
of the Collateral Agent and the other Credit Parties in the Coinstar Proceeds
have been terminated, all amounts due from time to time from Coinstar to the
Loan Party (including the Coinstar Proceeds, payment from any reserve account or
the like, or other payments) shall be transferred as follows (which transfer
instructions may only be changed at the written direction of the Collateral
Agent to Coinstar):

 

(a)     prior written notice by the Collateral Agent that a “Triggering Event”
under, and as defined in, the Amended and Restated Credit Agreement has
occurred, as indicated on the attached Schedule A hereto;

 

(b)     upon written notice by the Collateral Agent that a “Triggering Event”
under, and as defined in, the Amended and Restated Credit Agreement has
occurred, daily by ACH, Depository Transfer Check, or Electronic Depository
Transfer to:

 

 

[Collateral Agent’s Account]

 

 

 

ABA #

 

Account No.

 

Re: The Great Atlantic & Pacific Tea Company, Inc.

 

or

 

(c) in each case, as Coinstar may otherwise be instructed from time to time in
writing by an officer of the Collateral Agent.

 

Upon the request of the Collateral Agent, a copy of each statement provided by
Coinstar to the Loan Party shall be provided to the Collateral Agent at the
following address (which address may be changed upon seven (7) days written
notice given to Coinstar by the Collateral Agent):

 

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Loan Administration (The Great Atlantic & Pacific Tea Company, Inc.)

 

This letter may be amended only by notice in writing signed by the Loan Party
and the Collateral Agent, and may be terminated solely by written notice signed
by the Collateral Agent. The Loan Party shall not have any right to terminate
this Coinstar Notification.

 

185

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[Loan Party]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

cc:     Bank of America, N.A., as the Collateral Agent

 

186

--------------------------------------------------------------------------------


 

Schedule A

 

[To Be Completed]

 

187

--------------------------------------------------------------------------------


 

Exhibit 0 - Form of DDA Notification

 

DDA NOTIFICATION

 

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD - ONE FOR EACH DDA
LISTED ON SCHEDULE 5.14(A) OF THE AMENDED AND RESTATED CREDIT
AGREEMENT]

 

                   , 20

 

To:          [Name and Address of Bank] (the “Depository Bank”)

 

 

Re:                                                (the “Loan Party”)

 

Account Number(s):                              

 

Dear Sir/Madam:

 

This letter relates to the above referenced account number(s) and any other
depository account(s) (collectively, the “Account”) which the Loan Party now or
hereafter maintains with the Depository Bank. The term “Account” shall also mean
any certificates of deposit, investments, or other evidence of indebtedness
heretofore or hereafter issued by the Depository Bank to or for the account of
the Loan Party.

 

The Loan Party has entered into a financing agreement with Bank of America,
N.A., a national banking association with offices at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110, as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties (the “Credit Parties”) which are
making loans or furnishing other financial accommodations to the Loan Party
pursuant to the Amended and Restated Credit Agreement dated as of December 27,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”) and certain related
agreements (collectively, the “ABL Agreements”). Pursuant to the ABL Agreements,
the Loan Party has granted to the Collateral Agent, for its own benefit and the
benefit of the other Credit Parties, a security interest in and to, among other
things, substantially all of the assets of the Loan Party, including without
limitation, the Account and all amounts now or hereafter deposited therein or
evidenced thereby (the “Account Proceeds”). Such Account Proceeds include all
the present and all future contents of the Account and any and all proceeds
resulting therein. Any right of setoff, banker’s lien, or the like which the
Depository Bank may otherwise have with respect to the Account is subject, to
the fullest extent permitted under applicable law, to the prior right of the
Collateral Agent to the Account and the contents of the Account.

 

--------------------------------------------------------------------------------


 

Under the terms and provisions of the Amended and Restated Credit Agreement, the
Loan Party is obligated to deposit or cause to be deposited all Account Proceeds
into the deposit accounts specified in the following paragraph.

 

Until such time as the Depository Bank receives written notification from the
Collateral Agent that the obligations of the Loan Party to the Collateral Agent
and the other Credit Parties pursuant to the ABL Agreements have been paid and
performed in full and that the interests of the Collateral Agent and the other
Credit Parties in the Account Proceeds have been terminated, the Loan Party will
transfer at least three (3) times each calendar week by ACH or wire all funds
from time to time on deposit in the Account (which transfer instructions may
only be changed at the written direction of the Agent to the Depository Bank) to
one of the following accounts:

 

(a)     prior to written notice by the Collateral Agent that a “Triggering
Event” under, and as defined in, the Amended and Restated Credit Agreement has
occurred, as indicated hereto:

 

{(i)

JPMorgan Chase Bank

ABA # 021000021

Account No. 323017436

 

or

 

(ii)

Bank of America

ABA # 021200339

Account No. 0154104381]

 

(b)        Upon written notice by an officer of the Collateral Agent that a
“Triggering Event” under, and as defined in, the Amended and Restated Credit
Agreement has occurred, daily by ACH, Depository Transfer Check, or Electronic
Depository Transfer to:

 

[Collateral Agent’s Account]

 

BA #

Account No.

Re: The Great Atlantic & Pacific Tea Company, Inc.

 

Or

 

190

--------------------------------------------------------------------------------


 

(c) In each case, as the Depository Bank may otherwise be instructed from time
to time in writing by an officer of the Collateral Agent.

 

Upon the request of the Collateral Agent, a copy of each statement provided by
the Depository Bank to the Loan Party shall be provided to the Collateral Agent
at the following address (which address may be changed upon seven (7) days
written notice given to the Depository Bank by the Collateral Agent, as
applicable):

 

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Loan Administration (The Great Atlantic & Pacific Tea Company, Inc.)

 

This letter may be amended only by notice in writing signed by the Loan Party
and the Collateral Agent and may be terminated solely by written notice signed
by the Collateral Agent. The Loan Party shall not have any right to terminate
this Account Notification.

 

191

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[Loan Party]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

cc:     Bank of America, N.A., as Collateral Agent

 

192

--------------------------------------------------------------------------------

 


 

EXHIBIT P-1

 

PRIORITY OF CLAIMS WAIVER (Landlord)

 

DATED: as of                                  , 20   

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged,                                       (the “Landlord”),
executes this waiver (this “Waiver”) in favor of Bank of America, N.A., a
national banking association with offices at 100 Federal Street, 9th Floor,
Boston, Massachusetts 02110, as collateral agent (in such capacity, the
“Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties (the “Credit Parties”) which are
making loans or furnishing other financial accommodations to the Loan Party
pursuant to the Amended and Restated Credit Agreement dated as of December 27,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Amended and Restated Credit Agreement”) and certain related
agreements (as amended, restated, supplemented or otherwise modified from time
to time, collectively with the Amended and Restated Credit Agreement, the “ABL
Agreements”).

 

WITNESSETH:

 

WHEREAS, the Landlord owns real property located at
                                              (the “Premises”), which real
property the Landlord leases to [                  ], a corporation organized
and existing under the laws of the State of                           (the
“Tenant”) pursuant to the terms of that certain [Lease Agreement], dated as
of                          by and between the Landlord and the Tenant (the
“Lease”).

 

WHEREAS, pursuant to the Amended and Restated Credit Agreement, the Tenant has
entered into loan arrangements (collectively, the “Loan Arrangements”) pursuant
to which the Collateral Agent and the other Credit Parties have agreed to make
loans or furnish other financial accommodations to the Tenant, among others.

 

WHEREAS, such Loan Arrangements will be secured by, among other things, all of
the Tenant’s present and after acquired assets including, without limitation,
the Tenant’s inventory, goods, machinery, equipment, furniture and trade
fixtures and other personal property (together with all additions,
substitutions, replacements and improvements to, and proceeds of, the foregoing,
collectively, the “Collateral”).

 

NOW THEREFORE, in order to induce the Collateral Agent and the other Credit
Parties to establish and maintain the Loan Arrangements, the Landlord hereby
represents, warrants, covenants and agrees as follows:

 

194

--------------------------------------------------------------------------------


 

1.           The Landlord represents that the Tenant is not in default under the
terms of the Lease.

 

2.           The Landlord has been advised that that the Collateral Agent, for
its own benefit and the benefit of the other Credit Parties, has been granted a
security interest by the Tenant in and to the Collateral, certain of which
Collateral is presently located, or may at any time hereafter be located, in,
at, or upon the Premises.

 

3.           The Landlord hereby waives and releases in favor of the Collateral
Agent (for its own benefit and the benefit of the other Credit Parties) (a) any
and all rights of distraint, levy, and execution which the Landlord may now or
hereafter have against the Collateral; (b) any and all statutory liens, security
interests, or other liens which the Landlord may now or hereafter have in the
Collateral; and (c) any and all other interests or claims of every nature
whatsoever which the Landlord may now or hereafter have in or against the
Collateral, including without limitation, for any rent, storage charges, or
other sums due, or to become due, to the Landlord by the Tenant. The Landlord
agrees not to exercise any of the Landlord’s rights, remedies, powers,
privileges, or discretions with respect to the Collateral, or the Landlord’s
liens or security interests in the Collateral, if any, unless and until the
Landlord receives written notice from the Collateral Agent that the Tenant’s
obligations to the Collateral Agent and the other Credit Parties pursuant to the
Loan Arrangements have been paid in full, and that the commitments of the
Collateral Agent and the other Credit Parties to make loans or furnish other
financial accommodations to the Tenant pursuant to the Amended and Restated
Credit Agreement have been terminated. The foregoing Waiver is for the benefit
of the Collateral Agent and the other Credit Parties only and does not affect
the obligations of the Tenant to the Landlord.

 

4.           Until the Landlord receives written notice from the Collateral
Agent that all obligations of the Tenant to the Collateral Agent and the other
Credit Parties pursuant to the Loan Arrangements have been paid in full and the
commitments of the Collateral Agent and the other Credit Parties to make loans
or furnish other financial accommodations to the Tenant pursuant to the Amended
and Restated Credit Agreement have been terminated, the Landlord:

 

(a)           Shall not interfere with any enforcement by the Collateral Agent
of such Collateral Agent’s rights in and to the Collateral;

 

(b)           Shall permit the Collateral Agent, at its option, to enter and use
the Premises for the purpose of repossessing, removing, selling or otherwise
dealing with any of the Collateral, and such license shall be irrevocable and
shall commence on the date (the “Access Commencement Date”) which is five (5)
business days following Landlord’s receipt of written notice from the Collateral
Agent that the Collateral Agent intends to enter the Premises pursuant to the
rights granted to the Collateral Agent hereunder, and such license shall expire
on the date that is one hundred and eighty (180) days after the Access
Commencement Date (the period during which such license shall be in effect, the
“Access Period”); provided, that

 

195

--------------------------------------------------------------------------------


 

the Access Period shall be tolled during any period in which the Collateral
Agent has been stayed from taking action to remove or dispose of the Collateral
pursuant to any order of court, state or federal law, or otherwise, in which
case the Collateral Agent shall have an additional period of time (not less than
one hundred and eighty (180) consecutive days) after the expiration or
termination of any such stay, in which to repossess and/or dispose of the
Collateral located upon the Premises; and

 

(c)           Shall send notice in writing of any termination of, or default
under, or abandonment or surrender under (which constitute a default under the
Lease) the Lease to the Collateral Agent at the address set forth below and
prior to the Landlord’s taking any action to terminate the Lease or to evict the
Tenant from the Premises for breach of the Lease, give the Collateral Agent a
reasonable opportunity to preserve, protect, liquidate, or remove any Collateral
on the Premises and, if the Collateral Agent so elects, to cure such breach of
the Lease. Notwithstanding the provisions of this paragraph, the Collateral
Agent shall not have any obligation to cure any such breach or default. The cure
of any such breach or default by the Collateral Agent on any one occasion shall
not obligate the Collateral Agent to cure any other breach or default or to cure
such default on any other occasion.

 

5.           To the extent not paid or prepaid by the Tenant, the Collateral
Agent shall pay the Landlord a reasonable sum for its use and occupancy of the
Premises on a per diem basis in an amount equal to the monthly base rent
required to be paid by the tenant under the Lease from the date on which the
Collateral Agent shall have taken possession of the Collateral on the Premises
until the date on which the Collateral Agent vacates the Premises, it being
understood, however, that the Collateral Agent shall not, thereby, have assumed
any of the obligations of the Tenant to the Landlord, including, without
limitation, any obligation to pay any past due rent owing by the Tenant.

 

6.           The Landlord shall be fully protected in acting on any order,
notice, or direction by the Collateral Agent with respect to the Collateral
without making any inquiry whatsoever as to the Collateral Agent’s right or
authority to give such order, notice, or direction. The Landlord agrees that the
Collateral Agent may exercise the rights available to the Collateral Agent
hereunder through the Tenant or the Tenant’s or the Collateral Agent’s
representatives or agents (to the extent that the Collateral Agent has consented
to the exercise of such rights by such parties) regardless of whether the Tenant
has defaulted under the Lease.

 

7.           All notices under this Waiver shall be made to the following
addresses by recognized overnight courier, by certified mail or registered mail
(return receipt requested), by hand delivery, by facsimile transmission or by
electronic mail:

 

196

--------------------------------------------------------------------------------


 

If to Collateral Agent:

Bank of America, NA.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Stephen DeMenna

Email: stephen.l.demenna@bankofamerica.com

Facsimile: (617) 434-4131

 

If to the Landlord:

 

 

 

Attention:

Email:

Facsimile:

 

Notices sent by hand or overnight courier service shall be deemed to have been
given when received. Notices sent by certified mail or registered mail (return
receipt requested), shall be deemed to have been given on the date on which such
notice or request is received as indicated in such return receipt. Notices and
other communications sent to an e-mail address or via facsimile transmission
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

 

8.             This Waiver shall inure to the benefit of the Collateral Agent
and each of the other Credit Parties, and each of their respective successors
and assigns, and shall be binding upon the Landlord, its successors and assigns.

 

9.           This Waiver may not be amended or waived except by an instrument in
writing signed by the Collateral Agent, the Landlord, and the Tenant. This
Waiver shall be governed by, and construed in accordance with, the laws of the
state in which the Premises is located, without regard to its principles of
conflict of laws.

 

10.         This Waiver constitutes the entire agreement and understanding among
the parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.

 

11.         This Waiver may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this Waiver
by facsimile transmission or electronic mail

 

197

--------------------------------------------------------------------------------


 

shall be binding on each party hereto as if the original of such facsimile had
been delivered to the other party.

 

[SIGNATURE PAGES FOLLOW]

 

198

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Waiver is executed as of the day and year first above
written.

 

 

[NAME] , as Landlord

 

 

 

B y:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

B y:

 

 

Name:

 

 

Title:

 

 

Acknowledged and agreed:

 

                      ], as Tenant

 

 

 

 

 

 

 

B y:

 

 

Name:

 

 

Title:

 

 

 

199

--------------------------------------------------------------------------------


 

EXHIBIT P-2

 

PRIORITY OF CLAIMS WAIVER (Bailee)

 

DATED: as of                                               , 20   

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged,                                  (the “Bailee”), executes
this waiver (this “Waiver”) in favor of Bank of America, N.A., a national
banking association with offices at 100 Federal Street, 9th Floor, Boston,
Massachusetts 02110, as collateral agent (in such capacity, the “Collateral
Agent”) for its own benefit and the benefit of a syndicate of lenders and
certain other secured parties (the “Credit Parties”) which are making loans or
furnishing other financial accommodations to the Loan Party pursuant to the
Amended and Restated Credit Agreement dated as of December 27, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Amended and
Restated Credit Agreement”) and certain related agreements (as amended,
restated. supplemented or otherwise modified from time to time, collectively
with the Amended and Restated Credit Agreement, the “ABL Agreements”).

 

WITNESSETH:

 

WHEREAS, the Bailee owns and operates certain real property located at
                                    (the “Premises”), at which
premises                                     or its affiliates (collectively,
the “Company”) stores or will store certain Collateral (as defined below) now or
hereafter owned by the Company and/or at which certain Collateral will be
located pursuant to a bailment agreement, processing agreement, consignment,
“sale or return” or similar agreement (regardless of when, or whether, title
passes to the Bailee) or any other agreement for any purpose.

 

WHEREAS, pursuant to the Amended and Restated Credit Agreement, the Company has
entered into loan arrangements (collectively, the “Loan Arrangements”) pursuant
to which the Collateral Agent and the other Credit Parties have agreed to make
loans or furnish other financial accommodations to the Company, among others.

 

WHEREAS, such Loan Arrangements will be secured by, among other things, all of
the Company’s present and after acquired assets including, without limitation,
the Company’s inventory, goods, machinery, equipment, furniture and trade
fixtures and other personal property (together with all additions,
substitutions, replacements and improvements to, and proceeds of, the foregoing,
collectively, the “Collateral”).

 

201

--------------------------------------------------------------------------------


 

WHEREAS, the Company has delivered, and from time to time hereafter will
deliver, to the Bailee certain Collateral at the Premises.

 

NOW THEREFORE, in order to induce the Collateral Agent and the other Credit
Parties to establish and maintain the Loan Arrangements, the Bailee hereby
represents, warrants, covenants and agrees as follows:

 

1.                                  The Bailee represents that the Company is
not in default under the terms of any agreement with the Bailee pursuant to
which the Bailee has the possession, care, custody or control of any Collateral.

 

2.                                  The Bailee has been advised the Collateral
Agent, for its own benefit and the benefit of the other Credit Parties, has been
granted a security interest by the Company in and to the Collateral, certain of
which Collateral is presently located, or may at any time hereafter be located,
in, at, or upon the Premises. The Bailee hereby acknowledges and agrees that
title to all Collateral now or hereafter received from the Company and held by
the Bailee for processing, storing, sale or otherwise shall at all times remain
with the Company, and the Bailee shall make no claim with respect thereto. The
Bailee further agrees that all possessory rights now or hereafter claimed by the
Bailee with respect to the Collateral are expressly subordinate and subject to
the Collateral Agent’s rights as provided herein. The Bailee agrees, at the
Company’s expense, to execute in favor of the Collateral Agent, for the benefit
of the Credit Parties, or join with Company in the execution of, such documents,
instruments, financing statements, certificates, and agreements as the
Collateral Agent may reasonably request from the Bailee hereafter to evidence or
give notice of such security interest.

 

3.                                  The Bailee hereby waives and releases in
favor of the Collateral Agent (for its own benefit and the benefit of the other
Credit Parties) (a) any and all statutory liens, security interests, or other
liens which the Bailee may now or hereafter have in the Collateral; and (b) any
and all other interests or claims of every nature whatsoever which the Bailee
may now or hereafter have in or against the Collateral, including without
limitation, for any rent, storage charges, warehouse fees, or other sums due, or
to become due, to the Bailee by the Company. The Bailee agrees not to exercise
any of the Bailee’s rights, remedies, powers, privileges, or discretions with
respect to the Collateral, or the Bailee’s liens or security interests in the
Collateral, if any, unless and until the Bailee receives written notice from the
Collateral Agent that the Company’s obligations to the Collateral Agent and the
other Credit Parties pursuant to the Loan Arrangements have been paid in full,
and that the commitments of the Collateral Agent and the other Credit Parties to
make loans or furnish other financial accommodations to the Company pursuant to
the Amended and Restated Credit Agreement have been terminated. The foregoing
Waiver is for the benefit of the Collateral Agent and the other Credit Parties
only and does not affect the obligations of the Company to the Bailee.

 

202

--------------------------------------------------------------------------------


 

4.                                  Until the Bailee receives written
notification from the Collateral Agent to the contrary, the Bailee is authorized
to accept instructions with respect to the Collateral from the Company. Upon the
receipt of written notice from the Collateral Agent, and until such notice is
rescinded by the Collateral Agent, the Bailee shall only honor any and all
instructions from the Collateral Agent with respect to the Collateral,
including, any direction from the Collateral Agent to dispose of all or any
portion of the Collateral at any time, without any further consent or
instruction from the Company.

 

5.                                  The Bailee agrees that the Collateral Agent,
through its authorized representatives or agents, may enter upon the Premises
from time to time for the purpose of inspecting, repairing, removing, or
conducting a sale or sales of any or all of the Collateral, and the Bailee shall
not hinder or prevent the Collateral Agent from taking any such action. The
Bailee shall not require the Collateral Agent to produce any warehouse receipts
which may have been furnished with respect to the Collateral to take possession
of the Collateral. The Bailee further agrees that the Collateral Agent shall not
have any obligation or liability to the Bailee except for reasonable costs and
expenses actually incurred by the Bailee to repair any damage to the Premises
directly caused by the Collateral Agent or its authorized representatives or
agents in any such removal of the Collateral.

 

6.                                  The Bailee hereby agrees that the Collateral
at all times will be kept segregated and apart from other property, if any, from
time to time located on the Premises.

 

7.                                  Nothing contained in this agreement shall
modify the obligation of the Company to pay charges and fees of the Bailee. The
Bailee agrees to promptly notify the Collateral Agent (i) if at any time any
charges or fees owing from the Company become forty-five (45) days past due or
(ii) upon the occurrence of any breach or default by the Company under any
agreement with the Company pursuant to which the Bailee has the care, custody,
or control of any of the Collateral. Upon the receipt of such notice, the Bailee
agrees that the Collateral Agent, at its option, may (a) maintain the Collateral
at the Premises for a period of up to sixty (60) days, without charge other than
reasonable and customary storage fees and charges accruing during such sixty
(60) day period as may be mutually agreed to between the Bailee and the
Collateral Agent, (b) enter the Premises during the Bailee’s normal business
hours, upon notice to the Bailee (or at such other mutually agreeable time as
may be determined by the Collateral Agent and the Bailee) in order to remove the
Collateral therefrom, without charge, other than accrued processing charges with
respect to Collateral removed from the Premises by the Collateral Agent, and/or
(c) require the Bailee to process or complete processing of any Collateral then
or thereafter delivered to the Bailee, at a price mutually agreed to by the
Collateral Agent and the Bailee. In any such event, the Bailee agrees to
cooperate with the Collateral Agent and not to hinder the Collateral Agent’s
actions in enforcing its remedies with respect to the Collateral. In lieu of the
foregoing, the Collateral Agent may cure any breach by the Company of its
obligations to the Bailee, provided that such cure is proffered by the

 

203

--------------------------------------------------------------------------------


 

Collateral Agent not more than thirty (30) days after the Collateral Agent’s
receipt of such written notice of such default. Notwithstanding the provisions
of this paragraph, the Collateral Agent shall have no obligation to cure any
such breach or default. The cure of any such breach or default by the Collateral
Agent on any one occasion shall not obligate the Collateral Agent to cure any
other breach or default or to cure such default on any other occasion.

 

8.                                  If from time to time the Bailee ever comes
into possession or control of any identifiable cash proceeds arising from the
sale of any of the Collateral, such proceeds shall be held by the Bailee in
trust for the benefit of the Collateral Agent, and the same shall be paid and
delivered to the Collateral Agent promptly after receipt by the Bailee.

 

9.                                  Except upon prior written notice (with
reasonable particularity) to the Collateral Agent, the Bailee shall not (i)
remove any Collateral from the Premises (other than removals in accordance with
the instructions of the Company in the ordinary course of business) or (ii)
terminate, with or without cause, any agreement pursuant to which the Bailee has
the care, custody, or control of any Collateral.

 

10.                            The Bailee shall not issue any negotiable
warehouse receipts with respect to any Collateral of which the Bailee has the
care, custody, or control.

 

11.                            The Bailee shall be fully protected in acting on
any order, notice, or direction by the Collateral Agent with respect to the
Collateral without making any inquiry whatsoever as to the Collateral Agent’s
right or authority to give such order, notice, or direction.

 

12.                            All notices under this Waiver shall be made to
the following addresses by recognized overnight courier, by certified mail or
registered mail (return receipt requested), by hand delivery, by facsimile
transmission or by electronic mail:

 

 

Bank of America, N.A.

 

100 Federal Street, 9th Floor

 

Boston, Massachusetts 02110

 

Attention: Stephen DeMenna

 

Email: stephen.l.demenna@bankofamerica.com

 

Facsimile: (617) 434-4131

 

 

 

If to the Bailee:

 

 

 

 

 

Attention:

 

Email:

 

Facsimile:

 

204

--------------------------------------------------------------------------------


 

Notices sent by hand or overnight courier service shall be deemed to have been
given when received. Notices sent by certified mail or registered mail (return
receipt requested), shall be deemed to have been given on the date on which such
notice or request is received as indicated in such return receipt. Notices and
other communications sent to an e-mail address or via facsimile transmission
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

 

13.                               This Waiver shall inure to the benefit of the
Collateral Agent and each of the other Credit Parties, and each of their
respective successors and assigns, and shall be binding upon the Bailee, its
successors and assigns.

 

14.                               This Waiver may not be amended or waived
except by an instrument in writing signed by the Collateral Agent, the Bailee,
and the Company. This Waiver shall be governed by, and construed in accordance
with, the laws of the state in which the Premises is located, without regard to
its principles of conflict of laws.

 

15.                               This Waiver constitutes the entire agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes any prior agreements, written or oral, with respect thereto.

 

16.                               This Waiver may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Waiver by facsimile transmission or electronic mail shall be binding on
each party hereto as if the original of such facsimile had been delivered to the
other party.

 

[SIGNATURE PAGES FOLLOW]

 

205

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Waiver is executed as of the day and year first above
written.

 

 

 

[NAME], as Bailee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 

 

[Company]

 

 

 

 

 

 

 

 

B y:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Form of Mortgage            Exhibit Q-1

 

RECORDING REQUESTED BY:

 

AND WHEN RECORDED MAIL TO:

 

Space above this line for recorder’s use only

 

[OPEN-END] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT’

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated this 27th day of December 2007, to be effective as of
December 3, 2007 (this “Mortgage”), by [                          ], a [
                            ], having an office in care of The Great Atlantic &
Pacific Tea Company, Inc., Two Paragon Drive, Montvale, New Jersey 07645 (the
“Mortgagor”), to BANK OF AMERICA, N.A., a national banking association, having
an office at 100 Federal Street, Boston, Massachusetts 02110, as collateral
agent (in such capacity, the “Collateral Agent”) for the benefit of the Secured
Parties (as defined below) (the “Mortgagee”);

 

WITNESSETH THAT:

 

A.            Reference is made to (a) that certain Credit Agreement dated as of
December 3, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Existing Agreement”), entered into by, among others, The Great
Atlantic & Pacific Tea Company, Inc. (the “Company”), a Maryland corporation,
the other Borrowers party thereto (including, without limitation, the
Mortgagor), the lenders from time to time party thereto, the Collateral Agent
and Bank of America, N.A., a national banking association, as Administrative
Agent (in such capacity, the “Administrative Agent”); and (b) that certain
Security Agreement, dated as of December 3, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”) entered into by,
among others, the Company, the other Borrowers (including, without limitation,
the Mortgagor), certain guarantors named therein, and the Collateral Agent.

 

B.            Pursuant to the terms and conditions of that certain Amended and
Restated Credit Agreement dated as of December 27, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Amended and Restated
Credit Agreement”) entered into by, among others, the Company, the

 

This form of Mortgage shall be revised to incorporate any local law requirements
under applicable law.

 

--------------------------------------------------------------------------------


 

other Borrowers (including, without limitation, the Mortgagor), the lenders
party to the Existing Agreement and certain other lenders party thereto
(collectively, the “Lenders”), the Administrative Agent and the Collateral
Agent, the parties to the Existing Agreement have agreed to amend and restate
the Existing Agreement in its entirety. Capitalized terms used herein and not
defined herein shall have meanings assigned to such terms in the Amended and
Restated Credit Agreement.

 

C.              The Lenders have agreed to make Loans to the Borrowers, and the
Issuing Bank has agreed to issue Letters of Credit for the account of the
Borrowers, pursuant to, and upon the terms and subject to the conditions
specified in, the Amended and Restated Credit Agreement. The Mortgagor will
receive substantial benefits from the execution, delivery and performance of the
Loan Documents and is, therefore, willing to enter into this Mortgage.

 

D.              The obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit are conditioned upon, among other things, the
execution and delivery by the Mortgagor of an agreement in the form hereof to
secure (a) the due and punctual payment by the Borrowers of (i) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrowers under the Amended and Restated Credit Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of L/C Disbursements, interest thereon and obligations to provide
cash collateral, (iii) obligations to repay overdraft amounts plus interest, if
any, customarily applied on overdrafts and all obligations (including without
limitation fees, costs, expenses and indemnities) owed to any Lender or an
Affiliate of a Lender arising from any Bank Products or Cash Management Services
provided by a Lender or Affiliate of a Lender to any Loan Party and (iv) all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Secured Parties under
the Amended and Restated Credit Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrowers under or pursuant to the Amended and Restated
Credit Agreement and the other Loan Documents, (c) the due and punctual payment
and performance of all the covenants, agreements, obligations and liabilities of
each Loan Party under or pursuant to this Mortgage or the other Loan Documents,
and (d) the due and punctual payment and performance of all obligations of the
Borrowers under each Hedging Agreement entered into with any counterparty that
was a Lender or an Affiliate of a Lender at the time such Hedging Agreement was
entered into (all the monetary and other obligations described in the preceding
clauses (a) through (d) being collectively called the “Obligations”).

 

E. Pursuant to the requirements of the Amended and Restated Credit Agreement,
the Mortgagor is entering into this Mortgage to create a security interest in
the Mortgaged Property (as defined herein) to secure the performance and payment
by the Mortgagor of the Obligations. The Amended and Restated Credit Agreement
also requires the granting by the Mortgagor and other Loan Parties of other
mortgages (the “Other Mortgages”) that create security interests in certain
mortgaged properties other than the Mortgaged Property to secure the performance
of the Obligations.

 

Granting Clauses

 

NOW THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure (A) the
due and punctual payment and performance of the Obligations, (B) the due and
punctual payment by the Mortgagor of all taxes and insurance premiums relating
to the Mortgaged Property and (C) all

 

--------------------------------------------------------------------------------


 

disbursements made by the Mortgagee for the payment of taxes, common area
charges or insurance premiums, all fees, expenses or advances in connection with
or relating to the Mortgaged Property, and interest on such disbursements and
other amounts not timely paid in accordance with the terms of the Amended and
Restated Credit Agreement, this Mortgage and the other Loan Documents, the
Mortgagor hereby gives, GRANTS, bargains, sells, warrants, aliens, remises,
releases, conveys, assigns, transfers, mortgages, hypothecates, deposits,
pledges, sets over, confirms, and otherwise grants a security interest unto
Mortgagee (for the ratable benefit of the Secured Parties (as defined in the
Security Agreement)) with POWER OF SALE, all its estate, right, title and
interest in, to and under any and all of the following described property (the
“Mortgaged Property”) whether now owned, leased or held or hereafter acquired
and Mortgagor does hereby bind itself, its successors and assigns to warrant and
forever defend the title to the Mortgaged Property unto Mortgagee:

 

(1)        all of the Mortgagor’s right, title and interest in all the land more
particularly described on Exhibit A hereto (the “Owned Land”);

 

(2)        all of the Mortgagor’s right, title and interest in and to each
leasehold estate created pursuant to the lease or leases more particularly
described in Exhibit B hereto (such lease or leases, as amended, supplemented,
or otherwise modified from time to time, individually, a “Subject Lease” and,
collectively, the “Subject Leases”) and affecting the land more particularly
described in Exhibit C hereto (the “Leased Land”, together with the Owned Land,
the “Land”), including, without limitation, all rights of the lessee under each
Subject Lease;

 

(3)          all of the Mortgagor’s right, title and interest in all rights
appurtenant to the Land, including the easements over certain other adjoining
land granted by any easement agreements, covenant or restrictive agreements and
all air rights, mineral rights, water rights, oil and gas rights and development
rights, if any, relating thereto, and also together with all of the other
easements, rights, privileges, interests, hereditaments and appurtenances
thereunto belonging or in anyway appertaining and all of the estate, right,
title, interest, claim or demand whatsoever of the Mortgagor therein and in the
streets and ways adjacent thereto, either in law or in equity, in possession or
expectancy, now or hereafter acquired (the Land and the property described in
this subparagraph (3), the “Premises”);

 

(4)          all of the Mortgagor’s right, title and interest in all buildings,
improvements, structures, paving, parking areas, walkways and landscaping now or
hereafter erected or located upon the Land, and all fixtures of every kind and
type affixed to the Premises or attached to or forming part of any structures,
buildings or improvements and replacements thereof now or hereafter erected or
located upon the Land (the “Improvements”);

 

(5) all of the Mortgagor’s right, title and interest in all apparatus, movable
appliances, building materials, equipment, fittings, furnishings, furniture,
machinery and other articles of tangible personal property of every kind and
nature, and replacements thereof, now or at any time hereafter placed upon or
used in any way in connection with the use, enjoyment, occupancy or operation of
the Improvements or the Premises, including all of the Mortgagor’s books and
records relating thereto and including all pumps, tanks, goods, machinery,
tools, equipment (including fire sprinklers and alarm systems, fire prevention
or control systems, cleaning rigs, air conditioning, heating, boilers,
refrigerating, electronic monitoring, water, loading, unloading, lighting,
power, sanitation, waste removal, entertainment, communications, computers,
recreational, maintenance, truck or car repair and all other equipment of every
kind), lifts, restaurant, bar and all other indoor or outdoor furniture
(including tables, chairs, booths, serving stands, planters, desks, sofas,
racks, shelves, lockers and cabinets), bar equipment, glasses, cutlery,
uniforms, linens, memorabilia and other decorative items, furnishings,
appliances,

 

210

--------------------------------------------------------------------------------


 

supplies, inventory, rugs, carpets and other floor coverings, draperies, drapery
rods and brackets, awnings, venetian blinds, partitions, chandeliers and other
lighting fixtures, freezers, refrigerators, walk-in coolers, signs (indoor and
outdoor), computer systems, cash registers and inventory control systems, and
all other apparatus, equipment, furniture, furnishings, and articles used in
connection with the use or operation of the Improvements or the Premises (the
property referred to in this subparagraph (5), the “Personal Property”);

 

(6)          all of the Mortgagor’s right, title and interest in all general
intangibles relating to design, development, operation, management and use of
the Premises or the Improvements, all certificates of occupancy, zoning
variances, building, use or other permits, approvals, authorizations and
consents obtained from and all materials prepared for filing or filed with any
governmental agency in connection with the development, use, operation or
management of the Premises and the Improvements, all construction, service,
engineering, consulting, leasing, architectural and other similar contracts
concerning the design, construction, management, operation, occupancy and/or use
of the Premises and Improvements, all architectural drawings, plans,
specifications, soil tests, feasibility studies, appraisals, environmental
studies, engineering reports and similar materials relating to any portion of or
all of the Premises and the Improvements, and all payment and performance bonds
or warranties or guarantees relating to the Premises or the Improvements (the
“Permits, Plans and Warranties”);

 

(7)          the Mortgagor’s interest in and rights under any and all now or
hereafter existing leases or licenses (under which the Mortgagor is landlord or
licensor) and subleases (under which the Mortgagor is sublandlord), concession,
management, mineral or other agreements of a similar kind that permit the use or
occupancy of the Premises or the Improvements for any purpose in return for any
payment, or the extraction or taking of any gas, oil, water or other minerals
from the Premises in return for payment of any fee, rent or royalty
(collectively, the “Third Party Leases”), and subject to the terms of the
Amended and Restated Credit Agreement, all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by the Mortgagor, together with all charges, fees,
income, issues, profits, receipts, rents, revenues or royalties payable
thereunder (the “Rents”);

 

(8)          all of the Mortgagor’s right, title and interest in and to all real
estate tax refunds and all proceeds of the conversion, voluntary or involuntary,
of any of the Mortgaged Property into cash or liquidated claims (“Proceeds”),
including, subject to the terms of the Amended and Restated Credit Agreement,
Proceeds of insurance maintained by the Mortgagor and condemnation awards, any
awards that may become due by reason of the taking by eminent domain or any
transfer in lieu thereof of the whole or any part of the Premises or the
Improvements or any rights appurtenant thereto, and any awards for change of
grade of streets, together with any and all moneys now or hereafter on deposit
for the payment of real estate taxes, assessments or common area charges levied
against the Mortgaged Property, unearned premiums on policies of fire and other
insurance maintained by the Mortgagor covering any interest in the Mortgaged
Property; and

 

(9)          all of the Mortgagor’s right, title and interest in and to all
extensions, improvements, betterments, renewals, substitutes and replacements of
and all additions and appurtenances to, the Land, the Premises, the
Improvements, the Personal Property, the Permits, Plans and Warranties and the
Third Party Leases, as applicable, hereinafter acquired by or released to the
Mortgagor or constructed, assembled or placed by the Mortgagor on the Land,
Premises or the Improvements, and all conversions of the security constituted
thereby, immediately upon such acquisition, release, construction, assembling,
placement or conversion, as the case may be, and in each such case, without any
further mortgage, deed of trust,

 

211

--------------------------------------------------------------------------------


 

conveyance, assignment or other act by the Mortgagor, all of which shall become
subject to the lien of this Mortgage as fully and completely, and with the same
effect, as though now owned by the Mortgagor and specifically described herein.

 

Notwithstanding the foregoing, the Mortgaged Property shall not include (i) the
Bermuda Shares (as defined in the Security Agreement), and (ii) any personal
property consisting of (A) any Permits, Plans and Warranties, lease, license,
contract, agreement, joint venture agreement, or other instrument to which the
Mortgagor is a party and any Equity Interests in a joint venture to the extent
the Mortgagor is prohibited from granting a Lien in its rights thereunder
pursuant to the terms of any such Permits, Plans and Warranties, lease, license,
contract, agreement, the shareholder or other similar agreement governing such
joint venture, or other instrument, or under applicable law (other than to the
extent that any restriction on such assignment would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
Law or principles of equity), provided that the Proceeds from any such personal
property, including Permits, Plans and Warranties, lease, license, contract,
agreement, or other instrument or such Equity Interests in a joint venture shall
not be excluded from the definition of Collateral to the extent that the
assignment of such Proceeds is not prohibited, and provided further that in no
event shall the foregoing exclusions apply to any Subject Lease or any Third
Party Lease; (B) any Excluded Equipment (as defined in the Security Agreement)
owned by the Mortgagor on the date hereof or hereafter acquired; provided that
all proceeds paid or payable to the Mortgagor from any sale, transfer or
assignment or other voluntary or involuntary disposition of such Excluded
Equipment and all rights to receive such proceeds shall be included in the
Mortgaged Property to the extent not otherwise required to be paid to the holder
of the Indebtedness secured by such Excluded Equipment; (C) any United States
intent-to-use trademark application to the extent and for so long as creation by
the Mortgagor of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications; (D) assets or
Equity Interests acquired by the Mortgagor after the date hereof in an
acquisition permitted by the Amended and Restated Credit Agreement to the extent
such assets or Equity Interests are subject to Liens permitted by
Section 6.02(d) of the Amended and Restated Credit Agreement and the documents
applicable to such Liens prohibit creation of any other security interest on
such assets, and (E) any voting Equity Interests of a Foreign Subsidiary in
excess of 65% of all outstanding voting Equity Interests of such Foreign
Subsidiary; and provided, further, that the term “Mortgaged Property” as used in
this Mortgage shall not include any “Collateral” as defined in the Pledge
Agreement.

 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the Permitted Liens (as hereinafter defined) and to satisfaction and
cancellation as provided in Section 3.04(a) and (b).

 

ARTICLE I

 

Representations, Warranties and Covenants of the Mortgagor

 

The Mortgagor agrees, covenants, represents and/or warrants as follows:

 

SECTION 1.01.                Title.

 

(a) The Mortgagor has good and marketable title to an indefeasible fee estate in
the Owned Land and Improvements located thereon subject to no lien, charge or
encumbrance other than Liens permitted by Section 6.02 of the Amended and
Restated Credit Agreement (collectively, the “Permitted Liens”). The Mortgagor
is lawfully seized and possessed of and has a valid subsisting

 

212

--------------------------------------------------------------------------------


 

leasehold estate in the Leased Land and Improvements located thereon subject to
no lien, charge or encumbrance other than the Permitted Liens. This Mortgage is
and will remain a valid and enforceable first and prior lien on the Premises,
the Improvements and the Rents subject only to the Permitted Liens. The
Permitted Liens do not materially interfere with the current use, enjoyment or
operation of the Mortgaged Property.

 

(b)           Except as set forth on Schedule A hereto, there are no Third Party
Leases affecting a material portion of the Mortgaged Property. Each Third Party
Lease is in full force and effect, and, except as set forth on Schedule A
hereto, the Mortgagor has not given, nor to the Mortgagor’s knowledge has it
received, any uncured or unwaived notice of default with respect to any material
obligation under any Third Party Lease. To the Mortgagor’s knowledge, each Third
Party Lease is subject to no lien, charge or encumbrance other than this
Mortgage and the Permitted Liens.

 

(c)           The Mortgagor is in compliance, and shall comply with all zoning,
land use and building laws, regulations, ordinances and orders of any
Governmental Authority affecting the Mortgaged Property, except for any such
laws, regulations, ordinances and orders of any Governmental Authority that the
failure to comply with could not reasonably be expected to have a material
adverse effect on the Mortgaged Property;

 

(d)           The Mortgagor has good and lawful right and full power and
authority to mortgage the Mortgaged Property and will forever warrant and defend
its title to the Mortgaged Property, the rights of the Mortgagee therein under
this Mortgage and the validity and priority of the lien of this Mortgage thereon
against the claims of all persons and parties except those having rights under
Permitted Liens to the extent of those rights.

 

(e)           There will be no defenses or offsets to this Mortgage that will be
asserted by the Mortgagor or its Affiliates (or any third party defense or
offset now known to the Mortgagor or its Affiliates) or to any of the
Obligations secured hereby for so long as any portion of the Obligations is
outstanding, other than payment of the Obligations.

 

SECTION 1.02.              Amended and Restated Credit Agreement; Certain
Amounts.

 

(a)             This Mortgage is given pursuant to the Amended and Restated
Credit Agreement. To the extent there is a specific conflict between the terms
hereof and the terms of the Amended and Restated Credit Agreement, the terms of
the Amended and Restated Credit Agreement shall control; provided, however, that
to the extent the representations and covenants contained in this Mortgage
(including but not limited those set forth in Section 1.01) are more stringent
or expansive than comparable representations and covenants contained in the
Amended and Restated Credit Agreement, the representations and covenants
contained herein shall be construed to supplement the representations and
covenants in the Amended and Restated Credit Agreement without creating a
conflict or inconsistency therewith, and the Mortgagor shall be bound to the
more stringent or expansive representations and covenants hereunder.

 

(b)             Without limiting the terms of the Amended and Restated Credit
Agreement, if any remedy or right of Mortgagee pursuant hereto is acted upon by
the Mortgagee or if any actions or proceedings (including any bankruptcy,
insolvency or reorganization proceedings) are commenced in which the Mortgagee
is obliged to defend or uphold or enforce this Mortgage or the rights of the
Mortgagee hereunder, the Mortgagor will pay all reasonable sums, including
reasonable attorneys’ fees and disbursements, incurred by the Mortgagee related
to the exercise of any remedy or right of the Mortgagee pursuant hereto or for
the reasonable expense of any such action or proceeding together with all
statutory or other costs, disbursements and allowances, interest thereon from
the date of demand for

 

213

--------------------------------------------------------------------------------


 

payment thereof at the rate specified in clause (c) of Section 2.13 of the
Amended and Restated Credit Agreement (the “Default Interest Rate”), and such
sums and the interest thereon shall, to the extent permissible by law, be a lien
on the Mortgaged Property prior to any right, title to, interest in or claim
upon the Mortgaged Property attaching or accruing subsequent to the recording of
this Mortgage and shall be secured by this Mortgage to the extent permitted by
law. Any payment of amounts due under this Mortgage not made on or before the
due date for such payments shall accrue interest daily without notice from the
due date until paid at the Default Interest Rate, and such interest at the
Default Interest Rate shall be due upon demand by the Mortgagee.

 

SECTION 1.03. Payment of Taxes, Liens and Charges. In the event of the passage
of any state, Federal, municipal or other governmental law, order, rule or
regulation subsequent to the date hereof (i) deducting from the value of real
property for the purpose of taxation any lien or encumbrance thereon or in any
manner changing or modifying the laws now in force governing the taxation of
this Mortgage or debts secured by mortgages or deeds of trust (other than laws
governing income, franchise and similar taxes generally) or the manner of
collecting taxes thereon and (ii) imposing a tax to be paid by the Mortgagee,
either directly or indirectly, on this Mortgage or any of the Loan Documents or
to require an amount of taxes to be withheld or deducted therefrom, the
Mortgagor will promptly notify the Mortgagee of such event. In such event and to
the extent permitted by law, and without limiting the terms of the Amended and
Restated Credit Agreement, the Mortgagor shall (i) agree to enter into such
further instruments as may be reasonably necessary or desirable to obligate the
Mortgagor to make any applicable additional payments and (ii) make such
additional payments.

 

SECTION 1.04. Insurance. The Mortgagor will keep or cause to be kept the
Improvements and the Personal Property insured against such risks, and in the
manner, required by Section 5.07 of the Amended and Restated Credit Agreement.

 

SECTION 1.05.       Assignment of Leases and Rents.

 

(a)             The Mortgagor hereby irrevocably and absolutely grants,
transfers and assigns all of its right, title and interest in all Third Party
Leases, together with any and all extensions and renewals thereof for purposes
of securing and discharging the performance by the Mortgagor of the Obligations.
Except to the extent permitted by the Amended and Restated Credit Agreement, the
Mortgagor has not assigned or executed any assignment of, and will not assign or
execute any assignment of, any other Third Party Lease or their respective Rents
to anyone other than the Mortgagee.

 

(b)             At the Mortgagor’s request, the Mortgagee shall enter into a
Subordination, Nondisturbance and Attornment Agreement with respect to all Third
Party Leases entered into after the date hereof, and shall use commercially
reasonable efforts to require that such agreement be substantially as set forth
in Exhibit D hereto.

 

(c) Subject to Section 1.05(d), the Mortgagor has assigned and transferred to
the Mortgagee all of the Mortgagor’s right, title and interest in and to the
Rents now or hereafter arising from each Third Party Lease heretofore or
hereafter made or agreed to by Mortgagor, it being intended that this assignment
establish, subject to Section 1.05(d), an absolute transfer and assignment of
all Rents and all Third Party Leases to the Mortgagee and not merely to grant a
security interest therein. Subject to Section 1.05(d), the Mortgagee may in the
Mortgagor’s name and stead (with or without first taking possession of any of
the Mortgaged Property personally or by receiver as provided herein) operate the
Mortgaged Property and rent, lease or let all or any portion of any of the
Mortgaged Property to any party or parties at such rental and upon such terms as
the Mortgagee shall, in its reasonable discretion, determine, and may collect
and have the benefit of all of said Rents arising from or accruing at any time
thereafter or that may thereafter become due under any Third Party Lease.

 

214

--------------------------------------------------------------------------------


 

(d)             So long as an Event of Default shall not have occurred and be
continuing, and subject to the Mortgagor’s compliance with the provisions of
Section 5.14 of the Amended and Restated Credit Agreement, the Mortgagee will
not exercise any of its rights under Section 1.05(c), and the Mortgagor shall
receive and collect the Rents accruing under any Lease; but after the occurrence
and during the continuance of any Triggering Event, the Mortgagee may, at its
option, receive and collect all Rents and, from and after the occurrence and
during the continuance of an Event of Default, enter upon the Premises and
Improvements through its officers, agents, employees or attorneys for such
purpose and for the operation and maintenance thereof. The Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Triggering Event or an Event of Default sent by the
Mortgagee to any such tenant or any of such tenant’s successors in interest, and
thereafter to pay Rents to the Mortgagee without any obligation or right to
inquire as to whether a Triggering Event or an Event of Default actually exists
and even if some notice to the contrary is received from the Mortgagor, who
shall have no right or claim against any such tenant or successor in interest
for any such Rents so paid to the Mortgagee. Each tenant or any of such tenant’s
successors in interest from whom the Mortgagee or any officer, agent, attorney
or employee of the Mortgagee shall have collected any Rents, shall be authorized
to pay Rents to the Mortgagor only after such tenant or any of their successors
in interest shall have received written notice from the Mortgagee that the
Triggering Event or Event of Default is no longer continuing, unless and until a
further notice of a Triggering Event or Event of Default is given by the
Mortgagee to such tenant or any of its successors in interest.

 

(e)             The Mortgagee will not become a mortgagee in possession so long
as it does not enter or take actual possession of the Mortgaged Property. In
addition, the Mortgagee shall not be responsible or liable for performing any of
the obligations of the tenant under any Subject Lease, or of the landlord under
any Third Party Lease, for any waste by any tenant, or others, for any dangerous
or defective conditions of any of the Mortgaged Property, for negligence in the
management, upkeep, repair or control of any of the Mortgaged Property or any
other act or omission by any other person.

 

(f) At any time after the occurrence and during the continuance of an Event of
Default and no more than once annually otherwise, Mortgagor shall furnish to the
Mortgagee, within thirty (30) days after a request by the Mortgagee to do so, a
written statement containing the names of all tenants, subtenants and
concessionaires of the Premises or the Improvements, the terms (i.e., expiration
dates) of any Lease, the space occupied and the rentals or license fees payable
thereunder.

 

SECTION 1.06. Restrictions on Transfers and Encumbrances. Except as permitted by
the Amended and Restated Credit Agreement, the Mortgagor shall not directly or
indirectly sell, convey, alienate, assign, lease, sublease, license, mortgage,
pledge, encumber or otherwise transfer, create, consent to or suffer the
creation of any lien, charge or any form of encumbrance upon any interest in or
any part of the Mortgaged Property, or be divested of its title to the Mortgaged
Property or any interest therein in any manner or way, whether voluntarily or
involuntarily (other than resulting from a condemnation), or engage in any
common, cooperative, joint, time-sharing or other congregate ownership of all or
part thereof; provided, however, that the Mortgagor may in the ordinary course
of business within reasonable commercial standards, enter into easement or
covenant agreements that relate to and/or benefit the operation of the Mortgaged
Property and that do not materially adversely affect the use and operation of
the same (including customary utility easements that service the Mortgaged
Property, which are permitted).

 

SECTION 1.07. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state

 

215

--------------------------------------------------------------------------------


 

wherein the Premises are located (the “UCC”). The Mortgagor has hereby granted
unto the Mortgagee a security interest in and to all the Mortgaged Property
described in this Mortgage that is not real property, and simultaneously with
the recording of this Mortgage, the Mortgagor has filed or will file UCC
financing statements, and will file continuation statements prior to the lapse
thereof, at the appropriate offices in the State in which the Premises are
located (or in such other jurisdictions as reasonably requested by the
Collateral Agent) to perfect the security interest granted by this Mortgage in
all the Mortgaged Property that is not real property. Without limiting the
foregoing, the Mortgagor hereby designates the Collateral Agent as the
Mortgagor’s true and lawful attorney, exercisable by the Collateral Agent
whether or not an Event of Default exists, with full power of substitution, at
the Collateral Agent’s option, to file one or more financing statements,
continuation statements or other documents as it determines reasonably necessary
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the security interest granted by the Mortgagor, without the signature of the
Mortgagor (the Mortgagor hereby appointing the Collateral Agent as the
Mortgagor’s attorney to sign the Mortgagor’s name to any such instrument or
document, whether or not an Event of Default exists), and naming the Mortgagor
as debtor and the Collateral Agent as secured party. Any such Financing
Statement may indicate the collateral as “all assets” of the Mortgagor, “all
personal property” of the Mortgagor or words of similar effect, regardless of
whether any particular asset comprised in the collateral falls within the scope
of Article 9 of the UCC. The Mortgagee shall have all rights with respect to the
part of the Mortgaged Property that is the subject of a security interest
afforded by the UCC in addition to, but not in limitation of, the other rights
afforded the Mortgagee hereunder and under the Security Agreement.

 

SECTION 1.08. Filing and Recording. The Mortgagor will cause this Mortgage, any
other security instrument creating a security interest in or evidencing the lien
hereof upon the Mortgaged Property and each instrument of further assurance to
be filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect the lien hereof upon, and the security interest of the Mortgagee in, the
Mortgaged Property. The Mortgagor will pay all filing, registration or recording
fees, and all reasonable expenses incidental to the execution and acknowledgment
of this Mortgage, any mortgage supplemental hereto, any security instrument with
respect to the Personal Property, and any instrument of further assurance and
all Federal, state, county and municipal recording, documentary or intangible
taxes and other taxes, duties, imposts, assessments and charges arising out of
or in connection with the execution, delivery and recording of this Mortgage,
any mortgage supplemental hereto, any security instrument with respect to the
Personal Property or any instrument of further assurance.

 

SECTION 1.09. Additions to Mortgaged Property. Except to the extent specifically
excluded from the Mortgaged Property pursuant to the Granting Clauses hereof,
all right, title and interest of the Mortgagor in and to all extensions,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to the Mortgagor or constructed, assembled or placed by the Mortgagor
upon the Premises or the Improvements, and all conversions of the security
constituted thereby, immediately upon such acquisition, release, construction,
assembling, placement or conversion, as the case may be, and in each such case
without any further mortgage, conveyance, assignment or other act by the
Mortgagor, shall become subject to the lien and security interest of this
Mortgage as fully and completely and with the same effect as though now owned by
the Mortgagor and specifically described in the grant of the Mortgaged Property
above, but at any and all times the Mortgagor will execute and deliver to the
Mortgagee any and all such further assurances, mortgages, conveyances or
assignments thereof as the Mortgagee may reasonably require for the purpose of
expressly and specifically subjecting the same to the lien and security interest
of this Mortgage.

 

SECTION 1.10.              No Claims Against Mortgagee. Nothing contained in
this Mortgage shall constitute any consent or request by the Mortgagee, express
or implied, for the performance of any

 

216

--------------------------------------------------------------------------------


 

labor or services or the furnishing of any materials or other property in
respect of the Mortgaged Property or any part thereof, nor as giving the
Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against the
Mortgagee in respect thereof.

 

SECTION 1.11. Fixture Filing. Certain of the Mortgaged Property includes items
of personal property which are or are to become “fixtures” (as that term is
defined in the UCC) on the Land. To the extent permitted under applicable law,
the filing hereof in the real estate records of the county in which such
Mortgaged Property is located shall also operate from the date of such recording
as a financing statement filed as a fixture filing with respect to such
Mortgaged Property that is or may become fixtures, and the following information
is applicable for the purpose of such fixture filing, to wit:

 

Name and Address of the debtor:

 

The Mortgagor having the address described in the Preamble hereof.

 

The Mortgagor is a [                        ]organized under the laws of the
State of [                  ]whose Organization Number is [                 ],
and whose Taxpayer Identification Number is

1              1.

 

Name and Address of the secured party:

 

The Mortgagee having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.

 

 

 

This Financing Statement covers the following types or items of property:

 

The Mortgaged Property.

This instrument covers goods or items of personal property which are or are to
become fixtures upon the property.

The Mortgagor is the record owner of the Owned Land and the record owner(s) of
the Leased Land are identified on Exhibit B-1 annexed hereto and incorporated
herein.

 

In addition, the Mortgagor hereby authorizes the Mortgagee to file appropriate
financing and continuation statements under the UCC in effect in the
jurisdiction in which the Mortgaged Property is located or where the Mortgagor
is located/organized or any other applicable jurisdiction as may be required by
law in order to create, establish, preserve and protect the liens and security
interests intended to be granted to the Mortgagee pursuant to this Mortgage in
the Mortgaged Property.

 

SECTION 1.12. Estoppel Certificates. The Mortgagor, within thirty (30) Business
Days upon request by mail, shall furnish the Mortgagee a written statement, duly
acknowledged, of the amount of the Obligations then secured by this Mortgage and
whether any offsets or defenses exist against any such Obligations.

 

ARTICLE H



Defaults and Remedies

 

SECTION 2.01. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of the Mortgagee (except with respect to
an Event of Default under Section 7.01(h) or (i) of the Amended and Restated
Credit Agreement, in which case such amounts shall be automatically due and
payable in full without written demand), the Mortgagor will pay to the Mortgagee
all amounts due hereunder and such further amount as shall be sufficient to
cover the costs and expenses of collection, including reasonable attorneys’
fees, disbursements and expenses incurred by the

 

217

--------------------------------------------------------------------------------


 

Mortgagee and the Mortgagee shall be entitled and empowered to institute an
action or proceedings at law or in equity for the collection of the sums so due
and unpaid, to prosecute any such action or proceedings to judgment or final
decree, to enforce any such judgment or final decree against the Mortgagor and
to collect, in any manner provided by law, all moneys adjudged or decreed to be
payable.

 

SECTION 2.02. Rights to Take Possession, Operate and Apply Revenues.

 

(a)             If an Event of Default shall occur and be continuing, the
Mortgagor shall, upon demand of the Mortgagee, forthwith surrender to the
Mortgagee actual possession of the Mortgaged Property and, if and to the extent
not prohibited by applicable law, the Mortgagee itself, or by such officers or
agents as it may appoint, may then enter and take possession of all or any
portion of the Mortgaged Property without the appointment of a receiver or an
application therefor, exclude the Mortgagor and its agents and employees wholly
therefrom, and have access to the books, papers and accounts of the Mortgagor
relating to the Mortgaged Property.

 

(b)             If the Mortgagor shall for any reason fail to surrender or
deliver the Mortgaged Property or any part thereof after such demand by the
Mortgagee, the Mortgagee may to the extent not prohibited by applicable law,
obtain a judgment or decree conferring upon the Mortgagee the right to immediate
possession or requiring the Mortgagor to deliver immediate possession of the
Mortgaged Property to the Mortgagee, to the entry of which judgment or decree
the Mortgagor hereby specifically consents. The Mortgagor will pay to the
Mortgagee, upon demand, all reasonable expenses of obtaining such judgment or
decree, including reasonable compensation to the Mortgagee’s attorneys and
agents with interest thereon at the Default Interest Rate; and all such expenses
and compensation shall, until paid, be secured by this Mortgage.

 

(c)             Upon every such entry or taking of possession, the Mortgagee
may, to the extent not prohibited by applicable law, hold, store, use, operate,
manage and control the Mortgaged Property, conduct the business thereof and,
from time to time, (i) make all necessary and proper maintenance, repairs,
renewals, replacements, additions, betterments and improvements thereto and
thereon, (ii) purchase or otherwise acquire additional fixtures, personalty and
other property, (iii) insure or keep the Mortgaged Property insured, (iv) manage
and operate the Mortgaged Property and exercise all the rights and powers of
Mortgagor to the same extent as the Mortgagor could in its own name or otherwise
with respect to the same, or (v) enter into any and all agreements with respect
to the exercise by others of any of the powers herein granted the Mortgagee, all
as may from time to time be directed or determined by the Mortgagee to be in its
best interest and the Mortgagor hereby appoints the Mortgagee as its true and
lawful attorney-in-fact and agent, for the Mortgagor and in its name, place and
stead, in any and all capacities, to perform any of the foregoing acts. The
Mortgagee may collect and receive all the Rents, issues, profits and revenues
from the Mortgaged Property, including those past due as well as those accruing
thereafter, and, after deducting (i) all expenses of taking, holding, managing
and operating the Mortgaged Property (including compensation for the services of
all persons employed for such purposes), (ii) the costs of all such maintenance,
repairs, renewals, replacements, additions, betterments, improvements, purchases
and acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as the Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of the
Mortgagee, the Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment to the Mortgagee for the satisfaction of the
Obligations in accordance with Section 7.03 of the Amended and Restated Credit
Agreement and second, if there is any surplus, to the Mortgagor, subject to the
entitlement of others thereto under applicable law.

 

(d)             Whenever, before any sale of the Mortgaged Property under
Section 2.05, all Obligations secured hereby that are then due shall have been
paid and all Events of Default waived, the

 

218

--------------------------------------------------------------------------------


 

Mortgagee will surrender possession of the Mortgaged Property back to the
Mortgagor, its successors or assigns. The same right of taking possession shall,
however, arise again if any subsequent Event of Default shall occur and be
continuing.

 

SECTION 2.03. Right to Cure Mortgagor’s Failure to Perform. If an Event of
Default occurs and is continuing, the Mortgagee may pay, perform or observe the
term, covenant or condition the failure of which to observe resulted in such
Event of Default, and all payments made or costs or expenses incurred by the
Mortgagee in connection therewith shall be secured hereby and shall be, without
demand, promptly repaid by the Mortgagor to the Mortgagee with interest thereon
at the Default Interest Rate. The Mortgagee is hereby empowered to enter and to
authorize others to enter upon the Premises or the Improvements or any part
thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation to so perform or observe and
without thereby becoming liable to the Mortgagor, to any person in possession
holding under the Mortgagor or to any other person.

 

SECTION 2.04. Right to a Receiver. If an Event of Default shall occur and be
continuing, the Mortgagee, upon application to a court of competent
jurisdiction, shall be entitled as a matter of right to the appointment of a
receiver to take possession of and to operate the Mortgaged Property and to
collect and apply the Rents. The Mortgagee shall provide to the Mortgagor
written notice of such application prior to the appointment of a receiver. The
receiver shall have all of the rights and powers permitted to a receiver under
the laws of the state wherein the Mortgaged Property is located. The Mortgagor
shall pay to the Mortgagee upon demand all reasonable expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.04; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
promptly repaid by the Mortgagor to the Mortgagee with interest thereon at the
Default Interest Rate.

 

SECTION 2.05. Foreclosure and Sale.

 

(a)             If an Event of Default shall occur and be continuing, the
Mortgagee may elect to sell the Mortgaged Property or any part of the Mortgaged
Property by exercise of the power of foreclosure or of sale granted to the
Mortgagee by applicable law or this Mortgage. Alternatively, the Mortgagee may
commence a civil action to foreclose this Mortgage, or it may proceed and sell
the Mortgaged Property to satisfy any Obligation secured hereby. The Mortgagee
or an officer appointed by a judgment of foreclosure to sell the Mortgaged
Property, may sell all or such parts of the Mortgaged Property as may be chosen
by the Mortgagee at the time and place of sale fixed by it in a notice of sale,
either as a whole or in separate lots, parcels or items as the Mortgagee shall
deem expedient, and in such order as it may determine, at public auction to the
highest bidder. The Mortgagee or an officer appointed by a judgment of
foreclosure to sell the Mortgaged Property may postpone any foreclosure or other
sale of all or any portion of the Mortgaged Property by public announcement at
such time and place of sale, and from time to time thereafter may postpone such
sale by public announcement or subsequently noticed sale. Without further
notice, the Mortgagee or an officer appointed to sell the Mortgaged Property may
make such sale at the time fixed by the last postponement, or may, in its
discretion, give a new notice of sale. Any person, including the Mortgagor or
the Mortgagee or any designee or affiliate thereof, may purchase at such sale.

 

(b)             The Mortgaged Property may be sold subject to unpaid taxes and
Permitted Liens, and, after deducting all costs, fees and expenses of the
Mortgagee (including costs of evidence of title in connection with the sale),
the Mortgagee or an officer that makes any sale shall apply the proceeds of sale
in the manner set forth in Section 2.07.

 

219

--------------------------------------------------------------------------------

 

 


 

(c)             Any foreclosure or other sale of less than the whole of the
Mortgaged Property or any defective or irregular sale made hereunder shall not
exhaust the power of foreclosure or of sale provided for herein; and subsequent
sales may be made hereunder until the Obligations have been satisfied, or the
entirety of the Mortgaged Property has been sold.

 

(d)             If an Event of Default shall occur and be continuing, the
Mortgagee may instead of, or in addition to, exercising the rights described in
Section 2.05(a) above and either with or without entry or taking possession as
herein permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the Obligations, or the performance of any term, covenant, condition or
agreement of this Mortgage or any other Loan Document or any other right, or
(ii) to pursue any other remedy available to the Mortgagee, all as the Mortgagee
shall determine most effectual for such purposes.

 

(e) In the event all or part of the Mortgaged Property is included at any
foreclosure sale conducted pursuant hereto, a single total price for the
Mortgaged Property, or such part thereof as is sold, may be accepted by
Mortgagee with no obligation to distinguish between the application of such
proceeds amongst the property comprising the Mortgaged Property.

 

SECTION 2.06. Other Remedies.

 

(a)             In case an Event of Default shall occur and be continuing, the
Mortgagee may also exercise, to the extent not prohibited by law, any or all of
the remedies available to a secured party under the UCC of the State wherein the
Mortgaged Property is located. Without limiting the rights and remedies of the
Mortgagee, the Mortgagee may sell any part of the Mortgaged Property consisting
of Personal Property in a single lot with any other Mortgaged Property of any
type, whether real or personal.

 

(b)             In connection with a sale of the Mortgaged Property or any
Personal Property and the application of the proceeds of sale as provided in
Section 2.07, the Mortgagee shall be entitled to enforce payment of and to
receive up to the principal amount of the Obligations, plus all other charges,
payments and costs due under this, Mortgage, and to recover a deficiency
judgment for any portion of the aggregate principal amount of the Obligations
remaining unpaid, with interest.

 

SECTION 2.07. Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgaged Property, the Mortgagee shall receive the
proceeds of sale, no purchaser shall be required to see to the application of
the proceeds and the Mortgagee shall apply the proceeds of the sale together
with any Rents that may have been collected and any other sums that then may be
held by the Mortgagee under this Mortgage in accordance with the provisions of
Section 7.03 of the Amended and Restated Credit Agreement. The Mortgagee shall
have absolute discretion as to the time of application of any such proceeds,
moneys or balances in accordance with this Mortgage. Upon any sale of the
Mortgaged Property by the Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the Mortgagee
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Mortgaged Property so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Mortgagee or such officer or be answerable in
any way for the misapplication thereof.

 

SECTION 2.08. Mortgagor as Tenant Holding Over. If the Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by the
Mortgagee, at the Mortgagee’s election the Mortgagor shall be deemed a tenant
holding over and shall forthwith surrender possession to the purchaser or
purchasers at such sale or be summarily dispossessed or evicted according to
provisions of law applicable to tenants holding over.

 

220

--------------------------------------------------------------------------------


 

SECTION 2.09. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. The Mortgagor waives, to the extent not prohibited by law, (i) the benefit
of all laws now existing or that hereafter may be enacted providing for any
appraisement of any portion of the Mortgaged Property, (ii) the benefit of all
laws now existing or that may be hereafter enacted in any way extending the time
for the enforcement or the collection of amounts due under any of the
Obligations or creating or extending a period of redemption from any sale made
in collecting said debt or any other amounts due to the Mortgagee, (iii) any
right to at any time insist upon, plead, claim or take the benefit or advantage
of any law now or hereafter in force providing for any appraisement, homestead
exemption, valuation, stay, statute of limitations, extension or redemption, or
sale of the Mortgaged Property as separate tracts, units or estates or as a
single parcel in the event of foreclosure or notice of deficiency, and (iv) all
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of or each of the Obligations and
marshaling in the event of foreclosure of this Mortgage.

 

SECTION 2.10. Discontinuance of Proceedings. In case the Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to the Mortgagee, then and in every
such case the Mortgagor and the Mortgagee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of the
Mortgagee shall continue as if no such proceeding had been taken.

 

SECTION 2.11. Suits To Protect the Mortgaged Property. After the occurrence and
during the continuance of an Event of Default, the Mortgagee shall have power
(a) to institute and maintain suits and proceedings to prevent any impairment of
the Mortgaged Property by any acts that may be unlawful or in violation of this
Mortgage, (b) to preserve or protect its interest in the Mortgaged Property and
in the Rents arising therefrom and (c) to restrain the enforcement of or
compliance with any legislation or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid if the enforcement of or
compliance with such enactment, rule or order would impair the security or be
prejudicial to the interest of the Mortgagee hereunder.

 

SECTION 2.12. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting the Mortgagor, the Mortgagee shall, to the extent
permitted by law, be entitled to file such proofs of claim and other documents
as may be necessary or advisable in order to have the claims of the Mortgagee
allowed in such proceedings for the Obligations secured by this Mortgage at the
date of the institution of such proceedings and for any interest accrued, late
charges and additional interest or other amounts due or that may become due and
payable hereunder after such date.

 

SECTION 2.13. Possession by the Mortgagee. Notwithstanding the appointment of
any receiver, liquidator or trustee of the Mortgagor, any of its property or the
Mortgaged Property, the Mortgagee shall be entitled, to the extent not
prohibited by law, to remain in possession and control of all parts of the
Mortgaged Property now or hereafter granted under this Mortgage to the Mortgagee
in accordance with the terms hereof and applicable law.

 

SECTION 2.14. Waiver.

 

(a) No delay or failure by the Mortgagee to exercise any right, power or remedy
accruing upon any breach or Event of Default shall exhaust or impair any such
right, power or remedy or be construed to be a waiver of any such breach or
Event of Default or acquiescence therein; and every right, power and remedy
given by this Mortgage to the Mortgagee may be exercised from time to time and
as often as may be deemed expedient by the Mortgagee. No consent or waiver by
the Mortgagee to

 

221

--------------------------------------------------------------------------------


 

or of any breach or default by the Mortgagor in the performance of the
Obligations shall be deemed or construed to be a consent or waiver to or of any
other breach or Event of Default in the performance of the same or any other
Obligations by Mortgagor hereunder. No failure on the part of the Mortgagee to
complain of any act or failure to act or to declare an Event of Default,
irrespective of how long such failure continues, shall constitute a waiver by
the Mortgagee of its rights hereunder or impair any rights, powers or remedies
consequent on any future Event of Default by the Mortgagor.

 

(b) Even if the Mortgagee (i) grants some forbearance or an extension of time
for the payment of any sums secured hereby, (ii) takes other or additional
security for the payment of any sum secured hereby, (iii) waives or does not
exercise some right granted herein or under the Loan Documents, (iv) releases a
part of the Mortgaged Property from this Mortgage, (v) agrees to change some of
the terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating the
Mortgagee’s lien on the Mortgaged Property hereunder; no such act or omission
shall preclude the Mortgagee from exercising any other right, power or privilege
herein granted or intended to be granted in the event of any Event of Default
then made or of any subsequent Event of Default; nor, except as otherwise
expressly provided in an instrument executed by the Mortgagee, shall this
Mortgage be altered thereby. In the event of the sale or transfer by operation
of law or otherwise of all or part of the Mortgaged Property, the Mortgagee is
hereby authorized and empowered to deal with any vendee or transferee with
reference to the Mortgaged Property secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

 

SECTION 2.15. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to the Mortgagee by this Mortgage is intended to be exclusive of any
other right, power or remedy, and each and every such right, power and remedy
shall be cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.

 

ARTICLE In

 

Miscellaneous

 

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Mortgage, and this Mortgage shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein or therein.

 

SECTION 3.02. Notices. All notices and communications hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Amended and Restated Credit Agreement.

 

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of the Mortgagor and the permitted successors and assigns
of the Mortgagee.

 

222

--------------------------------------------------------------------------------


 

SECTION 3.04.              Satisfaction and Cancellation.

 

(a)             The conveyance to the Mortgagee of the Mortgaged Property as
security, created and consummated by this Mortgage shall terminate when all the
Obligations have been indefeasibly paid in full (other than contingent
indemnification obligations with respect to then unasserted claims which,
pursuant to the terms of the Amended and Restated Credit Agreement, this
Mortgage, the other Loan Documents or any other agreements relating to
Obligations secured hereby, survive the termination of the Amended and Restated
Credit Agreement, this Mortgage, the other Loan Documents or such other
agreements), the Lenders have no further commitment to lend, the L/C Exposure
and any Obligations in respect of Bank Products or Cash Management Services have
been reduced to zero or collateralized to the satisfaction of the Administrative
Agent and/or the Issuing Bank has no further commitment to issue Letters of
Credit under the Amended and Restated Credit Agreement, at which time the
Collateral Agent shall deliver to the Mortgagor such documents which the
Mortgagor shall reasonably request to evidence the termination of this Mortgage.
Any execution and delivery of termination documents pursuant to this
Section 3.04 shall be without recourse to or warranty by the Collateral Agent.

 

(b)             Upon a sale or financing by the Mortgagor of all or any portion
of the Mortgaged Property to any Person which is not a Loan Party that is
permitted under the Amended and Restated Credit Agreement or otherwise consented
to by the Required Lenders and the application of the Net Proceeds of such sale
or financing in accordance with the Amended and Restated Credit Agreement, the
lien of this Mortgage shall be automatically released from the applicable
portion of the Mortgaged Property. The Mortgagor shall give the Mortgagee notice
of any sale or financing of the Mortgaged Property as required by the Amended
and Restated Credit Agreement.

 

(c) In connection with any termination or release (i) pursuant to paragraph
(a) above, this Mortgage shall be canceled of record, and (ii) pursuant to
paragraph (b) above, this Mortgage shall be released or partially released, as
appropriate, of record as to such Mortgaged Property, in each case at the
request and at the expense of the Mortgagor. The Mortgagee shall execute any
documents reasonably requested by the Mortgagor to accomplish the foregoing or
to accomplish any release contemplated by paragraph (b) and the Mortgagor will
pay all costs and expenses, including reasonable attorneys’ fees, disbursements
and other charges, incurred by the Mortgagee in connection with the preparation
and execution of such documents.

 

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that the Mortgagee is permitted to perform hereunder may be performed by the
Mortgagee or any person or entity designated by the Mortgagee. Each appointment
of the Mortgagee as attorney-in-fact for the Mortgagor under this Mortgage is
irrevocable, with power of substitution and coupled with an interest. Except as
otherwise provided herein, the Mortgagee has the right to refuse to grant its
consent, approval or acceptance or to indicate its satisfaction, in its sole
discretion, whenever such consent, approval, acceptance or satisfaction is
required hereunder.

 

SECTION 3.06. Multisite Real Estate Transaction. The Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. The Mortgagor agrees that the lien of this Mortgage
shall be absolute and unconditional and shall not in any manner be affected or
impaired by any acts or omissions whatsoever of the Mortgagee and without
limiting the generality of the foregoing, the lien hereof shall not be impaired
by any acceptance by the Mortgagee of any security for or guarantees of any of
the Obligations hereby secured, or by any failure, neglect or omission on the
part of the Mortgagee to realize upon or protect any

 

223

--------------------------------------------------------------------------------


 

Obligation or indebtedness hereby secured or any collateral security therefor
including the Other Mortgages and other Security Documents. The lien hereof
shall not in any manner be impaired or affected by any release (except as to the
property released), sale, pledge, surrender, compromise, settlement, renewal,
extension, indulgence, alteration, changing, modification or disposition of any
of the Obligations secured or of any of the collateral security therefor,
including the Other Mortgages and other Security Documents or of any guarantee
thereof, and the Mortgagee may at its discretion foreclose, exercise any power
of sale, or exercise any other remedy available to it under any or all of the
Other Mortgages and other Security Documents without first exercising or
enforcing any of its rights and remedies hereunder. Such exercise of the
Mortgagee’s rights and remedies under any or all of the Other Mortgages and
other Security Documents shall not in any manner impair the indebtedness hereby
secured or the lien of this Mortgage and any exercise of the rights or remedies
of the Mortgagee hereunder shall not impair the lien of any of the Other
Mortgages and other Security Documents or any the Mortgagee’s rights and
remedies thereunder. The Mortgagor specifically consents and agrees that the
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.

 

SECTION 3.07. Amendments; Waivers; Etc. This Mortgage cannot be modified,
changed or discharged except by an agreement in writing, duly acknowledged in
form for recording, signed by the Mortgagor and the Mortgagee with the consent
of the Secured Parties to the extent provided in the Amended and Restated Credit
Agreement. For purposes hereof, a statement by the Mortgagee in any modification
or supplement to this Mortgage to the effect that such modification or
supplement has been consented to by the Secured Parties as provided in
Section 9.02 of the Amended and Restated Credit Agreement shall be conclusive
evidence of such consent and it shall not be necessary for a copy of such
consent to be recorded with such modification or supplement as a condition to
such modification or supplement being recorded in the appropriate real estate
records.

 

SECHON 3.08. Severability. If any term or provision of this Mortgage or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Mortgage, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Mortgage shall be valid and enforceable to the maximum extent
permitted by law. [FOR USE IN NY AND FOR MORTGAGES ENCUMBERING PRINCIPAL
PROPERTIES ONLY - This Mortgage secures only a portion of the indebtedness owing
or which may become owing by the Mortgagor to the Mortgagee and the other
Secured Parties. The parties agree that any payments or repayments of such
indebtedness shall be deemed to apply first to the portion of the indebtedness
that is not secured hereby, it being the parties’ intent that the portion of the
indebtedness last remaining unpaid shall be deemed secured hereby.] [FOR USE IN
ALL MORTGAGES NOT COVERED BY THE FOREGOING - Notwithstanding any payment of any
part of the Obligations (whether voluntary or under foreclosure or other
enforcement action or procedure or otherwise) the lien of this Mortgage shall
continue to encumber all of the Mortgaged Property, it being the parties’ intent
that the portion of the indebtedness last remaining unpaid shall be deemed
secured hereby.]

 

224

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Subject Leases

 

SEC I  ION 4.01.              The Subject Leases.

 

(a)             Each Subject Lease is in full force and effect in accordance
with the terms thereof, and has not been modified except as expressly set forth
in that certain letter agreement dated as of the date hereof given by, among
others, the Mortgagor for the benefit of the Collateral Agent and the other
Secured Parties. To the best knowledge of the Mortgagor, no material default
exists, and no event or act has occurred and no condition exists which with the
passage of time or the giving of notice or both would constitute a material
default, under any Subject Lease. The execution and delivery of this Mortgage by
the Mortgagor (i) does not require the consent or approval of the landlord under
any Subject Lease and (ii) will not violate or result in a default under any
Subject Lease.

 

(b)             The Mortgagor shall at all times promptly and faithfully keep
and perform in all material respects, or cause to be kept and performed in all
material respects, all the covenants and conditions contained in each Subject
Lease by the lessee therein to be kept and performed by it and shall in all
material respects conform to and comply with the terms and conditions of each
Subject Lease and the Mortgagor further covenants that it will not do or permit
anything to be done, the doing of which, or refrain from doing anything, the
omission of which, will materially impair the security of this Mortgage or will
be reason for declaring a default under any Subject Lease.

 

(c)             The Mortgagor shall furnish to the Mortgagee promptly upon the
Mortgagee’s reasonable request any and all information concerning the
performance by the Mortgagor and the landlord under any Subject Lease of the
covenants of any Subject Lease, including, without limitation, all notices of
default.

 

(d)             After the occurrence and during the continuance of an Event of
Default, the Mortgagor hereby agrees that the Mortgagee may (but shall not be
obligated to) take any such action as the Mortgagee deems necessary or desirable
to cure, in whole or in part, any failure of compliance by the Mortgagor under
any Subject Lease; and upon the receipt by the Mortgagee from the Mortgagor or
the landlord under any Subject Lease of any written notice of default by the
Mortgagor as the lessee thereunder, the Mortgagor may rely thereon, and such
notice shall constitute full authority and protection to the Mortgagee for any
action taken or omitted to be taken in good faith reliance thereon. All sums,
including reasonable attorneys’ fees, so expended by the Mortgagee to cure or
prevent any such default, or expended to sustain the lien of this Mortgage or
its priority, shall be deemed secured by this Mortgage and shall be paid by the
Mortgagor on demand, with interest accruing thereon at the Default Interest
Rate. Subject to the provisions set forth in the first sentence of this
Section 4.01(d), the Mortgagor hereby expressly grants to the Mortgagee (subject
to the terms of each Subject Lease), and agrees that the Mortgagee shall have,
the absolute and immediate right to enter in and upon the Leased Land and the
Improvements or any part thereof to such extent and as often as the Mortgagee,
in its discretion, deems necessary or desirable in order to cure any such
default or alleged default by the Mortgagor.

 

(e)             Upon the occurrence and during the continuance of any Event of
Default hereunder, the Mortgagor hereby agrees that all lessee’s options,
elections and approval rights, together with the right of termination,
cancellation, modification, change, supplement, alteration or amendment of each
Subject Lease, all of which have been assigned for collateral purposes to the
Mortgagee, shall automatically vest exclusively in and be exercisable solely by
the Mortgagee.

 

(f)              So long as this Mortgage is in effect, there shall be no merger
of any Subject Lease or any interest therein, or of the leasehold estate created
thereby, with the fee estate in the Land or any portion thereof by reason of the
fact that such Subject Lease or such interest therein may be held directly or
indirectly by or for the account of any person who shall hold the landlord’s
leasehold estate or fee estate in the Land or any portion thereof or any
interest of the landlord under such Subject Lease. In case the Mortgagor
acquires fee title to the Land, this Mortgage shall attach to and cover and be a
lien upon the fee title or such other estate so acquired, and such fee title or
other estate shall, without further

 

225

--------------------------------------------------------------------------------


 

assignment, mortgage or conveyance, become and be subject to the lien of and
covered by this Mortgage. The Mortgagor shall notify the Mortgagee of any such
acquisition and, on written request by the Mortgagee, shall cause to be executed
and recorded all such other and further assurances or other instruments in
writing as may in the reasonable opinion of the Mortgagee be necessary or
appropriate to effect the intent and meaning hereof and shall deliver to the
Mortgagee an endorsement to the Mortgagee’s loan title insurance policy insuring
that such fee title or other estate is subject to the lien of this Mortgage.

 

(g)             In the event that the Mortgagor as lessee under any Subject
Lease exercises any option or right to purchase any parcel of land which option
or right is granted under said Subject Lease, then upon the vesting of the title
of such parcel in the Mortgagor, this Mortgage shall attach to and cover and be
a lien upon the fee title or such other estate so acquired, and such fee title
or other estate shall, without further assignment, mortgage or conveyance,
become and be subject to the lien of and covered by this Mortgage.

 

(h)             If any action or proceeding shall be instituted to evict the
Mortgagor or to recover possession of any leasehold parcel or any part thereof
or interest therein or any action or proceeding otherwise affecting any Subject
Lease or this Mortgage shall be instituted, then the Mortgagor will, within
fifteen (15) days of service thereof on or to the Mortgagor, deliver to the
Mortgagee any notice of motion, order to show cause and of all other provisions,
pleadings, and papers, however designated, served in any such action or
proceeding.

 

(i)              The lien of this Mortgage shall attach to all of the
Mortgagor’s rights and remedies at any time arising under or pursuant to
Subsection 365(h) of the Bankruptcy Code, 11 U.S.C. 365(h), as the same may
hereafter be amended (the “Bankruptcy Code”), including, without limitation, all
of the Mortgagor’s rights to remain in possession of each leasehold parcel,
provided, however, that the Mortgagee shall have no right to exercise such
rights and remedies unless an Event of Default has occurred and is continuing.
The Mortgagor shall, after obtaining knowledge thereof, promptly notify the
Mortgagee of any filing by or against the lessor or fee owner of any leasehold
parcel of a petition under the Bankruptcy Code. At the Mortgagee’s request, the
Mortgagor shall promptly deliver to the Mortgagee, following receipt, copies of
any and all notices, summonses, pleadings, applications and other documents
received by the Mortgagor in connection with any such petition and any
proceedings relating thereto.

 

(j)              If there shall be filed by or against the Mortgagor a petition
under the Bankruptcy Code and the Mortgagor, as lessee under any Subject Lease,
shall determine to reject such Subject Lease pursuant to Section 365(a) of the
Bankruptcy Code, then the Mortgagor shall give the Mortgagee not less than
twenty days’ prior notice of the date on which the Mortgagor shall apply to the
Bankruptcy Court for authority to reject such Subject Lease. The Mortgagee shall
have the right, but not the obligation, to serve upon the Mortgagor within such
twenty (20) day period a notice stating that the Mortgagee demands that the
Mortgagor assume and assign such Subject Lease to the Mortgagee pursuant to
Section 365 of the Bankruptcy Code. If the Mortgagee shall serve upon the
Mortgagor the notice described in the preceding sentence, the Mortgagor shall
not seek to reject such Subject Lease and shall comply with the demand provided
for in the preceding sentence.

 

(k) Effective upon the entry of an order for relief with respect to the
Mortgagor under the Bankruptcy Code, the Mortgagor hereby assigns and transfers
to the Mortgagee a non-exclusive right to apply to the Bankruptcy Court under
Subsection 365(d)(4) of the Bankruptcy Code for an order extending the period
during which any Subject Lease may be rejected or assumed.

 

226

--------------------------------------------------------------------------------


 

(I) No release or forbearance of any of the Mortgagor’s obligations under any
Subject Lease, pursuant to the terms thereof or otherwise, shall release the
Mortgagor from any of its obligations under this Mortgage.

 

ARTICLE V

 

Particular Provisions

 

This Mortgage is subject to the following provisions relating to the particular
laws of the State wherein the Premises are located:

 

SECTION 5.01. Applicable Law, Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the State of
New York; provided, however, that the provisions of this Mortgage relating to
the creation, perfection and enforcement of the lien and security interest
created by this Mortgage in respect of the Mortgaged Property and the exercise
of each remedy provided hereby, including the power of foreclosure or power of
sale procedures set forth in this Mortgage, shall be governed by and construed
in accordance with the internal law of the State where the Mortgaged Property is
located, and the Mortgagor and the Mortgagee agrees to submit to jurisdiction
and the laying of venue for any suit on this Mortgage in such state. The terms
and provisions set forth in Appendix A attached hereto are hereby incorporated
by reference as though fully set forth herein. In the event of any conflict
between the terms and provisions contained in the body of this Mortgage and the
terms and provisions set forth in Appendix A, the terms and provisions set forth
in Appendix A shall govern and control.

 

SECTION 5.02. Security Agreement. It is expressly agreed that the enumeration of
any specific articles of property included in the definition of Mortgaged
Property shall in no way result in or be held to modify or limit the scope of
any “Collateral” (as defined in the Security Agreement) for the Obligations.

 

[Signature Page Follows]

 

227

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to the
Mortgagee by the Mortgagor on the date of the acknowledgment attached hereto.

 

 

 

 

[MORTGAGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

228

--------------------------------------------------------------------------------


 

County of                                     , State of

 

On December                            , 2007, before me, the undersigned
officer,                               personally appeared
                                                     personally known and
acknowledged himself / herself to me (or proved to me on the basis of
satisfactory evidence) to be the                                              of
                              (hereinafter, the “Corporation”) and that as such
officer, being duly sworn, and being authorized to do so pursuant to its bylaws
or a resolution of its board of directors, executed, subscribed and acknowledged
the due execution of the foregoing instrument for the purposes therein
contained, by signing the name of the Corporation by himself / herself in his /
her authorized capacity as such officer as his / her free and voluntary act and
deed and the free and voluntary act and deed of said Corporation.

 

Witness my hand and official seal.

 

 

 

 

Notary Public

 

 

229

--------------------------------------------------------------------------------


 

 

 

Exhibit D

 

 

to Mortgage

 

--------------------------------------------------------------------------------


 

Exhibit A to Mortgate - Legal

Descriptions of Owned Land

 

--------------------------------------------------------------------------------


 

Exhibit B to

Mortgae -

 

--------------------------------------------------------------------------------


 

Subject Leases

 

--------------------------------------------------------------------------------


 

Ex. B-1 to Mortgage

Record Owner(s) of Leased Land

 

--------------------------------------------------------------------------------


 

Legal Descriptions of Leased Land

 

--------------------------------------------------------------------------------


 

 

 

Exhibit D

 

 

to Mortgate

 

Form of Subordination, Nondisturbance
and Attornment Agreement

 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

AGREEMENT made as of [                1 among the following parties: Bank of
America, N.A., as Collateral Agent (hereinafter referred to as “Mortgagee”);
[                                          (hereinafter referred to as
“Landlord”), and [                                 ](hereinafter referred to as
“Tenant”).

 

RECITALS:

 

A.                                         A syndicate of Lenders, including the
Mortgagee, has made a loan to Landlord [Landlord’s parent company, which loan is
guaranteed by Landlord and] secured by a mortgage (hereinafter called the
“Mortgage”) covering a parcel of land [owned] [leased] by Landlord and described
on Exhibit A annexed hereto and made part hereof, together with the improvements
erected or to be erected thereon (said parcel of land and improvements being
hereinafter called the “Shopping Center”).

 

B.                                         Pursuant to a [lease] [sublease]
entered into between Landlord and Tenant dated as of
[                            ] as amended by [                          ]
(hereinafter called the “Lease”), a copy of which has been delivered to
Mortgagee, Landlord leases to Tenant a portion of the Shopping Center, more
particularly described in the Lease (hereinafter, with any and all easements,
appurtenances, rights and privileges now or hereafter belonging thereto, called
the “Demised Premises”).                Terms not otherwise defined herein shall
have the same meanings as are ascribed to them in the Lease.

 

C.                                         A Short Form, Notice or Memorandum of
the Lease is intended to be, or has been, recorded in the Office of the
[                                                                 ] of
[                                                      County, [State]
[Commonwealth] of [                           ], in Book
[                                              ] at
page [                                  ] of Deeds.

 

D.                                    Mortgagee desires that the Lease be
subordinate to the lien of the Mortgage.

 

E.                                                   The parties desire to
effect the subordination of the Lease to the Mortgage and to provide for the
nondisturbance of Tenant by the holder of the Mortgage.

 

This Document Prepared By:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein, the parties hereby agree as follows:

 

1.                                 Mortgagee hereby consents to and approves the
Lease and the terms thereof, including the options to extend the Lease Term as
set forth in the Lease, if any, and agrees that the exercise by Tenant of any of
its rights, remedies and options therein shall not constitute a default under
the Mortgage.

 

2.                                 Tenant agrees with Mortgagee that the Lease
is hereby made and shall continue hereafter to be subject and subordinate to the
lien of the Mortgage, and to all modifications and extensions thereof, with the
same force and effect as if the Mortgage had been executed and delivered prior
to the execution and delivery of the Lease and without regard to the order of
priority of recording the Mortgage and the Short, Notice or Memorandum of the
Lease, subject, however, to the provisions of this Agreement.

 

3.                                 Mortgagee agrees that so long as the Lease
shall be in full force and effect and so long as Tenant is not in default under
the Lease:

 

a.                                           Tenant shall not be named or joined
as a party or otherwise in any suit, action or proceeding for the foreclosure of
the Mortgage or to enforce any rights under the Mortgage or the bond, note or
other obligation secured thereby;

 

b.                                      The possession by Tenant of the Demised
Premises and Tenant’s rights thereto, and its use and enjoyment of the Common
Area, shall not be disturbed, affected or impaired, nor will the Lease or the
term thereof be terminated or otherwise affected, by (i) any suit, action or
proceeding on the Mortgage or the bond, note or other obligation secured
thereby, (ii) the foreclosure of the Mortgage, (iii) the enforcement of any
rights under the Mortgage or any other documents held by the holder of the
Mortgage, (iv) any judicial sale or execution or other sale of the Shopping
Center or any part thereof, or any deed given in lieu of foreclosure, (v) the
exercise of any other rights given to any holder of the Mortgage or such other
documents as a matter of law, or (vi) any default under the Mortgage or the
bond, note or other obligation secured thereby;

 

c.                                            All condemnation awards and
insurance proceeds paid or payable with respect to any part of the Shopping
Center (including the Demised Premises) and received or receivable by Mortgagee
shall be applied and paid in the manner set forth in the Lease; and

 

d.                                      Neither the Mortgage nor any other
security instrument executed in connection therewith shall cover, or be
construed as subjecting in any manner to the lien thereof, any trade fixtures,
equipment, signs or other personal property at any time furnished or installed
by or for Tenant or its subtenants or licensees on or in the Shopping Center,
regardless of the manner of attachment.

 

4. If Mortgagee or any future holder of the Mortgage shall become the owner of
the Shopping Center by reason of foreclosure of the Mortgage or otherwise, or if
the Shopping Center shall be sold as a result of any action or proceeding to
foreclose the Mortgage, or if ownership of the Shopping Center shall be
transferred by deed given in lieu of foreclosure, the Lease shall continue in
full force and effect, without necessity for executing a new lease, as a direct
lease between Tenant and the new owner of the Shopping Center, as landlord
(herein called “New Owner”), on all of the same terms, covenants and provisions
of the Lease, and in such event:

 

239

--------------------------------------------------------------------------------


 

a.                                      Tenant shall be bound to New Owner under
all of the terms, covenants and provisions of the Lease for the remainder of the
Lease Term (including the renewal periods, to the extent that Tenant shall elect
or has elected to exercise any or all of its options to extend the Lease Term)
and Tenant hereby agrees to attorn to New Owner and to recognize New Owner as
“landlord” under the Lease; and

 

b.                                      New Owner shall be bound to Tenant
under, and shall perform all of the terms, covenants and provisions of, the
Lease to be performed by the landlord thereunder for the remainder of the Lease
Term (including the renewal periods to the extent that Tenant shall elect or has
elected to exercise any or all of its options to extend the Lease Term), and
Tenant shall, from and after the date New Owner succeeds to the interest of the
landlord under the Lease, have the same remedies against New Owner for the
breach of any provision of the Lease that Tenant might have had under the Lease
against Landlord if New Owner had not succeeded to the interest of Landlord,
except that New Owner shall not be (i) bound by any Fixed Annual Rent or
additional rent that Tenant may have paid for more than one month in advance to
any prior landlord (including Landlord); or (ii) bound by any amendment or
modification of the Lease made without Mortgagee’s consent that would reduce
(A) Fixed Annual Rent, (B) any other monetary obligation of Tenant under the
Lease or (C) the Lease Term; or (iii) liable for any action or omission of any
prior landlord (including Landlord) under the Lease; or (iv) liable for any
Offsets, claims or defenses that Tenant may have against any prior landlord
(including Landlord) other than as specifically set forth herein. The foregoing
subdivisions (iii) and (iv) shall not be construed to relieve New Owner from the
obligation to perform the covenants of the Landlord under the Lease after such
succession, including the obligation to cure nonmonetary defaults of Landlord
that continue after such succession, if such default is curable by New Owner and
if Tenant gives New Owner written notice of such default and at least the same
time given by the Lease to Landlord to cure such default after New Owner becomes
the owner of the Demised Premises.

 

5.                                 All notices, consents, approvals or other
communications given under or pursuant to this Agreement shall be in writing and
shall be given by registered or certified mail, return receipt requested,
postage prepaid, or by recognized overnight courier service (a) if to Mortgagee,
to Bank of America, N.A., 100 Federal Street, Boston, Massachusetts 02110,
Attention: Christine Hutchinson, or at such other address as Mortgagee may
designate by notice to Landlord and Tenant, (b) if to Tenant, at the address of
Tenant set forth above or at such other address as Tenant may designate by
notice to Mortgagee and Landlord, or (c) if to Landlord, then in duplicate,
under separate cover, one copy to the attention of its [Senior Vice President -
Retail Development], and one copy to the attention of its [General Counsel —
Real Estate], at the address of Landlord set forth above or at such other
address or to such other persons as Landlord may designate by notice to
Mortgagee and Tenant.

 

6.                                      This Agreement shall inure to the
benefit of and be binding on and enforceable by the parties hereto and their
respective heirs, personal representatives, successors and assigns (including
New Owner).

 

7. This Agreement contains the entire agreement among the parties with respect
to the Shopping Center and cannot be changed, modified, waived or canceled
except by an agreement in writing executed by the party against whom enforcement
of such modification, change, waiver or cancellation is sought.

 

240

--------------------------------------------------------------------------------


 

8.                                 This Agreement and the covenants herein are
intended to run with and bind all lands affected hereby.

 

[Signature Page Follows]

 

241

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

MORTGAGEE:

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

LANDLORD:

 

 

 

1

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

[                                                                                                       ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

**********

 

[Insert applicable Notary Acknowledgements]

 

**********

 

[Exhibit A

 

Legal Description]

 

242

--------------------------------------------------------------------------------


 

 

 

Schedule A

 

 

to Mortgage

 

Third Party Leases of Mortgaged Property

 

--------------------------------------------------------------------------------


 

 

 

Appendix A

 

 

to Mortgage

 

Local Law Provisions

 

--------------------------------------------------------------------------------


 

EXHIBIT Q-2

 

Form of Mortgaze (Principal Properties)

 

RECORDING REQUESTED BY:

 

AND WHEN RECORDED MAIL TO:

 

Space above this line for recorder’s use only

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT(1)

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated this 27th day of December 2007, to be effective as of
December 3, 2007 (this “Mortgage”), by [                        J, a
[                              ], having an office in care of The Great
Atlantic & Pacific Tea Company, Inc., Two Paragon Drive, Montvale, New Jersey
07645 (the “Mortgagor”), to BANK OF AMERICA, N.A., a national banking
association, having an office at 100 Federal Street, Boston, Massachusetts
02110, as collateral agent (in such capacity, the “Collateral Agent”) for the
benefit of the Secured Parties (as defined below) to whom any Secured
Obligations (as defined below) are owing (the “Mortgagee”);

 

WITNESSETH THAT:

 

A.                                         Reference is made to (a) that certain
Credit Agreement dated as of December 3, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Existing Agreement”), entered into
by, among others, The Great Atlantic & Pacific Tea Company, Inc. (the
“Company”), a Maryland corporation, the other Borrowers party thereto
(including, without limitation, the Mortgagor), the lenders from time to time
party thereto, the Collateral Agent and Bank of America, N.A., a national
banking association, as Administrative Agent (in such capacity, the
“Administrative Agent”); and (b) that certain Security Agreement, dated as of
December 3, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”) entered into by, among others, the Company, the
other Borrowers (including, without limitation, the Mortgagor), certain
guarantors named therein, and the Collateral Agent.

 

B.                                         Pursuant to the terms and conditions
of that certain Amended and Restated Credit Agreement dated as of December 27,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Amended and Restated Credit Agreement”) entered into by, among others, the
Company, the

 

--------------------------------------------------------------------------------

(1) This form of Mortgage shall be revised to incorporate any local law
requirements under applicable law.

 

--------------------------------------------------------------------------------


 

other Borrowers (including, without limitation, the Mortgagor), the lenders
party to the Existing Agreement and certain other lenders party thereto
(collectively, the “Lenders”), the Administrative Agent and the Collateral
Agent, the parties to the Existing Agreement have agreed to amend and restate
the Existing Agreement in its entirety. Capitalized terms used herein and not
defined herein shall have meanings assigned to such terms in the Amended and
Restated Credit Agreement.

 

C.                                         Among other financial accommodations
provided pursuant to the Existing Agreement, the Lenders have made a Term Loan
(as defined in the Existing Agreement) to the Borrowers, pursuant to, and upon
the terms and subject to the conditions specified in, the Existing Agreement,
for the purpose of acquiring the Principal Properties including, but not limited
to, the Mortgaged Property (as defined below). The Mortgagor will receive
substantial benefits from the execution, delivery and performance of the Loan
Documents and is, therefore, willing to enter into this Mortgage.

 

D.                                         One of the conditions to the making
of the Term Loan was that, among other things, the Mortgagor execute and deliver
an agreement in the form hereof to secure (a) the due and punctual payment by
the Borrowers of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Term Loan, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations relating to the Term Loan
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise, of the Loan Parties under the Amended
and Restated Credit Agreement and the other Loan Documents, to the extent
relating to the Term Loans, (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrowers under or
pursuant to the Amended and Restated Credit Agreement and the other Loan
Documents, to the extent relating to the Term Loan and (c) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of the Mortgagor under or pursuant to this Mortgage or the other
Loan Documents, all to the extent relating to the Term Loan and other
obligations described in the preceding clauses (a) through (c) being
collectively called the “Secured Obligations”).

 

E. Pursuant to the requirements of the Amended and Restated Credit Agreement,
the Mortgagor is entering into this Mortgage to create a security interest in
the Mortgaged Property (as defined herein) to secure the performance and payment
by the Mortgagor of the Secured Obligations. The Amended and Restated Credit
Agreement also requires the granting by the Mortgagor and other Loan Parties of
other mortgages (the “Other Mortgages”) that create security interests in
certain mortgaged properties other than the Mortgaged Property to secure the
performance of the Obligations (including, but not limited to, the Secured
Obligations) to the extent set forth therein. For purposes of clarity, this
Mortgage shall secure only the Secured Obligations.

 

Granting Clauses

 

NOW THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure (A) the
due and punctual payment and performance of the Secured Obligations, (B) the due
and punctual payment by the Mortgagor of all taxes and insurance premiums
relating to the Mortgaged Property and (C) all disbursements made by the
Mortgagee for the payment of taxes, common area charges or insurance premiums,
all fees, expenses or advances in connection with or relating to the Mortgaged
Property, and interest on such disbursements and other amounts not timely paid
in accordance with the terms of the Amended and Restated Credit Agreement, this
Mortgage and the other Loan Documents, the Mortgagor hereby gives, GRANTS,
bargains, sells, warrants, aliens, remises, releases, conveys, assigns,
transfers, mortgages, hypothecates, deposits, pledges, sets over, confirms, and
otherwise grants a security

 

247

--------------------------------------------------------------------------------


 

interest unto Mortgagee (for the ratable benefit of the Secured Parties (as
defined in the Security Agreement) to whom any Secured Obligations are owing)
with POWER OF SALE, all its estate, right, title and interest in, to and under
any and all of the following described property (the “Mortgaged Property”)
whether now owned, leased or held or hereafter acquired and Mortgagor does
hereby bind itself, its successors and assigns to warrant and forever defend the
title to the Mortgaged Property unto Mortgagee:

 

(1)                          all of the Mortgagor’s right, title and interest in
all the land more particularly
described on Exhibit A hereto (the “Owned Land”);

 

(2)                       [Intentionally Omitted]

 

(3)                       all of the Mortgagor’s right, title and interest in
all rights appurtenant to the Land, including the easements over certain other
adjoining land granted by any easement agreements, covenant or restrictive
agreements and all air rights, mineral rights, water rights, oil and gas rights
and development rights, if any, relating thereto, and also together with all of
the other easements, rights, privileges, interests, hereditaments and
appurtenances thereunto belonging or in anyway appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of the Mortgagor
therein and in the streets and ways adjacent thereto, either in law or in
equity, in possession or expectancy, now or hereafter acquired (the Land and the
property described in this subparagraph (3), the “Premises”);

 

(4)                       all of the Mortgagor’s right, title and interest in
all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

 

(5)                       all of the Mortgagor’s right, title and interest in
all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of the
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment (including fire sprinklers and alarm systems,
fire prevention or control systems, cleaning rigs, air conditioning, heating,
boilers, refrigerating, electronic monitoring, water, loading, unloading,
lighting, power, sanitation, waste removal, entertainment, communications,
computers, recreational, maintenance, truck or car repair and all other
equipment of every kind), lifts, restaurant, bar and all other indoor or outdoor
furniture (including tables, chairs, booths, serving stands, planters, desks,
sofas, racks, shelves, lockers and cabinets), bar equipment, glasses, cutlery,
uniforms, linens, memorabilia and other decorative items, furnishings,
appliances, supplies, inventory, rugs, carpets and other floor coverings,
draperies, drapery rods and brackets, awnings, venetian blinds, partitions,
chandeliers and other lighting fixtures, freezers, refrigerators, walk-in
coolers, signs (indoor and outdoor), computer systems, cash registers and
inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises (the property referred to in this subparagraph (5),
the “Personal Property”);

 

(6) all of the Mortgagor’s right, title and interest in all general intangibles
relating to design, development, operation, management and use of the Premises
or the Improvements, all certificates of occupancy, zoning variances, building,
use or other permits, approvals,

 

248

--------------------------------------------------------------------------------


 

authorizations and consents obtained from and all materials prepared for filing
or filed with any governmental agency in connection with the development, use,
operation or management of the Premises and the Improvements, all construction,
service, engineering, consulting, leasing, architectural and other similar
contracts concerning the design, construction, management, operation, occupancy
and/or use of the Premises and Improvements, all architectural drawings, plans,
specifications, soil tests, feasibility studies, appraisals, environmental
studies, engineering reports and similar materials relating to any portion of or
all of the Premises and the Improvements, and all payment and performance bonds
or warranties or guarantees relating to the Premises or the Improvements (the
“Permits, Plans and Warranties”);

 

(7)                       the Mortgagor’s interest in and rights under any and
all now or hereafter existing leases or licenses (under which the Mortgagor is
landlord or licensor), concession, management, mineral or other agreements of a
similar kind that permit the use or occupancy of the Premises or the
Improvements for any purpose in return for any payment, or the extraction or
taking of any gas, oil, water or other minerals from the Premises in return for
payment of any fee, rent or royalty (collectively, the “Third Party Leases”),
and subject to the terms of the Amended and Restated Credit Agreement, all
agreements or contracts for the sale or other disposition of all or any part of
the Premises or the Improvements, now or hereafter entered into by the
Mortgagor, together with all charges, fees, income, issues, profits, receipts,
rents, revenues or royalties payable thereunder (the “Rents”);

 

(8)                       all of the Mortgagor’s right, title and interest in
and to all real estate tax refunds and all proceeds of the conversion, voluntary
or involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including, subject to the terms of the Amended and Restated Credit
Agreement, Proceeds of insurance maintained by the Mortgagor and condemnation
awards, any awards that may become due by reason of the taking by eminent domain
or any transfer in lieu thereof of the whole or any part of the Premises or the
Improvements or any rights appurtenant thereto, and any awards for change of
grade of streets, together with any and all moneys now or hereafter on deposit
for the payment of real estate taxes, assessments or common area charges levied
against the Mortgaged Property, unearned premiums on policies of fire and other
insurance maintained by the Mortgagor covering any interest in the Mortgaged
Property; and

 

(9) all of the Mortgagor’s right, title and interest in and to all extensions,
improvements, betterments, renewals, substitutes and replacements of and all
additions and appurtenances to, the Land, the Premises, the Improvements, the
Personal Property, the Permits, Plans and Warranties and the Third Party Leases,
as applicable, hereinafter acquired by or released to the Mortgagor or
constructed, assembled or placed by the Mortgagor on the Land, Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

 

Notwithstanding the foregoing, the Mortgaged Property shall not include (i) the
Bermuda Shares (as defined in the Security Agreement), and (ii) any personal
property consisting of (A) any Permits, Plans and Warranties, lease, license,
contract, agreement, joint venture agreement, or other instrument to which the
Mortgagor is a party and any Equity Interests in a joint venture to the extent
the Mortgagor is prohibited from granting a Lien in its rights thereunder
pursuant to the terms of any such Permits, Plans and Warranties, lease, license,
contract, agreement, the

 

249

--------------------------------------------------------------------------------


 

shareholder or other similar agreement governing such joint venture, or other
instrument, or under applicable law (other than to the extent that any
restriction on such assignment would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Law or
principles of equity), provided that the Proceeds from any such personal
property, including Permits, Plans and Warranties, lease, license, contract,
agreement, or other instrument or such Equity Interests in a joint venture shall
not be excluded from the definition of Collateral to the extent that the
assignment of such Proceeds is not prohibited, and provided further that in no
event shall the foregoing exclusions apply to any Third Party Lease; (B) any
Excluded Equipment (as defined in the Security Agreement) owned by the Mortgagor
on the date hereof or hereafter acquired; provided that all proceeds paid or
payable to the Mortgagor from any sale, transfer or assignment or other
voluntary or involuntary disposition of such Excluded Equipment and all rights
to receive such proceeds shall be included in the Mortgaged Property to the
extent not otherwise required to be paid to the holder of the Indebtedness
secured by such Excluded Equipment; (C) any United States intent-to-use
trademark application to the extent and for so long as creation by the Mortgagor
of a security interest therein would impair the validity or enforceability of
such intentto-use trademark applications; (D) assets or Equity Interests
acquired by the Mortgagor after the date hereof in an acquisition permitted by
the Amended and Restated Credit Agreement to the extent such assets or Equity
Interests are subject to Liens permitted by Section 6.02(d) of the Amended and
Restated Credit Agreement and the documents applicable to such Liens prohibit
creation of any other security interest on such assets, and (E) any voting
Equity Interests of a Foreign Subsidiary in excess of 65% of all outstanding
voting Equity Interests of such Foreign Subsidiary; and provided, further, that
the term “Mortgaged Property” as used in this Mortgage shall not include any
“Collateral” as defined in the Pledge Agreement

 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties to whom any Secured
Obligations are owing, forever, subject only to the Permitted Liens (as
hereinafter defined) and to satisfaction and cancellation as provided in
Section 3.04(a) and (b).

 

ARTICLE I

 

Representations, Warranties and Covenants of the Mortgagor

 

The Mortgagor agrees, covenants, represents and/or warrants as follows:

 

SECTION 1.01.              Title.

 

(a)             The Mortgagor has good and marketable title to an indefeasible
fee estate in the Owned Land and Improvements located thereon subject to no
lien, charge or encumbrance other than Liens permitted by Section 6.02 of the
Amended and Restated Credit Agreement (collectively, the “Permitted Liens”). The
Mortgagor is lawfully seized and possessed of and has a valid subsisting
leasehold estate in the Leased Land and Improvements located thereon subject to
no lien, charge or encumbrance other than the Permitted Liens. This Mortgage is
and will remain a valid and enforceable first and prior lien on the Premises,
the Improvements and the Rents subject only to the Permitted Liens. The
Permitted Liens do not materially interfere with the current use, enjoyment or
operation of the Mortgaged Property.

 

(b)             Except as set forth on Schedule A hereto, there are no Third
Party Leases affecting a material portion of the Mortgaged Property. Each Third
Party Lease is in full force and effect,

 

250

--------------------------------------------------------------------------------


 

and, except as set forth on Schedule A hereto, the Mortgagor has not given, nor
to the Mortgagor’s knowledge has it received, any uncured or unwaived notice of
default with respect to any material obligation under any Third Party Lease. To
the Mortgagor’s knowledge, each Third Party Lease is subject to no lien, charge
or encumbrance other than this Mortgage and the Permitted Liens.

 

(c)             The Mortgagor is in compliance, and shall comply with all
zoning, land use and building laws, regulations, ordinances and orders of any
Governmental Authority affecting the Mortgaged Property, except for any such
laws, regulations, ordinances and orders of any Governmental Authority that the
failure to comply with could not reasonably be expected to have a material
adverse effect on the Mortgaged Property.

 

(d)             The Mortgagor has good and lawful right and full power and
authority to mortgage the Mortgaged Property and will forever warrant and defend
its title to the Mortgaged Property, the rights of the Mortgagee therein under
this Mortgage and the validity and priority of the lien of this Mortgage thereon
against the claims of all persons and parties except those having rights under
Permitted Liens to the extent of those rights.

 

(e) There will be no defenses or offsets to this Mortgage that will be asserted
by the Mortgagor or its Affiliates (or any third party defense or offset now
known to the Mortgagor or its Affiliates) or to any of the Secured Obligations
for so long as any portion of the Secured Obligations is outstanding, other than
payment of the Secured Obligations.

 

SECTION 1.02.              Amended and Restated Credit Agreement; Certain
Amounts.

 

(a)             This Mortgage is given pursuant to the Amended and Restated
Credit Agreement. To the extent there is a specific conflict between the terms
hereof and the terms of the Amended and Restated Credit Agreement, the terms of
the Amended and Restated Credit Agreement shall control; provided, however, that
to the extent the representations and covenants contained in this Mortgage
(including but not limited those set forth in Section 1.01) are more stringent
or expansive than comparable representations and covenants contained in the
Amended and Restated Credit Agreement, the representations and covenants
contained herein shall be construed to supplement the representations and
covenants in the Amended and Restated Credit Agreement without creating a
conflict or inconsistency therewith, and the Mortgagor shall be bound to the
more stringent or expansive representations and covenants hereunder.

 

(b)             Without limiting the terms of the Amended and Restated Credit
Agreement, if any remedy or right of Mortgagee pursuant hereto is acted upon by
the Mortgagee or if any actions or proceedings (including any bankruptcy,
insolvency or reorganization proceedings) are commenced in which the Mortgagee
is obliged to defend or uphold or enforce this Mortgage or the rights of the
Mortgagee hereunder, the Mortgagor will pay all reasonable sums, including
reasonable attorneys’ fees and disbursements, incurred by the Mortgagee related
to the exercise of any remedy or right of the Mortgagee pursuant hereto or for
the reasonable expense of any such action or proceeding together with all
statutory or other costs, disbursements and allowances, interest thereon from
the date of demand for payment thereof at the rate specified in clause (c) of
Section 2.13 of the Amended and Restated Credit Agreement (the “Default Interest
Rate”), and such sums and the interest thereon shall, to the extent permissible
by law, be a lien on the Mortgaged Property prior to any right, title to,
interest in or claim upon the Mortgaged Property attaching or accruing
subsequent to the recording of this Mortgage and shall be secured by this
Mortgage to the extent permitted by law. Any payment of amounts due under this
Mortgage not made on or before the due date for such payments shall accrue
interest daily without notice from the due date until paid at the Default
Interest Rate, and such interest at the Default Interest Rate shall be due upon
demand by the Mortgagee.

 

251

--------------------------------------------------------------------------------


 

SECTION 1.03. Payment of Taxes, Liens and Charges. In the event of the passage
of any state, Federal, municipal or other governmental law, order, rule or
regulation subsequent to the date hereof (i) deducting from the value of real
property for the purpose of taxation any lien or encumbrance thereon or in any
manner changing or modifying the laws now in force governing the taxation of
this Mortgage or debts secured by mortgages or deeds of trust (other than laws
governing income, franchise and similar taxes generally) or the manner of
collecting taxes thereon and (ii) imposing a tax to be paid by the Mortgagee,
either directly or indirectly, on this Mortgage or any of the Loan Documents or
to require an amount of taxes to be withheld or deducted therefrom, the
Mortgagor will promptly notify the Mortgagee of such event. In such event and to
the extent permitted by law, and without limiting the terms of the Amended and
Restated Credit Agreement, the Mortgagor shall (i) agree to enter into such
further instruments as may be reasonably necessary or desirable to obligate the
Mortgagor to make any applicable additional payments and (ii) make such
additional payments.

 

SECTION 1.04. Insurance. The Mortgagor will keep or cause to be kept the
Improvements and the Personal Property insured against such risks, and in the
manner, required by Section 5.07 of the Amended and Restated Credit Agreement.

 

SECTION 1.05.              Assignment of Leases and Rents.

 

(a) The Mortgagor hereby irrevocably and absolutely grants, transfers and
assigns all of its right, title and interest in all Third Party Leases, together
with any and all extensions and renewals thereof for purposes of securing and
discharging the performance by the Mortgagor of the Secured Obligations, as well
as all of its right, title and interest in all Rents. Except to the extent
permitted by the Amended and Restated Credit Agreement, the Mortgagor has not
assigned or executed any assignment of, and will not assign or execute any
assignment of, any other Third Party Lease or their respective Rents to anyone
other than the Mortgagee.

 

(h) At the Mortgagor’s request, the Mortgagee shall enter into a Subordination,
Nondisturbance and Attornment Agreement with respect to all Third Party Leases
entered into after the date hereof, and shall use commercially reasonable
efforts to require that such agreement be substantially as set forth in
Exhibit B hereto.

 

(c)             Subject to Section 1.05(d), the Mortgagor has assigned and
transferred to the Mortgagee all of the Mortgagor’s right, title and interest in
and to the Rents now or hereafter arising from each Third Party Lease heretofore
or hereafter made or agreed to by Mortgagor, it being intended that this
assignment establish, subject to Section 1.05(d), an absolute transfer and
assignment of all Rents and all Third Party Leases to the Mortgagee and not
merely to grant a security interest therein. Subject to Section 1.05(d), the
Mortgagee may in the Mortgagor’s name and stead (with or without first taking
possession of any of the Mortgaged Property personally or by receiver as
provided herein) operate the Mortgaged Property and rent, lease or let all or
any portion of any of the Mortgaged Property to any party or parties at such
rental and upon such terms as the Mortgagee shall, in its reasonable discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Third Party Lease.

 

(d)             So long as an Event of Default shall not have occurred and be
continuing, and subject to the Mortgagor’s compliance with the provisions of
Section 5.14 of the Amended and Restated Credit Agreement, the Mortgagee will
not exercise any of its rights under Section 1.05(c), and the Mortgagor shall
receive and collect the Rents accruing under any Lease; but after the occurrence
and during the continuance of any Triggering Event, the Mortgagee may, at its
option, receive and collect all Rents and, from and after the occurrence and
during the continuance of an Event of Default, enter upon

 

252

--------------------------------------------------------------------------------


 

the Premises and Improvements through its officers, agents, employees or
attorneys for such purpose and for the operation and maintenance thereof. The
Mortgagor hereby irrevocably authorizes and directs each tenant, if any, and
each successor, if any, to the interest of any tenant under any Lease,
respectively, to rely upon any notice of a claimed Triggering Event or an Event
of Default sent by the Mortgagee to any such tenant or any of such tenant’s
successors in interest, and thereafter to pay Rents to the Mortgagee without any
obligation or right to inquire as to whether a Triggering Event or an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to the Mortgagee. Each tenant
or any of such tenant’s successors in interest from whom the Mortgagee or any
officer, agent, attorney or employee of the Mortgagee shall have collected any
Rents, shall be authorized to pay Rents to the Mortgagor only after such tenant
or any of their successors in interest shall have received written notice from
the Mortgagee that the Triggering Event or Event of Default is no longer
continuing, unless and until a further notice of a Triggering Event or Event of
Default is given by the Mortgagee to such tenant or any of its successors in
interest.

 

(e)           The Mortgagee will not become a mortgagee in possession so long as
it does not enter or take actual possession of the Mortgaged Property. In
addition, the Mortgagee shall not be responsible or liable for performing any of
the obligations of the landlord under any Third Party Lease, for any waste by
any tenant, or others, for any dangerous or defective conditions of any of the
Mortgaged Property, for negligence in the management, upkeep, repair or control
of any of the Mortgaged Property or any other act or omission by any other
person.

 

(f)            At any time after the occurrence and during the continuance of an
Event of Default and no more than once annually otherwise, Mortgagor shall
furnish to the Mortgagee, within thirty (30) days after a request by the
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or the Improvements, the terms
(i.e., expiration dates) of any Lease, the space occupied and the rentals or
license fees payable thereunder.

 

SECTION 1.06. Restrictions on Transfers and Encumbrances. Except as permitted by
the Amended and Restated Credit Agreement, the Mortgagor shall not directly or
indirectly sell, convey, alienate, assign, lease, sublease, license, mortgage,
pledge, encumber or otherwise transfer, create, consent to or suffer the
creation of any lien, charge or any form of encumbrance upon any interest in or
any part of the Mortgaged Property, or be divested of its title to the Mortgaged
Property or any interest therein in any manner or way, whether voluntarily or
involuntarily (other than resulting from a condemnation), or engage in any
common, cooperative, joint, time-sharing or other congregate ownership of all or
part thereof; provided, however, that the Mortgagor may in the ordinary course
of business within reasonable commercial standards, enter into easement or
covenant agreements that relate to and/or benefit the operation of the Mortgaged
Property and that do not materially adversely affect the use and operation of
the same (including customary utility easements that service the Mortgaged
Property, which are permitted).

 

SECTION 1.07. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located (the
“UCC”). The Mortgagor has hereby granted unto the Mortgagee a security interest
in and to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, the Mortgagor
has filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the State
in which the Premises are located (or in such other jurisdictions as reasonably
requested by the Collateral Agent) to perfect the security interest granted by
this Mortgage in all the Mortgaged Property that is not real property. Without
limiting the foregoing, the Mortgagor hereby

 

253

--------------------------------------------------------------------------------


 

designates the Collateral Agent as the Mortgagor’s true and lawful attorney,
exercisable by the Collateral Agent whether or not an Event of Default exists,
with full power of substitution, at the Collateral Agent’s option, to file one
or more financing statements, continuation statements or other documents as it
determines reasonably necessary for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the
Mortgagor, without the signature of the Mortgagor (the Mortgagor hereby
appointing the Collateral Agent as the Mortgagor’s attorney to sign the
Mortgagor’s name to any such instrument or document, whether or not an Event of
Default exists), and naming the Mortgagor as debtor and the Collateral Agent as
secured party. Any such Financing Statement may indicate the collateral as “all
assets” of the Mortgagor, “all personal property” of the Mortgagor or words of
similar effect, regardless of whether any particular asset comprised in the
collateral falls within the scope of Article 9 of the UCC. The Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded the Mortgagee hereunder and under the
Security Agreement.

 

SECTION 1.08. Filing and Recording. The Mortgagor will cause this Mortgage, any
other security instrument creating a security interest in or evidencing the lien
hereof upon the Mortgaged Property and each instrument of further assurance to
be filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect the lien hereof upon, and the security interest of the Mortgagee in, the
Mortgaged Property. The Mortgagor will pay all filing, registration or recording
fees, and all reasonable expenses incidental to the execution and acknowledgment
of this Mortgage, any mortgage supplemental hereto, any security instrument with
respect to the Personal Property, and any instrument of further assurance and
all Federal, state, county and municipal recording, documentary or intangible
taxes and other taxes, duties, imposts, assessments and charges arising out of
or in connection with the execution, delivery and recording of this Mortgage,
any mortgage supplemental hereto, any security instrument with respect to the
Personal Property or any instrument of further assurance.

 

SECTION 1.09. Additions to Mortgaged Property. Except to the extent specifically
excluded from the Mortgaged Property pursuant to the Granting Clauses hereof,
all right, title and interest of the Mortgagor in and to all extensions,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to the Mortgagor or constructed, assembled or placed by the Mortgagor
upon the Premises or the Improvements, and all conversions of the security
constituted thereby, immediately upon such acquisition, release, construction,
assembling, placement or conversion, as the case may be, and in each such case
without any further mortgage, conveyance, assignment or other act by the
Mortgagor, shall become subject to the lien and security interest of this
Mortgage as fully and completely and with the same effect as though now owned by
the Mortgagor and specifically described in the grant of the Mortgaged Property
above, but at any and all times the Mortgagor will execute and deliver to the
Mortgagee any and all such further assurances, mortgages, conveyances or
assignments thereof as the Mortgagee may reasonably require for the purpose of
expressly and specifically subjecting the same to the lien and security interest
of this Mortgage.

 

SECTION 1.10. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by the Mortgagee, express or implied,
for the performance of any labor or services or the furnishing of any materials
or other property in respect of the Mortgaged Property or any part thereof, nor
as giving the Mortgagor any right, power or authority to contract for or permit
the performance of any labor or services or the furnishing of any materials or
other property in such fashion as would permit the making of any claim against
the Mortgagee in respect thereof.

 

SECTION 1.11.                Fixture Filing. Certain of the Mortgaged Property
includes items of personal property which are or are to become “fixtures” (as
that term is defined in the UCC) on the Land.

 

254

--------------------------------------------------------------------------------


 

To the extent permitted under applicable law, the filing hereof in the real
estate records of the county in which such Mortgaged Property is located shall
also operate from the date of such recording as a financing statement filed as a
fixture filing with respect to such Mortgaged Property that is or may become
fixtures, and the following information is applicable for the put   pose of such
fixture filing, to wit:

 

Name and Address of the debtor:

The Mortgagor having the address described in the Preamble hereof.

The Mortgagor is a [               ]organized under  the laws of the State of
[               ]whose Organization Number is [               ], and whose
Taxpayer Identification Number is [               ]•

 

Name and Address of the secured party:

The Mortgagee having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.

This Financing Statement covers the following types or items of property:

The Mortgaged Property.

This instrument, covers goods or items of personal property which are or are to
become fixtures upon the property.

The Mortgagor is the record owner of the Owned Land.

 

In addition, the Mortgagor hereby authorizes the Mortgagee to file appropriate
financing and continuation statements under the UCC in effect in the
jurisdiction in which the Mortgaged Property is located or where the Mortgagor
is located/organized or any other applicable jurisdiction as may be required by
law in order to create, establish, preserve and protect the liens and security
interests intended to be granted to the Mortgagee pursuant to this Mortgage in
the Mortgaged Property.

 

SECTION 1.12. Estoppel Certificates. The Mortgagor, within thirty (30) Business
Days upon request by mail, shall furnish the Mortgagee a written statement, duly
acknowledged, of the amount of the Secured Obligations then secured by this
Mortgage and whether any offsets or defenses exist against any such Secured
Obligations.

 

ARTICLE II


Defaults and Remedies

 

SECTION 2.01. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of the Mortgagee (except with respect to
an Event of Default under Section 7.01(h) or (i) of the Amended and Restated
Credit Agreement, in which case such amounts shall be automatically due and
payable in full without written demand), the Mortgagor will pay to the Mortgagee
all amounts due hereunder and such further amount as shall be sufficient to
cover the costs and expenses of collection, including reasonable attorneys’
fees, disbursements and expenses incurred by the Mortgagee and the Mortgagee
shall be entitled and empowered to institute an action or proceedings at law or
in equity for the collection of the sums so due and unpaid, to prosecute any
such action or proceedings to judgment or final decree, to enforce any such
judgment or final decree against the Mortgagor and to collect, in any manner
provided by law, all moneys adjudged or decreed to be payable.

 

255

--------------------------------------------------------------------------------


 

SECTION 2.02.               Rights to Take Possession, Operate and Apply
Revenues.

 

(a)             If an Event of Default shall occur and be continuing, the
Mortgagor shall, upon demand of the Mortgagee, forthwith surrender to the
Mortgagee actual possession of the Mortgaged Property and, if and to the extent
not prohibited by applicable law, the Mortgagee itself, or by such officers or
agents as it may appoint, may then enter and take possession of all or any
portion of the Mortgaged Property without the appointment of a receiver or an
application therefor, exclude the Mortgagor and its agents and employees wholly
therefrom, and have access to the books, papers and accounts of the Mortgagor
relating to the Mortgaged Property.

 

(b)             If the Mortgagor shall for any reason fail to surrender or
deliver the Mortgaged Property or any part thereof after such demand by the
Mortgagee, the Mortgagee may to the extent not prohibited by applicable law,
obtain a judgment or decree conferring upon the Mortgagee the right to immediate
possession or requiring the Mortgagor to deliver immediate possession of the
Mortgaged Property to the Mortgagee, to the entry of which judgment or decree
the Mortgagor hereby specifically consents. The Mortgagor will pay to the
Mortgagee, upon demand, all reasonable expenses of obtaining such judgment or
decree, including reasonable compensation to the Mortgagee’s attorneys and
agents with interest thereon at the Default Interest Rate; and all such expenses
and compensation shall, until paid, be secured by this Mortgage.

 

(c)               Upon every such entry or taking of possession, the Mortgagee
may, to the extent not prohibited by applicable law, hold, store, use, operate,
manage and control the Mortgaged Property, conduct the business thereof and,
from time to time, (i) make all necessary and proper maintenance, repairs,
renewals, replacements, additions, betterments and improvements thereto and
thereon, (ii) purchase or otherwise acquire additional fixtures, personalty and
other property, (iii) insure or keep the Mortgaged Property insured, (iv) manage
and operate the Mortgaged Property and exercise all the rights and powers of
Mortgagor to the same extent as the Mortgagor could in its own name or otherwise
with respect to the same, or (v) enter into any and all agreements with respect
to the exercise by others of any of the powers herein granted the Mortgagee, all
as may from time to time be directed or determined by the Mortgagee to be in its
best interest and the Mortgagor hereby appoints the Mortgagee as its true and
lawful attorney-in-fact and agent, for the Mortgagor and in its name, place and
stead, in any and all capacities, to perform any of the foregoing acts. The
Mortgagee may collect and receive all the Rents, issues, profits and revenues
from the Mortgaged Property, including those past due as well as those accruing
thereafter, and, after deducting (i) all expenses of taking, holding, managing
and operating the Mortgaged Property (including compensation for the services of
all persons employed for such purposes), (ii) the costs of all such maintenance,
repairs, renewals, replacements, additions, betterments, improvements, purchases
and acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as the Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of the
Mortgagee, the Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment to the Mortgagee for the satisfaction of the
Secured Obligations in accordance with Section 7.03 of the Amended and Restated
Credit Agreement and second, if there is any surplus, to the Mortgagor, subject
to the entitlement of others thereto under applicable law.

 

(d)              Whenever, before any sale of the Mortgaged Property under
Section 2.05, all Secured Obligations that are then due shall have been paid and
all Events of Default waived, the Mortgagee will surrender possession of the
Mortgaged Property back to the Mortgagor, its successors or assigns. The same
right of taking possession shall, however, arise again if any subsequent Event
of Default shall occur and be continuing.

 

SECTION 2.03.                 Right to Cure Mortgagor’s Failure to Perform. If
an Event of Default occurs and is continuing, the Mortgagee may pay, perform or
observe the term, covenant or

 

256

--------------------------------------------------------------------------------


 

condition the failure of which to observe resulted in such Event of Default, and
all payments made or costs or expenses incurred by the Mortgagee in connection
therewith shall be secured hereby and shall be, without demand, promptly repaid
by the Mortgagor to the Mortgagee with interest thereon at the Default Interest
Rate. The Mortgagee is hereby empowered to enter and to authorize others to
enter upon the Premises or the Improvements or any part thereof for the purpose
of performing or observing any such defaulted term, covenant or condition
without having any obligation to so perform or observe and without thereby
becoming liable to the Mortgagor, to any person in possession holding under the
Mortgagor or to any other person.

 

SECTION 2.04. Right to a Receiver. If an Event of Default shall occur and be
continuing, the Mortgagee, upon application to a court of competent
jurisdiction, shall be entitled as a matter of right to the appointment of a
receiver to take possession of and to operate the Mortgaged Property and to
collect and apply the Rents. The Mortgagee shall provide to the Mortgagor
written notice of such application prior to the appointment of a receiver. The
receiver shall have all of the rights and powers permitted to a receiver under
the laws of the state wherein the Mortgaged Property is located. The Mortgagor
shall pay to the Mortgagee upon demand all reasonable expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.04; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
promptly repaid by the Mortgagor to the Mortgagee with interest thereon at the
Default Interest Rate.

 

SECTION 2.05.               Foreclosure and Sale.

 

(a)             If an Event of Default shall occur and be continuing, the
Mortgagee may elect to sell the Mortgaged Property or any part of the Mortgaged
Property by exercise of the power of foreclosure or of sale granted to the
Mortgagee by applicable law or this Mortgage. Alternatively, the Mortgagee may
commence a civil action to foreclose this Mortgage, or it may proceed and sell
the Mortgaged Property to satisfy any Secured Obligation. The Mortgagee or an
officer appointed by a judgment of foreclosure to sell the Mortgaged Property,
may sell all or such parts of the Mortgaged Property as may be chosen by the
Mortgagee at the time and place of sale fixed by it in a notice of sale, either
as a whole or in separate lots, parcels or items as the Mortgagee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder. The Mortgagee or an officer appointed by a judgment of
foreclosure to sell the Mortgaged Property may postpone any foreclosure or other
sale of all or any portion of the Mortgaged Property by public announcement at
such time and place of sale, and from time to time thereafter may postpone such
sale by public announcement or subsequently noticed sale. Without further
notice, the Mortgagee or an officer appointed to sell the Mortgaged Property may
make such sale at the time fixed by the last postponement, or may, in its
discretion, give a new notice of sale. Any person, including the Mortgagor or
the Mortgagee or any designee or affiliate thereof, may purchase at such sale.

 

(b)           The Mortgaged Property may be sold subject to unpaid taxes and
Permitted Liens, and, after deducting all costs, fees and expenses of the
Mortgagee (including costs of evidence of title in connection with the sale),
the Mortgagee or an officer that makes any sale shall apply the proceeds of sale
in the manner set forth in Section 2.07.

 

(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Secured Obligations have been satisfied, or the
entirety of the Mortgaged Property has been sold.

 

257

--------------------------------------------------------------------------------


 

(d)           If an Event of Default shall occur and be continuing, the
Mortgagee may instead of, or in addition to, exercising the rights described in
Section 2.05(a) above and either with or without entry or taking possession as
herein permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the Secured Obligations, or the performance of any term, covenant,
condition or agreement of this Mortgage or any other Loan Document or any other
right, or (ii) to pursue any other remedy available to the Mortgagee, all as the
Mortgagee shall determine most effectual for such purposes.

 

(e)           In the event all or part of the Mortgaged Property is included at
any foreclosure sale conducted pursuant hereto, a single total price for the
Mortgaged Property, or such part thereof as is sold, may be accepted by
Mortgagee with no obligation to distinguish between the application of such
proceeds amongst the property comprising the Mortgaged Property.

 

SECTION 2.06.               Other Remedies.

 

(a)           In case an Event of Default shall occur and be continuing, the
Mortgagee may also exercise, to the extent not prohibited by law, any or all of
the remedies available to a secured party under the UCC of the State wherein the
Mortgaged Property is located. Without limiting the rights and remedies of the
Mortgagee, the Mortgagee may sell any part of the Mortgaged Property consisting
of Personal Property in a single lot with any other Mortgaged Property of any
type, whether real or personal.

 

(b)           In connection with a sale of the Mortgaged Property or any
Personal Property and the application of the proceeds of sale as provided in
Section 2.07, the Mortgagee shall be entitled to enforce payment of and to
receive up to the principal amount of the Secured Obligations, plus all other
charges, payments and costs due under this Mortgage, and to recover a deficiency
judgment for any portion of the aggregate principal amount of the Secured
Obligations remaining unpaid, with interest.

 

SECTION 2.07. Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgaged Property, the Mortgagee shall receive the
proceeds of sale, no purchaser shall be required to see to the application of
the proceeds and the Mortgagee shall apply the proceeds of the sale together
with any Rents that may have been collected and any other sums that then may be
held by the Mortgagee under this Mortgage in accordance with the provisions of
Section 7.03 of the Amended and Restated Credit Agreement. The Mortgagee shall
have absolute discretion as to the time of application of any such proceeds,
moneys or balances in accordance with this Mortgage. Upon any sale of the
Mortgaged Property by the Mortgagee (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the Mortgagee
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Mortgaged Property so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Mortgagee or such officer or be answerable in
any way for the misapplication thereof.

 

SECTION 2.08. Mortgagor as Tenant Holding Over. If the Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by the
Mortgagee, at the Mortgagee’s election the Mortgagor shall be deemed a tenant
holding over and shall forthwith surrender possession to the purchaser or
purchasers at such sale or be summarily dispossessed or evicted according to
provisions of law applicable to tenants holding over.

 

SECTION 2.09. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. The Mortgagor waives, to the extent not prohibited by law, (i) the benefit
of all laws now existing or that hereafter may be enacted providing for any
appraisement of any portion of the Mortgaged Property, (ii) the benefit of all
laws now existing or that may be hereafter enacted in any way extending the time
for the enforcement or the collection of amounts due under any of the Secured

 

258

--------------------------------------------------------------------------------


 

Obligations or creating or extending a period of redemption from any sale made
in collecting said debt or any other amounts due to the Mortgagee, (iii) any
right to at any time insist upon, plead, claim or take the benefit or advantage
of any law now or hereafter in force providing for any appraisement, homestead
exemption, valuation, stay, statute of limitations, extension or redemption, or
sale of the Mortgaged Property as separate tracts, units or estates or as a
single parcel in the event of foreclosure or notice of deficiency, and (iv) all
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of or each of the Secured
Obligations and marshaling in the event of foreclosure of this Mortgage.

 

SECTION 2.10. Discontinuance of Proceedings. In case the Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to the Mortgagee, then and in every
such case the Mortgagor and the Mortgagee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of the
Mortgagee shall continue as if no such proceeding had been taken.

 

SECTION 2.11. Suits To Protect the Mortgaged Property. After the occurrence and
during the continuance of an Event of Default, the Mortgagee shall have power
(a) to institute and maintain suits and proceedings to prevent any impairment of
the Mortgaged Property by any acts that may be unlawful or in violation of this
Mortgage, (b) to preserve or protect its interest in the Mortgaged Property and
in the Rents arising therefrom and (c) to restrain the enforcement of or
compliance with any legislation or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid if the enforcement of or
compliance with such enactment, rule or order would impair the security or be
prejudicial to the interest of the Mortgagee hereunder.

 

SECTION 2.12. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting the Mortgagor, the Mortgagee shall, to the extent
permitted by law, be entitled to file such proofs of claim and other documents
as may be necessary or advisable in order to have the claims of the Mortgagee
allowed in such proceedings for the Secured Obligations secured by this Mortgage
at the date of the institution of such proceedings and for any interest accrued,
late charges and additional interest or other amounts due or that may become due
and payable hereunder after such date.

 

SECTION 2.13. Possession by the Mortgagee. Notwithstanding the appointment of
any receiver, liquidator or trustee of the Mortgagor, any of its property or the
Mortgaged Property, the Mortgagee shall be entitled, to the extent not
prohibited by law, to remain in possession and control of all parts of the
Mortgaged Property now or hereafter granted under this Mortgage to the Mortgagee
in accordance with the terms hereof and applicable law.

 

SECTION 2.14.            Waiver.

 

(a) No delay or failure by the Mortgagee to exercise any right, power or remedy
accruing upon any breach or Event of Default shall exhaust or impair any such
right, power or remedy or be construed to be a waiver of any such breach or
Event of Default or acquiescence therein; and every right, power and remedy
given by this Mortgage to the Mortgagee may be exercised from time to time and
as often as may be deemed expedient by the Mortgagee. No consent or waiver by
the Mortgagee to or of any breach or default by the Mortgagor in the performance
of the Secured Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or any other Secured Obligations by Mortgagor hereunder. No failure on the
part of the Mortgagee to complain of any act or failure to act or to declare an
Event of Default, irrespective of how long such failure continues, shall
constitute a waiver by the Mortgagee of its rights

 

259

--------------------------------------------------------------------------------


 

hereunder or impair any rights, powers or remedies consequent on any future
Event of Default by the Mortgagor.

 

(b) Even if the Mortgagee (i) grants some forbearance or an extension of time
for the payment of any sums secured hereby, (ii) takes other or additional
security for the payment of any sum secured hereby, (iii) waives or does not
exercise some right granted herein or under the Loan Documents, (iv) releases a
part of the Mortgaged Property from this Mortgage, (v) agrees to change some of
the terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating the
Mortgagee’s lien on the Mortgaged Property hereunder; no such act or omission
shall preclude the Mortgagee from exercising any other right, power or privilege
herein granted or intended to be granted in the event of any Event of Default
then made or of any subsequent Event of Default; nor, except as otherwise
expressly provided in an instrument executed by the Mortgagee, shall this
Mortgage be altered thereby. In the event of the sale or transfer by operation
of law or otherwise of all or part of the Mortgaged Property, the Mortgagee is
hereby authorized and empowered to deal with any vendee or transferee with
reference to the Mortgaged Property secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

 

SECTION 2.15. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to the Mortgagee by this Mortgage is intended to be exclusive of any
other right, power or remedy, and each and every such right, power and remedy
shall be cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Mortgage, and this Mortgage shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein or therein.

 

SEC. PION 3.02. Notices. All notices and communications hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Amended and Restated Credit Agreement.

 

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of the Mortgagor and the permitted successors and assigns
of the Mortgagee.

 

SECTION 3.04.              Satisfaction and Cancellation.

 

(a) The conveyance to the Mortgagee of the Mortgaged Property as security,
created and consummated by this Mortgage shall terminate when all the Secured
Obligations have been indefeasibly paid in full (other than contingent
indemnification obligations with respect to then unasserted claims which,
pursuant to the terms of the Amended and Restated Credit Agreement, this
Mortgage, the

 

260

--------------------------------------------------------------------------------


 

other Loan Documents or any other agreements relating to Secured Obligations,
survive the termination of the Amended and Restated Credit Agreement, this
Mortgage, the other Loan Documents or such other agreements), at which time the
Collateral Agent shall deliver to the Mortgagor such documents which the
Mortgagor shall reasonably request to evidence the termination of this Mortgage.
Any execution and delivery of termination documents pursuant to this
Section 3.04 shall be without recourse to or warranty by the Collateral Agent.

 

(b)           Upon a sale or financing by the Mortgagor of all or any portion of
the Mortgaged Property to any Person which is not a Loan Party that is permitted
under the Amended and Restated Credit Agreement or otherwise consented to by the
Required Lenders and the application of the Net Proceeds of such sale or
financing in accordance with the Amended and Restated Credit Agreement, the lien
of this Mortgage shall be automatically released from the applicable portion of
the Mortgaged Property. The Mortgagor shall give the Mortgagee notice of any
sale or financing of the Mortgaged Property as required by the Amended and
Restated Credit Agreement.

 

(c)           In connection with any termination or release (i) pursuant to
paragraph (a) above, this Mortgage shall be canceled of record, and
(ii) pursuant to paragraph (b) above, this Mortgage shall be released or
partially released, as appropriate, of record as to such Mortgaged Property, in
each case at the request and at the expense of the Mortgagor. The Mortgagee
shall execute any documents reasonably requested by the Mortgagor to accomplish
the foregoing or to accomplish any release contemplated by paragraph (b) and the
Mortgagor will pay all costs and expenses, including reasonable attorneys’ fees,
disbursements and other charges, incurred by the Mortgagee in connection with
the preparation and execution of such documents.

 

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that the Mortgagee is permitted to perform hereunder may be performed by the
Mortgagee or any person or entity designated by the Mortgagee. Each appointment
of the Mortgagee as attorney-in-fact for the Mortgagor under this Mortgage is
irrevocable, with power of substitution and coupled with an interest. Except as
otherwise provided herein, the Mortgagee has the right to refuse to grant its
consent, approval or acceptance or to indicate its satisfaction, in its sole
discretion, whenever such consent, approval, acceptance or satisfaction is
required hereunder.

 

SECTION 3.06.               Multisite Real Estate Transaction. The Mortgagor
acknowledges that this Mortgage is one of a number of Other Mortgages and
Security Documents that secure the Secured Obligations. The Mortgagor agrees
that the lien of this Mortgage shall be absolute and unconditional and shall not
in any manner be affected or impaired by any acts or omissions whatsoever of the
Mortgagee and without limiting the generality of the foregoing, the lien hereof
shall not be impaired by any acceptance by the Mortgagee of any security for or
guarantees of any of the Secured Obligations, or by any failure, neglect or
omission on the part of the Mortgagee to realize upon or protect any Secured
Obligation or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations (including
without limitation the Secured Obligations) or of any of the collateral security
therefor, including the Other Mortgages and other Security Documents or of any
guarantee thereof, and the Mortgagee may at its discretion foreclose, exercise
any power of sale, or exercise any other remedy available to it under any or all
of the Other

 

261

--------------------------------------------------------------------------------


 

Mortgages and other Security Documents without first exercising or enforcing any
of its rights and remedies hereunder. Such exercise of the Mortgagee’s rights
and remedies under any or all of the Other Mortgages and other Security
Documents shall not in any manner impair the indebtedness hereby secured or the
lien of this Mortgage and any exercise of the rights or remedies of the
Mortgagee hereunder shall not impair the lien of any of the Other Mortgages and
other Security Documents or any the Mortgagee’s rights and remedies thereunder.
The Mortgagor specifically consents and agrees that the Mortgagee may exercise
its rights and remedies hereunder and under the Other Mortgages and other
Security Documents separately or concurrently and in any order that it may deem
appropriate and waives any rights of subrogation.

 

SECTION 3.07. Amendments; Waivers; Etc. This Mortgage cannot be modified,
changed or discharged except by an agreement in writing, duly acknowledged in
form for recording, signed by the Mortgagor and the Mortgagee with the consent
of the Secured Parties to whom any Secured Obligations are owing to the extent
provided in the Amended and Restated Credit Agreement. For purposes hereof, a
statement by the Mortgagee in any modification or supplement to this Mortgage to
the effect that such modification or supplement has been consented to by the
Secured Parties to whom any Secured Obligations are owing as provided in
Section 9.02 of the Amended and Restated Credit Agreement shall be conclusive
evidence of such consent and it shall not be necessary for a copy of such
consent to be recorded with such modification or supplement as a condition to
such modification or supplement being recorded in the appropriate real estate
records.

 

SECTION 3.08. Severability. If any term or provision of this Mortgage or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Mortgage, or the application of such
term or provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Mortgage shall be valid and enforceable to the maximum extent
permitted by law. Notwithstanding any payment of any part of the Secured
Obligations (whether voluntary or under foreclosure or other enforcement action
or procedure or otherwise) the lien of this Mortgage shall continue to encumber
all of the Mortgaged Property, it being the parties’ intent that the portion of
the Secured Obligations last remaining unpaid shall be deemed secured hereby.

 

ARTICLE IV

 

[Intentionally Omitted]

 

ARTICLE V

 

Particular Provisions

 

This Mortgage is subject to the following provisions relating to the particular
laws of the State wherein the Premises are located:

 

SECTION 5.01. Applicable Law, Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the State of
New York; provided, however, that the provisions of this Mortgage relating to
the creation, perfection and enforcement of the lien and security interest
created by this Mortgage in respect of the Mortgaged Property and the exercise
of each remedy provided hereby, including the power of foreclosure or power of
sale procedures set forth in this Mortgage, shall be governed by and construed
in accordance with the internal law of the State where the Mortgaged Property is
located, and the Mortgagor and the Mortgagee agrees to submit to jurisdiction
and the laying of venue for any suit on this Mortgage in such state. The terms
and provisions

 

262

--------------------------------------------------------------------------------


 

set forth in Appendix A attached hereto are hereby incorporated by reference as
though fully set forth herein. In the event of any conflict between the terms
and provisions contained in the body of this Mortgage and the terms and
provisions set forth in Appendix A, the terms and provisions set forth in
Appendix A shall govern and control.

 

SECTION 5.02. Security Agreement. It is expressly agreed that the enumeration of
any specific articles of property included in the definition of Mortgaged
Property shall in no way result in or be held to modify or limit the scope of
any “Collateral” (as defined in the Security Agreement) for the Secured
Obligations.

 

[Signature Page Follows]

 

263

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to the
Mortgagee by the Mortgagor on the date of the acknowledgment attached hereto.

 

 

 

[MORTGAGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

264

--------------------------------------------------------------------------------


 

County of                                             , State
of                                  

 

On December                     , 2007, before me, the undersigned
officer,                                  personally appeared            
                         personally known and acknowledged himself / herself to
me (or proved to me on the basis of satisfactory evidence) to be the           
                                    of                               
(hereinafter, the “Corporation”) and that as such officer, being duly sworn, and
being authorized to do so pursuant to its bylaws or a resolution of its board of
directors, executed, subscribed and acknowledged the due execution of the
foregoing instrument for the purposes therein contained, by signing the name of
the Corporation by himself / herself in his / her authorized capacity as such
officer as his / her free and voluntary act and deed and the free and voluntary
act and deed of said Corporation.

 

Witness my hand and official seal.

 

 

 

 

Notary Public

 

 

265

--------------------------------------------------------------------------------


 

Exhibit B

to Mortgage

 

Legal Descriptions of Owned Land

 

--------------------------------------------------------------------------------


 

Exhibit B

to Mortgage

 

Form of Subordination, Nondisturbance
and Attornment Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

to Mortgage

 

Third Party Leases of Mortgaged Property

 

--------------------------------------------------------------------------------


 

Appendix A

to Mortgage

 

Local Law Provisions

 

--------------------------------------------------------------------------------


 

Exhibit R - Form of New Borrower Joinder Agreement

 

NEW BORROWER JOINDER TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

This Joinder to Amended and Restated Credit Agreement (this “Joinder”) is made
as of this                    day of                   , by                   
(the “New Borrower”), with its principal executive offices at
                                    in consideration of the mutual covenants
herein contained and benefits to be derived herefrom.

 

WITNESSETH:

 

A.                                 Reference is made to the Amended and Restated
Credit Agreement, dated as of December 27, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Credit Agreement”), among The Great Atlantic & Pacific Tea Company, Inc., a
Maryland corporation (the “Company”), and the other borrowers party thereto
(each a “Borrower”), the lenders from time to time party thereto (the
“Lenders”), and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and Collateral Agent. Capitalized terms
used herein but not defined herein shall have the meanings as set forth in the
Amended and Restated Credit Agreement.

 

B.                                   The New Borrower is a newly formed or
acquired, direct or indirect domestic Subsidiary of the Company.

 

C.                                   Pursuant to Section 5.12 of the Amended and
Restated Credit Agreement, each such Subsidiary that is formed or acquired after
the Effective Date is required to become a party to the Amended and Restated
Credit Agreement if it is to become a Borrower. The undersigned New Borrower is
executing this Joinder in accordance with the requirements of the Amended and
Restated Credit Agreement to become a Borrower under the Amended and Restated
Credit Agreement in order to induce the Lenders to make additional Loans, the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1. Joinder to Amended and Restated Credit Agreement. Effective as of the date of
this Joinder, the New Borrower hereby acknowledges that it has received and
reviewed a copy of the Amended and Restated Credit Agreement and other Loan
Documents, and acknowledges and agrees to:

 

a.                                       join in the execution of, and become a
party to, the Amended and Restated Credit Agreement as a Borrower, as indicated
with its signature below;

 

--------------------------------------------------------------------------------


 

b.                                      be bound by all representations,
warranties, covenants, agreements, liabilities and acknowledgments of a Borrower
under the Amended and Restated Credit Agreement with the same force and effect
as if such New Borrower was a signatory to the Amended and Restated Credit
Agreement and was expressly named as a Borrower therein; and

 

2.                                       Representations and Warranties. The New
Borrower represents and warrants that the representations and warranties made by
it as a Borrower thereunder are true and correct on and as of the date hereof,
except to the extent a representation and warranty expressly relates solely to a
specific date, in which case such representation and warranty shall be true and
correct on such date. To the extent that any changes in any representations,
warranties, and covenants require any amendments to the Schedules to the Amended
and Restated Credit Agreement, such Schedules are hereby updated, as evidenced
by any supplemental Schedules (if any) annexed to this Joinder.

 

3.                                       Ratification of Amended and Restated
Credit Agreement. Except as specifically amended by this Joinder and the other
documents executed and delivered in connection herewith, all of the terms and
conditions of the Amended and Restated Credit Agreement shall remain in full
force and effect as in effect prior to the date hereof, without releasing any
obligors thereon or collateral security therefore.

 

4. Conditions Precedent to Effectiveness. This Joinder shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

 

a.                                       This Joinder shall have been duly
executed and delivered by the respective parties hereto, and shall be in full
force and effect and shall be in form and substance satisfactory to the
Administrative Agent.

 

b.                                      All action on the part of the New
Borrower necessary for the valid execution, delivery and performance by such New
Borrower of this Joinder and all other documentation, instruments, and
agreements to be executed in connection herewith shall have been duly and
effectively taken and evidence thereof satisfactory to the Administrative Agent
shall have been provided to the Administrative Agent.

 

c.                                       The New Borrower shall have delivered
the following to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent:

 

i.                                        Certificate of Legal Existence and
Good Standing issued by the Secretary of the State of its incorporation or
organization.

 

ii.                                     Certificate of an authorized officer of
the due adoption, continued effectiveness, and setting forth the text, of each
corporate resolution adopted in connection with the assumption of obligations
under the Amended and Restated Credit Agreement, and attesting to the true
signatures of each Person authorized as a signatory to the Amended and

 

--------------------------------------------------------------------------------


 

Restated Credit Agreement, together with true and accurate copies of all
organizational documents.

 

d.                                      The Administrative Agent shall have
received a favorable written legal opinion of the New Borrower’s counsel
addressed to the Administrative Agent and the other Secured Parties, covering
such matters relating to the New Borrower, the Amended and Restated Credit
Agreement, and/or the Loan Documents as the Administrative Agent shall
reasonably request.

 

e.                                       The New Borrower shall (i) have become
a party to (A) the Amended and Restated Credit Agreement; (B) the Indemnity,
Subrogation and Contribution Agreement; (C) the Security Agreement; (D) the
Pledge Agreement; and (E) any other such other documents as the Administrative
Agent may require, in each case in the manner provided therein and within ten
(10) Business Days after such Subsidiary is formed or acquired; and (ii) if any
Equity Interests of such New Borrower are owned by or on behalf of any Loan
Party, the Company shall have pledged such Equity Interests pursuant to the
Pledge Agreement (excluding, if such Subsidiary is a Foreign Subsidiary, shares
of voting stock of such Subsidiary).

 

f.                                         The Administrative Agent shall have
received all documents and instruments, including Uniform Commercial Code
financing statements and results of all lien searches, required by law or
reasonably requested by the Administrative Agent or the Required Lenders to
create or perfect the first priority Liens intended to be created under the
Security Agreement and all such documents and instruments shall have been so
filed, registered or recorded to the satisfaction of the Administrative Agent.

 

All costs and expenses incurred by the Administrative Agent in connection with
the preparation and negotiation of this Joinder and related documents (including
the fees and expenses of counsel to the Administrative Agent) shall have been
paid in full.

 

h.                                           The New Borrower shall have
executed and delivered to the Administrative Agent such additional documents,
instruments, and agreements as the Administrative Agent may reasonably request.

 

5.                                                         Miscellaneous.

 

a.                                            This Joinder may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument.

 

b.                                           This Joinder expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

--------------------------------------------------------------------------------


 

c.                                       Any determination that any provision of
this Joinder or any application hereof is invalid, illegal or unenforceable in
any respect and in any instance shall not effect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Joinder.

 

d.                                      The New Borrower shall pay all
out-of-pocket costs and expenses of the Administrative Agent, including, without
limitation, reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation, execution and delivery of this Joinder.

 

e.                                       The New Borrower warrants and
represents that New Borrower has consulted with independent legal counsel of
their selection in connection with this Joinder and are not relying on any
representations or warranties of the Administrative Agent, the Lenders, or their
respective counsel in entering into this Joinder.

 

6. THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF, BUT
INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

 

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------


 

The undersigned hereby signs, executes, and delivers this Joinder Agreement as
per Section 5.12 of the Amended and Restated Credit Agreement.

 

 

NEW BORROWER

 

 

 

 

 

B y:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged, and to the to the extent required under the Section 5.12 of the
Amended and Restated Credit Agreement, consented to by:

 

 

THE GREAT ATLANTIC & PACIFIC
TEA COMPANY, INC., as the Company

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged, and to the to the extent required under the terms of Section 5.12
the Amended and Restated Credit Agreement, consented to by:

 

 

BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------